Execution Version



Exhibit 10.1
U.S. $800,000,000
CREDIT AGREEMENT
OCELOT MERGER SUB, INC.,
which on the Closing Date shall be merged with and into
GXS GROUP, INC.,
which shall survive such merger as Borrower
-and-
OPEN TEXT CORPORATION, as Guarantor
-and-
THE OTHER DOMESTIC GUARANTORS PARTY HERETO
-and-
THE LENDERS NAMED HEREIN as Lenders
-and-
BARCLAYS BANK PLC as sole Administrative Agent and Collateral Agent
-and-
BARCLAYS BANK PLC and RBC CAPITAL MARKETS∗ as Lead Arrangers and Joint
Bookrunners
Dated as of January 16, 2014












____________________________
* RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada






--------------------------------------------------------------------------------

i

ARTICLE 1
INTERPRETATION
Section 1.01Defined Terms    2
Section 1.02Gender and Number    40
Section 1.03Interpretation not Affected by Headings, etc.    40
Section 1.04Currency    40
Section 1.05Certain Phrases, etc.    40
Section 1.06Accounting Terms    40
Section 1.07Non-Business Days    40
Section 1.08Ratable Portion of Accommodations    40
Section 1.09Incorporation of Schedules    41
Section 1.10Control of Equity Securities    41
ARTICLE 2
CREDIT FACILITY
Section 2.01Availability    41
Section 2.02Commitments and Facility Limits    43
Section 2.03Use of Proceeds    43
Section 2.04Mandatory Repayments and Reductions of Commitments    43
Section 2.05Mandatory Prepayments/Offers to Prepay    45
Section 2.06Optional Prepayments and Reductions of Commitments    46
Section 2.07Fees    47
Section 2.08Payments under this Agreement    47
Section 2.09Application of Payments and Prepayments    47
Section 2.10Computations of Interest and Fees    48
Section 2.11Security    49
Section 2.12Defaulting Lenders    51
Section 2.13Amend and Extend Transactions    52
ARTICLE 3
TERM LOAN CREDIT FACILITY ADVANCES
Section 3.01The Advances    53
Section 3.02Procedure for Borrowing.    54
Section 3.03Conversions and Elections Regarding Advances    54
Section 3.04Circumstances Requiring Floating Rate Pricing    55
Section 3.05Interest on Advances    56
ARTICLE 4
CONDITIONS OF LENDING
Section 4.01Conditions Precedent to the Initial Accommodation    57
Section 4.02No Waiver    60
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Section 5.01Representations and Warranties    61
Section 5.02Survival of Representations and Warranties    69




--------------------------------------------------------------------------------

ii

ARTICLE 6
COVENANTS OF THE LOAN PARTIES
Section 6.01Affirmative Covenants    70
Section 6.02Negative Covenants    82
Section 6.03Financial Covenant    88
ARTICLE 7
EVENTS OF DEFAULT
Section 7.01Events of Default    88
Section 7.02Remedies Upon Demand and Default    91
ARTICLE 8
YIELD PROTECTION
Section 8.01Increased Costs; Reserves on LIBOR Advances    92
Section 8.02Taxes    94
Section 8.03Mitigation Obligations: Replacement of Lenders    97
Section 8.04Illegality; Inability to Determine Rates    98
ARTICLE 9
RIGHT OF SETOFF
Section 9.01Right of Setoff.    99
ARTICLE 10
SHARING OF PAYMENTS BY LENDERS
Section 10.01Sharing of Payments by Lenders    100
ARTICLE 11
ADMINISTRATIVE AGENT’S CLAWBACK
Section 11.01Administrative Agent’s Claw back    101
ARTICLE 12
AGENCY
Section 12.01Appointment and Authority    102
Section 12.02Rights as a Lender    106
Section 12.03Exculpatory Provisions    106
Section 12.04Reliance by Administrative Agent    108
Section 12.05Indemnification of Agents    108
Section 12.06Delegation of Duties    109
Section 12.07Replacement of Administrative Agent or Collateral Agent    109
Section 12.08Non-Reliance on Agents and Other Lenders    110
Section 12.09Collective Action of the Lenders    110
Section 12.10No Other Duties, etc.    111
Section 12.11Administrative Agent May File Proofs of Claim    111
ARTICLE 13
NOTICES: EFFECTIVENESS; ELECTRONIC COMMUNICATION
Section 13.01Notices, etc.    112




--------------------------------------------------------------------------------

iii

ARTICLE 14
EXPENSES; INDEMNITY: DAMAGE WAIVER
Section 14.01Expenses; Indemnity: Damage Waiver    114
ARTICLE 15
SUCCESSORS AND ASSIGNS
Section 15.01Successors and Assigns    116
ARTICLE 16
AMENDMENTS AND WAIVERS
Section 16.01Amendments and Waivers    121
Section 16.02Judgment Currency.    124
Section 16.03Releases.    125
ARTICLE 17
GOVERNING LAW; JURISDICTION; ETC.
Section 17.01Governing Law; Jurisdiction; Etc.    125
ARTICLE 18
WAIVER OF JURY TRIAL
Section 18.01Waiver of Jury Trial    126
ARTICLE 19
MISCELLANEOUS
Section 19.01Counterparts; Integration; Effectiveness; Electronic
Execution    126
Section 19.02Severability    127
Section 19.03Payments Set Aside.    127
Section 19.04No Waiver; Remedies Cumulative; Enforcement.    127
Section 19.05Affiliate Activities.    128
Section 19.06No Advisory or Fiduciary Responsibility.    129
ARTICLE 20
TREATMENT OF CERTAIN INFORMATION: CONFIDENTIALITY
Section 20.01Treatment of Certain Information: Confidentiality    129
ARTICLE 21
DOMESTIC GUARANTEE
Section 21.01Domestic Guarantee.    131
Section 21.02Indemnity.    132
Section 21.03Payment and Performance.    132
Section 21.04Continuing Obligation.    133
Section 21.05Guarantee Unaffected.    133
Section 21.06Waivers.    134
Section 21.07Guaranteed Parties’ Right to Act.    135
Section 21.08Assignment and Postponement.    135
Section 21.09Action or Inaction.    136
Section 21.10Guaranteed Parties’ Rights.    136
Section 21.11Demand.    136
Section 21.12No Representations.    136




--------------------------------------------------------------------------------

iv

Section 21.13Keepwell.    136
Section 21.14Intercreditor Agreement.    137
ARTICLE 22
PARALLEL DEBT
Section 22.01Definitions.    137
Section 22.02Undertaking.    137
Section 22.03Characteristics.    137
Section 22.04Administrative Agent.    138
Section 22.05Payments of Parallel Debt.    138
Section 22.06Application of Payments of Parallel Debt.    138
Section 22.07Application to German Security Only.    138












--------------------------------------------------------------------------------




SCHEDULES
Schedules Relating to Accommodations
Schedule 1
-
Form of Borrowing Notice
Schedule 2
-
Form of Interest Rate Election Notice
Schedule 3
-
Notice Periods and Amounts
Schedule 4
-
Applicable Margins
Schedule 5
-
Form of Compliance Certificate

Forms Schedules/Other Schedules
Schedule 6
-
Assignment and Assumption Agreement
Schedule 7
-
Form of Open Text Solvency Certificate
Schedule 8
-
Form of Borrower Solvency Certificate
Schedule 9
-
Auction Procedures
Schedule 10
-
Form of Intercreditor Agreement

Disclosure Schedules
Schedule A
-
Jurisdiction of Incorporation; Equity Securities; Locations; Etc.
Schedule B
-
Litigation
Schedule C
-
Location of Business
Schedule D
-
Trademarks/Patents, etc.
Schedule E
-
Owned Real Property
Schedule F
-
Subsidiaries
Schedule G
-
Material Permits
Schedule H
-
Material Agreements
Schedule I
-
Environmental Matters
Schedule J
-
Exempt Immaterial Subsidiaries
Schedule K
-
Existing Debt/Liens/Restrictions







--------------------------------------------------------------------------------

2



Schedule L
-
Intercompany Securities/Instruments









--------------------------------------------------------------------------------








CREDIT AGREEMENT




CREDIT AGREEMENT dated as of January 16, 2014 (this “Agreement”), between OCELOT
MERGER SUB, INC., a Delaware corporation, as borrower (the “Borrower”; provided,
that on the Closing Date, upon the merger of such entity with and into GXS
Group, Inc., a Delaware corporation (the “Company”), Company shall become the
“Borrower”), OPEN TEXT CORPORATION, a corporation amalgamated under the laws of
Canada (“Open Text”), the DOMESTIC GUARANTORS PARTY HERETO, each of the lenders
listed on the signature pages hereof or which pursuant to Section 15.01 becomes
a “Lender” hereunder, BARCLAYS BANK PLC, as sole Administrative Agent and
Collateral Agent.


A.    Open Text is party to an Agreement and Plan of Merger dated as of November
4, 2013 (the “GXS Acquisition Agreement”), by and among the Borrower, a
wholly-owned Subsidiary of Open Text, Company and Global Acquisition LLC as
stockholders’ representative, pursuant to which the Borrower will engage in a
business combination transaction with Company that is implemented by the
acquisition (the “GXS Acquisition”) by Open Text of all of the equity interests
of Company as follows: (i) Open Text causes the Borrower to be merged with and
into Company, (ii) with Company surviving as a wholly-owned Subsidiary of Open
Text, and the equityholders of Company receiving the merger consideration
provided for in the GXS Acquisition Agreement


B.    On the Closing Date, or within a period of time thereafter as provided in
the GXS Acquisition Agreement, Borrower will repay in full the obligations of
the Company, or of its Subsidiaries, under (i) that certain Credit and Guaranty
Agreement, dated as of December 23, 2009, among GXS Worldwide, Inc., a Delaware
Corporation, certain subsidiaries of Company, as guarantors, the lenders party
thereto from time to time, Wells Fargo Foothill, Inc., as administrative agent
and Wilmington Trust FSB as collateral trustee, Wells Fargo Foothill, Inc.,
Barclays Capital, the investment banking division of Barclays Bank PLC, J.P.
Morgan Securities Inc. and Citigroup Global Markets Inc., as joint lead
arrangers and joint bookrunners, Barclays Capital, the investment banking
division of Barclays Bank PLC and J.P. Morgan Securities, Inc., as
co-syndication agents, and Citigroup Global Markets Inc., as documentation
agent, as amended (the “GXS Credit Facility”); (ii) the Indenture dated as of
December 23, 2009, among GXS Worldwide, Inc., a Delaware corporation, the
guarantors and U.S. Bank National Association, as trustee and Wilmington Trust
FSB, as collateral trustee, as amended (the notes issued thereunder, the “GXS
Senior Notes”); and (iii) the Purchase Agreement, dated October 5, 2007, by and
between GXS Holdings, Inc. and General Electric Capital Corporation, as amended
(the notes issued thereunder, the “GXS Subordinated Notes”, and together with
the GXS Credit Facility, the GXS Senior Notes, the “GXS Indebtedness”).


C.    In furtherance of the foregoing, the Borrower has requested that the
Lenders extend credit in the form of Term Loans on the Closing Date, in an
aggregate principal amount not in excess of U.S. $800,000,000, and the Lenders
have indicated their willingness to lend on the terms and subject to the
conditions set forth herein.






--------------------------------------------------------------------------------

- 2 -

D.    Unless otherwise defined in these Recitals or this Agreement, capitalized
terms used herein shall have the respective meanings assigned to them in Article
1 and, for the purposes of this Agreement and the other Credit Documents, the
rules of construction set forth in Article 1 shall govern. These Recitals shall
be construed as part of this Agreement.


FOR VALUE RECEIVED, the parties agree as follows:


ARTICLE 1
INTERPRETATION
Section 1.01
Defined Terms

As used in this Agreement, the following terms have the following meanings:
“ABR Rate” means, on any day, the greater of (i) the rate of interest
established by the Administrative Agent from time to time as its prime
commercial lending rate for such day for borrowings in U.S. Dollars, changing
effective on the date of announcement of said corporate base rate changes, (ii)
the Federal Funds Rate plus 0.50% per annum and (iii) one month Eurodollar Rate
plus 1.00% per annum. The corporate base rate is not necessarily the lowest rate
charged by the Lender acting as the Administrative Agent to its customers.
“ABR Advance” has the meaning specified in the definition of “Advance” herein.
“Accommodation” means an Advance made by a Lender on the occasion of any
Borrowing.
“Accommodation Notice” means a Borrowing Notice or an Interest Rate Election
Notice, as the case may be.
“Accommodations Outstanding” means, at any time, in relation to (a) the Borrower
and all Term Loan Lenders, the principal amount of all Accommodations
outstanding at such time made to the Borrower, and (b) the Borrower and each
Term Loan Lender, the principal amount of all Accommodations outstanding at such
time made by such Term Loan Lender under its Term Loan Commitment.
“Acquisition” means any transaction, or any series of related transactions,
consummated after the Closing Date, by which any Loan Party directly or
indirectly, by means of a take-over bid, tender offer, amalgamation, merger,
purchase of Assets, or similar transaction having the same effect as any of the
foregoing, (a) acquires any business or all or substantially all of the assets
of any Person engaged in any business, (b) acquires control of securities of a
Person engaged in a business representing more than 50% of the ordinary voting
power for the election of directors or other governing body if the business
affairs of such Person are managed by a board of directors or other governing
body, or (c) acquires control of more than 50% of the ownership interest in any
Person engaged in any business that is not managed by a board of directors or
other governing body; provided, that in no event shall any transaction or series
of related transactions for which the aggregate purchase price is less than
U.S. $5,000,000 constitute an Acquisition hereunder.




--------------------------------------------------------------------------------

- 3 -

“Additional Compensation” has the meaning specified in Section 8.01(4).
“Additional Guarantor” has the meaning specified in Section 21.04(1).
“Additional Restructuring and Integration Costs” means restructuring and
integration costs of Open Text and its Subsidiaries incurred in respect of, and
arising within twelve months of, any Permitted Acquisition in an amount not to
exceed 20% of the aggregate purchase price for such Permitted Acquisition;
provided that the aggregate amount for all such costs shall not exceed
U.S. $65,000,000 in any Financial Year.
“Administrative Agent” means Barclays Bank PLC as Administrative Agent for the
Lenders under this Agreement, and any successor appointed pursuant to Section
12.07.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Advances” means the advances made by the Lenders pursuant to Article 3 and
“Advance” means any one of such Advances. An Advance may (in accordance with and
subject to Articles 2 and 3) be designated as a “LIBOR Advance” or an “ABR
Advance”. Each of a LIBOR Advance and an ABR Advance is a “Type” of Advance.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliate Assignment Agreement” has the meaning assigned to such term in
Schedule 9.
“Agent-Related Persons” means each Agent, together with its Related Parties.
“Agents” means the Administrative Agent, the Collateral Agent and the Lead
Arrangers.
“Agreement” means this amended and restated credit agreement, as further
amended, restated, supplemented, modified, renewed or replaced from time to
time.
“Annual Business Plan” means, for any Financial Year, reasonably detailed
pro-forma balance sheet, statement of operations and statement of cash flows in
respect of Open Text and its Subsidiaries, prepared on a consolidated basis in
accordance with GAAP (subject to the absence of footnotes), in respect of such
Financial Year and each Financial Quarter therein and supported by appropriate
explanations, notes and information, all as approved by the board of directors
of Open Text.
“Anti-Terrorism Law” shall mean any laws relating to terrorism or money
laundering, including the Bank Secrecy Act of 1990, as amended by the USA
PATRIOT ACT, and the laws administered by the United States Treasury
Department’s Office of Foreign Asset Control, the Criminal Code, and the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).




--------------------------------------------------------------------------------

- 4 -

“Applicable Margins” means, at any time, subject to the next following sentence,
the margins in basis points set forth and defined in Schedule 4. In respect of
(i) LIBOR Advances, the Applicable Margin shall be the margin referred to in the
column “LIBOR Advances” and (ii) ABR Advances, the Applicable Margin shall be
the margin referred to in the column “ABR Advances”.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assets” means, with respect to any Person, any property (including real
property), assets and undertakings of such Person of every kind and wheresoever
situated, whether now owned or hereafter acquired (and, for greater certainty,
includes any equity or like interest of any Person in any other Person).
“Assigned Agreement” means each agreement and hedge agreement in which the U.S.
Grantors have assigned a security interest to the Administrative Agent pursuant
to the terms of the Security and Pledge Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the form of Schedule 6 or any other form approved by the
Administrative Agent.
“Attorney” has the meaning specified in Section 12.01(2).
“Auction” has the meaning given such term in Section 15.01(3)(a).
“Auction Manager” means the Administrative Agent.
“Authorization” means, with respect to any Person, any authorization, order,
permit, approval, grant, licence, consent, right, franchise, privilege,
certificate, judgment, writ, injunction, award, determination, direction,
decree, by-law, rule or regulation of any Governmental Authority having
jurisdiction over such Person and having the force of Law.
“basis point” means 1/100th of one percent.
“Benefit Arrangement” means at any time an “employee benefit plan”, within the
meaning of Section 3(2) of ERISA, which is neither a Plan nor a Multiemployer
Plan and which is maintained, sponsored or otherwise contributed to by any Loan
Party, but does not include a Canadian Pension Plan or a Canadian Benefit Plan.
“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended from time to
time.
“Borrower” has the meaning given to such term in the Recitals hereto.
“Borrower Materials” has the meaning specified in Section 13.01(2).




--------------------------------------------------------------------------------

- 5 -

“Borrower’s Account” means the Borrower’s U.S. Dollar account, the particulars
of which shall have been notified to the Administrative Agent by Borrower at
least one Business Day prior to the making of any Accommodation.
“Borrowing” means a borrowing consisting of one or more Advances.
“Borrowing Notice” has the meaning specified in Section 3.02.
“Buildings and Fixtures” means all plants, buildings, structures, erections,
improvements, appurtenances and fixtures (including fixed machinery and fixed
equipment) situate on the Owned Real Properties.
“Business” means the business of software development, maintenance, support,
marketing, distribution, licensing and professional services in connection with
the foregoing.
“Business Day” means any day of the year, other than a Saturday, Sunday or other
day on which banks are required or authorized to close in New York, New York or
Toronto, Ontario and, where used in the context of a LIBOR Advance, is also a
day on which dealings are carried on in the London interbank market.
“Canadian Benefit Plan” means any plan, fund, program or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
employee benefits, including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits, under which
any Loan Party has any liability with respect to any of its employees or former
employees employed in Canada, and includes any Canadian Pension Plan.
“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by any
Loan Party for its employees or former employees, but does not include the
Canada Pension Plan or the Québec Pension Plan as maintained by the Government
of Canada or the Province of Québec, respectively.
“Capital Expenditures” means, in respect of any Person, expenditures made by
such Person for the purchase, lease or acquisition of Assets (other than current
Assets) required to be capitalized for financial reporting purposes in
accordance with GAAP.
“Capital Lease Obligation” of any Person means any obligation of such Person to
pay rent or other amounts under a lease of property, real or personal, moveable
or immoveable, that is required to be capitalized for financial reporting
purposes in accordance with GAAP.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, (i) in the case of Cash Management
Agreements existing on the Closing Date, is a Lender or an Affiliate of Lender
as of the date hereof and (ii) in the case of Cash Management Agreements entered
into after the Closing




--------------------------------------------------------------------------------

- 6 -

Date, is a Lender or an Affiliate of a Lender at the time it enters into a Cash
Management Agreement, in each case in its capacity as a party to such Cash
Management Agreement.
“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended from
time to time.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, or (b) any
change in any Law or in the administration, interpretation or application
thereof by any Governmental Authority. It is understood and agreed that (i) the
Dodd–Frank Wall Street Reform and Consumer Protection Act (Pub.L. 111-203, H.R.
4173), all Laws in connection therewith, all guidelines and directives in
connection therewith and any compliance by a Lender with any request or
directive relating thereto, shall, for the purposes of this Agreement, be deemed
to be adopted subsequent to the date hereof and (ii) all requests, rules,
guidelines or directives promulgated by the Bank of International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States or foreign financial
regulatory authorities, in each case pursuant to Basel III, shall be deemed to
be a “Change in Law” regardless of the date adopted, issued, promulgated or
implemented.
“Change of Control” means, any Person (or any two or more Persons acting in
concert) acquires legal or beneficial ownership, either directly or indirectly,
of more than 35% of the Equity Securities of Open Text entitled to vote for the
election of the board of directors of Open Text.
“Closing Date” means January 16, 2014.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Collateral” means the Assets of the Loan Parties in respect of which the
Administrative Agent, the Collateral Agent or any Lender has a security interest
pursuant to a Security Document or in which a security interest is intended to
be created in favour of the Administrative Agent, the Collateral Agent or any
Lender pursuant to the terms of a Security Document.
“Collateral Account” means the U.S. Grantors’ collateral deposit accounts, if
any, opened at the request of the Administrative Agent for the purpose of
holding proceeds of Collateral.
“Collateral Agent” means Barclays Bank PLC as Collateral Agent for the Lenders
under this Agreement, and any successor appointed pursuant to Section 12.07.
“Commitment” means, at any time, in respect of the Term Loan Facility,
U.S. $800,000,000 (the “Term Loan Commitment”). “Lender’s Term Loan Commitment”
means, at any time, the relevant amount designated as such and set forth
opposite such Lender’s name on the signature pages hereof or in the assignment
and assumption agreement executed and delivered pursuant to Section 15.01(2)
pursuant to which it shall become a party hereto (as reduced or increased in
accordance with the terms hereof).




--------------------------------------------------------------------------------

- 7 -

“Commodity Exchange Act” means the U.S. Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning given to such term in the Recitals hereto.
“Company Material Adverse Effect” shall have the meaning given to such term in
the Section 4.01(1)(b) hereof.
“Compliance Certificate” means a certificate of Open Text signed on its behalf
by its chief executive officer, chief financial officer or any other two senior
officers, in the form attached hereto as Schedule 5.
“Consolidated Assets” means, at any time, the assets of Open Text and its
Subsidiaries, determined on a consolidated basis as of such time in accordance
with GAAP.
“Consolidated Debt” means, at any time, the aggregate amount of all Debt of Open
Text and its Subsidiaries, determined on a consolidated basis as of such time.
“Consolidated Depreciation and Amortization Expense” means, for any Measurement
Period, depreciation and amortization expense of Open Text and its Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP.
“Consolidated EBITDA” means, in respect of Open Text and its Subsidiaries for
any Measurement Period, and without duplication, Consolidated Net Income for
such period increased, to the extent deducted in calculating Consolidated Net
Income, by the sum of (i) Consolidated Interest Expense for such period; (ii)
Consolidated Income Tax Expense for such period; (iii) Consolidated Depreciation
and Amortization Expense for such period; (iv) Restructuring and Integration
Costs and Additional Restructuring and Integration Costs incurred during such
period; (v) stock or stock-option based compensation expenses; (vi) Transaction
Costs; and (vii) any non-recurring non-cash items decreasing Consolidated Net
Income for such period (such as, for clarification, deferred revenue deducted in
acquisition accounting), and decreased by (viii) all cash payments during such
period relating to non-cash charges which were added back in determining
Consolidated EBITDA in any prior period (excluding for purposes of this clause
(viii) all Restructuring and Integration Costs and Additional Restructuring and
Integration Costs, in each case paid in cash during such period), (ix) interest
income (except to the extent deducted in determining Consolidated Interest
Expense) and (x) any non-recurring non-cash items increasing Consolidated Net
Income for such period or which require an accrual of, or reserve for, cash
charges for any future period, all as determined at such time in accordance with
GAAP.
For purposes of calculating Consolidated EBITDA for any period pursuant to any
determination of the Consolidated Net Leverage Ratio, if during such period (or
in the case of calculations determined on a pro forma basis, during the period
from the last day of such period to and including the date as of which such
calculation is made) Open Text or one or more of its Subsidiaries shall have
made a Material Disposition or a Material Permitted Acquisition, Consolidated
EBITDA for such period shall be calculated after giving effect thereto on a pro
forma basis calculated on terms reasonably satisfactory to the Administrative




--------------------------------------------------------------------------------

- 8 -

Agent, giving effect to identifiable cost savings documented to the reasonable
satisfaction of the Administrative Agent.
“Consolidated Income Tax Expense” means, for any Measurement Period, the
aggregate of all Taxes (including deferred Taxes) based on income of Open Text
and its Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP.
“Consolidated Interest Expense” means, in respect of Open Text and its
Subsidiaries, for any Measurement Period, the sum of, without duplication, (i)
all items properly classified as interest expense in accordance with GAAP and
(ii) the imputed interest component of any element of Consolidated Debt (such as
leases) which would not be classified as interest expense pursuant to (i), all
as determined at such time in accordance with GAAP.
“Consolidated Net Debt for Borrowed Money” means, at any time, (a) (i) all Debt
of Open Text and its Subsidiaries of the types described in clause (i) of the
definition of “Debt” hereunder, determined on a consolidated basis, and (ii) all
Synthetic Debt of Open Text and its Subsidiaries as of such time, determined on
a consolidated basis, minus (b) Unrestricted Cash.
“Consolidated Net Leverage Ratio” means, for any Measurement Period, the ratio
of (a) Consolidated Net Debt for Borrowed Money to (b) Consolidated EBITDA, in
each case for such period.
“Consolidated Net Income” means, for any Measurement Period, the net income
(loss) of Open Text and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.
“Consolidated Senior Secured Net Debt for Borrowed Money” means, at any time,
(a) the aggregate amount of (i) all Debt of Open Text and its Subsidiaries of
the types described in clause (i) of the definition of “Debt” hereunder and
secured by an Encumbrance on the Assets of Open Text or any of its Subsidiaries,
on a consolidated basis and (ii) all Synthetic Debt of Open Text and its
Subsidiaries and secured by an Encumbrance on the Assets of Open Text or any of
its Subsidiaries as of such time, determined on a consolidated basis, minus (b)
Unrestricted Cash.
“Consolidated Senior Secured Net Leverage Ratio” means, for any Measurement
Period, the ratio of (a) Consolidated Senior Secured Net Debt for Borrowed Money
to (b) Consolidated EBITDA, in each case for such period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has the corresponding meaning.
“Credit Documents” means this Agreement, the Security Documents, the Eligible
Hedging Agreements, the Eligible Cash Management Agreements, certificates and
written notices executed by any of the Loan Parties and delivered to the
Collateral Agent, the Administrative Agent or the Lenders, or any of them, and
all other documents designated by their terms as “Credit Documents” and executed
and delivered to the Collateral Agent, the Administrative




--------------------------------------------------------------------------------

- 9 -

Agent or the Lenders, or any of them, by any of the Loan Parties in connection
with the Term Loan Facility.
“Custodian” has the meaning specified in Section 12.01(2).
“Debenture” has the meaning specified in Section 2.11(1)(d).
“Debt” of any Person means, at any time, (without duplication), (i) all
indebtedness of such Person for borrowed money including borrowings of
commodities, bankers’ acceptances, letters of credit or letters of guarantee;
(ii) all indebtedness of such Person for the deferred purchase price of property
or services represented by a note or other evidence of indebtedness (other than
trade payables and other current liabilities incurred in the ordinary course of
business); (iii) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property) (but excluding customary title retention provisions in
supply contracts entered into in the ordinary course of business with payment
terms not exceeding 120 days and as to which payments are not overdue by more
than 30 days); (iv) all indebtedness of another Person secured by an Encumbrance
on any properties or assets of such Person (other than Encumbrances being
contested in good faith); (v) all Capital Lease Obligations of such Person; (vi)
the aggregate amount at which any shares in the capital of such Person which are
redeemable or retractable at the option of the holder may be retracted or
redeemed for cash or indebtedness of the type described in clause (i) above
provided all conditions precedent for such retraction or redemption have been
satisfied; (vii) all other obligations of such Person upon which interest
charges are customarily paid by such Person; (viii) the net amount of all
obligations of such Person (determined on a marked-to-market basis) under
Hedging Agreements; and (ix) all Debt Guaranteed by such Person.
“Debt Guaranteed” by any Person means the maximum amount which may be
outstanding at the relevant time of all Debt which is directly or indirectly
guaranteed by such Person or which such Person has agreed (contingently or
otherwise) to purchase or otherwise acquire, or in respect of which such Person
has otherwise assured a creditor or other Person against loss; provided that in
circumstances in which less than such amount has been guaranteed by such Person,
only the guaranteed amount shall be taken into account in determining such
Person’s Debt Guaranteed; and provided further that, for clarification, “Debt
Guaranteed” does not include comfort letters, keep well agreements and other
agreements of similar effect given by such Person in respect of another Person
for the purpose of satisfying Law, retaining officers and directors of such
other Person or financial audits of such other Person, in each case, in
accordance with customary business practices of such Person.
“Debtor Relief Laws” means the BIA, the CCAA, the Bankruptcy Code of the United
States, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.




--------------------------------------------------------------------------------

- 10 -

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, passage of time, or both, would constitute
an Event of Default.
“Default Interest” has the meaning specified in Section 3.05(3).
“Defaulting Lender” means, subject to Section 2.12, any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund an Advance hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, after the date hereof, (i) become
the subject of a proceeding under any Debtor Relief Law, or (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.12)
upon delivery of written notice of such determination to the Borrower and each
Lender.
“Deposit Account Control Agreement” has the meaning specified in Section
6.01(15)(c)(i).
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule B and Schedule I.




--------------------------------------------------------------------------------

- 11 -

“Disposition” means with respect to any Asset of any Person, any direct or
indirect sale, lease (where such Person is the lessor of such Asset),
assignment, cession, transfer, exchange, conveyance, release or gift of such
Asset, including by means of a Sale-Leaseback Transaction and “Dispose” and
“Disposed” have meanings correlative thereto; provided that dispositions of past
due accounts receivable in connection with the collection, write down or
compromise thereof in the ordinary course of business shall not constitute
Dispositions.
“Domestic Guarantee” means the guarantee of each of the Domestic Guarantors set
forth in Article 21 hereof and any additional guarantee of a Domestic Guarantor
in respect of the Guaranteed Obligations. For the avoidance of doubt, no Person
shall guarantee its own Obligations.
“Domestic Guarantor” means Open Text and each Subsidiary of Open Text (other
than any Excluded Subsidiaries) organized under the laws of Canada or of a
jurisdiction located within Canada or the United States or which has otherwise
executed the Domestic Guarantee, in each case, in its capacity as a guarantor
under the Domestic Guarantee.
“EBITDA” means, as to any Subsidiary of Open Text for any Measurement Period,
and without duplication, net income (or loss) of such Subsidiary for such period
increased, to the extent deducted in calculating net income (or loss), by the
sum of (i) interest expenses of such Subsidiary for such period; (ii) income tax
expenses of such Subsidiary for such period; (iii) depreciation and amortization
expenses of such Subsidiary for such period; (iv) such Subsidiary’s ratable
share of Restructuring and Integration Costs and Additional Restructuring and
Integration Costs incurred during such period; (v) stock or stock-option based
compensation expenses of such Subsidiary; (vi) such Subsidiary’s ratable share
of Transaction Costs; and (vii) any non-recurring non-cash items decreasing net
income of such Subsidiary for such period (such as, for clarification, deferred
revenue deducted in acquisition accounting), and decreased by (viii) all cash
payments made by such Subsidiary during such period relating to non-cash charges
which were added back in determining EBITDA in any prior period (excluding for
purposes of this clause (viii) such Subsidiary’s ratable share of Restructuring
and Integration Costs and Additional Restructuring and Integration Costs, in
each case, paid in cash during such period), (ix) interest income (except to the
extent deducted in determining interest expense) of such Subsidiary and (x) any
non-recurring non-cash items increasing net income of such Subsidiary for such
period or which require an accrual of, or reserve for, cash charges for any
future period, all as determined at such time in accordance with GAAP.
“Effective Yield” means, as to any Debt, the yield thereon, whether in the form
of interest rate, margin, original issue discount, up-front fees, interest rate
floors or similar devices, all recurring fees and all other fees, or otherwise;
provided that original issue discount and up-front fees shall, for floating rate
Debt, be equated to interest rate assuming a 4-year life to maturity; and
provided further that “Effective Yield” shall not include arrangement fees or
similar fees paid to the arrangers or lenders for such Debt.
“Eligible Assignee” means any Person (other than a natural person, any Loan
Party (except assignments to the Borrower pursuant to Section 15.01) or any
Affiliate of a Loan Party), in respect of which any consent that is required by
Section 15.01 has been obtained.




--------------------------------------------------------------------------------

- 12 -

“Eligible Cash Management Agreements” means any Cash Management Agreement that
is in existence as of the Closing Date or entered into after the Closing Date,
in each case, by and between the Loan Parties and any Cash Management Bank.
“Eligible Hedging Agreements” means one or more agreements between the Loan
Parties and certain of the Lenders or an Affiliate of a Lender (collectively,
the “Hedge Lenders”) evidenced by a form of agreement approved by the
International Swaps and Derivatives Dealers Association, Inc. (or other form
approved by the Administrative Agent) using the full two-way payment method to
calculate amounts payable thereunder and evidencing (i) any interest rate hedge
(including any interest rate swap, cap or collar); or (ii) any foreign exchange
hedge, provided that any such hedging agreements entered into by any Loan Party
and any Person at the time that such Person was a Lender hereunder shall
continue to be an Eligible Hedging Agreement notwithstanding that such Person
ceases, at any time, to be a Lender hereunder.
“Encumbrance” means any hypothec, mortgage, pledge, security interest, lien,
charge or any encumbrance of any kind that in substance secures payment or
performance of an obligation of any Loan Party and includes the interest of a
vendor or lessor under any conditional sale agreement, capitalized lease or
other title retention agreement.
“Environmental Laws” means all Laws relating to the environment, occupational
health and safety matters or conditions, Hazardous Substances, pollution or
protection of the environment, including Laws relating to (i) on site or
off-site contamination; (ii) occupational health and safety relating to
Hazardous Substances; (iii) chemical substances or products; (iv) Releases of
pollutants, contaminants, chemicals or other industrial, toxic or radioactive
substances or Hazardous Substances into the environment; and (v) the
manufacture, processing, distribution, use, treatment, storage, transport or
handling of Hazardous Substances, the clean-up or other remediation thereof, and
including, without limitation, the Canadian Environmental Protection Act, 1999
S.C. 1999, c.33, the Fisheries Act R.S.C. 1985, c.F.14, Transportation of
Dangerous Goods Act, S.C. 1992 c.34, the Migratory Birds Convention Act, S.C.
1994, c. 22, the Species at Risk Act S.C. 2002, c. 29, the Hazardous Products
Act R.S.C. 1985, c.H-3, the Canada Shipping Act 2001, S.C. 2001, c.26, the
Canada Wildlife Act R.S.C. 1985, c.W-9, the Clean Air Act, 42 U.S.C. § 7401 et
seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. § 9601 et
seq., the Emergency Planning and Community Right-To-Know Act, 42 U.S.C. § 11001
et seq., the Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Safe Drinking Water
Act, 42 U.S.C. § 300f et seq., and the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq..
“Environmental Liabilities” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower, Open Text or any of their Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) Borrower’s, Open Text’s or any of its Subsidiaries’
generation, use, handling, collection, treatment, storage, transportation,
recovery, recycling or disposal of any Hazardous Substances, (c) exposure to any
Hazardous Substances, (d) the release or threatened release of any Hazardous
Substances into the




--------------------------------------------------------------------------------

- 13 -

environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permits” includes all permits, certificates, approvals,
registrations and licences issued by any Governmental Authority to any of the
Loan Parties or to the Business pursuant to Environmental Laws and required for
the operation of the Business or the use of the Owned Real Properties or other
Assets of any of the Loan Parties.
“Equity Securities” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of, such Person’s capital, whether outstanding
on the Closing Date or issued after the Closing Date, including any interest in
a partnership, limited partnership or other similar Person and any beneficial
interest in a trust, and any and all rights, warrants, options or other rights
exchangeable for or convertible into any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
“ERISA Group” shall mean, at any time, the Loan Parties and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any of the Loan Parties, are treated as a single employer under Section 414 of
the Internal Revenue Code.
“Eurodollar Rate” means for any Interest Period with respect to any LIBOR
Advance:
(i)
the rate per annum equal to the rate determined by the Administrative Agent to
be the offered rate that appears on the Reuters Screen LIBOR01 (or any successor
thereto) for deposits in U.S. Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or, if different, the date on which quotations
would customarily be provided by leading banks in the London interbank market
for deposits of amounts in U.S. Dollars for delivery on the first day of such
Interest Period; or

(ii)
if the rate referenced in the preceding clause (i) does not appear on such page
or service or such page or service shall not be available, the rate per annum
equal to the rate determined by the Administrative Agent to be the offered rate
on such other page or other service that displays an average London Interbank
Offered Rate for deposits in U.S. Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or, if different, the date on which quotations
would customarily be provided by leading banks in the London interbank market
for deposits of amounts in U.S. Dollars for delivery on the first day of such
Interest Period; or





--------------------------------------------------------------------------------

- 14 -

(iii)
if the rates referenced in the preceding clauses (i) and (ii) are not available,
the rate per annum determined by the Administrative Agent as the rate of
interest at which deposits in U.S. Dollars for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the LIBOR Advance
being made, continued or converted by the Administrative Agent and with a term
equivalent to such Interest Period would be offered by a London Affiliate of the
Administrative Agent to major banks in the London interbank market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period or, if different, the date on which quotations
would customarily be provided by leading banks in the London interbank market
for deposits of amounts in U.S. Dollars for delivery on the first day of such
Interest Period;

provided that the “Eurodollar Rate” shall in any event not be less than 0.75%
per annum.
“Event of Default” has the meaning specified in Section 7.01(1).
“Excluded Hedging Obligation” means, with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the U.S.
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 21.13 and any
and all Guarantees of such Guarantor’s Hedging Obligations by other Guarantors)
at the time the Guarantee of such Guarantor or the grant of such security
interest becomes effective with respect to such Hedging Obligation. If a Hedging
Obligation arises under a master agreement governing more than one hedge, such
exclusion shall apply only to the portion of such Hedging Obligation that is
attributable to hedges for which such Guarantee or security interest is or
becomes illegal.
“Excluded Subsidiary” means (i) any non-wholly owned Subsidiary of Open Text,
(ii) any Immaterial Subsidiary and (iii) any other Subsidiary of Open Text to
the extent that the entering into of a Guarantee in respect of the Term Loan
Facility would give rise to material adverse tax consequences or would be
materially restricted or limited or prohibited by Law; provided that, except as
set forth in the succeeding proviso, Open Text and the other Loan Parties shall
represent, in the aggregate, at least 75% of Consolidated EBITDA (the “Minimum
Percentage”), and Open Text shall be obligated to designate one or more
Subsidiaries that would otherwise qualify as Excluded Subsidiaries as Material
Subsidiaries in order to comply with the terms of this proviso; provided further
that if, solely as a result of material adverse tax consequences or material
restrictions or limitations or prohibitions of Law, the Loan Parties are unable
to comply with the foregoing proviso, then the Minimum Percentage may be lower
than 75%, provided that Open Text certifies to the Administrative Agent the
nature of such restrictions, prohibitions or tax consequences in reasonable
detail. Notwithstanding anything to the contrary contained in this definition,
(i) to the extent that




--------------------------------------------------------------------------------

- 15 -

the financial results of any Subsidiary of Open Text negatively impact
Consolidated EBITDA for any Measurement Period, such Subsidiary shall be
disregarded for purposes of the calculations contained in the foregoing two
provisos; (ii) no Subsidiary shall be deemed to be an Excluded Subsidiary if it
has guaranteed any Indebtedness incurred pursuant to clause (k) of the
definition of Permitted Debt or Refinancing Debt in respect thereof; and (iii)
with respect to any Immaterial Subsidiary acquired after the Closing Date, such
Immaterial Subsidiary shall not be subject to the representations, warranties,
covenants, Events of Default and other provisions in the Credit Documents for a
period of twelve months following any such acquisition; provided that such
twelve month period may be extended upon notice to the Administrative Agent in
connection with tax filings or assessments necessary to complete any
dissolution, winding up, merger or amalgamation of any such Immaterial
Subsidiary.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of a Loan Party hereunder or under any Credit Document, (a) Taxes imposed on or
measured by its net income or capital, and franchise Taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or resident or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits Taxes or any
similar Tax imposed by any jurisdiction in which the Lender is located, (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 8.03(2) or a Foreign Lender that becomes a party
hereto during the continuance of an Event of Default), any withholding Tax that
is imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 8.02(5), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 8.02(1), and (d) any United States federal withholding Taxes that are
imposed under FATCA.
“Exempt Immaterial Subsidiary” has the meaning specified in the definition of
“Immaterial Subsidiary” herein.
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement initially dated as of October 2, 2006, as amended as of February 15,
2007, as further amended as of September 24, 2009 and as further amended and
restated as of November 9, 2011 by and among Open Text ULC, the affiliates of
Open Text ULC party thereto (including Open Text), Barclays Bank PLC as
administrative agent, the other financial institutions party thereto and the
lenders party thereto from time to time, as such Amended and Restated Credit
Agreement may be further amended, supplemented, restated, amended and restated
or modified from time to time in accordance with Section 6.02(14).
“Existing Credit Agreement Agent” means Barclays Bank PLC, or its successor in
interest, in its capacity as administrative agent and collateral agent under the
Existing Credit Agreement.




--------------------------------------------------------------------------------

- 16 -

“Existing Term Loans” means the term loans made under the Existing Credit
Agreement.
“Extended Term Loans” means any Term Loans the maturity of which shall have been
extended pursuant to Section 2.13.
“Extension” has the meaning assigned to such term in Section 2.13(1).
“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent, be in the form of an amendment and
restatement of this Agreement) providing for Extended Term Loans pursuant to
Section 2.13, which shall be consistent with the applicable provisions of this
Agreement and otherwise satisfactory to the parties thereto. Each Extension
Amendment shall be executed by the Administrative Agent, the Loan Parties and
the other parties specified in Section 2.13 (but not any other Lender). Any
Extension Amendment may include conditions for delivery of opinions of counsel
and other documentation consistent with the conditions in Section 4.01, all to
the extent reasonably requested by the Administrative Agent or the other parties
to such Extension Amendment.
“Extension Offer” has the meaning assigned to such term in Section 2.13(1).
“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (or
any amended or successor provisions that are substantively comparable and not
materially more onerous to comply with) and any current or future regulations
thereunder or official interpretation thereof.
“Federal Funds Rate” means for any day, the rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day; provided (i) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day, and (ii) if no such
rate is so published on such next succeeding Business Day, the Federal Funds
Rate for such day shall be the average rate charged to Administrative Agent, in
its capacity as a Lender, on such day on such transactions as determined by
Administrative Agent.
“Fee Letter” means the fee letter dated as of November 4, 2013 among the Lead
Arrangers, the Borrower and Open Text.
“Fees” means the fees payable by the Borrower under this Agreement or under any
other Credit Document.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Open Text.
“Financial Quarter” means, in respect of any Loan Party, a period of
approximately three consecutive months in each Financial Year ending on March
31, June 30, September 30, and December 31, as the case may be, of such year.




--------------------------------------------------------------------------------

- 17 -

“Financial Year” means the financial year of Open Text commencing on or about
July 1 of each calendar year and ending on June 30 of such calendar year.
“Foreign Guarantee” means the guarantee of each of the Foreign Guarantors, which
guarantee shall, in each case, contain substantially the terms set forth in
Article 21 hereof with such adjustments as may be reasonably necessary in order
to comply with the requirements of Law in the jurisdiction in which such Foreign
Guarantor is organized and/or existing, such adjustments to be in form and
substance reasonably satisfactory to the Administrative Agent, and any
additional guarantee of a Foreign Guarantor in respect of the Guaranteed
Obligations. For the avoidance of doubt, no Person shall guarantee its own
Obligations.
“Foreign Guarantor” means each Subsidiary of Open Text (that is not a Domestic
Guarantor or an Excluded Subsidiary), in each case in its capacity as a
guarantor under a Foreign Guarantee.
“Foreign Lender” means any Lender that is not resident for income tax or
withholding tax purposes under the laws of the jurisdiction in which the
Borrower is resident for tax purposes on the Closing Date and that is not
otherwise considered or deemed in respect of any amount payable to it hereunder
or under any Credit Document to be resident for income tax or withholding tax
purposes in the jurisdiction in which the Borrower is resident for tax purposes
by application of the laws of that jurisdiction. For purposes of this
definition, Canada and each Province and Territory thereof shall be deemed to
constitute a single jurisdiction and the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Foreign Plan” means any benefit plan, other than a Canadian Benefit Plan or
Canadian Pension Plan, sponsored, maintained or contributed to by any Loan Party
that under applicable law other than the laws of the United States or any
political subdivision thereof, is required to be funded through a trust or other
funding vehicle other than a trust or funding vehicle maintained exclusively by
a Governmental Authority.
“Foreign Plan Event” means, with respect to any Foreign Plan, (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, (b) the failure to make the required contributions or payments, under any
applicable law, on or before the due date for such contributions or payments,
(c) the receipt of a notice by a Governmental Authority relating to the
intention to terminate any such Foreign Plan or to appoint a trustee or similar
official to administer any such Foreign Plan, or alleging the insolvency of any
such Foreign Plan or (d) the incurrence of any liability by any Loan Party under
applicable law on account of the complete or partial termination of such Foreign
Plan or on account of the complete or partial withdrawal of any participating
employer therein.
“GAAP” means accounting principles generally accepted in the United States
applied on a consistent basis; provided, however, that, in the event of any
change in GAAP from those applied in the preparation of the financial statements
of Open Text most recently delivered on or prior to the Closing Date that would
affect the computation of any financial covenant, ratio, accounting definition
or requirement set forth in this Agreement or any other Credit




--------------------------------------------------------------------------------

- 18 -

Document, if Open Text or the Majority Lenders shall so request, the
Administrative Agent, the Majority Lenders and the Borrower shall negotiate in
good faith, each acting reasonably, to amend such financial covenant or
requirement to preserve the original intent thereof in light of such change in
GAAP; provided, further, that, until so amended as provided in the preceding
proviso, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP without regard to such change therein, and (b) the Loan
Parties shall furnish to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement, setting forth a
reconciliation between calculations of such financial covenant or requirement
made before and after giving effect to such change in GAAP; provided, further,
that, notwithstanding any other provision contained herein, any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
continue to be treated as an operating lease (and any future lease, if it were
in effect on the date hereof, that would be treated as an operating lease for
purposes of GAAP as of the date hereof shall be treated as an operating lease),
in each case, for purposes of this Agreement, notwithstanding any change in GAAP
after the date hereof.
“German Guarantee” means a Foreign Guarantee granted under German law.
“German Security” means any security or guarantee created or expressed to be
created under the German Security Documents.
“German Security Documents” means any document entered into by any Loan Party or
any of its Subsidiaries creating or expressed to create a mortgage, charge,
pledge, lien, guarantee (including any Foreign Guarantee) or other security
interest securing any obligation of any Person or any other agreement or
arrangement having a similar effect in respect of the Credit Documents under
German law.
“Governmental Authority” means the government of Canada, the United States or
any other nation, or of any political subdivision thereof, whether provincial,
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supra-national bodies such as the European Union or
the European Central Bank and including a Minister of the Crown, Superintendent
of Financial Institutions or other comparable authority or agency.
“Guaranteed Obligations” has the meaning specified in Section 21.01.
“Guaranteed Parties” has the meaning specified in Section 21.01.
“Guarantees” means, collectively, the Domestic Guarantee and the Foreign
Guarantee, and “Guarantee” means any one of them.
“Guarantors” means, collectively, the Domestic Guarantors and the Foreign
Guarantors, and “Guarantor” means any one of them.
“GXS Acquisition” has the meaning given to such term in the Recitals hereto.
“GXS Acquisition Agreement” has the meaning given to such term in the Recitals
hereto.




--------------------------------------------------------------------------------

- 19 -

“GXS Acquisition Agreement Date” means November 4, 2013.
“GXS Acquisition Agreement Representations” means those representations and
warranties made by or with respect to the Company in the GXS Acquisition
Agreement which are material to the interests of the Lenders, but only to the
extent that Open Text or its affiliate has the right to terminate its
obligations under the GXS Acquisition Agreement or not consummate the GXS
Acquisition, in each case in accordance with the terms of the GXS Acquisition
Agreement as a result of a breach of such representations in the GXS Acquisition
Agreement.
“GXS Credit Facility” has the meaning given to such term in the Recitals hereto.
“GXS Indebtedness” has the meaning given to such term in the Recitals hereto.
“GXS Senior Notes” has the meaning given to such term in the Recitals hereto.
“GXS Subordinated Notes” has the meaning given to such term in the Recitals
hereto.
“Hazardous Substance” means any substance, waste, liquid, gaseous or solid
matter, fuel, micro-organism, sound, vibration, ray, heat, odour, radiation,
energy, plasma and organic or inorganic matter, alone or in any combination
which is regulated under any applicable Environmental Laws as hazardous waste, a
hazardous substance, a pollutant, a deleterious substance, a contaminant or a
source of pollution or contamination under any Environmental Law.
“Hedge Lenders” has the meaning specified in the definition of “Eligible Hedging
Agreements” herein.
“Hedging Agreements” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments to current or former directors,
officers, employees or consultants (in their capacities as such) of Open Text or
any of its Subsidiaries shall be a Hedging Agreement.
“Hedging Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act,
including any Hedging Agreements.
“Immaterial Subsidiary” means any Subsidiary of Open Text that has less than as
at the end of any Measurement Period (i) U.S. $20,000,000 of EBITDA and (ii)
U.S. $40,000,000 of Assets. Notwithstanding anything to the contrary contained
in this Agreement, Open Text may from time to time designate, by notice to the
Administrative Agent, Immaterial Subsidiaries representing, in the aggregate at
any time, up to 5% of Consolidated EBITDA (measured as at the end of the most
recently-ended period of four consecutive Financial




--------------------------------------------------------------------------------

- 20 -

Quarters at such time) as being exempt from Section 6.02 and Section 7.01 of
this Agreement (any such Immaterial Subsidiary, an “Exempt Immaterial
Subsidiary”). As of the Closing Date, any such Exempt Immaterial Subsidiaries
are set forth on Schedule J hereto.
“Impermissible Qualification” means, relative to (i) the financial statements or
notes thereto of any Person; or (ii) the opinion or report of any independent
auditors as to any financial statement or notes thereto, any qualification or
exception to such financial statements, notes, opinion or report, as the case
may be, which (a) is of a “going concern” or similar nature; or (b) relates to
any limited scope of examination of material matters relevant to such financial
statement, if such limitation results from the refusal or failure of such Person
to grant access to necessary information therefore within the power of such
Person to so grant.
“Incremental Term Facility” has the meaning specified in Section 2.01(4).
“Indemnified Liabilities” has the meaning specified in Section 14.01(2).
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning specified in Section 14.01(2).
“Information” has the meaning specified in Section 5.01(6).
“Instruments” means (i) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, or (ii) a
letter of credit and an advice of credit if the letter or advice states that it
must be surrendered upon claiming payment thereunder, or (iii) chattel paper or
any other writing that evidences both a monetary obligation and a security
interest in or a lease of specific goods, or (iv) documents of title or any
other writing that purports to be issued by or addressed to a bailee and
purports to cover such goods in the bailee’s possession as are identified or
fungible portions of an identified mass, and that in the ordinary course of
business is treated as establishing that the Person in possession of it is
entitled to receive, hold and dispose of the document and the goods it covers,
or (v) any document or writing commonly known as an instrument.
“Intellectual Property” means domestic and foreign: (i) patents, applications
for patents and reissues, divisions, continuations, renewals, extensions and
continuations-in-part of patents or patent applications; (ii) proprietary and
non-public business information, including inventions (whether patentable or
not), invention disclosures, improvements, discoveries, trade secrets,
confidential information, know-how, methods, processes, designs, technology,
technical data, schematics, formulae and customer lists, and documentation
relating to any of the foregoing; (iii) copyrights, copyright registrations and
applications for copyright registration; (iv) mask works, mask work
registrations and applications for mask work registrations; (v) designs, design
registrations, design registration applications and integrated circuit
topographies; (vi) trade names, business names, corporate names, domain names,
website names and world wide web addresses, common law trade-marks, trade-mark
registrations, trade mark applications, trade addresses and logos, and the
goodwill associated




--------------------------------------------------------------------------------

- 21 -

with any of the foregoing; (vii) computer software and programs (both source
code and object code form), all proprietary rights in the computer software and
programs and all documentation and other materials related to the computer
software and programs; and (viii) any other intellectual property and industrial
property.
“Intellectual Property Rights” has the meaning specified in Section 5.01(10).
“Intercompany Instruments” means all Instruments issued by or evidencing an
obligation of any Loan Party to another Loan Party or any Subsidiary of a Loan
Party to a Loan Party.
“Intercompany Securities” means all Securities issued by any Loan Party to
another Loan Party or any Subsidiary of a Loan Party to a Loan Party.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date between the Administrative Agent and the Existing Credit
Agreement Agent in substantially the same form of Schedule 10 hereto.
“Interest Period” means, for each LIBOR Advance, a period which commences (i) in
the case of the initial Interest Period, on the date the LIBOR Advance is made
or converted from another Type of Accommodation, and (ii) in the case of any
subsequent Interest Period, on the last day of the immediately preceding
Interest Period in respect of a maturing LIBOR Advance, and which ends, in
either case, on the day selected by the Borrower in the applicable Borrowing
Notice or Interest Rate Election Notice. The duration of each Interest Period
shall be 1, 2, 3 or 6 months (or, if available to all Lenders making the
applicable LIBOR Advances, 12 months), unless the last day of a LIBOR Interest
Period would otherwise occur on a day other than a Business Day, in which case
the last day of such Interest Period shall be extended to occur on the next
Business Day, or if such extension would cause the last day of such Interest
Period to occur in the next calendar month, the last day of such Interest Period
shall occur on the preceding Business Day.
“Interest Rate Election Notice” has the meaning specified in Section 3.03(3).
“Investment Credit” means the amount of any dividends, distributions, returns of
capital, repayments of loans or similar payments paid to any Loan Party during
the term of this Agreement by any Person in which Investments may be made under
Section 6.02(9).
“Investments” means, as applied to any Person (the “investor”), any direct or
indirect purchase or other acquisition by the investor of, or a beneficial
interest in, Equity Securities of any other Person, including any exchange of
Equity Securities for Indebtedness, or any direct or indirect loan, advance
(other than advances to directors, officers and employees for moving, travel and
entertainment expenses, drawing accounts and similar expenditures in the
ordinary course of business) or capital contribution by the investor to any
other Person, including all Indebtedness and accounts receivable owing to the
investor from such other Person that did not arise from sales or services
rendered to such other Person in the ordinary course of the investor’s business,
or any direct or indirect purchase or other acquisition of bonds, notes,
debentures or other debt securities of, any other Person. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or




--------------------------------------------------------------------------------

- 22 -

write-offs with respect to such Investment minus any amounts (a) realized upon
the disposition of assets comprising an Investment (including the value of any
liabilities assumed by any Person other than the Borrower or any Subsidiary in
connection with such disposition), (b) constituting repayments of Investments
that are loans or advances or (c) constituting cash returns of principal or
capital thereon (including any dividend, redemption or repurchase of equity that
is accounted for, in accordance with GAAP, as a return of principal or capital).
“investor” has the meaning specified in the definition of “Investments” herein.
“ITA” has the meaning specified in Section 5.01(17).
“Laws” means all legally enforceable statutes, codes, ordinances, decrees,
rules, regulations, municipal by-laws, judicial or arbitral or administrative or
ministerial or departmental or regulatory judgments, orders, decisions, rulings
or awards, policies, voluntary restraints, guidelines, or any provisions of the
foregoing, including general principles of common and civil law and equity,
binding on the Person referred to in the context in which such word is used; and
“Law” means any one of the foregoing.
“Lead Arrangers” means Barclays Bank PLC and RBC Capital Markets.
“Lender’s Term Loan Commitment” has the meaning specified in the definition of
“Commitment” herein.
“Lenders” means, collectively, the financial institutions and other Persons set
forth on the signature pages hereof as Lenders, and any assignee thereof
pursuant to the provisions of this Agreement upon such assignee executing and
delivering an assignment and assumption agreement referred to in Section
15.01(2) to the Borrower and the Administrative Agent, or any other Person which
becomes a Lender party to this Agreement, and in the singular any one of such
Lenders. A Lender which, at any relevant time, has a Term Loan Commitment is
sometimes referred to herein as a “Term Loan Lender”.
“LIBOR Advance” has the meaning specified in the definition of “Advances”
herein.
“Loan Parties” means, collectively, Open Text, the Borrower, the Domestic
Guarantors and the Foreign Guarantors, and “Loan Party” means any one of them.
“Mandatory Prepayment Suspension” means that as of the last day of the most
recently-ended Measurement Period for which financial statements have been
delivered, and on a pro forma basis (giving effect to all incurrences,
prepayments and repayments of Debt since the end of such Measurement Period) as
of the date of determination, the Consolidated Net Leverage Ratio was less than
or equal to 2.50:1.00.
“Majority Lenders” means, at any time, Lenders whose Commitments at such time,
taken together, are greater than 50% of the aggregate amount of the Commitments
at such time; provided that, with respect to any Defaulting Lender or any
Affiliate thereof, the unused Term Loan Commitments and the portion of the
Accommodations Outstanding held or




--------------------------------------------------------------------------------

- 23 -

deemed held by any such Defaulting Lender or any such Affiliate thereof shall in
each case be excluded for purposes of making a determination of Majority
Lenders.
“Material Adverse Effect” means a material adverse effect on: (i) the business,
operations, financial condition, liabilities (contingent or otherwise) or
properties of Open Text and its Subsidiaries taken as a whole; (ii) the ability
of the Loan Parties, taken as a whole, to perform their obligations under the
Credit Documents; or (iii) the rights or remedies of the Administrative Agent
and the Lenders under the Credit Documents, taken as a whole.
“Material Agreements” means those agreements (as amended, supplemented, revised
or restated as permitted herein from time to time) of any of the Loan Parties
the breach, non-performance or cancellation of which or the failure of which to
renew, termination, revocation or lapse would reasonably be expected to have a
Material Adverse Effect and which cannot promptly be replaced by an alternative
comparable contract with comparable commercial terms, which agreements, if any,
as of the Closing Date, are listed on Schedule H (as amended, restated,
supplemented or replaced as permitted hereunder).
“Material Disposition” means any Disposition or series of related Dispositions
that involves Assets having a fair value, or consideration received for such
Assets, in excess of U.S. $30,000,000.
“Material Owned Real Property” means any owned real property (or owned
immoveable property, as applicable) of any Loan Party acquired after the Closing
Date having a fair value or book value of greater than U.S. $5,000,000.
“Material Permits” means the Authorizations, the breach, non-performance,
cancellation or non-availability of which or failure of which to renew would
reasonably be expected to have a Material Adverse Effect.
“Material Permitted Acquisition” means any Permitted Acquisition which involves
consideration in excess of U.S. $30,000,000.
“Material Subsidiary” means any Subsidiary of Open Text other than an Excluded
Subsidiary (but including any Subsidiary that has been designated as a Material
Subsidiary as provided in the definition of “Excluded Subsidiary”).
“Measurement Period” means, as of any date of determination, the four
consecutive Financial Quarters most recently ended.
“Minimum Percentage” has the meaning specified in the definition of “Excluded
Subsidiary” herein.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which any Loan Party or any member of the ERISA Group is then making or accruing
an obligation to make




--------------------------------------------------------------------------------

- 24 -

contributions or, within the preceding five (5) plan years, has made or had an
obligation to make such contributions and excludes any Canadian Benefit Plan.
“Multiple Employer Plan” shall mean a Plan which has two (2) or more
contributing sponsors (including any Loan Party or any member of the ERISA
Group) at least two of whom are not under common control, as such a plan is
described in Sections 4063 and 4064 of ERISA.
“Net Proceeds” means any one or more of the following: (i) with respect to any
Disposition of Assets by any Loan Party, the net amount equal to the aggregate
amount received in cash (including any cash received by way of deferred payment
pursuant to a note, receivable, other non-cash consideration or otherwise, but
only as and when such cash is so received) in connection with such Disposition,
less the reasonable fees (including, without limitation, reasonable legal fees),
commissions and other out-of-pocket expenses (as evidenced by supporting
documentation provided to the Administrative Agent upon request therefor by the
Administrative Agent) and Taxes incurred, paid or payable for by any Loan Party
in connection with such Disposition; (ii) with respect to the issuance or
creation of Debt or Equity Securities, whether private or public, of any Loan
Party, the net amount equal to the aggregate amount received in cash (including
any cash received by way of deferred advance or installment but only as and when
such cash is so received) in connection with such creation or issuance, less the
reasonable fees (including without limitation, reasonable legal fees),
commissions, printing costs and other out-of-pocket expenses (as evidenced by
supporting documentation provided to the Administrative Agent upon request
therefor by the Administrative Agent) incurred, paid or payable for by any Loan
Party in connection with such creation or issuance; and (iii) with respect to
the receipt of proceeds under any insurance policy (other than business
interruption and life insurance), the net amount equal to the aggregate amount
received in cash in connection with such receipt of insurance proceeds less the
reasonable fees (including without limitation reasonable legal fees), costs,
deductibles and other out-of-pocket expenses (as evidenced by supporting
documentation provided to the Administrative Agent upon request therefor by the
Administrative Agent) incurred, paid for or payable by any Loan Party or any of
its Subsidiaries in connection with the claim under the insurance policy giving
rise to such proceeds; provided that “Net Proceeds” shall not include any such
proceeds attributable to a Subsidiary located outside of Canada and the United
States to the extent that (A) the distribution of such proceeds to a Loan Party
is prohibited by Law, is subject to foreign currency controls (and the value of
such proceeds would be impaired thereby) or would result in material adverse tax
consequence or (B) such proceeds are reasonably necessary (as certified in
writing to the Administrative Agent by a Financial Officer of Open Text or the
applicable Subsidiary) to facilitate Open Text’s tax planning strategy.
“Non-Consenting Lender” has the meaning specified in Section 16.01(5).
“Non-Public Information” means material non-public information (within the
meaning of United States federal, state or other applicable securities laws)
with respect to Open Text, its Affiliates, its Subsidiaries or their Securities.




--------------------------------------------------------------------------------

- 25 -

“Non-Public Lenders” means Lenders that wish to receive Non-Public Information
with respect to Open Text, its Affiliates, its Subsidiaries or their Securities.
“Obligations” means all debts, liabilities and obligations of or owing by the
Loan Parties to any Guaranteed Party at any time and from time to time, present
and future, direct and indirect, absolute and contingent, matured or not,
arising from this Agreement, any Eligible Cash Management Agreements, any
Eligible Hedging Agreements or any other Credit Document, and all amendments,
restatements, replacements, renewals, extensions, or supplements and
continuations thereof, and whether the Loan Parties are bound alone or with
another or others, and whether as principal or surety, and including without
limitation, all liabilities of the Loan Parties arising as a consequence of
their failure to pay or fulfill any of such debts, liabilities and obligations.
“Obligor” has the meaning specified in Section 6.01(15)(c)(ii).
“Open Text” has the meaning given to such term in the Recitals hereto.
“Original Currency” has the meaning specified in Section 16.02(1).
“Other Currency” has the meaning specified in Section 16.02(1).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from any payment made hereunder or
under any other Credit Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Credit Document.
“Owned Real Properties” means, collectively, the land and premises listed on
Schedule E and the Buildings and Fixtures thereon.
“Participant” has the meaning assigned to such term in Section 15.01(6).
“Participant Register” has the meaning specified in Section 15.01(9).
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Permitted Acquisitions” means any Acquisition by a Loan Party which (i) is of a
Person carrying on a business which is the same as or related, ancillary,
incidental or complementary to the business carried on by any Loan Party (or if
an asset Acquisition, is of assets used or useful in a business which is the
same as or related, ancillary, incidental or complementary to the business
carried on by any Loan Party); (ii) Open Text has provided a certificate of the
chief financial officer containing information in reasonable detail regarding
the cost of such Acquisition, the projected earnings of such Acquisition, the
financial and acquisition structure of such Acquisition, audited financial
statements of the subject of such Acquisition for the previous two years to the
extent available, and financial projections, on a quarterly basis, for the
succeeding year, and on an annual basis for the year thereafter (or such later
period as the Administrative Agent may reasonably request); (iii) the Lenders
will have a




--------------------------------------------------------------------------------

- 26 -

security interest over the assets to be acquired, subject only to Permitted
Exceptions and Permitted Encumbrances (and if such Acquisition is an Acquisition
of Equity Securities of any Person that is a Material Subsidiary, also a full
liability guarantee (subject to any limitations imposed by Law on the amount of
such liability) and a security interest over the assets of such Person, subject
only to Permitted Exceptions and Permitted Encumbrances), or arrangements
satisfactory to the Administrative Agent, acting reasonably, shall have been
made for the providing of such guarantee and the obtaining of such security
interests, as applicable, within a period not to exceed 60 days following the
date of such Acquisition; (iv) the Loan Parties have demonstrated that after
giving effect to such Acquisition, that they will be in compliance with the
financial covenant set forth in Section 6.03 as at the date of such Acquisition,
and at all relevant times during the period of 12 months thereafter (calculated
on a pro forma basis and based on the projected performance of such Acquisition
for such 12 month period); and (v) if such Acquisition is an Acquisition of
Equity Securities of any Person, such acquiring Person acquires a percentage of
the Equity Securities of such Person sufficient to permit such acquiring Person
to effect the acquisition of 100% of the Equity Interests of such Person in a
subsequent transaction under Law.
“Permitted Debt” means,
(a)
Debt hereunder or under any other Credit Document;

(b)
Debt existing on the Closing Date and set forth in Schedule K and, in the case
of the Existing Credit Agreement, (x) Debt incurred after the Closing Date
pursuant to the “Revolving Credit Commitments” thereunder and (y) up to
U.S. $200,000,000 in aggregate principal amount of “Incremental Term Facilities”
permitted under the Existing Credit Agreement on the terms in effect as of the
date hereof;

(c)
intercompany Debt permitted by Section 6.02(9)(b) or (c), which Debt shall, if
owing to a Loan Party, be pledged, subject to Permitted Exceptions, to the
Administrative Agent or the Collateral Agent, as applicable, under the
applicable Security Agreement;

(d)
Capital Lease Obligations in an aggregate amount of not more than
U.S. $80,000,000 (or the equivalent thereof in any other currency) at any time
outstanding;

(e)
Debt secured by Purchase Money Mortgages in an aggregate amount of not more than
U.S. $55,000,000 (or the equivalent thereof in any other currency) at any time
outstanding;

(f)
Debt owing in connection with the acquisition of real property located at 275
Frank Tompa Drive, Waterloo, Ontario, the lender of record of which at closing
of such mortgage debt was Computershare Trust Company of Canada;

(g)
any obligation in respect of judgments that do not result in an Event of Default
under Section 7.01(1)(j);





--------------------------------------------------------------------------------

- 27 -

(h)
Refinancing Debt incurred in respect of any of the foregoing or in respect of
clause (k) below;

(i)
Debt consisting of letters of credit and guarantees of local bank guarantees of
performance of the obligations of Subsidiaries under leases of facilities of the
Loan Parties, in an aggregate amount for all such Debt not to exceed
U.S. $60,000,000 at any time;

(j)
Debt consisting of letters of credit issued to support performance obligations
(not constituting Debt of the type described in clause (i) of the definition
therefor) of Open Text and its Subsidiaries under service agreements or licences
in the ordinary course of business;

(k)
Debt in an unlimited amount, whether secured (including by way of Encumbrances
ranking pari passu with the Encumbrances created under the Security Documents)
or unsecured provided that Open Text has demonstrated that it will be in
compliance with a Consolidated Senior Secured Net Leverage Ratio of less than
2.75:1.00 on a pro forma basis at the end of the Financial Quarter immediately
following the incurrence of such Debt for the Measurement Period then ended and
with respect to any secured Debt, subject to intercreditor arrangements
substantially in the form of the Intercreditor Agreement or otherwise
satisfactory to the Administrative Agent (and customary terms of such
arrangements shall be deemed to be satisfactory), and otherwise containing
terms, covenants, and defaults that are not more restrictive, taken as a whole,
than the terms, covenants and defaults contained in the Credit Documents;
provided that if secured, unless otherwise agreed to by the Administrative Agent
in its reasonable discretion, such Debt shall not be secured by any property or
assets of the Loan Parties other than the Collateral; and

(l)
Debt not otherwise permitted above in an aggregate amount not to exceed
U.S. $130,000,000 at any time.

“Permitted Dispositions” means (i) any Disposition of Assets between Loan
Parties; (ii) Dispositions of inventory in the ordinary course of business;
(iii) Dispositions of Assets which are obsolete, redundant or of no material
economic value; (iv) Dispositions of Assets in each Financial Year to a Person
that is not a Loan Party of not more than an amount equal to 20% of Consolidated
Assets in the aggregate for all such Dispositions during such Financial Year
(determined on the first Business Day of such Financial Year); provided that if,
for any Financial Year, the amount specified above exceeds the aggregate amount
of applicable Dispositions made by Open Text and its Subsidiaries, as determined
on a consolidated basis during such Financial Year, the amount set forth above
for the succeeding Financial Year shall be increased by 50% of such excess
amount; provided further that all such Dispositions pursuant to this clause (iv)
shall not exceed an aggregate amount equal to 45% of Consolidated Assets as of
the Closing Date; (v) Dispositions of Assets in respect of Investments permitted
under Section 6.02(9); and (vi) Dispositions resulting from a transaction
permitted under Section 6.02(3)(i) through (iv).




--------------------------------------------------------------------------------

- 28 -

“Permitted Encumbrances” means, with respect to any Person, the following:
(a)
Encumbrances for Taxes, rates, assessments or other governmental charges or
levies or for employment insurance, pension obligations or other social security
obligations, workers’ compensation or vacation pay, the payment of which is not
yet due, or for which installments have been paid based on reasonable estimate
spending final assessments, or if due, the applicable grace period has not
expired or the validity of which is being contested diligently and in good faith
by appropriate proceedings by that Person if either, in the case of such items
being contested, (i) adequate reserves have been maintained in accordance with
GAAP, if applicable or (ii) the applicable liens are not in the aggregate
materially prejudicial to the value of the assets of the Loan Parties taken as a
whole;

(b)
undetermined or inchoate Encumbrances, rights of distress and charges incidental
to current operations which have not at such time been filed or exercised, or
which relate to obligations not due or payable or if due, the validity of which
is being contested diligently and in good faith by appropriate proceedings by
that Person;

(c)
(i) reservations, limitations, provisos and conditions expressed in any original
grant from any Governmental Authority or (ii) other grant of real or immovable
property, or interests therein, which, in the case of this clause (ii), do not
materially affect the use of the affected land for the purpose for which it is
used by that Person;

(d)
licences, permits, reservations, covenants, servitudes, easements, rights-of-way
and rights in the nature of easements (including, without limiting the
generality of the foregoing, licenses, easements, rights-of-way and rights in
the nature of easements for sidewalks, public ways, sewers, drains, gas, steam
and water mains or electric light and power, or telephone and telegraph
conduits, poles, wires and cables) and zoning, land use and building
restrictions, by-laws, regulations and ordinances of federal, provincial,
regional, state, municipal and other governmental authorities, which do not
materially impair the use of the affected land for the purpose for which it is
used by that Person;

(e)
title defects, encroachments or irregularities which in the aggregate do not
materially impair the use of the affected property for the purpose for which it
is used by that Person;

(f)
the right reserved to or vested in any Governmental Authority by the terms of
any lease, license, franchise, grant or permit acquired by that Person or by any
statutory provision to terminate any such lease, license, franchise, grant or
permit, or to require annual or other payments as a condition to the continuance
thereof;





--------------------------------------------------------------------------------

- 29 -

(g)
the Encumbrances resulting from the deposit or pledge of cash or securities in
connection with contracts, tenders, bids, performance bonds and similar
obligations or expropriation proceedings, or to secure workers’ compensation,
unemployment insurance, and other social security obligations;

(h)
the Encumbrances resulting from surety or appeal bonds, costs of litigation when
required by Law, liens and claims incidental to current construction,
mechanics’, warehousemen’s, carriers’ and other similar liens, and public,
statutory and other like obligations incurred in the ordinary course of
business;

(i)
Encumbrances given to a public utility or any Governmental Authority when
required by such utility or Governmental Authority in connection with the
operations of that Person in the ordinary course of its business;

(j)
the Encumbrances created by a judgment of a court of competent jurisdiction, as
long as the judgment is being contested diligently and in good faith by
appropriate proceedings by that Person and does not result in an Event of
Default under Section 7.01(1)(j);

(k)
operating leases of vehicles or equipment which are entered into in the ordinary
course of the Business;

(l)
Encumbrances securing Purchase Money Mortgages or Capital Lease Obligations
permitted hereunder;

(m)
the Encumbrances created by the Security Documents;

(n)
Encumbrances securing indebtedness not in excess of an aggregate principal
amount of U.S. $80,000,000 (or the equivalent thereof in other currencies) for
all Loan Parties and their Subsidiaries relating to Assets acquired in
connection with Permitted Acquisitions and Investments permitted under Section
6.02(9)(i), in each case made after the Closing Date by Loan Parties and their
Subsidiaries securing debts, liabilities or obligations, in each case not
assumed or incurred in contemplation of such Acquisition or Investment;

(o)
subdivision agreements, site plan control agreements, development agreements,
facilities sharing agreements, cost sharing agreements and other similar
agreements which do not materially impair the use of the real property subject
thereto for the purpose for which it is used by that Person;

(p)
the rights of any tenant, occupant or licensee under any lease, occupancy
agreement or licence which do not materially impair the use of the real property
subject thereto for the purpose for which it is used by that Person;

(q)
the Encumbrances set forth in Schedule K; provided that, subject to the
Intercreditor Agreement, Encumbrances securing Debt in a principal amount





--------------------------------------------------------------------------------

- 30 -

of up to U.S. $900,000,000 under the Existing Credit Agreement (or any
Refinancing Debt in respect thereof (subject to execution of any joinder
agreement that may be required under the Intercreditor Agreement)) shall
constitute Permitted Encumbrances and may rank pari passu with the Encumbrances
created by the Security Documents;
(r)
Encumbrances or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided, however, that such Encumbrances or covenants do not
materially and adversely affect the use of the lands by the Loan Parties and
their Subsidiaries;

(s)
Encumbrances consisting of royalties payable with respect to any asset or
property of the Loan Parties and their Subsidiaries, provided that the existence
of any such Encumbrance as of the Closing Date on any material property or asset
of the applicable Loan Party or Subsidiary shall have been disclosed in writing
to the Lenders prior to the Closing Date;

(t)
statutory Encumbrances incurred or pledges or deposits made in favour of a
Governmental Authority to secure the performance of obligations of any Loan
Party or any of its Subsidiaries under Environmental Laws to which any Loan
Party or Subsidiary or any assets of such Loan Party or such Subsidiary is
subject, provided that no Event of Default shall have occurred and be
continuing;

(u)
Encumbrances arising from the right of distress enjoyed by landlords outside of
the Province of Québec to secure the payment and performance of obligations in
respect of leased properties in such provinces or an Encumbrance granted by a
Loan Party or a Subsidiary of a Loan Party to a landlord to secure the payment
and performance of obligations in respect of leased properties in the Province
of Québec leased from such landlord, provided that such Encumbrances are limited
to the assets located at or about such leased properties;

(v)
any and all Encumbrances or title defects that do not materially and adversely
interfere with the ordinary conduct of business of a Loan Party or a Subsidiary
of a Loan Party, if customarily insurable at reasonable cost, and that may be
insured against pursuant to one or more title insurance policies available from
locally recognized insurance companies;

(w)
Encumbrances in favour of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(x)
Encumbrances in favour of a financial depositary institution arising (i) as a
matter of law or (ii) to the extent that no funds are subject to a present and
enforceable claim thereunder, under account establishment or maintenance
agreements entered into the ordinary course of business, in each case,





--------------------------------------------------------------------------------

- 31 -

encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;
(y)
other Encumbrances expressly consented to in writing by the Majority Lenders;

(z)
Encumbrances (which may rank pari passu with the Encumbrances created by the
Security Documents) securing Debt described in paragraph (k) of the defined term
“Permitted Debt” contained in Section 1.01;

(aa)
Encumbrances not otherwise permitted above securing obligations in an aggregate
amount not to exceed U.S. $80,000,000 at any time; and

(bb)
any extension, renewal or replacement of any of the foregoing.

“Permitted Exceptions” means, as to any Asset of a Loan Party that would
otherwise be required to constitute Collateral, in each case as reasonably
determined by the Administrative Agent (after consultation with Open Text), that
such Asset shall not be required to constitute Collateral if (a) the costs of
obtaining or granting of such security interest or other applicable Encumbrance
at Law are excessive in relation to the value of the security to be afforded
thereby, (b) material adverse tax consequences would result from the grant of
such security interest or other applicable Encumbrance at Law therein (including
that no grant of any security interest is made of the Equity Interests of any
non-U.S. entity treated as a “controlled foreign corporation” within the meaning
of Section 957(a) of the Code to the extent the Equity Interests of such
non-U.S. entity are held by a U.S. entity treated as a corporation for U.S.
federal income tax purposes), or (c) the granting of any Encumbrance or security
interest in such Asset would constitute or result in the abandonment,
invalidation, unenforceability of, or result in any breach, termination or
default under, in each case, any Loan Party’s interest in such Asset, or any
agreements relating to any Loan Party’s interest therein, as applicable after
application of the Uniform Commercial Code or other applicable Law that has the
effect of invalidating anti-assignment provisions in contracts and applicable
Laws; provided, that if the foregoing provisions of clause (c) are applicable,
such Asset and the proceeds of such Asset shall be subject to a trust if not
prohibited by Law or by the terms of such Asset in favour of the Administrative
Agent, for the benefit of the Lenders (which trust, for clarification, prior to
the security interest which would otherwise be granted in or made with respect
to such Asset becoming enforceable, shall not prohibit or limit a Loan Party’s
use and dealing with such Asset and proceeds except to the extent provided for
herein); and, provided further that, for clarification, if any leasehold
interest of any Loan Party shall constitute Collateral, the security therein
shall not be registered against the related real property and the Loan Parties
shall not be required to arrange or deliver title insurance or title opinions,
surveys or other ancillaries relating thereto.
“Permitted Investments” means:
(a)
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the Government of Canada or of any Canadian
province (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the Government of Canada or of





--------------------------------------------------------------------------------

- 32 -

such Canadian province), in each case maturing within one year from the date of
acquisition thereof;
(b)
investments in commercial paper maturing within 270 days from the date of
acquisition thereof and rated, at such date of acquisition, at least “Prime 1”
(or the then equivalent grade) by Moody’s or “A” (or the then equivalent grade)
by S&P or R-1 Low (or the then equivalent) by DBRS;

(c)
investments in certificates of deposit, banker’s acceptances, commercial paper
and time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of Canada or of any Canadian province having, at such date of acquisition,
a credit rating on its long-term unsecured debt of at least “A-” by S&P;

(d)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;

(e)
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the Government of the United States of America or
any U.S. State or territory (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the Government of the
United States of America) or, in the case of any Subsidiary located outside of
the United States and Canada, by any member state of the European Union, in each
case maturing within one year from the date of acquisition thereof;

(f)
investments in time deposit accounts, term deposit accounts, certificates of
deposit, money-market deposits, bankers’ acceptances and obligations maturing
not more than 90 days from the date of acquisition thereof issued by any bank or
trust company which is organized under the laws of any member state of the
European Union, and which bank or trust company has, or the obligations of which
bank or trust company are guaranteed by a bank or trust company which has,
capital, surplus and undivided profits in excess of U.S. $500,000,000 (or the
equivalent thereof in Euros or Sterling) and has outstanding debt which is rated
“A” (or such similar equivalent rating) or higher by at least one “nationally
recognized statistical rating organization” (as defined in Rule 436 under the
Securities Act) or by DBRS; and

(g)
other investments to the extent permitted under the investment policy of Open
Text, which investments shall be reasonably acceptable to the Administrative
Agent and not objected to by the Majority Lenders within five Business Days
following notice thereof, in reasonable detail, to the Lenders.





--------------------------------------------------------------------------------

- 33 -

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group, and excludes any Canadian Benefit Plan.
“Platform” has the meaning specified in Section 13.01(2).
“Pledged Account Bank” has the meaning specified in Section 6.01(15)(c)(i).
“Pledged Deposit Account” means each deposit account as to which a U.S. Grantor
has complied with the requirements of Section 6.01(15)(c) of this Agreement.
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect, provided, however, if attachment,
perfection or priority of the Administrative Agent’s or the Collateral Agent’s
security interests in any Collateral are governed by the personal property
security laws of any jurisdiction other than Ontario, “PPSA” shall mean those
personal property security laws in such other jurisdiction for the purposes of
the provisions hereof relating to such attachment, perfection or priority and
for the definitions related to such provisions.
“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.
“Public Information” means any information, data or materials regarding any Loan
Party that is either (a) publicly available or (b) not material with respect to
any Loan Party, any of its subsidiaries or any of its securities for purposes of
United States or Canadian federal, state or provincial securities laws.
“Public Lender” has the meaning specified in Section 13.01(2).
“Purchase Money Mortgage” means, in respect of any Person, any Encumbrance
charging property acquired by such Person, which is granted or assumed by such
Person, reserved by the transferor (including, Capital Lease Obligations) or
which arises by operation of Law in favour of the transferor concurrently with
and for the purpose of the acquisition of such property, in each case where (i)
the principal amount secured by such Encumbrance is not in excess of the cost to
such Person of the property acquired; and (ii) such Encumbrance extends only to
the property acquired.
“Qualified ECP Guarantor” means, at any time, each Guarantor with total assets
exceeding U.S. $10,000,000 or that qualifies at such time as an “eligible
contract participant” under




--------------------------------------------------------------------------------

- 34 -

the Commodity Exchange Act and, in each case, can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Refinancing Debt” means, without duplication, Debt that refunds, refinances,
extends or all of the proceeds from which are used to repay (in whole or in
part) any Permitted Debt but only to the extent that (a) such Refinancing Debt
is subordinated to the Debt hereunder at least to the same extent as the Debt
being refunded, refinanced or extended, if at all; (b) the principal amount of
such Refinancing Debt has a weighted average life to maturity not less than the
weighted average life to maturity of the Debt being refunded, refinanced or
extended and is scheduled to mature no earlier than the Debt being refunded,
refinanced or extended; (c) such Refinancing Debt is in an aggregate principal
amount (or if issued with original issue discount, an aggregate issue price)
that is equal to or less than the sum of (x) the aggregate principal amount (or,
if issued with original issue discount, the aggregate accreted value) of the
Debt being refunded, refinanced or extended and the amount of any premium
reasonably necessary to accomplish such refinancing, (y) the amount of accrued
and unpaid interest, if any, and premiums owed, if any, not in excess of
pre-existing prepayment provisions on such Debt being refunded, refinanced or
extended, and (z) the amount of customary fees, expenses and costs related to
the incurrence of such Refinancing Debt; and (d) such Refinancing Debt is
incurred by the same Person or (i) if such Debt is of a Loan Party, by another
Loan Party or (ii) if such Debt is of a Subsidiary of a Loan Party that is not a
Loan Party, by a Person that is not a Loan Party.
“Register” has the meaning specified in Section 15.01(4).
“Registered Intellectual Property” means any Intellectual Property in respect of
which ownership, title, security interests, charges or encumbrances are
registered, recorded or noted with any Governmental Authority pursuant to Law.
“Regulation U” means Regulation U or X as promulgated by the Board of Governors
of the Federal Reserve System, as amended from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
(to the extent that such Affiliates are directly involved in the transactions
pursuant to the Credit Documents) and the directors, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.
“Release” when used as a verb includes release, spill, leak, emit, deposit,
discharge, leach, migrate or dispose into the environment and the term “Release”
when used as a noun has a correlative meaning, but does not include any release,
spill, leak, emission, deposit, discharge, leach, migration or disposition
pursuant to a valid Environmental Permit or in accordance with Environmental
Laws.
“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Term Loans
substantially concurrently with the incurrence by any Loan Party of any secured
term loans having an Effective Yield that is less than the Effective Yield
applicable to such Term Loans so prepaid, repaid, refinanced, substituted or
replaced and (b) any amendment, waiver or other modification to




--------------------------------------------------------------------------------

- 35 -

this Agreement that would have the effect of reducing the Effective Yield of the
Term Loans; provided that the primary purpose of such prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other modification
was to reduce the Effective Yield of the Term Loans.
“Responsible Officer” means, with respect to any corporation, the chairman, the
president, any vice president, the chief executive officer, the chief operating
officer or the chief financial officer, and, in respect of financial or
accounting matters, any Financial Officer of such corporation; unless otherwise
specified, all references herein to a Responsible Officer mean a Responsible
Officer of Open Text.
“Restricted Payment” means, with respect to any Person, any payment by such
Person (i) of any dividends on any of its Equity Securities, (ii) on account of,
or for the purpose of setting apart any property for a sinking or other
analogous fund for, the purchase, redemption, retirement or other acquisition of
any of its Equity Securities or any warrants, options or rights to acquire any
such shares, or the making by such Person of any other distribution in respect
of any of its Equity Securities, (iii) of any principal of or interest or
premium on or of any amount in respect of a sinking or analogous fund or
defeasance fund for any Debt of such Person, (iv) of any principal of or
interest or premium on or of any amount in respect of a sinking or analogous
fund or defeasance fund for any Debt of such Person to a shareholder of such
Person or to an Affiliate of a shareholder of such Person, or (v) of any
management, consulting or similar fee or any bonus payment or comparable
payment, or by way of gift or other gratuity, to any Affiliate of such Person or
to any director or officer thereof (except as permitted pursuant to Section
6.02(8)). For the avoidance of doubt, (x) payments among the Loan Party and (y)
repayments of (1) intercompany Debt payable on demand that is owing to any Loan
Party, (2) intercompany Debt owing by any Subsidiary of Open Text that is not a
Loan Party to any other Subsidiary of Open Text that is not a Loan Party, (3)
unsecured intercompany Debt payable that is owing to any Subsidiary of Open Text
that is not a Loan Party by any Subsidiary of Open Text that is not a Loan
Party, but that subsequently becomes a Loan Party, or (4) unsecured intercompany
Debt that is owing by any Loan Party to any Subsidiary of Open Text that is not
a Loan Party in an aggregate amount for all such Debt under this clause (4) not
to exceed U.S. $200,000,000 at any time, shall not, together with the interest
payable on any such Debt, in any such case, constitute a Restricted Payment,
provided that, in the case of the foregoing clauses (3) (upon the obligor
Subsidiary becoming a Loan Party) and (4), such Debt shall expressly provide
that no payments thereunder shall be made by any Loan Party at any time during
the continuance of a Default or an Event of Default or to the extent that a
Default or an Event of Default would result therefrom pursuant to customary
subordination arrangements.
“Restructuring and Integration Costs” means restructuring and integration costs
of Open Text and its Subsidiaries (a) for any Financial Quarter ended prior to
the Closing Date, (b) after the Closing Date through the end of the fourth
Financial Quarter ending after the Closing Date in an amount not to exceed
U.S. $40,000,000 in the aggregate and (c) commencing at the beginning of the
fifth Financial Quarter ending after the Closing Date through the eighth
Financial Quarter ending after the Closing Date in an amount not to exceed
U.S. $30,000,000 in the aggregate.




--------------------------------------------------------------------------------

- 36 -

“Sale-Leaseback Transaction” means, with respect to any Person, any direct or
indirect arrangement entered into after the Closing Date pursuant to which such
Person transfers or causes the transfer of any Assets to another Person and
leases such Assets back from such Person as a Capital Lease Obligation.
“Sanctions” has the meaning specified in Section 5.01(26).
“Secured Obligations” has the meaning specified in Section 21.01.
“Securities” means:
(a)
a document that is (i) issued in bearer, order or registered form, (ii) of a
type commonly dealt in upon securities exchanges or markets or commonly
recognized in any area in which it is issued or dealt in as a medium for
investment, (iii) one of a class or series or by its terms is divisible into a
class or series of documents, and (iv) evidence of a share, participation or
other interest in property or in any enterprise or is evidence of an obligation
of the issuer and includes an uncertificated security; and

(b)
a share, participation or other interest in a Person;

but excludes
(c)
any ULC Shares.

“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Accommodations.
“Security” has the meaning specified in Section 2.11(1).
“Security Agreement” has the meaning specified in Section 2.11(1)(c).
“Security Documents” means the Intercreditor Agreement, the agreements described
in Section 2.11 and any other security granted to the Collateral Agent, the
Administrative Agent or the Lenders, including, without limitation, pursuant to
Section 6.01(15), as security for the Secured Obligations of any of the Loan
Parties under this Agreement and the other Credit Documents.
“Security and Pledge Agreement” means the security and pledge agreement executed
by Open Text Inc. on the Closing Date.
“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Solvent” and “Solvency” mean, (a) with respect to the Borrower and its
Subsidiaries on a particular date, (i)     the fair value of the assets (on a
going concern basis) of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of




--------------------------------------------------------------------------------

- 37 -

the property (on a going concern basis) of the Borrower and its Subsidiaries, on
a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured in the ordinary course of business,
(iii) the Borrower and its Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business and
(iv) the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business contemplated as of such date for
which they have unreasonably small capital and (b) with respect to Open Text and
its Subsidiaries on a particular date, that on such date, (i) the aggregate of
the property of Open Text and its Subsidiaries is, at a fair valuation,
sufficient, or, if disposed of at a fairly conducted sale under legal process,
would be sufficient, to enable payment of all their obligations, due and
accruing due, (ii) Open Text and its Subsidiaries, taken as a whole, are paying
their current obligations in the ordinary course of business as they generally
became due and (iii) Open Text and its Subsidiaries, taken as a whole, are able
to meet their obligations as they generally become due.
“Specified Loan Party” has the meaning specified in Section 21.13.
“Specified Representations” means the representations and warranties of the Loan
Parties set forth in Section 5.01(1) (as to organizational incorporation and
qualification), Section 5.01(2) (as to corporate power and authority to enter
into and perform its applicable obligations under the Credit Documents), Section
5.01(3) (as to absence of conflict with constating documents), Sections 5.01(4)
and 5.01(5) (as they relate to due execution, delivery, authorization and
enforceability of the Credit Documents), Section 5.01(24) (as to the Solvency of
Open Text, the Borrower, and their respective Subsidiaries, taken as a whole or
on a consolidated basis, as applicable, and after giving effect to the
Transaction), Section 5.01(22) (as to margin regulations of the Board of
Governors of the Federal Reserve System), Section 5.01(23) (as to the Investment
Company Act of 1940), Section 5.01(26) (as to OFAC and the USA PATRIOT Act, but
only to the extent it would be unlawful for the Lenders to extend any Advance on
the Closing Date).
“Subsidiary” means, at any time, as to any Person, any corporation, company or
other Person, if at such time the first mentioned Person owns, directly or
indirectly, securities or other ownership interests in such corporation, company
or other Person having ordinary voting power to elect a majority of the board of
directors or persons performing similar functions for such corporation, company
or other Person.
“Synthetic Debt” means, with respect to any Person, without duplication of any
clause within the definition of “Debt”, all (i) obligations of such Person under
any lease that is treated as an operating lease for financial accounting
purposes and a financing lease for tax purposes (i.e., a “synthetic lease”),
(ii) obligations of such Person in respect of transactions entered into by such
Person (other than deposit liabilities), the proceeds from which would be
reflected on the financial statements of such Person in accordance with GAAP as
cash flows from financings at the time such transaction was entered into (other
than as a result of equity contributions or the issuance of equity interests)
and (iii) obligations of such Person in respect of other transactions entered
into by such Person that are not otherwise addressed




--------------------------------------------------------------------------------

- 38 -

in the definition of “Debt” or in clause (i) or (ii) above that are intended to
function primarily as a borrowing of funds (including, without limitation, any
minority interest transactions that function primarily as a borrowing).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term A Debt” means loans having a maturity of not more than five (5) years from
the date of their incurrence and requiring amortization at least quarterly which
aggregates to at least 5% per annum.
“Term Loan Advance” means an Advance under the Term Loan Facility.
“Term Loan Commitment” means, as to any Term Loan Lender at any time, the amount
set forth opposite such Term Loan Lender’s name on the signature pages hereto
under the caption “Term Loan Commitment”, as such amount may be reduced at or
prior to such time in accordance with the provisions of this Agreement.
“Term Loan Facility” means the term loan facility made available to the Borrower
in accordance with Section 2.01(1).
“Term Loan Lender” means a Lender that has a Term Loan Commitment or Term Loan
Advance outstanding.
“Term Loan Repayment Date” means the seventh anniversary of the Closing Date.
“Term Loans” means the Term Loan Advances made by the Term Loan Lenders to the
Borrower pursuant to Section 3.01.
“Transaction” means (i) the GXS Acquisition; (ii) payment in full of the GXS
Indebtedness and (iii) the execution delivery and performance by the Loan
Parties of their obligations under the Credit Documents and the Borrowing of
Advances on the Closing Date.
“Transaction Costs” means fees, costs and expenses incurred in connection with
the Transaction (i) for any Financial Quarter ended prior to the Closing Date
and (ii) thereafter for any Measurement Period ending prior to or at the end of
the fourth Financial Quarter ending after the Closing Date in an amount not to
exceed U.S. $40,000,000 in the aggregate.
“Type” has the meaning specified in the definition of “Accommodation” or
“Advance”, as the case may be, herein.
“UCC” means the Uniform Commercial Code as in effect in the jurisdiction of
organization of any applicable Loan Party.
“UK Security Documents” means a Deed of Guarantee and Debenture between Open
Text UK Limited as charging company and Royal Bank of Canada as administrative
agent, as amended, restated, supplemented or otherwise modified from time to
time, or any other




--------------------------------------------------------------------------------

- 39 -

document relating to the security interests granted to the Administrative Agent
agreed to in writing between the Administrative Agent and the relevant Loan
Party and subject to the laws of England and Wales.
“ULC” has the meaning specified in the definition of “ULC Shares”.
“ULC Shares” means shares or other equity interests issued by an unlimited
company or an unlimited liability company or unlimited liability corporation
incorporated or otherwise governed by the laws of any of the provinces of Canada
(each, a “ULC”) (other than any shares or other equity interests issued by Open
Text ULC, an unlimited liability company governed by the laws of Nova Scotia, or
any successor thereof which is a ULC).
“Unmatured Surviving Obligations” has the meaning specified in Section
6.01(15)(c).
“Unrestricted Cash” means, at any time when “Consolidated Cash and Permitted
Investments held in accounts on the consolidated balance sheet of Open Text as
at such date to the extent that such cash and Cash Equivalents would not be
required to be classified as “restricted” in accordance with GAAP (other than
related to the Credit Documents (or the Liens created thereunder)).
“U.S. Dollars” and “U.S. $” each mean the lawful money of the United States.
“U.S. Grantor” means Borrower and any other Domestic Guarantor organized under
the laws of a jurisdiction located within the United States.
Section 1.02
Gender and Number

Any reference in the Credit Documents to gender includes all genders, and words
importing the singular number only include the plural and vice versa.
Section 1.03
Interpretation not Affected by Headings, etc.

The provisions of a table of contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this Agreement.
Section 1.04
Currency

All references in the Credit Documents to dollars or $, unless otherwise
specifically indicated, are expressed in U.S. $.
Section 1.05
Certain Phrases, etc.

In any Credit Document (i) (y) the words “including” and “includes” mean
“including (or includes) without limitation” and (z) the phrase “the aggregate
of,” “the total of”, “the sum of”, or a phrase of similar meaning means “the
aggregate (or total or sum), without duplication, of”, and (ii) in the
computation of periods of time from a specified date to a later specified date,
unless otherwise expressly stated, the word “from” means “from and including”
and the words “to” and “until” each mean “to (or until) but excluding”.




--------------------------------------------------------------------------------

- 40 -

Section 1.06
Accounting Terms

All accounting terms not specifically defined in this Agreement shall be
interpreted in accordance with GAAP.
Section 1.07
Non-Business Days

Whenever any payment is stated to be due on a day which is not a Business Day,
such payment shall be made (except as herein otherwise expressly provided in
respect of any LIBOR Advance) on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest or Fees, as
the case may be.
Section 1.08
Ratable Portion of Accommodations

References in this Agreement to a Lender’s ratable portion of Advances or
ratable share of payments of principal, interest, Fees or any other amount,
shall mean and refer to a ratable portion or share as nearly as may be ratable
in the circumstances, as determined in good faith by the Administrative Agent.
Each such determination by the Administrative Agent shall be prima facie
evidence of such ratable share.
Section 1.09
Incorporation of Schedules

The schedules attached to this Agreement shall, for all purposes of this
Agreement, form an integral part of it.
Section 1.10
Control of Equity Securities

Any reference to “control” when used in the Credit Documents in reference to
Equity Securities constituting Collateral shall be interpreted by reference to
the Securities Transfer Act (Ontario), the UCC or other relevant Law in effect
in the jurisdiction governing the perfection of a security interest in such
Collateral.
ARTICLE 2
CREDIT FACILITY
Section 2.01
Availability

(1)
Each Term Loan Lender individually, and not jointly and severally, agrees, on
the terms and conditions of this Agreement, to make Accommodations ratably to
the Borrower in accordance with such Lender’s Term Loan Commitment.

(2)
Accommodations under the Term Loan Facility shall be made available as ABR
Advances and LIBOR Advances on the terms set forth herein.

(3)
The failure of any Lender to make an Accommodation shall not relieve any other
Lender of its obligation, if any, in connection with any such Accommodation, but
no Lender is responsible for any other Lender’s failure in respect of such
Accommodation.





--------------------------------------------------------------------------------

- 41 -

(4)
Borrower shall have the right, but not the obligation, at any time prior to the
maturity of the Term Loan Facility, to increase the Commitments and Term Loan
Advances under the Term Loan Facility or create a new tranche of Term Loan
Advances in an aggregate amount not to exceed (%5) U.S. $250,000,000 plus (%5)
additional amounts so long as, in the case of this clause (ii), the Consolidated
Senior Secured Net Leverage Ratio, determined on a pro forma basis giving effect
to the incurrence of such Debt and any Debt which would constitute Consolidated
Net Debt for Borrowed Money that has been incurred, prepaid or repaid since the
end of the most recent Measurement Period for which financial statements are
available (assuming such Commitments or Term Loan Advances are fully drawn but
excluding any proceeds thereof from Unrestricted Cash) would not exceed
2.75:1.00 (an “Incremental Term Facility”) provided that:

(a)
No Event of Default exists or would exist after giving effect thereto (except in
the case of an Incremental Term Facility used to finance a Permitted
Acquisition, in which circumstances, no Default or Event of Default under
Section 7.01(1)(a), Section 7.01(1)(b) or Section 7.01(1)(l) exists or would
exist after giving effect thereto) and all applicable representations and
warranties pursuant to Article 5 shall be true and correct in all material
respects on the date of the funding thereof (except in the case of an
Incremental Term Facility used to finance a Permitted Acquisition, in which
circumstances, the Specified Representations shall be true and correct in all
material respects;

(b)
Open Text will be in compliance on a pro forma basis with the financial covenant
in Section 6.03 after giving effect to such Incremental Term Facility (assuming
the Commitments thereunder are fully drawn);

(c)
Advances and Commitments made by way of an increase to the Term Loan Commitment
shall be on terms (including, without limitation, currency and Effective Yield)
and conditions identical to those applicable to the then-existing Term Loan
Facility;

(d)
In regard to Advances and Commitments made by way of a new tranche of Term Loan
Advances, the Effective Yield for the Incremental Term Facility shall be
determined by the Borrower and the Lenders of the Incremental Term Facility;
provided that in the event that the Effective Yield for any Incremental Term
Facility is greater than the Effective Yield for the Term Loan Facility, then
the Effective Yield for the Term Loan Facility shall be increased to the extent
necessary so that the Effective Yield for such Incremental Term Facility is not
more than 50 basis points higher than the Effective Yield for the Term Loan
Facility unless the Applicable Margins for the Term Loan Facility are increased
by an amount equal to the difference between the Effective Yield for such
Incremental Term Loan and the corresponding Effective Yield for the Term Loan
Facility minus 50 basis points; provided further, that such Advances and
Commitments shall be on terms and conditions otherwise substantially similar to
those applicable to the then-





--------------------------------------------------------------------------------

- 42 -

existing Term Loan Facility and, to the extent not so substantially similar with
the then-existing Term Loan Facility, shall be reasonably satisfactory to the
Administrative Agent;
(e)
Such increased amounts will be provided by the existing Lenders or new financial
institutions that become Lenders under the Incremental Term Facility (such new
financial institutions to be reasonably satisfactory to the Administrative
Agent), provided that no existing Lender will be obligated to provide any such
Incremental Term Facility;

(f)
The Incremental Term Loans will not in any event have a maturity date that is
earlier than the Term Loan Repayment Date or a weighted average life to maturity
shorter than the weighted average life to maturity of the then-existing Term
Loan Facility; and

(g)
The Administrative Agent shall have received such other corporate
authorizations, opinions, or documents as the Administrative Agent may
reasonably request.

Section 2.02
Commitments and Facility Limits

(1)
The Accommodations Outstanding owing to all Term Loan Lenders shall not, at any
time, exceed the Term Loan Commitment, and owing to such Term Loan Lenders shall
not at any time exceed such Term Loan Lender’s Term Loan Commitment.

(2)
The Term Loan Facility shall not revolve and any amount repaid or prepaid, as
the case may be, under the Term Loan Facility cannot be reborrowed.

(3)
Accommodations under the Term Loan Facility shall be made available in a single
drawing on the Closing Date. The unused portion of the Term Loan Commitment
shall be permanently cancelled on the Closing Date and the Term Loan Commitment
shall be permanently reduced by the amount by which the Accommodations
Outstanding under the Term Loan Facility on such date are less than the Term
Loan Commitment on such date.

(4)
A conversion from one Type of Accommodation to another Type of Accommodation
shall not constitute a repayment or prepayment.

Section 2.03
Use of Proceeds

The Borrower shall use the proceeds of the Borrowing under the Term Loan
Facility solely to pay (i) the consideration for the GXS Acquisition (including
the payment in full of the GXS Indebtedness) and (ii) Transaction Costs.
Section 2.04
Mandatory Repayments and Reductions of Commitments

The Borrower shall repay (subject to Section 7.01) the Accommodations
Outstanding under the Term Loan Facility in quarterly instalments equal to the
rates set out below multiplied by the




--------------------------------------------------------------------------------

- 43 -

aggregate principal amount of the Borrowing on the Closing Date under the Term
Loan Facility on the last Business Day of each March, June, September and
December, with the balance payable on the Term Loan Repayment Date. The amounts
payable pursuant to this Section 2.04 shall be reduced by each prepayment, (if
any), of principal under the Term Loan Facility pursuant to Section 2.09.
Financial Quarter Ending
Percentage of Term Loan Facility Reference Amount
March 31, 2014
0.25%
June 30, 2014
0.25%
September 30, 2014
0.25%
December 31, 2014
0.25%
March 31, 2015
0.25%
June 30, 2015
0.25%
September 30, 2015
0.25%
December 31, 2015
0.25%
March 31, 2016
0.25%
June 30, 2016
0.25%
September 30, 2016
0.25%
December 31, 2016
0.25%
March 31, 2017
0.25%
June 30, 2017
0.25%
September 30, 2017
0.25%
December 31, 2017
0.25%
March 31, 2018
0.25%
June 30, 2018
0.25%
September 30, 2018
0.25%
December 31, 2018
0.25%
March 31, 2019
0.25%
June 30, 2019
0.25%





--------------------------------------------------------------------------------

- 44 -

Financial Quarter Ending
Percentage of Term Loan Facility Reference Amount
September 30, 2019
0.25%
December 31, 2019
0.25%
March 31, 2020
0.25%
June 30, 2020
0.25%
September 30, 2020
0.25%
December 31, 2020
0.25%
Relevant Repayment Date of Term Loan Facility
93.00%



Section 2.05
Mandatory Prepayments/Offers to Prepay

(1)
Subject to Section 2.05(5), unless a Mandatory Prepayment Suspension is in
effect, an amount equal to the Net Proceeds from any Disposition of any Assets
(other than Permitted Dispositions, unless such Permitted Disposition is made
under clause (iv) of the definition thereof) in excess of U.S. $50,000,000 (or
the equivalent amount in any other currency) in the aggregate in each Financial
Year (whether individually or in the aggregate) by any Loan Party shall be
applied within 10 Business Days of receipt thereof, to the prepayment of
Accommodations Outstanding under the Term Loan Facility in accordance with
Section 2.09 hereof; provided, that if, for any Financial Year, the threshold
amount specified above exceeds the aggregate amount of applicable Dispositions
made by Open Text and its Subsidiaries, as determined on a consolidated basis
during such Financial Year, the threshold amount set forth above for the
succeeding Financial Year shall be increased by 50% of such excess amount;
provided, further that if notice of the Borrower’s intention to reinvest such
Net Proceeds in the Business of the Loan Parties within 365 days of receipt
thereof is delivered to the Administrative Agent within 10 Business Days of
receipt thereof, such Net Proceeds shall not be applied to prepayment of the
Accommodations Outstanding as set forth in this Section 2.05(1); provided
further that if, after delivery of such notice of intention to reinvest such Net
Proceeds any such Net Proceeds are (i) no longer intended to be so reinvested or
(ii) such Net Proceeds are not so reinvested in the Business of the Loan Parties
within 365 days of receipt thereof, then an amount equal to any such Net
Proceeds shall be immediately applied to the prepayment of the Accommodations
Outstanding under the Term Loan Facility as set forth in this Section 2.05(1).

(2)
Subject to Section 2.05(5), unless a Mandatory Prepayment Suspension is in
effect, an amount equal to the Net Proceeds of any Debt other than Permitted
Debt shall be





--------------------------------------------------------------------------------

- 45 -

applied ratably to the prepayment of Accommodations Outstanding under the Term
Loan Facility ratably in accordance with Section 2.09 hereof.
(3)
Subject to Section 2.05(5), unless a Mandatory Prepayment Suspension is in
effect, an amount equal to the Net Proceeds of any insurance required to be
maintained pursuant to Article 6 (other than business interruption insurance)
received by any Loan Party or any of its Subsidiaries on account of each
separate loss, damage or injury to any part of the Collateral in excess of
U.S. $25,000,000 (unless such proceeds or an amount not less than such proceeds
shall have been expended or committed by such Loan Party or such Subsidiary for
the repair or replacement of such property within 365 days of receipt of such
Net Proceeds), shall be applied (or to the extent the Administrative Agent or
the Lenders are loss payees under any insurance policy, the Administrative Agent
is hereby irrevocably directed to apply such Net Proceeds) ratably to the
prepayment of Accommodations Outstanding under the Term Loan Facility in
accordance with Section 2.09 hereof.

(4)
The Borrower shall offer to prepay all Accommodations Outstanding upon the
occurrence of a Change of Control, which offer shall be at 100% of the principal
amount of the Accommodations Outstanding, plus, in each case, any accrued and
unpaid interest, such prepayment to be applied in accordance with Sections 2.08
and 2.09. Any Lender accepting such offer shall be prepaid in full; provided
that if the Majority Lenders shall have accepted such offer, then all Lenders
shall be deemed to have accepted such offer and the Borrower shall prepay all
outstanding amounts under the Term Loan Facility (including the principal amount
of all Accommodations Outstanding plus any accrued and unpaid interest and
fees), with such prepayments to be applied in accordance with Sections 2.08 and
2.09.

(5)
Subject to Section 2.01 of the Intercreditor Agreement, if Open Text or any of
its Subsidiaries shall be required, pursuant to the Existing Credit Agreement
(or any Refinancing Indebtedness in respect thereof that constitutes Term A
Debt), to prepay “Advances” under the Existing Credit Agreement (or any
Refinancing Indebtedness in respect thereof that constitutes Term A Debt) as a
result of receipt by Open Text or such Subsidiary of Net Proceeds, then such
payment under the Existing Credit Agreement (or any Refinancing Indebtedness in
respect thereof that constitutes Term A Debt) shall satisfy the obligations of
such Person under clauses (1), (2) and (3) of this Section 2.05.

Section 2.06
Optional Prepayments and Reductions of Commitments

The Borrower may, subject to the provisions of this Agreement, prepay
Accommodations Outstanding under the Term Loan Facility at any time without
premium or penalty (other than breakage costs, if any, payable pursuant to
Section 8.01(3)); provided that prior to the date that is 6 months after the
Closing Date, if the Borrower (x) prepays, repays, refinances, substitutes or
replaces any Term Loans in connection with a Repricing Transaction (including,
for the avoidance of doubt, any prepayment made pursuant to Section 2.05(2) that
constitutes a Repricing Transaction), or (y) effects any amendment, modification
or waiver of, or consent under, this Agreement resulting in a Repricing
Transaction, such Borrower shall pay to the Administrative Agent, for the
ratable




--------------------------------------------------------------------------------

- 46 -

account of each of the applicable Lenders, (I) in the case of clause (x), a
premium of 1.00% of the aggregate principal amount of the Term Loans so prepaid,
repaid, refinanced, substituted or replaced (plus all accrued and unpaid
interest and breakage costs, if any, payable pursuant to Section 8.01(2)) and
(II) in the case of clause (y), a fee equal to 1.00% of the aggregate principal
amount of the Term Loans that are the subject of such Repricing Transaction
outstanding immediately prior to such amendment, modification, waiver or
consent. In such case, the Borrower shall pay to the applicable Lenders in
accordance with such notice the amount of such prepayment or the amount by which
the Accommodations Outstanding under the Credit Facility exceed the proposed
reduced Commitment, as the case may be, together with, in respect of LIBOR
Advances, breakage costs related to prepayments not made on the last day of the
relevant interest period. Each partial prepayment or reduction shall be in a
minimum aggregate principal amount of U.S. $5,000,000 and in an integral
multiple of U.S. $1,000,000.
Section 2.07
Fees

Open Text shall pay an annual administrative fee to the Administrative Agent in
an amount as agreed to by Open Text and the Administrative Agent.
Section 2.08
Payments under this Agreement

(1)
Unless otherwise expressly provided in this Agreement, the Borrower shall make
any payment required to be made by it to the Administrative Agent or any Lender
by depositing the amount of the payment in the relevant currency to the
Borrower’s Account not later than 10:00 a.m. (New York time) on the date the
payment is due. The Borrower shall make each such payment in U.S. Dollars. In
respect of the Term Loan Facility, the Administrative Agent shall distribute to
each applicable Lender, promptly on the date of receipt by the Administrative
Agent of any payment, an amount equal to the amount then due each such Lender.

(2)
Unless otherwise expressly provided in this Agreement, the Administrative Agent
shall make Accommodations under the Term Loan Facility and other payments to the
Borrower under this Agreement by crediting the Borrower’s Account (or causing
the Borrower’s Account to be credited) with, or by wire transferring to such
account(s) as may be directed by the Borrower, the amount of the payment not
later than 2:00 p.m. (New York time) on the date the payment is to be made.

(3)
The Borrower hereby authorizes each Lender, if and to the extent any payment
owed to such Lender by the Borrower is not made to the Administrative Agent when
due, to charge from time to time any amount due against any or all of the
Borrower’s accounts with such Lender upon notice to the Borrower.

Section 2.09
Application of Payments and Prepayments

(1)
Each prepayment pursuant to Section 2.05(1), Section 2.05(2), Section 2.05(3),
or Section 2.06 shall be applied ratably to the repayments pursuant to Section
2.04.

(2)
All amounts received by the Administrative Agent from or on behalf of a Borrower
and not previously applied pursuant to this Agreement shall be applied by the





--------------------------------------------------------------------------------

- 47 -

Administrative Agent as follows (i) first, in reduction of the Borrower’s
obligation to pay any unpaid interest and any Fees which are due and owing; (ii)
second, in reduction of the Borrower’s obligation to pay any claims or losses
referred to in Section 14.01; (iii) third, in reduction of the Borrower’s
obligation to pay any amounts due and owing on account of any unpaid principal
amount of Advances and Obligations arising under Eligible Cash Management
Agreements and Eligible Hedging Agreements, in each case, which are due and
owing; provided that notwithstanding the foregoing, Obligations arising under
Eligible Cash Management Agreements and Eligible Hedging Agreements shall be
excluded from any such application if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Lender, as the case may be; (iv) fourth, in reduction of the Borrower’s
obligation to pay any other unpaid Accommodations Outstanding which are due and
owing; (v) fifth, in reduction of any other obligation of the Borrower under
this Agreement and the other Credit Documents; and (vi) seventh, to the Borrower
or such other Persons as may lawfully be entitled to or directed by a Borrower
to receive the remainder.
Section 2.10
Computations of Interest and Fees

(1)
All computations of interest shall be made by the Administrative Agent taking
into account the actual number of days occurring in the period for which such
interest is payable pursuant to Section 3.05, and (i) if based on the ABR Rate,
a year of 365 days or 366 days, as the case may be; or (ii) if based on the
Eurodollar Rate, on the basis of a year of 360 days.

(2)
All computations of Fees shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, taking into account the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such fees are payable.

(3)
For purposes of the Interest Act (Canada), (i) whenever any interest or Fee
under this Agreement is calculated using a rate based on a number of days less
than a full year, such rate determined pursuant to such calculation, when
expressed as an annual rate, is equivalent to (x) the applicable rate, (y)
multiplied by the actual number of days in the calendar year in which the period
for which such interest or fee is payable (or compounded) ends, and (z) divided
by the number of days comprising such calculation basis; (ii) the principle of
deemed reinvestment of interest does not apply to any interest calculation under
this Agreement; and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

(4)
If any provision of this Agreement or of any of the other Credit Documents would
obligate a Loan Party to make any payment of interest or other amount payable to
any Lender in an amount or calculated at a rate which would be prohibited by Law
or would result in a receipt by such Lender of interest at a criminal rate (as
such terms are construed under the Criminal Code (Canada)) then, notwithstanding
such





--------------------------------------------------------------------------------

- 48 -

provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by Law or so result in a receipt by such
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to such Lender under the applicable Credit
Document, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to such Lender which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if a Lender shall have received an amount in excess of the
maximum permitted by that section of the Criminal Code (Canada), the Loan Party
paying the amount shall be entitled, by notice in writing to such Lender, to
obtain reimbursement from such Lender in an amount equal to such excess and,
pending such reimbursement, such amount shall be deemed to be an amount payable
by such Lender to the Borrower, Domestic Guarantor or Foreign Guarantor, as the
case may be. Any amount or rate of interest referred to in this Section 2.10(4)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Accommodations Outstanding remain outstanding on the assumption that
any charges, fees or expenses that fall within the meaning of “interest” (as
defined in the Criminal Code (Canada)) shall, if they relate to a specific
period of time, be pro-rated over that period of time and otherwise be pro-rated
over the period from the date of this Agreement to the Term Loan Repayment Date
and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Administrative Agent shall be conclusive
for the purposes of such determination.
Section 2.11
Security

(1)
In each case subject to Permitted Exceptions, by the applicable dates specified
below (except as provided by the last paragraph of Section 4.01), the Borrower
shall provide or cause to be provided by the Domestic Guarantors and the Foreign
Guarantors, as the case may be, to the Administrative Agent, for and on behalf
of the Lenders, as continuing collateral security for the present and future
indebtedness and liability of the Borrower, the obligations of the Domestic
Guarantors under the Domestic Guarantee and the obligations of the Foreign
Guarantors under the Foreign Guarantees, respectively, to the Administrative
Agent and the Lenders hereunder and under the other Credit Documents, the
following security (the “Security”), in form and substance satisfactory to the
Administrative Agent, acting reasonably, together with any relevant reasonably
required power of attorney, registrations, filings and other supporting
documentation deemed necessary by the Administrative Agent or its counsel to
perfect the same or otherwise in respect thereof:

(a)
in the case of each Domestic Guarantor, a Domestic Guarantee dated as of the
Closing Date;

(b)
in the case of each Foreign Guarantor, a Foreign Guarantee dated as of no later
than 60 days after the Closing Date;





--------------------------------------------------------------------------------

- 49 -

(c)
other than with respect to any Loan Party located outside of Canada and the
United States, general security agreements (which, for greater certainty, shall
not include a hypothec with respect to moveable property located in the Province
of Québec) dated as of the Closing Date constituting a security interest in all
personal property (or moveable property, as applicable) and assets of the Loan
Parties (including all contract rights, inventory, accounts, general
intangibles, Equity Securities, deposit accounts, trademarks, trade names, other
intellectual property, equipment and proceeds of the foregoing), which security
interest shall be of first priority, subject, if and to the extent applicable,
to any Permitted Encumbrances (each being a “Security Agreement”), and subject
to the grace periods specified in each Security Agreement and in connection with
deposit accounts, Section 6.01(15)(c), with respect to items of Collateral that
cannot be perfected by the filing of a PPSA or UCC financing statement;

(d)
(i) within 60 days following (x) the Closing Date (other than with respect to
the real property located at 275 Frank Tompa Drive, Waterloo, Ontario) or (y)
the acquisition of any Material Owned Real Property or (ii) in the case of the
real property located at 5347 West 161st Street, Brook Park, Ohio by no later
than 12 months following the Closing Date (if a Loan Party owns such real
property), debentures, mortgages, deeds of trust or deeds to secure debt (or
immoveable hypothec, as applicable) constituting a charge on such real property
(or immoveable property, as applicable) of the Loan Parties (as determined by
the Administrative Agent), which charge shall be a first ranking and exclusive
charge, subject, if and to the extent applicable, to any Permitted Encumbrances
(each being a “Debenture”); and

(e)
within 60 days following the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), in the case of any
Loan Party located outside of Canada and the United States, such security
agreements, debentures, mortgages, pledge agreements or other agreements or
instruments as may be reasonably necessary to grant a security interest in its
assets on terms consistent with the Security provided by Loan Parties domiciled
in Canada and the United States.

(2)
Subject to Permitted Exceptions, Open Text will from time to time at its expense
duly authorize, execute and deliver (or cause the applicable Loan Party to
authorize, execute and deliver) to the Administrative Agent such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits granted or intended to be granted to the Administrative Agent, or any
Lender or the Collateral Agent by the Credit Documents and of the rights and
remedies therein granted to the Administrative Agent, or any Lender or the
Collateral Agent, including the filing of financing statements or other
documents under any Law with respect to the Encumbrances created thereby. The
Loan Parties acknowledge that the Credit Documents have been prepared on the
basis of Law in effect on the Closing Date, and that changes to Law (including
as a result of the coming into force of the Securities





--------------------------------------------------------------------------------

- 50 -

Transfer Act (Ontario) or any other similar legislation) may require the
execution and delivery of different forms of documentation, and accordingly the
Administrative Agent shall have the right (acting reasonably) to require that
the Credit Documents be amended, supplemented or replaced (and Open Text shall,
or shall cause the applicable Loan Party to duly authorize, execute and deliver
to the Administrative Agent any such amendment, supplement or replacement
reasonably requested by the Administrative Agent with respect to any of the
Credit Documents) within 30 days of written request therefor (i) to reflect any
change in Law, whether arising as a result of statutory amendments, court
decisions or otherwise; (ii) to facilitate the creation and registration of
appropriate forms of security in applicable jurisdictions; or (iii) to confer
upon the Administrative Agent Encumbrances similar to the Encumbrances created
or intended to be created by the Credit Documents.
Section 2.12
Defaulting Lenders

(1)
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

(a)
That Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 16.01(4).

(b)
Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Administrative Agent by that Defaulting Lender pursuant to
Section 9.01), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Borrowing in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Borrowings
under this Agreement; fourth, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.





--------------------------------------------------------------------------------

- 51 -

(c)
That Defaulting Lender shall not be entitled to receive any fee hereunder for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(2)
If the Borrower and the Administrative Agent agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable, take
such other actions as the Administrative Agent may reasonably determine to be
necessary to cause the Borrowings to be held on a pro rata basis by the Lenders
in accordance with their ratable shares, whereupon that Lender will cease to be
a Defaulting Lender; provided that, no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

Section 2.13
Amend and Extend Transactions

(1)
Open Text may, by written notice to the Administrative Agent from time to time,
request an extension (each, an “Extension”) of the Term Loan Repayment Date of
any Advance and Commitments to the extended maturity date specified in such
notice. Such notice shall:

(a)
set forth the amount of the Term Loans to be extended (which shall be in minimum
increments of U.S. $1,000,000 and a minimum amount of U.S. $5,000,000);

(b)
set forth the date on which such Extension is requested to become effective
(which shall be not less than ten (10) Business Days nor more than sixty (60)
days after the date of such Extension (or such longer or shorter periods as the
Administrative Agent shall agree)); and

(c)
identify the relevant Term Loans to which such Extension relates.

Each Lender shall be offered (an “Extension Offer”) an opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions as each other Lender pursuant to procedures established by, or
reasonably acceptable to, the Administrative Agent.
If the aggregate principal amount of Term Loans (calculated on the face amount
thereof) in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Term Loans
requested to be extended by Open Text pursuant to such Extension Offer, then the
Term Loans of Lenders shall be extended ratably up to such maximum amount based
on the respective principal amounts (but not to exceed actual holdings of
record) with respect to which such Lenders have accepted such Extension Offer.




--------------------------------------------------------------------------------

- 52 -

(2)
It shall be a condition precedent to the effectiveness of any Extension that
(a) no Default or Event of Default shall have occurred and be continuing
immediately prior to and immediately after giving effect to such Extension,
(b) the representations and warranties set forth in Article 5 and in each other
Credit Document shall be true and correct in all material respects on and as of
the date of such Extension, and (c) the terms of such Extended Term Loans shall
comply with Section 2.13(3).

(3)
The terms of each Extension shall be determined by Open Text and the applicable
extending Lender and set forth in an Extension Amendment; provided that (a) the
final maturity date of any Extended Term Loan shall be no earlier than the Term
Loan Repayment Date, (b) the average life to maturity of the Extended Term Loans
shall be no shorter than the remaining average life to maturity of the existing
Term Loans, (c) the Extended Term Loans will rank pari passu (or more junior) in
right of payment and with respect to security with the Term Loans and the
borrower and guarantors of the Extended Term Loans, shall be the same as the
Borrower and Guarantors with respect to the existing Term Loans, (d) the
interest rate margin, rate floors, fees, original issue discounts and premiums
applicable to any Extended Term Loan shall be determined by Open Text and the
applicable extending Lender and (e) to the extent the terms of the Extended Term
Loans are inconsistent with the terms set forth herein (except as set forth in
clauses (a) through (d) above), such terms shall be reasonably satisfactory to
the Administrative Agent.

(4)
In connection with any Extension, Open Text, the Administrative Agent and each
applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and Open Text, to implement the terms of any such Extension Offer,
including any amendments necessary to establish Extended Term Loans as new Term
Loans and such other technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and Open Text in connection
with the establishment of such new Term Loans on terms consistent with this
Section 2.13).

ARTICLE 3
TERM LOAN CREDIT FACILITY ADVANCES
Section 3.01
The Advances

(1)
Each Term Loan Lender individually, and not jointly and severally (or
solidarily) agrees, on the terms and conditions of this Agreement, to make
Advances to the Borrower on the Closing Date.





--------------------------------------------------------------------------------

- 53 -

(2)
The Administrative Agent shall give each applicable Lender prompt notice of any
Borrowing Notice received from the Borrower and of each applicable Lender’s
ratable portion of any Accommodation.

Section 3.02
Procedure for Borrowing.

Each Borrowing under the Term Loan Facility shall be in a minimum amount of (i)
U.S. $1,000,000 and in an integral multiple of U.S. $100,000 in the case of
Borrowings by way of LIBOR Advances or ABR Advances; and (ii) shall be made on
the number of days prior notice specified in Schedule 3, given not later than
10:00 a.m. (New York time), in the case of ABR Advances, and 12:00 p.m. (New
York time), in all other cases, in each case by the Borrower to the
Administrative Agent. Each notice of a Borrowing (a “Borrowing Notice”) shall be
in substantially the form of Schedule 1, shall be irrevocable and binding on the
Borrower once given by it to the Administrative Agent, and shall specify (i) the
requested date of the Borrowing; (ii) the aggregate amount and currency of the
Borrowing; (iii) the Type of Advances comprising the Borrowing; and (iv) in the
case of a LIBOR Advance, the initial Interest Period applicable to such Advance.
Upon receipt by the Administrative Agent of funds from the Lenders and
fulfillment of the applicable conditions set forth in Article 4, the
Administrative Agent will make such funds available to the Borrower in
accordance with Article 2.
Section 3.03
Conversions and Elections Regarding Advances

(1)
Each Advance shall initially be the Type of Advance specified in the applicable
Borrowing Notice and shall bear interest at the rate applicable to such Type of
Advance (determined as provided in Section 3.05) until (i) in the case of a
LIBOR Advance the end of the initial Interest Period applicable thereto as
specified in the applicable Borrowing Notice, (ii) in the case of an ABR
Advance, the date on which the relevant Type of Advance is repaid in full or is
changed to another Type of Advance pursuant to and to the extent permitted by
Section 3.03(2), or (iii) in the case of any Advance, it is converted to another
Type of Advance pursuant to and to the extent permitted by Section 3.03(2).

(2)
The Borrower may, in respect of the Term Loan Facility, elect to (i) change any
Advance outstanding thereunder to another Type of Accommodation denominated in
the same currency available thereunder in accordance with Section 3.03(3), (x)
in the case of an ABR Advance, as of any Business Day or (y) in the case of a
LIBOR Advance as of the last day of the Interest Period, applicable to such
LIBOR Advance; or (ii) continue any LIBOR Advance for a further Interest Period,
beginning on the last day of the then current Interest Period, in accordance
with Section 3.03(3).

(3)
Each election to change from one Type of Advance to another Type of Advance
under the Term Loan Facility or to continue a LIBOR Advance for a further
Interest Period shall be made on the number of days prior notice specified in
Schedule 3 given, in each case, not later than 12:00 p.m. (New York time) by the
Borrower to the Administrative Agent. Each such notice (an “Interest Rate
Election Notice”) shall





--------------------------------------------------------------------------------

- 54 -

be given substantially in the form of Schedule 2 and shall be irrevocable and
binding upon the Borrower. If the Borrower fails to deliver an Interest Rate
Election Notice to the Administrative Agent for any LIBOR Advance as provided in
this Section 3.03(3), such LIBOR Advance shall be converted (as of the last day
of the applicable Interest Period) to and thereafter shall be outstanding as an
ABR Advance. The Borrower shall not select an Interest Period which conflicts
with the definition of Interest Period in Section 1.01 or with the repayment
schedule in Section 2.04.
(4)
Upon the occurrence of, and during the continuance of, an Event of Default, the
Borrower shall not have the right to convert Advances into, or to continue,
LIBOR Advances, and each LIBOR Advance shall convert to an ABR Advance, in the
case of the Term Loan Facility at the end of the applicable Interest Period.

Section 3.04
Circumstances Requiring Floating Rate Pricing

(1)
If a Lender determines acting reasonably in good faith and notifies Open Text in
writing and the Administrative Agent that (i) by reason of circumstances
affecting financial markets inside or outside Canada, deposits of U.S. Dollars
are unavailable to such Lender; (ii) adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided in the
definition of Eurodollar Rate; (iii) the making or continuation of any LIBOR
Advances has been made impracticable (x) by the occurrence of a contingency
(other than a mere increase in rates payable by such Lender to fund the Advances
or a decrease in the creditworthiness of such Lender) which adversely affects
the funding of the Term Loan Facility at any interest rate computed on the basis
of the Eurodollar Rate, or (y) by reason of a change since the date of this
Agreement in any Law or in the interpretation thereof by any Governmental
Authority which affects such Lender or any relevant financial market and which
results in the Eurodollar Rate no longer representing the effective cost to such
Lender of deposits in such market; or (iv) any change to any Law or in the
interpretation or application thereof by any Governmental Authority, has made it
unlawful for such Lender to make or maintain or to give effect to its
obligations in respect of such Advances as contemplated hereby, then,

(a)
the right of the Borrower to select LIBOR Advances, as the case may be, from
such Lender shall be suspended until such Lender determines acting reasonably
and in good faith that the circumstances causing the suspension no longer exist
and such Lender so notifies the Administrative Agent;

(b)
if any affected LIBOR Advance is not yet outstanding, any applicable Borrowing
Notice shall be suspended until such Lender acting reasonably and in good faith
determines that the circumstances causing such suspension no longer exist and
such Lender so notifies the Administrative Agent; and

(c)
if any LIBOR Advance is already outstanding at any time when the right of the
Borrower to select LIBOR Advances is suspended, it and all other LIBOR Advances
in the same Borrowing with respect to such Lender shall (subject to Borrower
having the right to select the relevant Type of Advance at such





--------------------------------------------------------------------------------

- 55 -

time) become an ABR Advance on the last day of the then current Interest Period
or applicable thereto (or on such earlier date as may be required to comply with
any Law).
(2)
The Administrative Agent shall promptly notify Open Text of the suspension of
its right to request a LIBOR Advance from such Lender and of the termination of
any such suspension. Upon notice from the Administrative Agent of the suspension
of the right to request a LIBOR Advance from such Lender, Open Text may (i)
either replace such Lender with a substitute Lender or Lenders, in which event
such Lender shall execute and deliver an assignment and assumption agreement in
favour of such substitute Lender or Lenders pursuant to Section 15.01(2)(d) in
respect of the whole of its Commitments; or (ii) prepay all Accommodations
Outstanding of such affected Lender and thereupon reduce such affected Lender’s
Commitments to nil, all without affecting the Commitments of any other Lenders.

Section 3.05
Interest on Advances

The Borrower shall pay interest on the unpaid principal amount of each Advance
made to it, from the date of such Advance until such principal amount is repaid
in full, at the following rates per annum:
(1)
ABR Advances. If and so long as such Advance is an ABR Advance and subject to
clause (3) below, at a rate per annum equal at all times to the ABR Rate in
effect from time to time plus the Applicable Margin, calculated daily and
payable in arrears (i) on the first Business Day of each Financial Quarter in
each Financial Year; and (ii) when such ABR Advance becomes due and payable in
full pursuant to the provisions hereof.

(2)
LIBOR Advances. If and so long as such Advance is a LIBOR Advance and subject to
clause (3) below, at a rate per annum equal, at all times during each Interest
Period for such LIBOR Advance, to the sum of the Eurodollar Rate for such
Interest Period plus the Applicable Margin payable on the earliest of (i) if the
Interest Period is longer than 3 months, every 3 months after the date of the
relevant LIBOR Advance; (ii) on the last day of such Interest Period; and (iii)
when such LIBOR Advance becomes due and payable in full pursuant to the
provisions hereof.

(3)
Default Interest. Upon the occurrence and during the continuance of an Event of
Default, subject to Law, the Borrower shall pay interest on the obligations in
respect of the Term Loan Facility (“Default Interest”) on (i) the unpaid
principal amount of each Accommodation Outstanding to each Lender, payable in
arrears on the dates referred to in clause (1) or (2) above, as applicable, and
on demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (1) or (2)
above, as applicable, and (ii) the amount of any interest, fee or other amount
payable under this Agreement or any other Credit Document to the Administrative
Agent or any Lender that is not paid when due, from the date such amount shall
be due until such amount shall be paid in full, payable in arrears on the date
such amount shall be paid in full and on demand,





--------------------------------------------------------------------------------

- 56 -

at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of interest, and, in all other cases, on ABR
Advances pursuant to clause (1) above.
ARTICLE 4
CONDITIONS OF LENDING
Section 4.01
Conditions Precedent to the Initial Accommodation

(1)
The obligation of each Lender to make its initial Accommodation under the Term
Loan Facility on the Closing Date is subject to:

(a)
the GXS Acquisition shall have been consummated, or substantially simultaneously
with the initial Borrowing hereunder, shall be consummated, in accordance with
the GXS Acquisition Agreement (and no provision of the GXS Acquisition Agreement
shall have been waived, amended, supplemented or otherwise modified or any
consent thereunder given in a manner material and adverse to the Lenders without
the prior written consent of the Lead Arrangers (such consent not to be
unreasonably withheld, delayed or conditioned)) (it being understood that any
modification, amendment, consent, waiver or determination in respect of the
definition of “Company Material Adverse Effect” and any reduction in the
consideration to be paid in respect of the GXS Acquisition shall in each case be
deemed to be material and adverse to the interests of the Lenders);

(b)
(i) except (x) as disclosed in the Worldwide SEC Documents (as defined in the
GXS Acquisition Agreement) filed with or furnished to the SEC (as defined in the
GXS Acquisition Agreement) by GXS Worldwide, Inc. on or before November 4, 2013
and publicly available prior to November 4, 2013 (but excluding any risk factor
section, any disclosures in any section relating to forward looking statements
and any other disclosures included therein to the extent they are predictive or
forward-looking in nature) or (y) as set forth in the Company Disclosure
Schedules (as defined in the GXS Acquisition Agreement) (each section of which
qualifies the correspondingly numbered and lettered Section of Article 4 of the
GXS Acquisition Agreement and any other numbered and lettered Section of Article
4 of the GXS Acquisition Agreement to the extent it is reasonably apparent that
such disclosure is responsive to such other numbered and lettered Section of
Article 4 of the GXS Acquisition Agreement) and except for the transactions
contemplated by the GXS Acquisition Agreement as of the GXS Acquisition
Agreement Date, since the Company Balance Sheet Date (as defined in the GXS
Acquisition Agreement) until November 4, 2013 there has not been any Company
Material Adverse Effect and (ii) since November 4, 2013, no Company Material
Adverse Effect shall have occurred. For purposes of the foregoing, “Company
Material Adverse Effect” means any circumstance, development, event, occurrence,
fact, effect, condition or change (each, an “Effect”) that is, or would
reasonably be expected to become, individually





--------------------------------------------------------------------------------

- 57 -

or in the aggregate, materially adverse to (x) the business, results of
operations, financial condition, or assets of the Acquired Companies (as defined
in the GXS Acquisition Agreement), taken as a whole, or (y) the ability of the
Company (as defined in the GXS Acquisition Agreement) to consummate the
transactions contemplated by the GXS Acquisition Agreement on a timely basis;
provided, however, that, for the purposes of clause (a) in determining whether a
Company Material Adverse Effect has occurred, no Effect shall be considered to
the extent arising out of, relating to or resulting from: (A) changes generally
affecting the economy, or the financial or securities markets; (B) the
announcement of the transactions contemplated by the GXS Acquisition Agreement
(including, but not limited to, any resulting adverse changes in the Company’s
(as defined in the GXS Acquisition Agreement) relationship with its employees,
customers, partners or suppliers); (C) any outbreak or escalation of war
(whether or not declared) or any act of terrorism; (D) general conditions in the
industry in which the Acquired Companies operate; (E) any Change in Law (as
defined in the GXS Acquisition Agreement as of the GXS Acquisition Agreement
Date); (F) any change in GAAP (as defined in the GXS Acquisition Agreement); (G)
the Company’s (as defined in the GXS Acquisition Agreement) failure to meet
internal or published projections, forecasts or revenue or earning predictions
for any period (but not the underlying causes of such failure unless such
underlying causes would otherwise be excepted from this definition); or (H) any
natural disasters or acts of God, provided, further, that any Effect arising out
of or resulting from any change or event referred to in clause (A), (C), (D),
(E), (F), or (H) may constitute, and be taken into account in determining the
occurrence of, a Company Material Adverse Effect to the extent such change or
event has a disproportionate impact on the Acquired Companies, taken as a whole,
as compared to other companies that operate in the industries in which the
Acquired Companies operate; and
(c)
The GXS Acquisition Agreement Representations and the Specified Representations
(subject to the last paragraph of this Section 4.01) shall be true and correct,
and Open Text shall have delivered to the Administrative Agent a certificate of
a Responsible Officer of Open Text to such effect.

(d)
the condition precedent that the Borrower shall have delivered to the
Administrative Agent, on or before the day of such initial Accommodation, the
following in form, substance and dated as of a date satisfactory to the Lenders,
acting reasonably, and their counsel and in sufficient quantities for each
Lender subject to the last paragraph of this Section 4.01:

(i)    a certified copy of (A) the charter documents and by-laws (or equivalent
governing documents) of each Loan Party; (B) the resolutions of the board of
directors (or any duly authorized committee or other governing body thereof) or
of the shareholders, as the case may be, of each Loan Party approving the
borrowing and other matters provided for in this Agreement and approving the
entering into of all other Credit Documents to which they




--------------------------------------------------------------------------------

- 58 -

are a party and the completion of all transactions contemplated thereunder; (C)
all other instruments evidencing necessary corporate, company or partnership
action of each Loan Party and of any required Authorization with respect to such
matters; and (D) certifying the names and true signatures of its officers
authorized to sign this Agreement and the other Credit Documents manually or by
mechanical means;
(ii)    a certificate of status, compliance, good standing or like certificate
with respect to each Loan Party issued by the appropriate government official in
the jurisdiction of its incorporation;
(iii)    execution and delivery of this Agreement and the Security Documents
required to be delivered on the Closing Date, as applicable, pursuant to Section
2.11 and subject to the last paragraph of this Section 4.01;
(iv)    evidence of registration in the necessary jurisdictions of the
Encumbrances or notice thereof in favour of the Collateral Agent, the
Administrative Agent or the Lenders, as required under Law, created by the
Security Documents in order to preserve or protect such Encumbrances or other
arrangements for effecting such registrations acceptable to the Administrative
Agent (including the preparation of final forms of PPSA or UCC financing
statements to be filed immediately after the initial Accommodation or as soon as
practicable thereafter), together with all searches necessary in connection
herewith, in each case requested within a reasonable period prior to the Closing
Date, subject to the last paragraph of this Section 4.01;
(v)    reasonably satisfactory opinions of outside counsel or, with respect to
general corporate matters, in-house counsel to the Loan Parties in the
jurisdiction of incorporation of each Loan Party and in each jurisdiction
specified by the Administrative Agent as is relevant to confirm, inter alia,
corporate existence, due authorization, execution and enforceability of all
Credit Documents, and the validity and perfection of the Encumbrances created by
the applicable Credit Documents;
(vi)    [reserved];
(vii)    a certificate of (x) a Financial Officer of Open Text attesting to the
Solvency of Open Text and its Subsidiaries, taken as a whole (in the form of
Schedule 7 hereto) and (y) of a chief financial officer or another senior
financial or accounting officer of the Borrower attesting to the Solvency of
Borrower and its Subsidiaries, on a consolidated basis (in the form of Schedule
8 hereto);
(viii)    (x) GAAP audited consolidated balance sheets and related statements of
income, changes in equity and cash flows of Open Text for the three most recent
fiscal years and such financial statements of GXS Worldwide, Inc. for the two
most recent fiscal years, in each case, ended at least 90 days prior to




--------------------------------------------------------------------------------

- 59 -

the Closing Date; and (y) GAAP unaudited consolidated balance sheets and related
statements of income, changes in equity and cash flows of each of Open Text and
GXS Worldwide, Inc. for each subsequent fiscal quarter after June 30, 2013 and
December 31, 2012, respectively, ended at least 45 days before the Closing Date;
(ix)    all documentation and other information required by regulatory
authorities with respect to Open Text, the Borrower, the Domestic Guarantors and
the Foreign Guarantors under applicable “know your customer” rules and
regulations, including without limitation the USA PATRIOT Act at least three
Business Days prior to the Closing Date (or such later date as the
Administrative Agent may reasonably agree) to the extent requested by the Lead
Arrangers at least ten Business Days in advance of the Closing Date; and
(x)    all accrued fees and expenses (subject to the provisions of the Fee
Letter) and other compensation due and payable to the Administrative Agent, the
Lead Arrangers and the Lenders required to be paid on the Closing Date (in each
case, to the extent invoiced in reasonable detail at least two Business Days
prior to the Closing Date) shall have been paid.
(xi)    an Accommodation Notice for any Accommodation occurring on the Closing
Date.
Notwithstanding any provision to the contrary in this Agreement, the Borrower
shall be permitted to deliver such items set forth in Section 4.01(1)(d)(i),
Section 4.01(1)(d)(ii) and Section 4.01(1)(d)(v) (other than with respect to the
Borrower and the Domestic Guarantors) and in Section 4.01(1)(d)(iii) and Section
4.01(1)(d)(iv) (other than the grant and perfection of security interests (x) in
assets with respect to which a lien may be perfected by the filing of a
financing statement under the UCC or the PPSA or by the filing of short-form
security agreements with the United States Patent and Trademark Office and
Canadian IP filings or (y) in capital stock of any U.S. or Canadian Loan Party
with respect to which an Encumbrance may be perfected by the delivery of a stock
certificate) in each case, within sixty (60) days of the Closing Date (or such
later date as the Administrative Agent may agree in its reasonable discretion),
and the failure to satisfy any such conditions shall not be a condition
precedent to any funding hereunder.
Section 4.02
No Waiver

The making of an Accommodation or otherwise giving effect to any Accommodation
Notice hereunder, without the fulfillment of one or more conditions set forth in
Section 4.01 shall not constitute a waiver of any such condition, and the
Administrative Agent and the Lenders reserve the right to require fulfillment of
such condition in connection with any subsequent Accommodation Notice or
Accommodation.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES




--------------------------------------------------------------------------------

- 60 -

Section 5.01
Representations and Warranties

The Loan Parties represent and warrant to each Lender, on the Closing Date and
on each date required by Section 4.01 (in the case of the Specified
Representations), acknowledging and confirming that each Lender is relying
thereon without independent inquiry in entering into this Agreement and
providing Accommodations hereunder, that:
(1)
Incorporation and Qualification. Each Loan Party and each of its Subsidiaries is
duly incorporated or formed, continued or amalgamated as the case may be, and
validly existing under the laws of the jurisdiction of its organization (which,
as of the Closing Date, is set forth in Schedule A) and each is duly qualified,
licensed or registered to carry on business under the Laws applicable to it in
all jurisdictions in which the nature of its Assets or business makes such
qualification necessary and where failure to be so qualified, licensed,
registered, duly incorporated, formed or continued or amalgamated would have a
Material Adverse Effect.

(2)
Corporate Power. Each Loan Party and each of its Subsidiaries (i) has all
requisite corporate or other power and authority to own and operate its
properties and Assets and to carry on the Business carried on by it and any
other business as now being conducted by it, except to the extent that any
failure of the foregoing would not reasonably be expected to have a Material
Adverse Effect; and (ii) has all requisite corporate or other power and
authority to enter into and perform its obligations under this Agreement and the
other Credit Documents to which it is a party.

(3)
Conflict with Other Instruments. The execution and delivery of the Credit
Documents by each Loan Party which is a party thereto and the performance by
each Loan Party of its respective obligations hereunder and compliance with the
terms, conditions and provisions thereof, will not (i) conflict with or result
in a breach of any of the terms, conditions or provisions of (w) its constating
documents or by-laws, (x) any Law, (y) any material contractual restriction
binding on or affecting it or its properties, or (z) any judgment, injunction,
determination or award which is binding on it; or (ii) result in, require or
permit (x) the imposition of any Encumbrance in, on or with respect to the
Assets now owned or hereafter acquired by it (other than pursuant to the
Security Documents or which is a Permitted Encumbrance), (y) the acceleration of
the maturity of any material Debt binding on or affecting it, or (z) any third
party to terminate or acquire any rights materially adverse to the applicable
Loan Party under any Material Agreement except where such conflict, result,
requirement or permission would not reasonably be expected to have a Material
Adverse Effect.

(4)
Authorization, Governmental Approvals, etc. The execution and delivery of each
of the Credit Documents by each Loan Party which is a party thereto and the
performance by each such Loan Party of its respective obligations hereunder and
thereunder have been duly authorized by all necessary corporate, partnership or
analogous action and no Authorization, under any Law, and no registration,
qualification, designation, declaration or filing with any Governmental
Authority, is or was necessary therefor or to perfect the same, except as are in
full force and effect,





--------------------------------------------------------------------------------

- 61 -

unamended except for Permitted Exceptions and where failure to obtain or make
such Authorization, qualification, designation, declaration or filing with any
Governmental Authority would not reasonably be expected to have a Material
Adverse Effect.
(5)
Execution and Binding Obligation. This Agreement and the other Credit Documents
have been duly executed and delivered by each Loan Party which is a party
thereto and constitute legal, valid and binding obligations of such Loan Party,
enforceable against it in accordance with their respective terms, subject only
to any limitation under Laws relating to (i) bankruptcy, insolvency,
reorganization, moratorium or creditors’ rights generally; and (ii) general
equitable principles including the discretion that a court may exercise in the
granting of equitable remedies.

(6)
Financial Condition; No Material Adverse Effect. Open Text has furnished to the
Lenders (i) GAAP audited consolidated balance sheets and related statements of
income, changes in equity and cash flows of Open Text for the three most recent
fiscal years and such financial statements of GXS Worldwide, Inc. for the two
most recent fiscal years, in each case, ended at least 90 days prior to the
Closing Date; and (y) GAAP unaudited consolidated balance sheets and related
statements of income, changes in equity and cash flows of each of Open Text and
GXS Worldwide, Inc. for each subsequent fiscal quarter after June 30, 2013 and
December 31, 2012, respectively, ended at least 45 days before the Closing Date.
Except as otherwise publicly disclosed prior to the Closing Date, since June 30,
2013, there has been no event, development or circumstance of which any Loan
Party is aware that has had or would reasonably be expected to have a Material
Adverse Effect. All information (including that disclosed in all financial
statements) pertaining to the Loan Parties (other than projections) (the
“Information”) that has been or will be made available to the Lenders or the
Administrative Agent by Open Text is or will be, when furnished, complete and
correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made;
provided, that in the case of such information relating to the Company and its
Subsidiaries prior to and on the Closing Date, this representation and warranty
is limited to the extent of Open Text’s knowledge. The projections that have
been or will be made available to the Lenders or the Administrative Agent by
Open Text have been or will be prepared in good faith based upon reasonable
assumptions.

(7)
Litigation. Except as disclosed in Schedule B or I, there are no actions, suits
or proceedings (including any Tax-related matter) by or before any arbitrator or
Governmental Authority or by any elected public official or by any other Person
pending against or, to the knowledge of any Loan Party, threatened against or
affecting any Loan Party or any of its Subsidiaries (i) that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or any other Credit Document and
that is not being contested by the Loan Parties in good faith by appropriate
proceedings or that





--------------------------------------------------------------------------------

- 62 -

constitutes an Event of Default. Except with respect to the Disclosed Matter(s)
and except any other matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, none of the Loan
Parties or any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any Environmental
Permit, (ii) to the knowledge of any Loan Party, has become subject to any
Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability, or (iv) knows of any basis for any
Environmental Liability.
(8)
Location of Business. As of the Closing Date, the only jurisdictions (or
registration districts within such jurisdictions) in which any Loan Party has
any place of business or stores any material tangible personal property are as
set forth in Schedule C.

(9)
Material Permits. Each Loan Party possesses all Material Permits as may be
necessary to properly conduct its respective business. Each such Material Permit
is (i) in full force and effect, (ii) not subject to any dispute, and (iii) is
not in default, except to the extent that the failure to be in full force and
effect, such dispute or such default would not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, all Material Permits of the
Loan Parties are listed in Schedule G.

(10)
Trademarks, Patents, etc. Other than Intellectual Property owned by customers of
the Loan Parties or licenced by the Loan Parties from third parties, and except
as set forth in Schedule D, each Loan Party is the registered and beneficial
owner of, with good and marketable title, free of all Encumbrances other than
Permitted Encumbrances, to all material patents, patent applications,
trade-marks, trade mark applications, trade names, service marks, copyrights,
industrial designs, integrated circuit topographies, or other analogous rights
with respect to the foregoing and other similar property, used in or necessary
for the present and planned future conduct of its business, without any conflict
with the rights of any other Person, other than as listed on Schedule D, or
other than to the extent that the absence of such title or the existence of such
conflicts would not reasonably be expected to have a Material Adverse Effect. As
of the Closing Date, all material patents, trade-marks, trade names, service
marks, copyrights, industrial designs, integrated circuit topographies, and
other similar rights owned by any Loan Party, are described in Schedule D
(collectively, the “Intellectual Property Rights”). As of the Closing Date,
except as set forth in Schedule D, no claim has been asserted and is pending by
any Person with respect to the use by any Loan Party of any intellectual
property or challenging or questioning the validity, enforceability or
effectiveness of any intellectual property necessary for the conduct of the
business of any Loan Party, except for any such claim that would not reasonably
be expected to have a Material Adverse Effect. Except as disclosed in Schedule D
or except as would not reasonably be expected to have a Material Adverse Effect,
(i) each Loan Party has the right to use the intellectual property which such
Loan Party owns, (ii) all applications and registrations for such intellectual
property are current, and (iii) to the knowledge of all Loan Parties, the
conduct of each Loan Party’s business does not infringe the intellectual
property rights of any other Person.





--------------------------------------------------------------------------------

- 63 -

(11)
Ownership of Property. Each Loan Party owns its Assets, and with respect to any
material immovable or real property of the Loan Parties, with good and
marketable title thereto (excluding any defects in title that do not materially
impair the value of such property to such Loan Party), free and clear of all
Encumbrances, except for Permitted Encumbrances and except where the failure to
have such title described above could not reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, none of the Loan Parties owns
any immovable or real property other than the Owned Real Property.

(12)
Leased Properties. As of the Closing Date, each lease of the Loan Parties (other
than any lease which is not material to the operations of the Loan Parties taken
as a whole) is in good standing in all material respects and all amounts owing
thereunder have been paid by the applicable Loan Party except any such amount
the payment obligation in respect of which is in bona fide dispute.

(13)
Insurance. All policies of fire, liability, workers’ compensation, casualty,
flood, business interruption and other forms of insurance owned or held by each
Loan Party are (a) sufficient for compliance, in all material respects, with all
requirements of Law, and (b) provide adequate insurance coverage in at least
such amounts and against at least such risks (but including in any event public
liability) as are usually insured against in the same general area by companies
engaged in the same or a similar business for the assets and operations of such
Loan Party. All such material policies are in full force and effect in all
material respects, and no notice of cancellation or termination has been
received with respect to any such policy, except for any such notice the effect
of which would be that the foregoing provisions of this clause (13) would be
true and correct in all material respects. None of the Loan Parties maintains
any formalized self-insurance or co-insurance program with respect to its assets
or operations or material risks with respect thereto, other than as consented to
by the Majority Lenders, acting reasonably.

(14)
Compliance with Laws. Except with respect to Disclosed Matters, each Loan Party
and each of its Subsidiaries is in compliance with all Laws, except for
non-compliance which would not reasonably be expected to have a Material Adverse
Effect.

(15)
No Default. None of the Loan Parties is in default nor has any event or
circumstance occurred which, but for the passage of time or the giving of
notice, or both, would constitute a default under any loan or credit agreement,
indenture, mortgage, deed of trust, security agreement or other instrument or
agreement evidencing or pertaining to any Debt of any Loan Party, or under any
material agreement or instrument to which any Loan Party is a party or by which
any Loan Party is bound, except where such default would not reasonably be
expected to have a Material Adverse Effect.

(16)
Subsidiaries, etc. Except as set forth in Schedule F, in each case as of the
Closing Date, (i) no Loan Party has any Subsidiaries, (ii) Open Text is the
direct or indirect beneficial owner of all of the issued and outstanding shares
or partnership interests,





--------------------------------------------------------------------------------

- 64 -

as the case may be, of each other Loan Party, and (iii) no Person (other than a
Loan Party) has any right or option to purchase or otherwise acquire any of the
issued and outstanding shares or partnership interests, as the case may be, of
any such Loan Party.
(17)
Canadian Benefit Plans. The Canadian Pension Plans are duly registered under the
Income Tax Act (Canada) (the “ITA”) and any other Laws which require
registration, have been administered in accordance with the ITA and such other
Laws and no event has occurred which would reasonably be expected to cause the
loss of such registered status, except to the extent that any failure to do so
or such loss would not reasonably be expected to have a Material Adverse Effect.
As of the date of this Agreement, no Canadian Pension Plan provides benefits
determined on a defined benefit basis. All material obligations of each Loan
Party and each of its Subsidiaries (including fiduciary, funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements therefor have been performed
on a timely basis except to the extent that such non-performance would not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, there are no outstanding disputes concerning the assets of any of the
Canadian Benefit Plans which would reasonably be expected to have a Material
Adverse Effect. No promises of benefit improvements under any of the Canadian
Benefit Plans have been made except where such improvement would not reasonably
be expected to have a Material Adverse Effect. All employer and employee
payments, contributions or premiums required to be made or paid by each Loan
Party or any of its Subsidiaries to the Canadian Benefit Plans have been made on
a timely basis in accordance with the terms of such plans and all Laws except to
the extent failure to do so would not reasonably be expected to have a Material
Adverse Effect. There have been no improper withdrawals or applications of the
assets of the Canadian Benefit Plans that would reasonably be expected to have a
Material Adverse Effect. There has been no partial or full termination of any
Canadian Pension Plan and no facts or circumstances have occurred or existed
that could result, or be reasonably anticipated to result, in the declaration of
a partial or full termination of any of the Canadian Pension Plans under Law
which would reasonably be expected to have a Material Adverse Effect.

(18)
Material Agreements. As of the Closing Date, none of the Loan Parties is a party
or otherwise subject to or bound or affected by any Material Agreement, except
as set out in Schedule H. Except as set forth in Schedule H or as otherwise
notified to the Administrative Agent in accordance with Section 6.01(1)(c), all
Material Agreements are in full force and effect, unamended, and none of the
Loan Parties, or to any Loan Party’s knowledge, any other party to any such
agreement is in default with respect thereto, except to the extent that any such
failure, amendment or default would not reasonably expected to have a Material
Adverse Effect.

(19)
Books and Records. To and including the Closing Date, all books and records of
each Loan Party and each of its Material Subsidiaries have been fully, properly
and accurately kept and completed in accordance with GAAP (to the extent
applicable) in all material respects, and there are no inaccuracies or
discrepancies of any kind





--------------------------------------------------------------------------------

- 65 -

contained or reflected therein that would, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.
(20)
Tax Liability. Each Loan Party and each of its Material Subsidiaries has timely
filed or caused to be filed all returns in respect of material Taxes and has
paid or caused to be paid all material Taxes required to have been paid by it
(including all installments with respect to the current period) and has made
adequate provision for material Taxes for the current period (other than Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Material Subsidiary has, if required, set aside on its
books adequate reserves in accordance with GAAP, or as to which waivers or
extensions have granted by the applicable Governmental Authority) and no tax
liens have been filed and no claims are being asserted in writing with respect
to any such Taxes, except to the extent that (a) any failure to so file or to
make such payment would not reasonably be expected to have a Material Adverse
Effect or (b) in the case of any such tax liens or claims, such liens or the
assertion of such claims do not materially impair the value, validity or the
priority of the security interests of the Lenders in the Collateral.

(21)
Environmental Matters. To the knowledge of any Loan Party, except as disclosed
to the Lenders in Schedule I, neither any property of any Loan Party or any of
its Subsidiaries, nor the operations conducted thereon violate any applicable
order of any Governmental Authority or any Environmental Laws, which violation
would reasonably be expected to result in remedial obligations having a Material
Adverse Effect.

(22)
Margin Stock. None of the Loan Parties engages or intends to engage principally,
or as one of its important activities, in the business of extending credit for
the purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U). No part of the proceeds of
any Accommodation has been or will be used, immediately, incidentally or
ultimately, to purchase or carry any margin stock or to refund indebtedness
originally incurred for such purpose, or for any other purpose, in each case
under circumstances which would result in a violation of or which is
inconsistent with Regulation U.

(23)
Investment Companies; Regulated Entities. None of the Loan Parties is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 as defined in the Investment Company Act of 1940.
None of the Loan Parties are subject to any other Federal or state statute or
regulation limiting its ability to incur Indebtedness for borrowed money.

(24)
Solvency. (a) Open Text and its Subsidiaries, taken as a whole, and (b) Borrower
and its Subsidiaries, on a consolidated basis, are Solvent.

(25)
Plans and Benefit Arrangements.

(a)
Each Loan Party is in compliance with any applicable provisions of ERISA with
respect to all Benefit Arrangements, Plans and Multiemployer Plans except to the
extent that failure to comply would not reasonably be expected





--------------------------------------------------------------------------------

- 66 -

to have a Material Adverse Effect. Each Loan Party has made when due all
payments required to be made under any collective bargaining agreement relating
to a Multiemployer Plan or any Law pertaining thereto. With respect to each Plan
and Multiemployer Plan, each Loan Party and each member of the ERISA Group (i)
has fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (ii) has not incurred any liability to the PBGC
(other than for payment of premiums), and (iii) has not had asserted against
them any excise tax or civil penalty for failure to fulfill the minimum funding
requirements of ERISA.
(b)
The conditions for imposition of a lien under Section 303(k) of ERISA have not
been met with respect to any Plan. No reportable event within the meaning of
Section 4043 of ERISA has occurred with respect to any Plan unless the 30-day
notice requirement has been waived by the PBGC with respect to such event.

(c)
No Loan Party or member of the ERISA Group has instituted or intends to
institute proceedings to terminate any Plan which is materially underfunded. The
PBGC has not instituted proceedings to terminate a Plan pursuant to Section 4042
of ERISA and no conditions exist that are likely to result in the termination
of, or appointment of a trustee to administer, such Plan.

(d)
None of the Loan Parties nor any members of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan. No Loan Party and no other member of the ERISA Group has
been notified by any Multiemployer Plan that such Multiemployer Plan has been
terminated within the meaning of Title IV of ERISA or has been determined to be
insolvent, in “endangered” or “critical” status within the meaning of Section
432 of the Code or Section 305 of ERISA and, to the best knowledge of each Loan
Party or member of the ERISA Group, no Multiemployer Plan is reasonably expected
to be reorganized, insolvent or terminated, within the meaning of Title IV of
ERISA.

(e)
No Foreign Plan Event has occurred that would reasonably be expected to have a
Material Adverse Effect.

(26)
Economic Sanctions; Anti-Money Laundering Laws. None of the Loan Parties or any
of their Subsidiaries, nor, to the knowledge of any of them without any
investigation by any of them, any director, officer or employee of any of the
Loan Parties or their Subsidiaries is, or is controlled or majority owned by
Persons: (i) with whom dealings are restricted under any sanctions administered
or enforced by the U.S. Department of the Treasury’s Office of Foreign Assets
Control or the U.S. State Department, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or Canada (collectively, “Sanctions”), or
(ii) that are located, organized or resident in a country or territory that is,
or whose government is, the subject of Sanctions (currently, Cuba, Iran, North
Korea, Sudan and Syria);





--------------------------------------------------------------------------------

- 67 -

None of the Loan Parties or any of their Subsidiaries is in violation of any
applicable Sanctions or applicable Anti-Terrorism Law, or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law or applicable Sanctions.
(27)
Labour Matters. As of the Closing Date, there are no strikes or other labour
disputes pending or, to any Loan Parties’ knowledge, threatened against any Loan
Party. Hours worked and payments made to the employees of the Loan Parties
comply in all respects with all Law dealing with such matters except where
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

(28)
Executive Offices & Collateral Locations. As of the Closing Date, if applicable,
the current location in Canada of (i) each chief executive office, principal
place of business and domicile (within the meaning of the Civil Code of Québec)
of each Loan Party and their respective Subsidiaries, and (ii) the warehouses
and premises at which any material Assets or Collateral is located, are as set
forth on Schedule A, and none of such locations has changed within two (2)
months preceding the Closing Date. Each Loan Party that keeps records in the
Province of Québec relating to Collateral, keeps duplicate copies thereof at a
location outside the Province of Québec as designated on Schedule A or otherwise
disclosed in writing to the Administrative Agent, as applicable.

(29)
Domestic Guarantor Security Matters

(a)    Securities and Instruments.
(i)    All Intercompany Securities and Intercompany Instruments owned by the
Domestic Guarantors have been, where applicable, duly and validly issued and
acquired and, in the case of the Intercompany Securities and to the knowledge of
the applicable Domestic Guarantors, are fully paid and non-assessable. As of the
Closing Date, Schedule L sets out, for each class of such Securities listed in
such schedule, the percentage amount that such Securities represent of all
issued and outstanding Securities of that class.
(ii)    Except as described in the applicable issuer’s constating documents, no
transfer restrictions apply to any Intercompany Securities or Intercompany
Instruments listed in Schedule L, which, as of the Closing Date, sets forth a
complete list of Intercompany Securities and Intercompany Instruments. The
Domestic Guarantors have delivered to the Collateral Agent or the Administrative
Agent, copies of all shareholder, partnership, limited liability company or
trust agreements applicable to each issuer of such Securities and Instruments
which are in the Loan Parties’ possession or control.
(iii)    Except as described in the applicable issuer’s constating documents or
Schedule A, as of the Closing Date, no Person has or will have any written or
oral option, warrant, right, call, commitment, conversion right, right of
exchange or other agreement or any right or privilege (whether by Law, pre-




--------------------------------------------------------------------------------

- 68 -

emptive or contractual) capable of becoming an option, warrant, right, call,
commitment, conversion right, right of exchange or other agreement to acquire
any right or interest in any of the Intercompany Securities and Intercompany
Instruments owned by the Domestic Guarantors.
(iv)    The Intercompany Instruments owned by the Domestic Guarantors
constitute, where applicable, the legal, valid and binding obligation of the
obligor of such Instruments, enforceable in accordance with their terms, subject
only to any limitation under applicable laws relating to (i) bankruptcy,
insolvency, fraudulent conveyance, arrangement, reorganization or creditors’
rights generally, and (ii) the discretion that a court may exercise in the
granting of equitable remedies.
(v)    The grants of security and deliveries to the Collateral Agent or the
Administrative Agent by the Domestic Guarantors in certificated Securities
constituting Collateral pursuant to the Security Documents to which such
Domestic Guarantors are party create valid and perfected security interests in
such certificated Securities, and the proceeds of them. Subject to Permitted
Encumbrances, such Securities and the proceeds from them are not subject to any
prior Encumbrance or any agreement purporting to grant to any third party an
Encumbrance on the property or assets of the Domestic Guarantors which would
include the Securities.
Section 5.02
Survival of Representations and Warranties

The representations and warranties herein set forth or contained in any
certificates or notices delivered to the Administrative Agent and the Lenders
pursuant hereto shall not merge in or be prejudiced by and shall survive any
Accommodation hereunder and shall continue in full force and effect (as of the
date when made or deemed to be made) so long as any amounts are owing by the
Borrower to the Lenders hereunder.
ARTICLE 6
COVENANTS OF THE LOAN PARTIES
Section 6.01
Affirmative Covenants

So long as any amount owing hereunder remains unpaid or any Lender has any
obligation under this Agreement, and unless consent or waiver is given in
accordance with Section 16.01 hereof, each Loan Party shall:
(1)
Reporting Requirements. During the term of this Agreement, prepare (where
applicable, in accordance with GAAP) and deliver to the Administrative Agent on
behalf of the Lenders, in a form not objected to by the Majority Lenders, acting
reasonably:

(a)
Financial Reporting





--------------------------------------------------------------------------------

- 69 -

(i)    as soon as practicable and in any event within 50 days of the end of each
Financial Quarter of Open Text (excluding the fourth Financial Quarter), the
interim unaudited consolidated financial statements of Open Text as at the end
of such Financial Quarter prepared in accordance with GAAP including, without
limitation, a balance sheet, statement of income and retained earnings and a
statement of changes in financial position in each case as at the end of and for
such Financial Quarter and the then elapsed portion of the Financial Year which
includes such Financial Quarter, setting forth in each case in comparative form
the figures for the corresponding period or periods of (or in the case of the
balance sheet, as at the end of) the previous Financial Year, in each case
subject to year-end adjustments and the absence of footnotes;
(ii)    as soon as practicable and in any event within 90 days after the end of
each Financial Year of Open Text, the annual audited consolidated financial
statements of Open Text prepared in accordance with GAAP including, without
limitation, a balance sheet, statement of income and retained earnings and a
statement of changes in financial position for such Financial Year (which
financial statements shall be audited by a nationally recognized accounting
firm), setting forth in each case in comparative form the figures for the
previous Financial Year;
(iii)    concurrently with the delivery of the financial statements contemplated
in (i) and (ii) above, a Compliance Certificate in respect of such Financial
Quarter in the form attached hereto as Schedule 5;
(iv)    as soon as available and in any event within 90 days after the end of
each Financial Year (in each case, approved by the board of directors of Open
Text) an Annual Business Plan in respect of Open Text and its Subsidiaries, on a
consolidated basis, in each case, for the current Financial Year, provided that
a preliminary draft of such plan shall have been delivered to the Administrative
Agent not later than 75 days after the end of each Financial Year; and
(v)    the foregoing financial information shall be presented in United States
dollars.
Information required to be delivered pursuant to clauses (i) and (ii) above
shall be deemed to have been delivered if such information shall be available on
the website of the Securities and Exchange Commission at http://www.sec.gov and
Open Text shall have notified the Administrative Agent of the availability of
such financial information.
(b)
Environmental Reporting. Promptly, and in any event within 30 days of each
occurrence, (%5) notify the Administrative Agent of any proceeding or order
before any Governmental Authority requiring any Loan Party or any of its
Subsidiaries to comply with or take action under any Environmental





--------------------------------------------------------------------------------

- 70 -

Laws which would reasonably be expected to have a Material Adverse Effect if not
taken; and (%5) notify the Administrative Agent of any environmental occurrence
of which it has knowledge which would reasonably be expected to materially and
adversely affect the Loan Parties that does not require notification under
clause (i) above, together with each delivery of financial statements pursuant
to Section 6.01(1)(a).
(c)
Additional Reporting Requirements. Deliver to the Administrative Agent (with
sufficient copies for each of the Lenders) (i) as soon as possible, and in any
event within five days after any Loan Party becomes aware of the occurrence of
each Default or Event of Default, a statement of Responsible Officer of such
Loan Party or any other officer acceptable to the Administrative Agent setting
forth the details of such Default or Event of Default and the action which such
Loan Party proposes to take or has taken with respect thereto; (ii) from time to
time upon request of the Administrative Agent, acting reasonably, evidence of
maintenance of all insurance required to be maintained by Section 6.01(7),
including such originals or copies as the Administrative Agent may reasonably
request of policies, certificates of insurance and endorsements relating to such
insurance and proof of premium payments; (iii) if the total acquisition cost
(including the purchase price and any assumed indebtedness but excluding any
out-of-pocket expenses) of any Permitted Acquisition is greater than
U.S. $65,000,000, at the reasonable request of the Administrative Agent, the
Borrower shall provide further information regarding such Permitted Acquisition
to the Administrative Agent; and (iv) together with the Compliance Certificate
to be delivered pursuant to Section 6.01(1)(a)(iii), written notice of any
previously undisclosed, (r) Material Subsidiaries of Open Text, (s) Material
Permits which become necessary for the conduct of the Business by the Loan
Parties or any material amendment to, or termination of, any previously
disclosed Material Permit, (t) pension plans of any Loan Party, (u) Material
Agreements of any Loan Party or any material amendment to, termination of or
material default under any previously disclosed Material Agreement, (v) any
acquisition of real or immovable property by any Loan Party (excluding leases
entered into in the ordinary course of business), and (w) any material
Intellectual Property Rights; (x) to the extent necessary for perfection of
security interests in any material amount of tangible personal property under
the PPSA, notice of any new location of such tangible personal property to the
extent located in a jurisdiction within Canada as to which no effective PPSA
financing statement has been filed in favour of the Collateral Agent or the
Administrative Agent over the Assets of the applicable Loan Party; and (y) such
other information respecting the condition or operations, financial or
otherwise, of the business of any of the Loan Parties as the Administrative
Agent, on behalf of the Lenders, may from time to time reasonably request.

(2)
Existence; Conduct of Business. Do and cause each of its Material Subsidiaries
to, do or cause to be done all things necessary to preserve, renew and keep in
full





--------------------------------------------------------------------------------

- 71 -

force and effect its legal existence (subject only to Section 6.02(3)), and
except to the extent that the failure to do so would not reasonably be expected
to result in a Material Adverse Effect, obtain, preserve, renew and keep in full
force and effect any and all Material Permits.
(3)
Payment Obligations. Pay and cause each of its Material Subsidiaries to pay all
material Tax liabilities and other obligations that, if not paid, would
reasonably be expected to result in a Material Adverse Effect, in each case,
before the same shall become materially delinquent or in material default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party or such Material Subsidiary has,
if required, set aside on its books adequate reserves with respect thereto in
accordance with GAAP, and (c) the failure to make payment pending such contest
would not reasonably be expected to result in a Material Adverse Effect.

(4)
Maintenance of Properties. Keep and maintain, and cause each of its Material
Subsidiaries to keep and maintain, all real and personal property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except to the extent that the failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(5)
Books and Records; Inspection Rights. Keep, and cause each of its Material
Subsidiaries to keep, proper books of record and account in which entries, that
are full, true and correct in all material respects, are made of all dealings
and transactions in relation to its business and activities. Permit, and cause
each of its Material Subsidiaries to permit, any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice and during
normal business hours, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants; provided that (a)
except during the continuance of an Event of Default, only one such visit,
inspection, examination and discussion (which shall be limited to the
Administrative Agent, the Lenders and their designated representatives,
collectively, and not individually) shall be permitted during a Financial Year
at the expense of Open Text, to be coordinated through the Administrative Agent
upon at least five days’ prior notice, such visit to be limited to the chief
executive office of Open Text and such other locations as may be reasonably
agreed with Open Text and (b) during the continuance of an Event of Default, a
visit or reasonable number of visits shall be permitted to locations other than
the chief executive office that are reasonably related to the applicable Event
of Default at the expense of Open Text.

(6)
Compliance with Laws and Material Contracts. Comply with, and cause each of its
Material Subsidiaries to comply with, all Laws and orders of any Governmental
Authority applicable to it or its property and with all Material Agreements,
except, in each case, where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect.





--------------------------------------------------------------------------------

- 72 -

(7)
Insurance. Maintain, and cause each of its Material Subsidiaries to maintain or
cause to be maintained, with financially sound and reputable insurers, insurance
with respect to their respective properties and business against such
liabilities, casualties, risks and contingencies and in such types (including
business interruption insurance) and amounts as is customary in the case of
Persons engaged in the same or similar businesses and similarly situated and in
accordance with any requirement of any Governmental Authority. In the case of
any fire, accident or other casualty causing loss or damage to any properties of
any Loan Party used in generating cash flow or if required by Law, all proceeds
of such policies shall be used promptly to repair or replace any such damaged
properties, and otherwise shall be used as directed by the Administrative Agent
to prepay the Accommodation Outstanding in accordance with Section 2.05(3). Each
Loan Party will obtain and deliver to the Administrative Agent within 60 days of
the Closing Date endorsements to the policies pertaining to all physical
properties in which the Collateral Agent, the Administrative Agent or the
Lenders shall have an Encumbrance under the Credit Documents, naming the
Administrative Agent as a loss payee, as its interests appear, and evidencing
that such policies are subject to the standard mortgage clause approved by the
Insurance Bureau of Canada (as applicable), and containing provisions that such
policies will not be cancelled without 30 days prior written notice having been
given by the insurance company to the Administrative Agent.

(8)
Operation and Maintenance of Property. Manage and operate, and cause each of its
Material Subsidiaries to manage and operate, its business or cause its business
to be managed and operated (i) in accordance with prudent industry practice in
all material respects and in compliance in all material respects with the terms
and provisions of all Material Permits, and (ii) in compliance with all
applicable Laws of the jurisdiction in which such businesses are carried on, and
all applicable Laws of every other Governmental Authority from time to time
constituted to regulate the ownership, management and operation of such
businesses, except where a failure to do so would not reasonably be expected to
have a Material Adverse Effect.

(9)
Status of Accounts and Collateral. With respect to the Collateral, report
immediately to the Administrative Agent any matters materially adversely
affecting the value, enforceability or collectability of any of the Collateral
where such matter would reasonably be expected to have a Material Adverse
Effect.

(10)
Cure Defects. Promptly cure or cause to be cured any material defects in the
execution and delivery of any of the Credit Documents or any of the other
agreements, instruments or documents required to be executed and/or delivered
pursuant thereto or any material defects in the validity or enforceability of
any of the Credit Documents and, at its expense, execute and deliver or cause to
be executed and delivered all such agreements, instruments and other documents
as the Administrative Agent, acting reasonably, may consider necessary for the
foregoing purposes.

(11)
Additional Loan Parties/Security. In each case subject to Permitted Exceptions,
if, at any time on or after the Closing Date, any Loan Party creates or acquires
a Subsidiary (other than an Excluded Subsidiary) or in some other fashion
becomes





--------------------------------------------------------------------------------

- 73 -

the holder of any Equity Securities of a new Subsidiary (other than an Excluded
Subsidiary), or, if any Excluded Subsidiary of a Loan Party is designated as, or
becomes, a Material Subsidiary:
(a)
To the extent not prohibited or restricted by Law, the applicable Loan Party
will promptly execute and deliver to the Administrative Agent a securities
pledge agreement, in form and substance satisfactory to the Administrative Agent
acting reasonably, granting a security interest in 100% of the Equity Securities
of such new or newly designated Subsidiary owned by such Loan Party;

(b)
To the extent not prohibited or restricted by Law, the applicable Loan Party
will cause such new or newly designated Subsidiary to promptly execute and
deliver to the Administrative Agent a guarantee and security of the nature
contemplated by Section 2.11, all in form and substance satisfactory to the
Administrative Agent, acting reasonably and accompanied by customary legal
opinions of counsel to such Loan Party or such Subsidiary; and

(c)
In connection with the execution and delivery of any guarantee, pledge
agreement, mortgage, security agreement or analogous document pursuant to this
Section, the applicable Loan Party will, or will cause the applicable Subsidiary
to, deliver to the Administrative Agent such corporate resolutions,
certificates, legal opinions and such other related documents, including, in
respect of real property, reasonably satisfactory title insurance or a
reasonably satisfactory title opinion and surveys, as shall be reasonably
requested by the Administrative Agent and consistent with the relevant forms and
types thereof delivered on the Closing Date or as shall be otherwise reasonably
acceptable to the Administrative Agent. Each guarantee, pledge agreement,
mortgage, security agreement and any other analogous document delivered pursuant
to this Section shall be deemed to be a Security Document from and after the
date of execution thereof.

(12)
Material Permits. Maintain, and cause all of its Subsidiaries to maintain, all
Material Permits as may be necessary to properly conduct their respective
businesses, the failure of which to maintain would reasonably be expected to
have a Material Adverse Effect.

(13)
Debt Rating. Maintain at all times during which the Term Loan Facility is
outstanding, on and after the date that is 60 days following the Closing Date,
debt ratings for the Term Loan Credit Facility from S&P and Moody’s.

(14)
Notices Regarding Plans and Benefit Arrangements.

(a)
Certain Events. Promptly upon, and in any event within 25 Business Days of
becoming aware of the occurrence thereof, provide notice (including the nature
of the event and, when known, any action taken or threatened by the Internal
Revenue Service or the PBGC with respect thereto) of:





--------------------------------------------------------------------------------

- 74 -

(i)    any reportable event (as defined in Section 4043(c) of ERISA) with
respect to any Loan Party or any other member of the ERISA Group (other than any
reportable event notice of which to the PBGC has been waived),
(ii)    any Prohibited Transaction which could subject any Loan Party to a
material civil penalty assessed pursuant to Section 502(i) of ERISA or a
material tax imposed by Section 4975 of the Internal Revenue Code in connection
with any Plan, any Benefit Arrangement or any trust created thereunder, which
would reasonably be expected to have a Material Adverse Effect,
(iii)    any assertion of withdrawal liability with respect to any Multiemployer
Plan which would reasonably be expected to have a Material Adverse Effect,
(iv)    any partial or complete withdrawal from a Multiemployer Plan by any Loan
Party or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in Material
Adverse Effect,
(v)    any cessation of operations at a facility by any Loan Party or any other
member of the ERISA Group as described in Section 4062(e) of ERISA which would
reasonably be expected to have a Material Adverse Effect,
(vi)    withdrawal by any Loan Party or any other member of the ERISA Group from
a Multiple Employer Plan which would reasonably be expected to have a Material
Adverse Effect,
(vii)    a failure by any Loan Party or any other member of the ERISA Group to
make a payment to a Plan required to avoid imposition of a Lien under Section
303(k) of ERISA, if the imposition of such Lien would have a Material Adverse
Effect, or
(viii)    any Foreign Plan Event that would reasonably be expected to have a
Material Adverse Effect.
(b)
Notices of Involuntary Termination and Annual Reports. Promptly, and in any
event within 25 Business Days, after receipt thereof, deliver to the
Administrative Agent copies of (a) all notices received by any Loan Party or any
other member of the ERISA Group of the PBGC’s intent to terminate any Plan
administered or maintained by any Loan Party or any member of the ERISA Group,
or to have a trustee appointed to administer any such Plan; and (b) at the
request of the Administrative Agent or any Lender, the most recently filed
annual report (IRS Form 5500 series) and all accompanying schedules for any
Plan, including the most recent required audit maintained by any Loan Party or
any other member of the ERISA Group, and schedules showing the amounts
contributed to each such Plan by or on behalf of any Loan Party or any other
member of the ERISA Group and each Schedule SB





--------------------------------------------------------------------------------

- 75 -

(Actuarial Information) to the annual report filed by any Loan Party or any
other member of the ERISA Group with the Department of Labor with respect to
each such Plan.
(c)
Notice of Voluntary Termination. Promptly, and in any event within 25 Business
Days, upon the filing thereof, deliver to the Administrative Agent copies of any
Form 500, or any successor or equivalent form to Form 500, filed with the PBGC
in connection with the termination of any Plan.

(d)
Canadian Benefit Plans. For each existing, or hereafter adopted, Canadian
Benefit Plan, the Borrower shall cause its Subsidiaries to, in a timely fashion,
comply with and perform in all respects all of its obligations under and in
respect of such Canadian Benefit Plan, including under any funding agreements
and all applicable laws (including any applicable fiduciary, funding, investment
and administration obligations), except to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect; provided
that all employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Benefit Plan shall be paid or
remitted by the Borrower or its Subsidiaries in a timely fashion in accordance
with the terms thereof, any funding agreements and all Laws.

The Borrower shall deliver to Administrative Agent (i) if requested by
Administrative Agent, acting reasonably, copies of each annual and other return,
report or valuation with respect to each Canadian Pension Plan as filed by the
Borrower or any of its Subsidiaries (other than Exempt Immaterial Subsidiaries)
with any applicable Governmental Authority and (ii) promptly after receipt
thereof, a copy of any direction, order, notice, ruling or opinion that the
Borrower or any of its Subsidiaries (other than Exempt Immaterial Subsidiaries)
may receive from any applicable Governmental Authority with respect to any
Canadian Pension Plan.
(15)
Domestic Guarantor Security Matters

(a)    Securities and Instruments.
(i)    If any Intercompany Securities or Intercompany Instruments owned by a
Domestic Guarantor are now or at any time become evidenced, in whole or in part,
by uncertificated securities registered or recorded in records maintained by or
on behalf of the issuer thereof in the name of a clearing agency or a custodian
or of a nominee of either, the applicable Domestic Guarantor will notify the
Administrative Agent in writing of such Securities and Instruments and, at the
request and option of the Administrative Agent, (i) to the extent applicable
under Law, cause an appropriate entry to be made in the records of the clearing
agency or custodian (if there is such an agency or Person) or the applicable
securities register, as applicable, to record the interest of the Administrative
Agent or its nominee (if the Administrative




--------------------------------------------------------------------------------

- 76 -

Agent or such nominee is a member of such clearing agency) or otherwise as the
Administrative Agent may reasonably direct in such Securities or Instruments
created pursuant to the Security Documents or (ii) cause the Administrative
Agent to have control over such Securities or Instruments.
(ii)    During the continuance of an Event of Default, if any Securities or
Instruments (other than Intercompany Securities or Intercompany Instruments)
owned by a Domestic Guarantor are evidenced, in whole or in part, by
uncertificated securities registered or recorded in records maintained by or on
behalf of the issuer thereof in the name of a clearing agency or a custodian or
of a nominee of either, the applicable Domestic Guarantor will notify the
Administrative Agent in writing of such Securities and Instruments (unless such
notice previously has been given) and, at the request and option of the
Administrative Agent, (i)cause an appropriate entry to be made in the records of
the clearing agency or custodian, as applicable, to record the interest of the
Administrative Agent or its nominee (if the Administrative Agent or such nominee
is a member of such clearing agency) or otherwise as the Administrative Agent
may reasonably direct in such Securities or Instruments created pursuant to the
Security Documents or (ii) cause the Administrative Agent to have control over
such Securities or Instruments.
(iii)    None of the Domestic Guarantors will, either before or after an Event
of Default, make any entry in the records of a clearing agency or custodian or
the applicable securities register to record any security interest of any
Person, other than the Collateral Agent, the Administrative Agent or any of
their respective agents, in any Securities or Instruments owned by a Domestic
Guarantor, or will grant control to any Person other than the Collateral Agent,
the Administrative Agent or any of their respective agents or the agent of a
Domestic Guarantor over such Securities or Instruments so long as such Domestic
Guarantor is the owner thereof.
(iv)    If any Domestic Guarantor acquires ownership of any Intercompany
Securities or Intercompany Instruments, such Domestic Guarantor will notify the
Administrative Agent in writing and provide the Administrative Agent with a
revised Schedule L recording the acquisition and particulars of such Instruments
or Securities within 15 days after such acquisition. Upon request by the
Administrative Agent, such Domestic Guarantor will promptly deliver to and
deposit with the Administrative Agent, or cause the Administrative Agent to have
control over, all such Securities or Instruments as security for the Secured
Obligations of the applicable Domestic Guarantor pursuant to this Agreement and
the other Credit Documents to which such Domestic Guarantor is party.
(v)    Forthwith upon the occurrence of an Event of Default that is continuing,
each Domestic Guarantor will provide the Administrative Agent with a list of all
Securities and Instruments (other than Intercompany Securities or Intercompany
Instruments) held by it, and will notify the




--------------------------------------------------------------------------------

- 77 -

Administrative Agent of the acquisition by it of any additional Securities and
Instruments (other than Intercompany Securities or Intercompany Instruments).
Upon request by the Administrative Agent during the continuance of an Event of
Default, each Domestic Guarantor will promptly deliver to and deposit with the
Administrative Agent, or cause the Administrative Agent to have control over,
all Securities or Instruments (other than Intercompany Securities or
Intercompany Instruments) owned or held by such Domestic Guarantor, as security
for the Secured Obligations of the applicable Domestic Guarantor pursuant to
this Agreement and the other Credit Documents to which such Domestic Guarantor
is party.
(vi)    Each Domestic Guarantor will ensure that no Person other than itself,
its agent or another Person on its behalf, the Collateral Agent, the
Administrative Agent or any of their respective agents has possession of any
certificated Securities or certificated Instruments owned by such Domestic
Guarantor.
(vii)    Each Domestic Guarantor will, with respect to any Securities or
Instruments owned by it, at the request of the Administrative Agent (but, in the
case of Securities or Instruments that are not Intercompany Securities or
Intercompany Instruments, such request shall only be made during the continuance
of an Event of Default) (i) cause the transfer of such Securities or Instruments
to the Administrative Agent (or its nominee (if the Administrative Agent or such
nominee is a member of such clearing agency) or otherwise as the Administrative
Agent may reasonably direct) to be recorded in the records of a clearing agency
or custodian, if and as applicable under Law, or on the applicable securities
register or (ii) duly endorse such Securities or Instruments for transfer in
blank or register them in the name of the Administrative Agent or its nominee or
otherwise as the Administrative Agent may reasonably direct, (iii) immediately
deliver to the Administrative Agent any and all consents or other documents
which may be necessary to effect the transfer of such Securities or Instruments
to the Administrative Agent or any third party and (iv) deliver to or otherwise
cause the Administrative Agent to have control over such Securities or
Instruments.
(b)
Intellectual Property. Promptly following the request of the Administrative
Agent, each Loan Party will furnish the Administrative Agent in writing the
description of all material Registered Intellectual Property or applications for
material Registered Intellectual Property of such Loan Party. In addition, such
Loan Party will deliver to the Administrative Agent a copy of the certificate of
or other document evidencing registration of, or application for, such
Registered Intellectual Property, or such other form as may be necessary or
appropriate under applicable Law, in respect of such Registered Intellectual
Property confirming the grant of security in such Registered Intellectual
Property to the Collateral Agent or the Administrative Agent, as applicable, and
promptly make all such filings, registrations and recordings as are necessary to
preserve, protect and perfect the Security Interest granted





--------------------------------------------------------------------------------

- 78 -

to the Collateral Agent or the Administrative Agent, as applicable, in such
Registered Intellectual Property.
(c)
Maintaining the Account Collateral. So long as any Accommodation or any other
Secured Obligation secured by the Pledge and Security Agreement (other than
contingent indemnification claims as to which no valid demand has been made,
“Unmatured Surviving Obligations”) of any Loan Party under any Credit Document
shall remain unpaid or shall be outstanding, any Eligible Cash Management
Agreement or Eligible Hedging Agreement shall be in effect or any Lender Party
shall have any Commitment:

(i)    Commencing on the date that is 60 days following the Closing Date (or
such later date as the Administrative Agent may reasonably agree), each U.S.
Grantor will maintain deposit accounts only with the financial institution
acting as Administrative Agent or Collateral Agent hereunder or with a bank (a
“Pledged Account Bank”) that has agreed with such U.S. Grantor and the
Administrative Agent or the Collateral Agent, as applicable, to comply with
instructions originated by the Administrative Agent or the Collateral Agent, as
applicable, directing the disposition of funds in such deposit account without
the further consent of such U.S. Grantor, such agreement in form and substance
reasonably satisfactory to the Administrative Agent and such U.S. Grantor (a
“Deposit Account Control Agreement”); provided, however, that this Section
6.01(15)(c) shall only apply to accounts maintained in the United States and
shall not apply to deposit accounts (A) used solely as a tax or payroll account,
escrow account, trust account, petty cash account or flexible spending account,
in each case maintained in the ordinary course of business or (B) or other
deposit accounts to the extent that the aggregate amount on deposit with all
such other deposit accounts does not exceed U.S. $10,000,000, or such lower
amount as may be required under the Existing Credit Agreement at any time.
(ii)    The Administrative Agent may (or may request that the Collateral Agent),
at any time during the continuance of an Event of Default, request that each
U.S. Grantor instruct each Person obligated at any time to make any payment to
such U.S. Grantor for any reason (an “Obligor”) to make such payment to a
Pledged Deposit Account or the Collateral Account, except that such U.S. Grantor
shall not be under such obligation with respect to Persons (i) making payments
to a Pledged Deposit Account or Collateral Account as of the date hereof, (ii)
making payments to such U.S. Grantor of less than $250,000 a year in the
aggregate, or (iii) making payments to accounts not purported to be subject to
the security of the Guaranteed Parties in accordance with this Agreement, if
any.
(iii)    The Administrative Agent may (or may request that the Collateral
Agent), at any time during the continuance of an Event of Default and without
notice to, or consent from, any U.S. Grantor, transfer, or direct the transfer
of, funds from the Pledged Deposit Accounts to the Collateral Account to




--------------------------------------------------------------------------------

- 79 -

satisfy the Secured Obligations under the Security and Pledge Agreement and
other Credit Documents.
(iv)    Upon any termination by a U.S. Grantor of any Pledged Deposit Account,
such U.S. Grantor will promptly (i) to the extent transferred within the United
States, transfer all funds and property held in such terminated Pledged Deposit
Account to another Pledged Deposit Account or the Collateral Account and (ii)
notify all Obligors that were making payments to such Pledged Deposit Account,
to the extent future payments continue to be made within the United States, to
make all future payments to another Pledged Deposit Account or the Collateral
Account, in each case so that the Administrative Agent or the Collateral Agent,
as applicable, shall have a continuously perfected security interest in such
Collateral Account, funds and property.
(d)
Collections on Assigned Agreements and Instruments. Except as otherwise provided
in this Section 6.01(15)(d), each U.S. Grantor will continue to collect, at its
own expense, all amounts due or to become due to such U.S. Grantor under the
Assigned Agreements, Receivables and Related Contracts (each such term being
used herein as defined in the Security and Pledge Agreement). In connection with
such collections, such U.S. Grantor may take (and, at the Administrative Agent’s
direction upon the occurrence and during the continuance of an Event of Default,
will take) such action as such U.S. Grantor or the Administrative Agent may deem
necessary or advisable to enforce collection of the Assigned Agreements,
Receivables and Related Contracts; provided, however, that the Administrative
Agent shall have the right at any time, upon the occurrence and during the
continuance of an Event of Default and upon written notice to such U.S. Grantor
of its intention to do so, to notify the Obligors under any Assigned Agreements
or Instruments of the assignment of such Assigned Agreements and Instruments to
the Administrative Agent and to direct such Obligors to make payment of all
amounts due or to become due to such U.S. Grantor thereunder directly to the
Administrative Agent and, upon such notification and at the expense of such U.S.
Grantor, to enforce collection of any such Assigned Agreements and Instruments
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such U.S. Grantor might have done, and to
otherwise exercise all rights with respect to such Assigned Agreements and
Instruments, including, without limitation, those set forth in Section 9-607 of
the UCC. After receipt by any U.S. Grantor of the notice from the Administrative
Agent referred to in the proviso to the preceding sentence upon the occurrence
and during the continuance of an Event of Default, (i) all amounts and proceeds
(including, without limitation, instruments) received by such U.S. Grantor in
respect of the Assigned Agreements and Instruments of such U.S. Grantor shall be
deemed to be received in trust for the benefit of the Administrative Agent
hereunder, shall be segregated from other funds of such U.S. Grantor and shall
be forthwith paid over to the Administrative Agent in the same form as so
received (with





--------------------------------------------------------------------------------

- 80 -

any necessary endorsement) to be deposited in the Collateral Account and either
(A) released to such U.S. Grantor on the terms set forth in Section 5 of the
Security and Pledge Agreement so long as no Event of Default shall have occurred
and be continuing or (B) if any Event of Default shall have occurred and be
continuing, applied as provided in Section 14(b) of the Security and Pledge
Agreement and (ii) upon notice from the Administrative Agent in connection with
the enforcement of its rights and remedies under the Credit Documents, such U.S.
Grantor will not adjust, settle or compromise the amount or payment of any
Receivable or amount due on any Instrument, release wholly or partly any Obligor
thereof or allow any credit or discount thereon. No U.S. Grantor will permit or
consent to the subordination of its right to payment under any of the Assigned
Agreements or Instruments to any other indebtedness or obligations of the
Obligor thereof.
(e)
Commercial Tort Claims. Each U.S. Grantor will promptly give notice to the
Administrative Agent of any commercial tort claim of such U.S. Grantor that may
arise after the date hereof with an anticipated recovery of at least $1,000,000
and will immediately execute or otherwise authenticate a supplement to the
Security and Pledge Agreement, and otherwise take all action reasonably
necessary to subject such commercial tort claim to the security interest created
under such Security Document.

(16)
Financial Assistance. Each Loan Party shall comply, in each case in all material
respects, with sections 151 to 158 (inclusive) of the Companies Act 1985 of
England and Wales (if applicable) and all other applicable laws and regulations
relating to financial assistance by a company for the acquisition or
subscription for shares or relating to protection of shareholders’ capital in
other applicable jurisdictions, including in relation to the execution and
performance of the Credit Documents and the payment of amounts due under the
Credit Documents.

(17)
Post-Closing Undertaking. The Loan Parties shall use commercially reasonable
efforts to deliver to the Administrative Agent executed estoppel letters
addressed to the Administrative Agent and the Lenders, in form and substance
reasonably satisfactory to the Administrative Agent, as reasonably requested by
counsel to the Administrative Agent with respect to any security interests and
PPSA financing statements filed against any Loan Party or its Subsidiaries
(other than Exempt Immaterial Subsidiaries) within 60 days after the Closing
Date.

Section 6.02
Negative Covenants

So long as any amount owing hereunder remains unpaid or any Lender has any
obligation under this Agreement, and unless consent or waiver is given in
accordance with Section 16.01 hereof, no Loan Party shall:
(1)
Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to create, incur,
assume or suffer to exist, any Debt other than Permitted Debt.





--------------------------------------------------------------------------------

- 81 -

(2)
Encumbrances. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to create, incur,
assume or suffer to exist, any Encumbrance on any of its or their, as the case
may be, respective Assets, other than Permitted Encumbrances.

(3)
Fundamental Changes. Merge into or amalgamate or consolidate with, or permit any
of its Material Subsidiaries to merge into, amalgamate or consolidate with any
other Person, or permit any other Person to merge into or amalgamate or
consolidate with it, or liquidate, dissolve or be wound up, except that, if at
the time thereof and immediately after giving effect thereto no Default or Event
of Default shall have occurred and be continuing, (i) any Loan Party may merge
into, or amalgamate or consolidate with, any other Loan Party, (ii) any Loan
Party or any of its wholly-owned Subsidiaries may be wound up into any Loan
Party if such Loan Party determines in good faith that such winding up is in the
best interests of such Loan Party, (iii) and any wholly-owned Subsidiary of any
Loan Party may merge into, or amalgamate or consolidate with, any Loan Party, so
long as the surviving or continuing entity is a Loan Party; and (iv) any
Immaterial Subsidiary may merge into or amalgamate or consolidate with, any
Subsidiary or liquidate, dissolve or be wound up into any Subsidiary.

(4)
Carry on Business. Engage in any business or permit any of its Subsidiaries
(other than Exempt Immaterial Subsidiaries) to engage in any business, other
than the Business and businesses which are the same as or related, ancillary,
incidental or complementary to the Business.

(5)
Disposal of Assets Generally. Dispose of, or permit any of its Subsidiaries
(other than Exempt Immaterial Subsidiaries) to Dispose of, any Assets to any
Person, other than Permitted Dispositions, so long as (other than in respect of
a Permitted Disposition described in clause (ii) of the definition thereof) no
Event of Default has occurred and is continuing or would result therefrom.

(6)
Transactions with Affiliates. Dispose of, or permit any of its Subsidiaries
(other than Exempt Immaterial Subsidiaries) to Dispose of, any Assets to, or
purchase, lease or otherwise acquire any Assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not more restrictive to
such Loan Party or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among Loan
Parties not involving any other Affiliate, (c) any Restricted Payments permitted
by Section 6.02(8) or any intercompany Debt and interest thereon expressly
excluded from the definition of Restricted Payment and (d) as otherwise
permitted pursuant to this Agreement and the Credit Documents. The foregoing
restrictions shall not apply to: (i) the payment of reasonable and customary
fees to directors of Open Text who are not employees of Open Text, (ii) any
other transaction with any employee, officer or director of the Loan Parties
pursuant to employee profit sharing and/or benefit plans and compensation and
non-competition arrangements in amounts customary for corporations similarly
situated to the Loan Parties and entered into in the ordinary





--------------------------------------------------------------------------------

- 82 -

course of business and approved by the board of directors of the applicable Loan
Party, or (iii) any reimbursement of reasonable out-of-pocket costs incurred by
an Affiliate of Open Text on behalf of or for the account of Open Text or any of
the Loan Parties.
(7)
Restrictive Agreements. Directly or indirectly enter into, incur or permit to
exist, or permit any of its Subsidiaries (other than Exempt Immaterial
Subsidiaries) to directly or indirectly enter into, incur or permit to exist,
any agreement or other arrangement, that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or such Subsidiary to create,
incur or permit to exist any Encumbrance upon any of its Assets pursuant to the
Credit Documents, (b) the ability of such Loan Party or such Subsidiary to pay
dividends or other distributions with respect to any Equity Securities or with
respect to, or measured by, its profits or to make or repay loans or advances to
any Loan Party or to provide a guarantee of any Debt of any Loan Party pursuant
to the Credit Documents, (c) the ability of any Loan Party or any of its
Subsidiaries to make any loan or advance to the Loan Parties, or (d) the ability
of any Loan Party or any of its Subsidiaries to sell, lease or transfer any of
its property to any other Loan Party; provided that the foregoing shall not
apply to (i) restrictions and conditions existing on the Closing Date identified
on Schedule K (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition), to
(ii) customary restrictions and conditions contained in agreements relating to
the sale of a Loan Party or any of its Subsidiaries or any of their respective
Assets pending such sale and such restrictions and conditions apply only to the
Loan Party, Subsidiary or the Assets that are to be sold and such sale is
permitted hereunder; (iii) restrictions or conditions imposed by any agreement
relating to secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the Assets securing such Debt; and (iv) customary
provisions in leases and other ordinary course contracts restricting the
assignment or pledge thereof or the Assets that are the subject thereof.

(8)
Restricted Payments. Declare, make or pay or agree to declare, make or pay, or
permit any of its Subsidiaries (other than Exempt Immaterial Subsidiaries) to
declare, make or pay, or agree to declare, make or pay, directly or indirectly,
any Restricted Payment, except (a) the declaration and payment of dividends with
respect to the Equity Securities of Open Text payable solely in additional
Equity Securities, (b) Restricted Payments by any Subsidiary of a Loan Party to
its parent entity or entities (so long as, in the case of a non-wholly owned
Subsidiary, such Restricted Payments are made at least ratably to the applicable
parent which is a Loan Party), (c) regularly scheduled payments in respect of
Permitted Debt, (d) Restricted Payments by the Loan Parties pursuant to and in
accordance with stock option plans, profit sharing plans, employment agreements
and/or other benefit plans for the directors or officers of Open Text and its
Subsidiaries, provided that the aggregate amount of cash payments made by the
Loan Parties in any Financial Year pursuant to all such stock option plans,
profit sharing plans and other compensation benefit plans shall not exceed
reasonable commercial amounts, (e) Restricted Payments by the Loan Parties and
their Subsidiaries, in an aggregate amount not to exceed in any Financial Year
35% of Consolidated EBITDA for such Financial Year, (f) Restricted Payments by





--------------------------------------------------------------------------------

- 83 -

the Loan Parties in an aggregate amount not to exceed $100,000,000 in any
Financial Year and (g) the declaration and payment of dividends or other
distributions with respect to, and the purchase, redemption or other acquisition
of the Equity Securities of a Subsidiary of Open Text that is a Loan Party to
another Subsidiary of Open Text that is not a Loan Party, so long as after
giving effect thereto, (x) the Loan Parties would be in compliance with the
financial covenant set forth in Section 6.03 on a pro forma basis and (y) no
Default or Event of Default has occurred and is continuing or would result
therefrom.
(9)
Investments. Purchase, hold or acquire, or permit any of its Subsidiaries (other
than Exempt Immaterial Subsidiaries) to purchase, hold or acquire (including
pursuant to any amalgamation with any Person that was not a wholly-owned
Subsidiary prior to such amalgamation), any Equity Securities, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person, except:

(a)
investments by a Loan Party in the Equity Securities of any other Loan Party;

(b)
loans or advances made by any Loan Party to any other Loan Party;

(c)
at any time that no Default or Event of Default has occurred and is continuing,
or would result therefrom, investments by a Loan Party in the Equity Securities
of an Excluded Subsidiary or loans or advances made by a Loan Party to an
Excluded Subsidiary (other than investments, loans or advances existing as of
the Closing Date), provided that the aggregate amount outstanding of all such
investments, loans or advances made by all Loan Parties does not at any time
exceed U.S. $200,000,000 at any time (plus trade payables and amounts paid on
account of services rendered, in each case, in the ordinary course of business),
such amount to be determined net of Investment Credits received from Excluded
Subsidiaries;

(d)
Permitted Debt;

(e)
Investments acquired pursuant to a Permitted Acquisition;

(f)
Investments existing on the Closing Date in the Equity Securities listed on
Schedule F and any security into which such Equity Securities or such converted
security may be converted from time to time;

(g)
Investments consisting of the repurchase of shares of Open Text to the extent
permitted under Section 6.02(8);

(h)
Permitted Investments; and





--------------------------------------------------------------------------------

- 84 -

(i)
at any time that no Default or Event of Default has occurred and is continuing,
or would result therefrom, other Investments in any Person engaged in a business
that is the same as or related, ancillary, incidental or complementary to any
business carried on by a Loan Party that are not otherwise permitted hereunder
not to exceed U.S. $130,000,000 at any time, such amount to be determined net of
Investment Credits received from all such Persons.

(10)
Acquisitions. Make any Acquisition, or permit any of its Subsidiaries (other
than Exempt Immaterial Subsidiaries) to make any Acquisition, other than, and
provided no Default or Event of Default has occurred and is continuing, or would
result therefrom, a Permitted Acquisition.

(11)
Subsidiaries. Create or permit any of its Subsidiaries (other than Exempt
Immaterial Subsidiaries) to create, purchase, hold or acquire (including
pursuant to any amalgamation with any Person that was not a wholly-owned
Subsidiary prior to such amalgamation), any Subsidiary unless, except as
otherwise provided for in this Agreement, such Subsidiary is a wholly-owned
Subsidiary.

(12)
Lease-Backs. Except as otherwise provided for in this Agreement and the
Sale-Leaseback Transaction on market terms involving the Assets located at 5347
West 161st Street, Brook Park, Ohio, enter into, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to enter into, any
arrangement, directly or indirectly, with any Person whereby any such Loan Party
or such Subsidiary shall sell or transfer any property, whether now owned or
hereafter acquired, and whereby any such Loan Party or such Subsidiary shall
then or thereafter rent or lease as lessee such property or any part thereof or
other property which such Loan Party intends to use for substantially the same
purpose or purposes as the property sold or transferred.

(13)
Canadian Pension Plan Compliance. (a) Terminate, or permit any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) to terminate, any
Canadian Pension Plan in a manner, or take any other action with respect to any
Canadian Pension Plan, which would reasonably be expected to have a Material
Adverse Effect, (b) fail to make, or permit any of its Subsidiaries (other than
Exempt Immaterial Subsidiaries) to fail to make, full payment when due of all
amounts which, under the provisions of any Canadian Pension Plan, agreement
relating thereto or Law, Open Text or any other Loan Party is required to pay as
contributions thereto if such failure would reasonably be expected to have a
Material Adverse Effect, (c) contribute to or assume an obligation to contribute
to, or permit any Loan Party (other than any Loan Party acquired as a result of
a Permitted Acquisition) to contribute to or assume an obligation to contribute
to, any pension plan which provides benefits determined on a defined benefit
basis or, if such Loan Party is liable for funding defined benefits thereunder,
any “multi-employer pension plan” as such terms are defined in the Pension
Benefits Act (Ontario), or (d) acquire, or permit any Loan Party to acquire, an
interest in any Person if such Person sponsors, maintains or contributes to, or,
at any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to any pension plan which





--------------------------------------------------------------------------------

- 85 -

provides benefits determined on a defined benefit basis or, if such Person is
liable for funding defined benefits thereunder, any “multi-employer pension
plan” as such terms are defined in the Pension Benefits Act (Ontario); provided
that, Open Text or any other Loan Party may acquire an interest in any such
Person if such Person is acquired as a Permitted Acquisition and neither Open
Text nor any of the Loan Parties has any legal liability to perform such
Person’s obligations or assume such Person’s liabilities.
(14)
Amendments. Make (%4) any amendments to its or any of its Subsidiaries’ (other
than Exempt Immaterial Subsidiaries) constating documents or by-laws (or other
governing documents) which, taken as a whole, are adverse in any material
respect to the Lenders’ interests, hereunder or the Encumbrances arising under
or created by the Security Documents; (%4) any amendments to, or grant any
waivers in respect of, Material Agreements or any guarantee or security in
respect thereof in a manner that would materially and adversely affect the
Lenders’ interests, taken as a whole, under the Credit Documents; or (%4) in the
case of the Existing Credit Agreement, without limiting sub-clause (b) of this
Section 6.02(14), any amendments to increase the principal amount of the Debt
thereunder above U.S. $900,000,000 or shorten the maturity or weighted average
life to maturity thereof or make any provision thereof more restrictive to the
Borrower in any material respect than the corresponding provision of this
Agreement.

(15)
Change of Auditors. Change its auditors other than to a nationally recognized
accounting firm.

(16)
Plan and Benefit Arrangements. Not and not permit any of its Subsidiaries or any
other member of the ERISA Group to:

(a)
fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan if such failure has a Material Adverse
Effect;

(b)
request a minimum funding waiver from the Internal Revenue Service with respect
to any Plan;

(c)
engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Effect;

(d)
fail to make when due any contribution to any Multiemployer Plan that any Loan
Party or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto,
where any such failure results in a Material Adverse Effect;

(e)
withdraw (completely or partially) from any Multiemployer Plan or withdraw (or
be deemed under Section 4062(e) of ERISA to withdraw) from any





--------------------------------------------------------------------------------

- 86 -

Multiple Employer Plan, where any such withdrawal results in a Material Adverse
Effect;
(f)
terminate, or institute proceedings to terminate, any Plan, where such
termination results in a Material Adverse Effect;

(g)
fail to make any contributions to any Plan which gives rise to the conditions
for imposition of a lien under Section 303(k) of ERISA;

(h)
fail to give any and all notices and make all disclosures and governmental
filings required under ERISA or the Internal Revenue Code, where such failure
results in a Material Adverse Effect; or

(i)
permit the occurrence of any Foreign Plan Event that would reasonably be
expected to result in a Material Adverse Effect.

(17)
Speculative Transactions. Engage in, or permit any Material Subsidiary to enter
into, any interest rate, currency rate, commodity hedge or similar agreement,
understanding or obligation, except in the normal course of business and not for
speculative purposes.

(18)
Change of Corporate Name or Location. Change or permit any of their Subsidiaries
that are Loan Parties to change (a) its incorporated name, or if not a
corporation, its name as it appears in official filings in the jurisdiction of
its organization, (b) change its chief executive office, principal place of
business, domicile (within the meaning of the Civil Code of Québec) (unless such
change is within the same jurisdiction), (c) change the type of entity that it
is, (d) change its jurisdiction of incorporation or organization or its
corporate or organizational structure, and (e) in the case of any Loan Party
organized under the laws of a jurisdiction within the United States, change its
organizational identification number, in each case, without at least fifteen
(15) days prior written notice to Administrative Agent so that, subject to
Permitted Exceptions, Administrative Agent may take such actions as are
necessary as a result thereof to continue the perfection and, in the case of the
Province of Québec, publication, of any Encumbrances in favour of the Collateral
Agent or Administrative Agent in any Collateral.

(19)
Share Capital. Except in a transaction otherwise permitted under this Agreement,
permit any of its Subsidiaries (other than Exempt Immaterial Subsidiaries) to
issue any shares, or any options, warrants or securities convertible into
shares, to the extent that such issuance would result in a reduction in the
ownership percentage or such Loan Party in such Subsidiary.

Section 6.03
Financial Covenant

Consolidated Net Leverage Ratio. So long as any amount owing hereunder remains
unpaid or any Lender has any obligation under this Agreement, and unless consent
is given in accordance with Section 16.01 hereof, Open Text shall maintain, as
at




--------------------------------------------------------------------------------

- 87 -

the end of each Financial Quarter, a Consolidated Net Leverage Ratio of not
greater than 4.00:1.00.
ARTICLE 7
EVENTS OF DEFAULT
Section 7.01
Events of Default

(1)
If any of the following events (each an “Event of Default”) shall occur and be
continuing:

(a)
a Borrower shall fail to pay any principal amount of the Accommodations
Outstanding when such amount becomes due and payable;

(b)
a Borrower shall fail to pay any interest or Fees when the same become due and
payable hereunder and such failure shall remain unremedied for five Business
Days;

(c)
any representation or warranty made or deemed to be made by Open Text or any
other Loan Party in this Agreement or any other Credit Document to which it is a
party shall prove to have been incorrect in any material respect when made or
deemed to be made;

(d)
Open Text shall fail to perform, observe or comply with any of the covenants
contained in Section 6.01(2), Section 6.02 or Section 6.03;

(e)
Open Text shall fail to perform, observe or comply with any of the covenants
contained in Section 6.01(1)(a) and such failure shall remain unremedied for
five Business Days;

(f)
Open Text shall fail to perform, observe or comply with any of the covenants
contained in Section 6.01(1)(b) or (c) or Section 6.01(3) and such failure shall
remain unremedied for fifteen Business Days;

(g)
Open Text or any other Loan Party shall fail to perform or observe any other
term, covenant or agreement contained in any Credit Document to which it is a
party (other than a covenant or agreement whose breach or default in performance
is elsewhere in this Section 7.01 specifically dealt with) and such failure
shall remain unremedied for 30 days after Open Text has received notice from the
Administrative Agent of such failure to perform or observe;

(h)
a Loan Party or any of its Subsidiaries (other than Exempt Immaterial
Subsidiaries) shall fail to pay the principal of or interest on any Debt
(excluding any Debt hereunder) which is outstanding in an aggregate principal
amount exceeding U.S. $75,000,000 (or the equivalent amount in any other
currency), when such amount becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period,





--------------------------------------------------------------------------------

- 88 -

if any, specified in the agreement or instrument relating to such Debt; or any
other breach, default or failure by a Loan Party shall occur with respect to any
other term of such Debt, and shall continue after the applicable grace period,
if any, specified in any agreement or instrument relating to any such Debt, if
the effect of such breach, default or failure is to cause or (in the case of a
breach, default or failure with respect to a matured term of the applicable
Debt) permit the acceleration of such Debt; provided that no Event of Default
under this Section 7.01(1)(h) shall occur or be continuing if such failure,
default or breach has been waived by the holder(s) or trustee or agent on behalf
of such holder(s) of such Debt;
(i)
any writ of execution or similar process is enforced or levied upon material
Assets having a value of U.S. $75,000,000 (or the equivalent amount in any other
currency) or more, net of any amounts covered by an enforceable contract of
insurance, of any Loan Party and remains undischarged, unvacated and unstayed
for a period (for each action) of 60 days and, in any event, later than five
Business Days prior to the date of any proposed sale thereunder, provided that,
during such period, such process is in good faith disputed by such Loan Party;

(j)
any judgment or order for the payment of money in excess of U.S. $75,000,000 (or
the equivalent amount in any other currency), net of any amounts available for
the satisfaction of such judgment or order pursuant to an enforceable contract
of insurance, shall be rendered against any Loan Party or any of its
Subsidiaries (other than Exempt Immaterial Subsidiaries) and the same shall
remain undischarged, unvacated, unstayed and unbonded pending appeal for a
period of 60 consecutive days from the entry thereof;

(k)
any non-monetary judgment or order shall be rendered against any Loan Party or
any of its Subsidiaries (other than Exempt Immaterial Subsidiaries) that would
be reasonably likely to have a Material Adverse Effect, and the same shall
remain undischarged, unvacated, unstayed and unbonded pending appeal for a
period of 60 consecutive days during which execution shall not be stayed;

(l)
any Loan Party or any of its Subsidiaries (other than Exempt Immaterial
Subsidiaries) (i) fails to generally pay its debts as such debts become due;
(ii) admits in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; (iii) institutes or has
instituted against it any proceeding seeking (w) the possession, foreclosure,
seizure, retention, sale or other disposition of, or other proceedings to
enforce security over, all or any substantial part of the Assets (having a value
in excess of U.S. $75,000,000) of any Loan Party, (x) to adjudicate it a
bankrupt or insolvent, (y) any liquidation, winding-up, reorganization (in each
case, other than as specifically permitted hereunder), arrangement (other than
as specifically permitted hereunder), protection, relief or composition of it or
its debts under any Law relating to bankruptcy, insolvency, reorganization,





--------------------------------------------------------------------------------

- 89 -

incorporation law or relief of debtors including any plan of compromise or
arrangement or other similar corporate proceeding involving or affecting its
creditors, or (z) the entry of an order for relief or the appointment of a
receiver, trustee, interim receiver, receiver and manger, liquidator, custodian,
sequestrate or other similar official for it or for any substantial part of its
Assets (having a value in excess of U.S. $75,000,000), and in the case of any
such proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against it or the appointment of a receiver, trustee, interim receiver,
receiver and manger, liquidator, custodian, sequestrate or other similar
official for it or for any substantial part of its Assets (having a value in
excess of U.S. $75,000,000)) shall occur; or (iv) the board of directors or
other applicable governing body of any Loan Party adopts any resolution or
otherwise authorizes action to approve any of the foregoing actions;
(m)
any Impermissible Qualification of the audited financial statements required to
be delivered pursuant to Section 6.01(1);

(n)
any of the Credit Documents executed and delivered by any Loan Party shall cease
to be in full force and effect in any material respect (taken as a whole) and
such failure (i) relates to a material portion of the Collateral, and (ii) did
not arise from the failure of the Administrative Agent or any Lender to take any
action within its control (without limiting the Loan Parties’ obligations under
Section 2.11(1), 6.01(1)(c) and 6.01(11)) and (iii) shall remain unremedied for
10 Business Days; or

(o)
the validity of any of the Credit Documents or the applicability thereof to the
Accommodations or any other Obligations purported to be secured or guaranteed
thereby or any part thereof shall be contested in writing by any Loan Party;

then, the Administrative Agent may, and shall at the request of the Majority
Lenders, by written notice to the Borrower (i) terminate the Lenders’
obligations to make further Accommodations under the Term Loan Facility; and
(ii) (at the same time or at any time after such termination) declare the
principal amount of all outstanding Advances and all interest and Fees accrued
thereon and all other amounts payable under this Agreement in respect of the
Term Loan Facility to be immediately due and payable, without presentment,
demand, protest or further notice of any kind (except as required by Law), all
of which are hereby expressly waived by the Borrower; provided that, upon the
occurrence of an Event of Default under clause (l) above with respect to the
Borrower, the Lender’s obligations to make further Accommodations under the Term
Loan Facility shall automatically terminate and all outstanding Advances and all
interest and Fees accrued thereon and all other amounts payable under this
Agreement in respect of the Term Loan Facility shall become immediately due and
payable, with any presentment, demand, protest or notice of any kind from the
Administrative Agent or any Lender.




--------------------------------------------------------------------------------

- 90 -

Section 7.02
Remedies Upon Demand and Default

(1)
Upon a declaration that the Accommodations Outstanding under the Term Loan
Facility are immediately due and payable pursuant to Section 7.01, the
Administrative Agent shall at the request of, or may with the consent of, the
Majority Lenders, commence such legal action or proceedings as it, in its sole
discretion, may deem expedient, including the commencement of enforcement
proceedings under the Security Documents or any other security granted by Open
Text or any other Loan Party to the Collateral Agent, Administrative Agent or
the Lenders, all without any additional notice, presentation, demand, protest,
notice of dishonour, entering into of possession of any of the Assets, or any
other action or notice (except as required by Law), all of which the Loan
Parties hereby expressly waive (to the extent enforceable under Law).

(2)
The rights and remedies of the Administrative Agent and the Lenders hereunder
and under the other Credit Documents are cumulative and are in addition to and
not in substitution for any other rights or remedies. Nothing contained herein
or in the Security Documents or any other security hereafter held by the
Collateral Agent, Administrative Agent and the Lenders, with respect to the
indebtedness or liability of the Borrower or any other Loan Party to the
Administrative Agent and the Lenders, or any part thereof, nor any act or
omission of the Administrative Agent or the Lenders with respect to the Security
Documents, the Collateral or such other security, shall in any way prejudice or
affect the rights, remedies and powers of the Administrative Agent and the
Lenders hereunder or under the Security Documents or such Collateral.

ARTICLE 8
YIELD PROTECTION
Section 8.01
Increased Costs; Reserves on LIBOR Advances

(1)
Increased Costs Generally. If any Change in Law shall:

(a)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender, including,
without limitation, LIBOR funds or deposits;

(b)
subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement or any Accommodations made by it, or change the basis of taxation of
payments to such Lender in respect thereof, except for (i) Indemnified Taxes or
Other Taxes covered by Section 8.02 and (ii) the imposition, or any change in
the rate, of any Excluded Tax payable by such Lender; or

(c)
impose on any Lender or the London applicable interbank market any other
condition, cost or expense affecting this Agreement or Accommodations made by
such Lender;





--------------------------------------------------------------------------------

- 91 -

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, or maintaining any Accommodation (or of maintaining its
obligation to make any such Accommodation), or to increase the cost to such
Lender, or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then upon
request of such Lender, the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(2)
Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(excluding any loss, cost or expense arising from Taxes) incurred by it as a
result of:

(a)
any continuation, conversion, payment or prepayment of any Advance other than an
ABR Advance on a day other than the last day of the Interest Period for such
Advance (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)
any failure by the Borrower (for a reason other than the failure of such Lender
to make an Advance) to prepay, borrow, continue or convert any Advance other
than an ABR Advance on the date or in the amount notified by the Borrower; or

(c)
any assignment of a LIBOR Advance on a day other than the last day of the
Interest Period therefor pursuant to Section 3.05 or as a result of a request by
the Borrower pursuant to Section 8.03;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Advance
or from fees payable to terminate the deposits from which such funds were
obtained; provided that, for the avoidance of doubt, the Borrower shall not be
obligated to compensate any Lender under this Section for any loss of
anticipated profits in respect of any of the foregoing. For purposes of
calculating amounts payable by the Borrower to the Lenders under this Section,
each Lender shall be deemed to have funded each Eurodollar Rate Loan made by it
at the Eurodollar Rate excluding the impact of the last sentence of the
“Eurodollar Rate” definition for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 8.01(2), each Lender shall be deemed to have funded each LIBOR
Advance made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Advance was in fact so funded.




--------------------------------------------------------------------------------

- 92 -

(3)
Liquidity or Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding liquidity or capital requirements has or
would have the effect of reducing the rate of return on such Lender’s liquidity
or capital or on the liquidity or capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Accommodations made by such Lender, to a level below that which such Lender or
its holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of its holding company
with respect to liquidity or capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or its holding company for any such reduction suffered.

(4)
Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (1), (2) or (3) of this Section
(“Additional Compensation”), including a description of the event by reason of
which it believes it is entitled to such compensation, and supplying reasonable
supporting evidence and reasonable detail of the basis of calculation of the
amount or amounts, and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof. In the event the
Lender subsequently recovers all or part of the Additional Compensation paid by
the Borrower, it shall promptly repay an equal amount to the Borrower. The
obligation to pay such Additional Compensation for subsequent periods will
continue until the earlier of termination of the Accommodation or the Commitment
affected by the Change in Law, change in capital or liquidity requirement or the
lapse or cessation of the Change in Law giving rise to the initial Additional
Compensation. A Lender shall make reasonable efforts to limit the incidence of
any such Additional Compensation and seek recovery for the account of the
Borrower upon the Borrower’s reasonable request at Borrower’s expense, provided
such Lender in its reasonable determination suffers no appreciable economic,
legal, regulatory or other disadvantage. Notwithstanding the foregoing
provisions, a Lender shall only be entitled to rely upon the provisions of this
Section 8.01 if and for so long as it is generally making corresponding demands
for similar amounts for similarly situated borrowers pursuant to provisions
similar to the foregoing provisions of this Section 8.01 in other loan documents
to which such Lender is party.

(5)
Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, except that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefore, unless the Change in Law giving rise to such increased
costs or reductions is retroactive, in which case





--------------------------------------------------------------------------------

- 93 -

the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof.
All of the Borrower’s obligations under this Section 8.01 shall survive the
payment in full of the other obligations hereunder and the termination of this
Agreement.
Section 8.02
Taxes

(1)
Payments Subject to Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any Credit Document shall be made
free and clear and without reduction or withholding for any Indemnified Taxes or
Other Taxes; provided that, if any Loan Party, the Administrative Agent or any
Lender is required by Law to deduct or pay any Indemnified Taxes or Other Taxes
in respect of any payment by or on account of any obligation of a Loan Party
hereunder or under any other Credit Document, then (i) the sum payable shall be
increased by that Loan Party when payable as necessary so that after making or
allowing for all required deductions and payments (including deductions and
payments applicable to additional sums payable under this Section) the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions or payments been required,
(ii) the Loan Party shall make any such deductions required to be made by it
under Law and (iii) the Loan Party shall timely pay the full amount required to
be deducted to the relevant Governmental Authority in accordance with Law.

(2)
Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (1) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Law.

(3)
Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent and each Lender, within 15 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) paid by the Administrative Agent or such Lender in respect of any
payment by or on account of any obligation of a Loan Party hereunder or under
any other Credit Document and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. In the event the
Lender subsequently recovers by obtaining a refund, credit or otherwise, all or
part of the payment made under this Section paid by the Borrower, it shall
promptly repay an equal amount to the Borrower. A Lender shall make reasonable
efforts to limit the incidence of any payments under this Section and seek
recovery for the account of the Borrower upon the Borrower’s reasonable request
at the Borrower’s expense, provided such Lender in its reasonable determination
suffers no appreciable economic, legal, regulatory





--------------------------------------------------------------------------------

- 94 -

or other disadvantage and further provided that nothing in this Section shall
require a Lender to disclose any Tax returns of such Lender or any other Tax
information which such Lender deems to be confidential.
(4)
Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by a Loan Party to a Governmental Authority, the Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(5)
Status of Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for Tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall, at the request of the Borrower, deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
withholding or information reporting requirements.

Without limiting the generality of the foregoing,
(a)
any Lender that is a “United States Person” as defined in Section 7701(a)(30) of
the Code shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(b)
any Foreign Lender shall deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent), but only if such Foreign Lender is legally entitled to do
so, whichever of the following is applicable:

(i)    executed originals of Internal Revenue Service Form W-8BEN (or any
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party;
(ii)    executed originals of Internal Revenue Service Form W-8ECI (or any
successor form), or




--------------------------------------------------------------------------------

- 95 -

(iii)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
and/or other certification documents from each beneficial owner, as applicable;
(iv)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service; and
(v)    executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(6)
If a payment made by the Borrower hereunder or under any other Credit Document
would be subject to United States federal withholding tax imposed pursuant to
FATCA if any Lender fails to comply with applicable reporting and other
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by applicable Law or as
reasonably requested by the Borrower or the Administrative Agent, any
documentation prescribed by applicable Law (including documentation prescribed
by Section 1471(b)(3)(c)(i) of the Code or such additional documentation
reasonably requested by the Borrower or the Administrative Agent for the
Borrower or the Administrative Agent to comply with its obligations under
FATCA), to determine the amount to withhold or deduct from such payment and to
determine that such Lender has complied with such applicable reporting and other
requirements of FATCA.

All of the Borrower’s obligations under this Section 8.02 shall survive the
payment in full of the other obligations hereunder and the termination of this
Agreement.
Section 8.03
Mitigation Obligations: Replacement of Lenders

(1)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 8.01, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 8.02, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Accommodations hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender (with





--------------------------------------------------------------------------------

- 96 -

the prior consent of the Borrower), such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 8.01 or 8.02, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(2)
Replacement of Lenders. If any Lender requests compensation under Section 8.01,
if the Borrower is required to pay any material additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
8.02, if any Lender’s obligations are suspended pursuant to Section 8.04, if any
Lender becomes a Defaulting Lender or if any Lender defaults in its obligation
to fund Accommodations hereunder, then the Borrower may either, at its sole
expense and effort, upon 10 days’ notice to such Lender and the Administrative
Agent (%5) repay all outstanding amounts due to such affected Lender (or such
portion which has not been acquired pursuant to clause (ii) below) and thereupon
such Commitment of the affected Lender shall be permanently cancelled and the
aggregate Commitment shall be permanently reduced by the same amount and the
Commitment of each of the other Lenders shall remain the same; or (%5) require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
15.01), all of its interests, rights and obligations under this Agreement and
the related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

(a)
the Borrower pays the Administrative Agent the assignment fee specified in
Section 15.01(2)(d);

(b)
the assigning Lender receives payment of an amount equal to the outstanding
principal of its Accommodations Outstanding, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Credit
Documents (including any breakage costs and amounts required to be paid under
this Agreement as a result of prepayment to a Lender) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)
in the case of any such assignment resulting from a claim for compensation under
Section 8.01 or payments required to be made pursuant to Section 8.02, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d)
such assignment does not conflict with Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




--------------------------------------------------------------------------------

- 97 -

Section 8.04
Illegality; Inability to Determine Rates

(1)
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Accommodations, or to
determine or charge interest rates based upon any particular rate (other than
any applicable default rate to the extent the same is not chargeable under Law)
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits as U.S. Dollars in the
London interbank market (other than any applicable default rate to the extent
the same is not chargeable under Law), then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender
with respect to the activity that is unlawful shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if conversion would avoid the activity that is
unlawful, convert any Accommodations, or take any necessary steps in order to
avoid the activity that is unlawful. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
Each Lender agrees to designate a different lending office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender. If any
Lender determines, acting reasonably, that any applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to hold or benefit from an Encumbrance over real property
pursuant to any Law of the United States or any state thereof, such Lender may
notify the Administrative Agent and disclaim any benefit of such security
interest to the extent of such illegality; provided, that such determination or
disclaimer shall not invalidate or render unenforceable such Encumbrance for the
benefit of any other Lender.

(2)
If the Majority Lenders or Administrative Agent determine that for any reason in
connection with any request for a LIBOR Advance or a conversion to or
continuation thereof that (a) U.S. Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBOR Advance, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed LIBOR Advance, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed LIBOR Advance does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Advances shall be suspended
until the Administrative Agent (upon the instruction of the Majority Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBOR
Advances or, failing that, will be deemed to have converted such request into a
request for a Borrowing of ABR Advances in the amount specified therein.





--------------------------------------------------------------------------------

- 98 -

ARTICLE 9
RIGHT OF SETOFF
Section 9.01
Right of Setoff.

If an Event of Default has occurred and is continuing, each of the Lenders and
each of their respective Affiliates hereby authorized at any time and from time
to time to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any and
all of the Obligations of the Borrower, any Domestic Guarantor or any Foreign
Guarantor now or hereafter existing under this Agreement or any other Credit
Document to such Lender, irrespective of whether or not such Lender has made any
demand under this Agreement or any other Credit Document and although such
Obligations of the Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.12 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff,
consolidation of accounts and bankers’ lien) that such Lender or their
respective Affiliates may have. Each Lender agrees to promptly notify the
Borrower and the Administrative Agent after any such setoff and application, but
the failure to give such notice shall not affect the validity of such setoff and
application. If any Affiliate of a Lender exercises any rights under this
Section 9.01, it shall share the benefit received in accordance with Section
10.01 as if the benefit had been received by the Lender of which it is an
Affiliate.
ARTICLE 10
SHARING OF PAYMENTS BY LENDERS
Section 10.01
Sharing of Payments by Lenders

(1)
If any Lender, by exercising any right of setoff or counterclaim or otherwise,
obtains any payment or other reduction that might result in such Lender
receiving payment or other reduction of a proportion of the aggregate amount of
its Accommodations and accrued interest thereon or other obligations hereunder
greater than its pro rata share thereof as provided herein, then the Lender
receiving such payment or other reduction shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Accommodations Outstanding and such other obligations of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Accommodations Outstanding and other amounts owing them, provided that:





--------------------------------------------------------------------------------

- 99 -

(a)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest;

(b)
the provisions of this Section shall not be construed to apply to (x) any
payment made by any Loan Party pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Accommodations to
any assignee or participant, other than to any Loan Party or any Affiliate of a
Loan Party (as to which the provisions of this Section shall apply); and

(c)
the provisions of this Section shall not be construed to apply to (w) any
payment made while no Event of Default has occurred and is continuing in respect
of obligations of the Borrower to such Lender that do not arise under or in
connection with the Credit Documents, (x) any payment made in respect of an
obligation that is secured by a Permitted Encumbrance or that is otherwise
entitled to priority over the Borrower’s Obligations under or in connection with
the Credit Documents, (y) any reduction arising from an amount owing to a Loan
Party upon the termination of derivatives entered into between the Loan Party
and such Lender, or (z) any payment to which such Lender is entitled as a result
of any form of credit protection obtained by such Lender.

(2)
The Loan Parties consent to the foregoing and agree, to the extent they may
effectively do so under Law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against each Loan Party rights of
setoff and counterclaim and similar rights of Lenders with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.

ARTICLE 11
ADMINISTRATIVE AGENT’S CLAWBACK
Section 11.01
Administrative Agent’s Claw back

(1)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any advance of funds that such Lender will not make available
to the Administrative Agent such Lender’s share of such advance, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with the provisions of this Agreement concerning
funding by Lenders and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable advance available to the Administrative Agent,
then the applicable Lender shall pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the





--------------------------------------------------------------------------------

- 100 -

date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at a rate determined by the Administrative
Agent in accordance with prevailing banking industry practice on interbank
compensation. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Accommodation included in such
advance. If the Lender does not do so forthwith, the Borrower shall pay to the
Administrative Agent forthwith on written demand such corresponding amount with
interest thereon at the interest rate applicable to the advance in question. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that has failed to make such payment to the Administrative
Agent.
(2)
Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
any Lender hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute the amount due to the Lenders. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent in
accordance with prevailing banking industry practice on interbank compensation.

ARTICLE 12
AGENCY
Section 12.01
Appointment and Authority

(1)
(a)    Each of the Lenders hereby irrevocably appoints the Administrative Agent
to act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions.

(a)
The Administrative Agent and each of the Lenders hereby further irrevocably
appoints Barclays Bank PLC to act on its behalf as a Collateral Agent hereunder
and under the other Credit Documents and authorizes the Collateral Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, including acting as the agent
of the Lenders for purposes of acquiring, holding and enforcing any and all
Encumbrances on Collateral, together with such





--------------------------------------------------------------------------------

- 101 -

actions and powers as are reasonably incidental thereto. The Collateral Agent
shall act on behalf of the Administrative Agent and the Lenders and shall have
all of the benefits and immunities (i) provided to the Administrative Agent in
this Article 12 with respect to any acts taken or omissions suffered by the
Collateral Agent in connection with its activities in such capacity as fully as
if the term “Administrative Agent” as used in this Article 12 included the
Collateral Agent with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Collateral Agent.
(2)
Without prejudice to the foregoing, each Lender, for itself and for all present
and future Affiliates of such Lender that are Cash Management Banks and/or Hedge
Lenders, hereby irrevocably appoints and authorizes each of the Administrative
Agent (and any successor acting as Administrative Agent) and the Collateral
Agent (and any successor acting as the Collateral Agent) to act, individually or
collectively, as the Person holding the power of attorney (fondé de pouvoir) (in
such capacity, the “Attorney”) of the Lenders, Cash Management Banks and Hedge
Lenders as contemplated under Article 2692 of the Civil Code of Québec, and to
enter into, to take and to hold on their behalf, and for their benefit, any
hypothec, and to exercise such powers and duties which are conferred upon the
Attorney under any hypothec. Moreover, without prejudice to such appointment and
authorization to act as the Person holding the power of attorney as aforesaid,
each Lender, for itself and for all present and future Affiliates of such Lender
that are Cash Management Banks and/or Hedge Lenders, hereby irrevocably appoints
and authorizes each of the Administrative Agent (and any successor acting as
Administrative Agent) and the Collateral Agent (and any successor acting as the
Collateral Agent) to act, individually or collectively, as agent and custodian
(in such capacity, the “Custodian”) for and on behalf of the Lenders, Cash
Management Banks and Hedge Lenders to hold and to be the sole registered holder
of any bond which may be issued under or secured by any hypothec, the whole
notwithstanding Section 32 of the Act respecting the special powers of legal
Persons (Québec) or any other applicable law. In this respect: (i) the Custodian
shall keep a record indicating the names and addresses of, and the pro rata
portion of the obligations and indebtedness secured by any pledge of any such
bond and owing to each Lender, Cash Management Bank and Hedge Lender, and (ii)
each Lender, Cash Management Bank and Hedge Lender will be entitled to the
benefits of any charged property covered by any hypothec and will participate in
the proceeds of realization of any such charged property, the whole in
accordance with the terms hereof. The Administrative Agent hereby accepts its
appointment as Attorney and Custodian.

Each of the Attorney and the Custodian shall: (a) have the sole and exclusive
right and authority to exercise, except as may be otherwise specifically
restricted by the terms hereof, all rights and remedies given to the Attorney
and the Custodian (as applicable)pursuant to any hypothec, bond, pledge,
applicable laws or otherwise, (b) benefit from and be subject to all provisions
hereof with respect to the Administrative Agent mutatis mutandis, including,
without limitation, all such provisions with respect to the liability or
responsibility to and indemnification by the Lenders, and (c) be entitled to
delegate from time to time any of its powers or duties under any hypothec, bond,
or pledge on such terms and conditions as it may determine from time to time.
Any Person who




--------------------------------------------------------------------------------

- 102 -

becomes a Lender shall be deemed to have consented to and confirmed: (i) the
Attorney as the Person holding the power of attorney as aforesaid and to have
ratified, as of the date it becomes a Lender, all actions taken by the Attorney
in such capacity, and (ii) the Custodian as the agent and custodian as aforesaid
and to have ratified, as of the date it becomes a Lender, all actions taken by
the Custodian in such capacity.
(3)
UK Security Trust. With respect to the security interests granted under the UK
Security Documents:

(a)
each Lender appoints each of the Administrative Agent and the Collateral Agent
to act as its trustee and representative in connection with this Agreement and
authorizes each of the Administrative Agent and the Collateral Agent to exercise
such rights, powers and discretions as are specifically delegated to the
Administrative Agent and the Collateral Agent by the terms hereof together with
all rights, powers and discretions as are necessary to give effect to the trusts
hereby created;

(b)
in the event of any inconsistency between the provisions of this Section
12.01(3) and any other provision of Article 12 of this Agreement, this Section
12.01(3) shall prevail with respect to any issue arising under or in connection
with the UK Security Documents;

(c)
each of the Administrative Agent and the Collateral Agent declares that it shall
hold the benefit of the UK Security Documents on trust for the Lenders on the
terms contained in this Agreement and in the UK Security Documents;

(d)
the rights, powers and discretions conferred upon the Administrative Agent and
the Collateral Agent by this Agreement shall be supplemental to the Trustee Act
1925 (UK) and the Trustee Act 2000 (UK) and in addition to any which may be
vested in the Administrative Agent or the Collateral Agent by general law or
otherwise;

(e)
in acting as trustee for the Lenders, each of the Administrative Agent and the
Collateral Agent shall be regarded as acting through its trustee division which
shall be treated as a separate entity from any of its other divisions or
departments and any information received by any other division or department of
the Administrative Agent or the Collateral Agent, as applicable, may be treated
as confidential and shall not be regarded as having been given to the
Administrative Agent’s or the Collateral Agent’s, as applicable, trustee
division;

(f)
Section 1 of the Trustee Act 2000 (UK) shall not apply to the duties of the
Administrative Agent and the Collateral Agent in relation to the trusts
constituted by this Agreement. Where there are any inconsistencies between the
Trustee Act 1925 (UK) or the Trustee Act 2000 (UK) and the provisions of this
Agreement, the provisions of this Agreement shall, to the extent allowed by Law,
prevail and, in the case of any inconsistency with the Trustee





--------------------------------------------------------------------------------

- 103 -

Act 2000 (UK), the provisions of this Agreement shall constitute a restriction
or exclusion for the purposes of that Act;
(g)
if (a) all of the Secured Liabilities (as defined in the UK Security Documents)
and all other Obligations secured by the UK Security Documents have been fully
and finally discharged (other than contingent Obligations which survive payment
in full of the Accommodations Outstanding and termination or expiration of the
Lender’s Commitments) and (b) none of the Lenders is under any commitment,
obligation or liability (whether actual or contingent) to make advances or
provide other financial accommodation to any Loan Party under the Credit
Documents, the trusts set out in this Agreement shall be wound up. At that time
the Administrative Agent and the Collateral Agent shall release, without
recourse or warranty, all of the Encumbrances created under the UK Security
Documents then held by it and the rights of the Administrative Agent and the
Collateral Agent under this Agreement; and

(h)
the perpetuity period under the rule against perpetuities, if applicable to this
Agreement, shall be the period of eighty years from the date of this Agreement.

(4)
German Security Trust.

(a)
each Lender hereby irrevocably authorizes and grants power of attorney
(Vollmacht) to each of the Administrative Agent and the Collateral Agent to:

(i)    accept as its representative (Stellvertreter) any pledge or other
creation of any accessory German Security or a German Guarantee granted to it in
relation to the Credit Documents and to execute and amend for and on its behalf
any and all German Security Documents to which it is a party and any other
agreements related to the German Security Documents;
(ii)    execute on behalf of itself and the other Lenders, where relevant,
without the need for any further referral to, or authority from, any other
Person all necessary releases of any German Security in relation to the disposal
of any asset which is permitted under the German Security Documents or consented
to or agreed upon in accordance with the Credit Documents;
(iii)    make and receive all declarations and statements which are necessary in
connection with the German Security or any of the German Security Documents;
(iv)    appear before any public notaries, registrars, public officers, courts
and governmental authorities to file any necessary documents in connection with
the German Security or any of the German Security Documents; and
(v)    undertake all other actions and measure in connection with the German
Security or any of the German Security Documents.




--------------------------------------------------------------------------------

- 104 -

(b)
For the purpose of this paragraph (4), each Lender, for itself and for all
present and future Affiliates of such Lender that are Cash Management Banks
and/or Hedge Lenders, hereby releases each of the Administrative Agent and the
Collateral Agent from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch), i.e., the restrictions of self-contracting and of
representing several parties at the same time under German law, as well as
comparable rules restricting self-contracting and/or representing several
parties at the same time in any other jurisdiction.

(c)
Each of the Administrative Agent and the Collateral Agent shall be authorized to
delegate this power of attorney (Untervollmacht), including the exemption from
the restrictions of Section 181 of the German Civil Code (Bürgerliches
Gesetzbuch) and comparable rules restricting self-contracting and/or
representing several parties at the same time in any other jurisdiction as
described above.

(d)
Each Lender hereby approves and ratifies any declaration made or action taken by
either the Administrative Agent or the Collateral Agent on such Lender's behalf
(including, for the avoidance of doubt, any declaration made by either the
Administrative Agent or the Collateral Agent as representative without power of
attorney (Vertreter ohne Vertretungsmacht) in relation to the creation of any
pledge (Pfandrecht) or other any German Security on behalf and for the benefit
of any Lender).

(e)
Each of the Administrative Agent and the Collateral Agent shall and is, where
necessary, hereby empowered to:

(i)    hold, administer and realize any German Security, that is or will be
transferred or assigned by way of security
(Sicherungsübereignung/Sicherungsabtretung) or otherwise granted to it under any
German Security Document creating or evidencing a non-accessory security (nicht
akzessorische Sicherheit) in its own name as trustee (Treuhänder) for the
benefit of the Lenders; and
(ii)    administer and realize any German Security that is pledged (Verpfändung)
or otherwise granted to the Administrative Agent, the Collateral Agent and/or
any Lender under any German Security Document creating or evidencing an
accessory security (akzessorische Sicherheit).
(f)
In the event of any inconsistency between the provisions of this Section
12.01(4) and any other provision of Article 12 of this Agreement, this Section
12.01(4) shall prevail with respect to any issue arising under or in connection
with the German Security Documents.

Section 12.02
Rights as a Lender

The Persons serving as the Administrative Agent and the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same




--------------------------------------------------------------------------------

- 105 -

as though it were not the Administrative Agent or the Collateral Agent,
respectively, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the
Persons serving as the Administrative Agent and the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with any Loan Party or
any Affiliate thereof as if such Person were not the Administrative Agent or the
Collateral Agent and without any duty to account to the Lenders.
Section 12.03
Exculpatory Provisions

(1)
Each of the Administrative Agent and the Collateral Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents. Without limiting the generality of the foregoing, each of the
Administrative Agent and the Collateral Agent:

(a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent or the Collateral Agent, as applicable, is required to exercise as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for in the Credit Documents), but
the Administrative Agent and the Collateral Agent, as applicable, shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or the Collateral Agent, as applicable, to
liability or that is contrary to any Credit Document or Law; and

(c)
shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, the Collateral Agent or any of its Affiliates in any capacity.

(2)
The Administrative Agent and the Collateral Agent shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Majority Lenders (or such other number or percentage of the Lenders as is
necessary, or as the Administrative Agent believes in good faith is necessary,
under the provisions of the Credit Documents) or (ii) in the absence of its own
gross negligence or wilful misconduct as determined by a court of competent
jurisdiction by a final non-appealable judgment. The Administrative Agent and
the Collateral Agent shall be deemed not to have knowledge of any Default unless
and until notice describing the Default is given to the Administrative Agent or
the Collateral Agent, as applicable, by any Loan Party or a Lender.





--------------------------------------------------------------------------------

- 106 -

(3)
Except as otherwise expressly specified in this Agreement, the Administrative
Agent and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition specified in this Agreement, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or the
Collateral Agent, as applicable.

(4)
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, any duty, role, responsibility, action or inaction contemplated or
required on the part of the Administrative Agent or the Collateral Agent in any
Credit Document is expressly subject to the terms and conditions of the
intercreditor agreement contemplated by clause (k) of the definition of
Permitted Debt and Barclays Bank PLC, in its capacity as an “intercreditor
agent” thereunder, (a) shall be entitled to the rights, powers, benefits,
protections, immunities and indemnities provided and afforded to the
Administrative Agent or the Collateral Agent in any Credit Document and (b) is
intended to be a third party beneficiary of this Section 12.03(4) with full
rights and powers to enforce this Section 12.03(4) as if a party hereto.

Section 12.04
Reliance by Administrative Agent

The Administrative Agent and the Collateral Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and the
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of an Accommodation that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Accommodation. The Administrative Agent and the Collateral Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
Section 12.05
Indemnification of Agents

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless




--------------------------------------------------------------------------------

- 107 -

each Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or wilful misconduct; provided, however, that no
action taken in accordance with the directions of the Majority Lenders shall be
deemed to constitute gross negligence or wilful misconduct for purposes of this
Section 12.05. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 12.05 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person regardless of whether any Indemnified Person is a party to such
investigation, litigation or proceeding. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent or the Collateral Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including the fees, disbursements and other charges of counsel) incurred by the
Administrative Agent or Collateral Agent, as applicable, in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Credit Document, or any document contemplated by or referred to
herein, to the extent that the Administrative Agent or Collateral Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section 12.05 shall survive termination of the Commitments, the payment of
all other Accommodations and the resignation of the Administrative Agent or the
Collateral Agent, as applicable.
Section 12.06
Delegation of Duties

The Administrative Agent or the Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-Administrative Agents or
sub-Collateral Agents appointed by the Administrative Agent from among the
Lenders (including the Persons serving as Administrative Agent and Collateral
Agent) and their respective Affiliates. The Administrative Agent, the Collateral
Agent and any such sub-Administrative Agent or sub-Collateral Agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The provisions of this Article and other provisions
of this Agreement for the benefit of the Administrative Agent or the Collateral
Agent shall apply to any such sub-Administrative Agent or sub-Collateral Agent
and to the Related Parties of the Administrative Agent, the Collateral Agent and
any such sub-Administrative Agent or sub-Collateral Agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any
sub-Administrative Agent or sub-Collateral Agent that it selects in the absence
of gross negligence or willful misconduct (as determined in the final judgment
of a court of competent jurisdiction).
Section 12.07
Replacement of Administrative Agent or Collateral Agent

(1)
The Administrative Agent or the Collateral Agent may resign at any time upon 30
days’ notice to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, with the prior consent
of





--------------------------------------------------------------------------------

- 108 -

Borrower (except during the occurrence or continuation of an Event of Default,
during which no consent shall be required), to appoint a successor.
(2)
If no such successor shall have been so appointed by the Majority Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent or the retiring Collateral Agent, as applicable, gives
notice of its resignation, then the retiring Administrative Agent or the
retiring Collateral Agent, as applicable, may, but shall not be required to,
with the prior consent of Open Text (such consent not to be unreasonably
withheld or delayed), on behalf of the Lenders, appoint a successor
Administrative Agent or successor Collateral Agent, respectively, meeting the
qualifications specified in Section 12.07(1), provided that if the
Administrative Agent or the Collateral Agent, as applicable, shall notify Open
Text and the Lenders that no qualifying Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent or the retiring Collateral
Agent, as applicable, shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent or the Collateral Agent, as
applicable, on behalf of the Lenders under any of the Credit Documents, the
retiring Administrative Agent or the retiring Collateral Agent, as applicable,
shall continue to hold such collateral security until such time as a successor
Administrative Agent or successor Collateral Agent, respectively, is appointed)
and (2) all payments, communications and determinations provided to be made by,
to or through the Administrative Agent or the Collateral Agent, as applicable,
shall instead be made by or to each Lender directly, until such time as the
Majority Lenders appoint a successor Administrative Agent or the successor
Collateral Agent, respectively, as provided for above in the preceding
paragraph.

Upon a successor’s appointment as Administrative Agent or Collateral Agent
hereunder, as applicable, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the former Administrative
Agent or the former Collateral Agent, as applicable, and the former
Administrative Agent or the former Collateral Agent, respectively, shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided in the
preceding paragraph). The fees payable by the Borrower to a successor
Administrative Agent or successor Collateral Agent, as applicable, shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the termination of the service of the former
Administrative Agent or former Collateral Agent, as applicable, the provisions
of this Article 12 and of Article 14 shall continue in effect for the benefit of
such former Administrative Agent or former Collateral Agent, its
sub-Administrative Agents or sub-Collateral Agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the former Administrative Agent or Collateral Agent, as applicable, was
acting as Administrative Agent or Collateral Agent, respectively.
Section 12.08
Non-Reliance on Agents and Other Lenders

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender or any of their Related Parties and based on such
documents and information as it has




--------------------------------------------------------------------------------

- 109 -

deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
Section 12.09
Collective Action of the Lenders

Each of the Lenders hereby acknowledges that to the extent permitted by Law, any
collateral security and the remedies provided under the Credit Documents to the
Lenders are for the benefit of the Lenders (including the Cash Management Banks
and Hedge Lenders) collectively and acting together and not severally and
further acknowledges that its rights hereunder and under any collateral security
are to be exercised not severally, but by the Administrative Agent or the
Collateral Agent upon the decision of the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for in the Credit
Documents). Accordingly, notwithstanding any of the provisions contained herein
or in any collateral security, each of the Lenders hereby covenants and agrees
that it shall not be entitled to take any action hereunder or thereunder
including, without limitation, any declaration of default hereunder or
thereunder but that any such action shall be taken only by the Administrative
Agent or the Collateral Agent with the prior written agreement of the Majority
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for in the Credit Documents). Each of the Lenders hereby further
covenants and agrees that upon any such written agreement being given, it shall
co-operate fully with the Administrative Agent and the Collateral Agent to the
extent requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, in the absence of instructions from the Lenders
and where in the sole opinion of the Administrative Agent, acting reasonably and
in good faith, the exigencies of the situation warrant such action, the
Administrative Agent may without notice to or consent of the Lenders take such
action (or direct the Collateral Agent to take such action) on behalf of the
Lenders as it deems appropriate or desirable in the interest of the Lenders.
Section 12.10
No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Lead Arrangers or
holders of similar titles, if any, specified in this Agreement shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent or a Lender hereunder.
Section 12.11
Administrative Agent May File Proofs of Claim

In case of the pendency of any proceeding under any Debtor Relief Law relating
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Borrowing shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Borrowings and all other Obligations
hereunder that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the




--------------------------------------------------------------------------------

- 110 -

Lenders, the Collateral Agent and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Collateral Agent and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Collateral Agent
and the Administrative Agent under Sections 2.07, 2.08, 3.05 and 14.01) allowed
in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Collateral Agent and the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Agents and their respective agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.07, 2.08, 3.05 and
14.01.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
obligations hereunder or the rights of any Lender to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


ARTICLE 13
NOTICES: EFFECTIVENESS; ELECTRONIC COMMUNICATION
Section 13.01
Notices, etc.

(1)
Notices Generally. Except as provided in paragraph (2) below, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier to the addresses or telecopier numbers
specified elsewhere in this Agreement or, if to a Lender, to it at its address
or telecopier number specified in the Register or, if to a Loan Party other than
Open Text, in care of Open Text.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given on a Business Day between 9:00 a.m. and 5:00 p.m. local time where the
recipient is located, shall be deemed to have been given at 9:00 a.m. on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (2) below, shall be effective
as provided in said paragraph (2).
(2)
Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites, including SyndTrak) pursuant to
procedures





--------------------------------------------------------------------------------

- 111 -

approved by the Administrative Agent and, in the case of the use of any web
platform (such as SyndTrak) reasonably acceptable to Open Text, provided that
the foregoing shall not apply to notices to any Lender if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (%5) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (%5) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
The Borrower hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all the Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers and the Lenders to treat
the Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
information governed by Section 20.01, they shall be treated as set forth
therein); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”




--------------------------------------------------------------------------------

- 112 -

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT-RELATED PERSONS
DO NOT WARRANT THE ACCURACY OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT-RELATED PERSON IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall any Agent-Related
Person have any liability to the Borrower, any Lender or any other Person or
entity for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’ or the
Administrative Agent’s transmission of Borrower Materials through the Platform,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final non-appealable
judgment to have resulted from the gross negligence or wilful misconduct of such
Agent-Related Person; provided that in no event shall any Agent-Related Person
have any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential damages or punitive damages (as opposed to
direct or actual damages).
(3)
Change of Address, Etc. Each Loan Party, the Administrative Agent, the
Collateral Agent and each Lead Arranger may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties hereto and each Lender hereto may change its address or telecopier
number for notices and other communications hereunder by notice to the Borrower
and Administrative Agent.

ARTICLE 14
EXPENSES; INDEMNITY: DAMAGE WAIVER
Section 14.01
Expenses; Indemnity: Damage Waiver

(1)
Costs and Expenses. Each Loan Party shall pay (i) subject to the Fee Letter, all
reasonable out-of-pocket expenses incurred by each of the Administrative Agent,
the Collateral Agent and their respective Affiliates, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Collateral Agent (limited to one U.S. counsel, one Canadian counsel and
appropriate local counsel and in the case of any actual or perceived conflict of
interest, one additional counsel to each affected Indemnitee and its related
persons in each of Canada and the United States and, if necessary, appropriate
local counsel), in connection with the syndication of the Term Loan Facility
provided for herein and the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents or of any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by





--------------------------------------------------------------------------------

- 113 -

each of the Administrative Agent, the Collateral Agent or any Lender, including
the reasonable fees, charges and disbursements of counsel, in connection with
the enforcement or protection of its rights in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or in
connection with the Accommodations issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Accommodations. Except as expressly provided in
this Section 14.01(1) or as otherwise provided in this Agreement, none of the
Loan Parties shall be obligated to pay any out-of-pocket costs and expenses of
the Administrative Agent, the Collateral Agent, the Lead Arrangers, the Lenders
or any Related Person of the foregoing Persons.
(2)
Indemnification by the Loan Parties. Subject to the limitations contained in
Section 14.01(1), each Loan Party shall indemnify, jointly and severally, each
of the Administrative Agent, the Collateral Agent, the Lead Arrangers, each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the reasonable costs and fees of any counsel for any Indemnitee, incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance or non-performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation or non-consummation of the transactions contemplated hereby or
thereby, (ii) any Accommodation or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Substances on or from any property owned or operated by any Loan Party, or any
Environmental Liabilities related in any way to any Loan Party, or (iv) any
actual claim, litigation, investigation or proceeding relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by a Loan Party and regardless of whether any Indemnitee is
a party thereto (the foregoing collectively being the “Indemnified
Liabilities”), provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by a final
non-appealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee. This Section 14.01(2) shall not apply with
respect to Taxes other than Taxes that represent losses, claims, damages,
liabilities and related expenses arising from any non-Tax Indemnified Liability.

(3)
Reimbursement by Lenders. To the extent that the Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (1) or (2) of this
Section to be paid by it to the Administrative Agent (or any sub-Administrative
Agent thereof), the Collateral Agent (or any sub-Collateral Agent thereof) or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-Administrative Agent), the
Collateral Agent (or any such sub-Collateral Agent) or such Related Party, such
unpaid amount,





--------------------------------------------------------------------------------

- 114 -

provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-Administrative Agent) or the
Collateral Agent (or any such sub-Collateral Agent), as applicable, in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-Administrative Agent) or the
Collateral Agent (or any such sub-Collateral Agent), as applicable, in
connection with such capacity.
(4)
Waiver of Consequential Damages, Etc. To the fullest extent permitted by Law,
the Loan Parties shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for indirect, consequential, punitive,
aggravated or exemplary damages (as opposed to direct damages) arising out of,
in connection with, or as a result of, this Agreement, any other Credit Document
or any agreement or instrument contemplated hereby (or any breach thereof), the
transactions contemplated hereby or thereby, any Accommodation or the use of the
proceeds thereof.

(5)
Payments. All amounts due under this Section shall be payable promptly after
demand therefor. A certificate of the Administrative Agent, the Collateral Agent
or a Lender setting forth the amount or amounts owing to the Administrative
Agent, the Collateral Agent, Lender or a sub-Administrative Agent, a
sub-Collateral Agent or Related Party, as the case may be, as specified in this
Section, including reasonable detail of the basis of calculation of the amount
or amounts, and delivered to the Borrower shall be conclusive absent manifest
error.

All of the Loan Parties’ Obligations under this Section 14.01 shall survive the
payment in full of the other Obligations hereunder and the termination of this
Agreement.
ARTICLE 15
SUCCESSORS AND ASSIGNS
Section 15.01
Successors and Assigns

(1)
Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and the Majority Lenders and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of paragraph (2) of this Section, (ii) by way of participation in accordance
with the provisions of paragraph (6) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of paragraph
(8) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (6) of this Section and, to





--------------------------------------------------------------------------------

- 115 -

the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(2)
Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Accommodations
Outstanding at the time owing to it); provided that:

(a)
except if an Event of Default has occurred and is continuing or in the case of
an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Accommodations Outstanding at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment being
assigned (which for this purpose includes Accommodations Outstanding hereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Accommodations Outstanding of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than U.S. $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents to a lower amount (each such consent
not to be unreasonably withheld or delayed);

(b)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement with
respect to the Accommodations Outstanding or the Commitment assigned, except
that this clause Section 15.01(2)(b) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate credits
on a non-pro rata basis;

(c)
any assignment must be approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) unless the proposed assignee is itself
already a Lender, an Affiliate of a Lender or an Approved Fund;

(d)
any assignment must be approved by the Borrower, such approval not to be
unreasonably withheld or delayed (provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof), unless the proposed assignee is itself already a Lender with
the same type of Commitment or an Affiliate of a Lender or an Approved Fund or
if an Event of Default has occurred and is continuing; and if the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a





--------------------------------------------------------------------------------

- 116 -

processing and recordation fee of U.S. $3,500 (other than in the case of
multiple contemporaneous assignments by a Lender to affiliate funds or Approved
Funds, in which case only one such fee shall be payable), which fee shall not be
for the account of the Loan Parties, and the Eligible Assignee, if it shall not
be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and
(e)
in connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), and to (x) pay and satisfy in full all payment liabilities then owed
by such Defaulting Lender to the Administrative Agent or any Lender hereunder
(and interest accrued thereon); provided that notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (4) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement and the other Credit Documents,
including any collateral security, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Article 8 and Article 14,
and shall continue to be liable for any breach of this Agreement by such Lender,
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any payment by an assignee to an assigning Lender in connection
with an assignment or transfer shall not be or be deemed to be a repayment by
the Borrower or a new Accommodation to the Borrower.
(3)
Notwithstanding anything to the contrary contained in this Section 15.01 or any
other provision of this Agreement, so long as no Event of Default has occurred
and is continuing or would result therefrom, each Lender shall have the right at
any time to sell, assign or transfer all or a portion of its Term Loan
Commitment, Term Loans,





--------------------------------------------------------------------------------

- 117 -

Incremental Term Loan Commitment or Incremental Term Loans owing to it to the
Borrower on a pro rata basis (provided, that each assignment shall be of a
uniform, and not varying, percentage of all rights and obligations under and in
respect of any applicable Term Loan and any related Term Loan Commitments, or
any applicable Incremental Term Loan and any related Incremental Term Loan
Commitments, as applicable), subject to the following limitations:
(a)
(i) such repurchase shall be effected pursuant to one or more modified Dutch
auctions (each, an “Auction”), provided that, (ii) notice of the Auction shall
be made to all Term Lenders and Incremental Term Lenders and (iii) the Auction
shall be conducted pursuant to such procedures as the Auction Manager may
establish which are consistent with this Section 15.01 and the Auction
Procedures set forth on Schedule 9 and are otherwise reasonably acceptable to
the Borrower and the Administrative Agent;

(b)
With respect to all repurchases made by the Borrower pursuant to this Section
15.01, (i) the Borrower shall deliver to the Auction Manager a certificate of a
Responsible Officer stating that (x) no Event of Default has occurred and is
continuing or would result from such repurchase and (y) as of the launch date of
the related Auction and the effective date of any Affiliate Assignment
Agreement, it is not in possession of any information regarding the Borrower,
its Subsidiaries or their Affiliates, or their assets, the Borrower’s ability to
perform its obligations or any other matter that may be material to a decision
by any Lender to participate in any Auction or enter into any Affiliate
Assignment Agreement or any of the transactions contemplated thereby that has
not previously been disclosed to the Auction Manager, the Administrative Agent
and the Non-Public Lenders and (ii) the assigning Lender and the Borrower shall
execute and deliver to the Auction Manager an Affiliate Assignment Agreement;
and

(c)
Following repurchase by the Borrower pursuant to this Section 15.01, the Term
Loans and Incremental Term Loans so repurchased shall, without further action by
any Person, be deemed cancelled for all purposes and no longer outstanding (and
may not be resold by the Borrower), for all purposes of this Agreement and all
other Credit Documents, including, but not limited to (i) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (ii) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document or (iii) the determination of the Majority Lenders, or for any similar
or related purpose, under this Agreement or any other Credit Document. In
connection with any Term Loans and Incremental Term Loans repurchased and
cancelled pursuant to this Section 15.01, the Administrative Agent is authorized
to make appropriate entries in the Register to reflect any such cancellation.

(4)
Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in New
York, New York





--------------------------------------------------------------------------------

- 118 -

a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Accommodations Outstanding owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower or any Lender (but,
only in the case of a Lender, at the Administrative Agent’s office and with
respect to any entry relating to such Lender’s Commitments and their
Obligations), at any reasonable time and from time to time upon reasonable prior
notice. Upon written request by Open Text, the Administrative Agent shall
deliver a copy of the Register to Open Text within 5 Business Days after any
such request.
(5)
Limitations upon Assignee Rights. Except in the case of an assignment made
during the continuance of an Event of Default, no assignee shall be entitled to
receive any greater payment under Section 8.01 and 8.02 than the applicable
Lender would have been entitled to receive with respect to the Commitments and
Accommodations assigned to such assignee, unless such assignment is made with
the Borrower’s prior written consent.

(6)
Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, a Loan Party or any Affiliate of a Loan Party)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement(including all or a portion of its Commitment
and/or the Accommodations Outstanding owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Credit Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Credit Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (2) of Section 16.01
that directly affects such Participant. Any payment by a Participant to a Lender
in connection with a sale of a participation shall not be or be deemed to be a
repayment by the Borrower or a new Accommodation to the Borrower.

Subject to paragraph (7) of this Section, and to the extent permitted by Law,
each Participant shall be entitled to the benefits of Article 8 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (2) of




--------------------------------------------------------------------------------

- 119 -

this Section, provided such Participant agrees to be subject to Article 10 as
though it were a Lender.
(7)
Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 8.01 and 8.02, and in respect of any
breakage costs payable hereunder, than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.

(8)
Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

(9)
Participant Register. The applicable Lender, acting solely for this purpose as a
non-fiduciary agent of the Borrower (solely for tax purposes), shall maintain a
register on which it enters the name and address of each Participant, and the
amount of each such Participant’s interest in such Lender's rights and/or
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of the applicable rights and/or obligations of such Lender
under this Agreement. No Lender shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

ARTICLE 16
AMENDMENTS AND WAIVERS
Section 16.01
Amendments and Waivers

(1)
Subject to Sections 16.01(2), (3) and (6) (in which cases, for clarification,
those subsections shall exclusively apply and this subsection shall not apply),
no acceptance, amendment or waiver of any provision of any of the Credit
Documents, nor consent to any departure by the Borrower or any other Person from
such provisions, shall be effective unless in writing and approved by the
Majority Lenders. Any acceptance, amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.

(2)
Only written acceptances, amendments, waivers or consents signed by all affected
Lenders shall (i) increase a Lender’s Commitment or subject any Lender to any





--------------------------------------------------------------------------------

- 120 -

additional obligation; (ii) reduce the principal or amount of, or interest on,
directly or indirectly, any Accommodation Outstanding or any Fees; (iii)
postpone any date fixed for any payment of principal of, or interest on, any
Accommodation Outstanding or any Fees; (iv) change the percentage of the
Commitments or the number or percentage of Lenders required for the Lenders, or
any of them, or the Administrative Agent to take any action; (v) other than in
connection with a Disposition permitted hereunder, permit any termination of any
of the guarantees required hereunder or the Security Documents or release any of
the guarantees or the Collateral subject to the Security Documents; (vi) change
the definition of Majority Lenders; (vii) amend Section 2.10; (viii) amend this
Section 16.01(2); or (ix) amend the definition of “Interest Period” so as to
permit intervals in excess of six months without regard to the availability of
all affected Lenders.
(3)
Only written acceptances, amendments, waivers or consents signed by the
Administrative Agent, in addition to the Majority Lenders, shall affect the
rights or duties of the Administrative Agent under the Credit Documents.

(4)
No Defaulting Lender or Affiliate thereof shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders or Affiliates thereof), except that (x) the Commitment
of any Defaulting Lender or Affiliate may not be increased or extended, the
maturity of any of its Advances may not be extended, the rate of interest on any
of its Advances may not be reduced and the principal amount of any of its
Borrowings may not be forgiven, in each case without the consent of such
Defaulting Lender or Affiliate and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender or Affiliate in its capacity as a Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender or Affiliate.

(5)
In the event that any Lender (a “Non-Consenting Lender”) fails to consent to any
proposed amendment, modification, termination, waiver or consent with respect to
any provision hereof or of any other Credit Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of this Section, the
Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent, so
long as the consent of the Majority Lenders shall have been obtained with
respect to such amendment, modification, termination, waiver or consent;
provided that (i) such replacement does not conflict with any Law, (ii) the
replacement financial institution shall purchase, at par, all Accommodations and
other amounts owing to the Non-Consenting Lender pursuant to the Credit
Documents on or prior to the date of replacement, (iii) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent, (iv) the Borrower shall be liable to the
Non-Consenting Lender for any breakage costs if any LIBOR Advance owing to the
Non-Consenting Lender shall be purchased other than on the





--------------------------------------------------------------------------------

- 121 -

last day of the Interest Period relating thereto, (v) the Non-Consenting Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 15.01 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to in Section 15.01(2)(d)), (vi) until
such time as such replacement shall be consummated, the Borrower shall pay to
the Non-Consenting Lender all additional amounts (if any) required pursuant to
Article 9, as the case may be, (vii) the Borrower shall provide at least three
(3) Business Days’ prior notice to the Non-Consenting Lender, and (viii) any
such replacement shall not be deemed to be a waiver of any rights that the
Borrower, the Administrative Agent or any other Lender shall have against the
Non-Consenting Lender. In the event any Non-Consenting Lender fails to execute
the agreements required under Section 15.01 in connection with an assignment
pursuant to this Section, the Borrower may, upon two (2) Business Days’ prior
notice to the Non-Consenting Lender, execute such agreements on behalf of the
Non-Consenting Lender, and each such Lender hereby grants to the Borrower (and
to any of them) an irrevocable power of attorney (which shall be coupled with an
interest) for such purpose.
(6)
Only written acceptances, amendments, waivers or consents signed by the
Administrative Agent and the Collateral Agent, in addition to the Majority
Lenders, shall affect the rights or duties of the Collateral Agent under the
Credit Documents.

(7)
Subject to the restrictions set forth in Section 16.01(2), but notwithstanding
anything else to the contrary contained in this Section 16.01, with respect to
any provision contained in this Agreement relating to the Term Loan Facility,
the Administrative Agent, the Borrower and a majority in interest of the Lenders
under the Term Loan Facility shall be permitted to amend such provision, without
the consent of any other Lender, solely to the extent that such amendment does
not impair the rights, obligations or interests of any other Lender under this
Agreement in any material respect.

(8)
Notwithstanding anything to the contrary contained in Section 16.01, if at any
time after the Closing Date, the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Credit Documents,
then the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Document.

(9)
Notwithstanding anything to the contrary contained in Section 16.01, the
Administrative Agent and the Borrower may, without consent of any other Lender,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of Section 2.01(4) and/or 2.13,
including any amendments necessary to establish Commitments made by way of a new
tranche of Term Loan Advances and such other technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the





--------------------------------------------------------------------------------

- 122 -

Borrower in connection with the establishment of such new tranche, in each case
on terms consistent with Section 2.01(4) or 2.13, as applicable.
(10)
Notwithstanding anything to the contrary contained in Section 16.01, the
Administrative Agent and the Borrower, together with the lenders party to the
Existing Credit Agreement, shall be permitted, but not obligated, to amend this
Agreement to add the facilities under the Existing Credit Agreement as
facilities under this Agreement.  Such amendments may include, without
limitation, (a) providing for such facilities to receive mandatory prepayments
on the same basis as the Existing Credit Agreement facilities are permitted to
receive them under Section 2.05 of this Agreement as of the date hereof, (b)
allowing any financial covenant which is applicable only to the “Revolving
Credit Facility” to be amended solely with the consent of “Majority Revolving
Lenders” (each as defined in the Existing Credit Agreement), (c) permitting the
amortization of the “Term Loan Facility” under and as defined in the Existing
Credit Agreement on the same schedule as contemplated by the Existing Credit
Facility as of the date hereof and (d) treating each of the facilities under the
Existing Credit Agreement as a separate “Credit Facility” hereunder which may
amend provisions related solely to it with only the consent of a majority in
interest of the lenders in respect of such “Credit Facility.”  In no event shall
any provision contained in the Existing Credit Agreement be made more
restrictive pursuant to this clause (10) than such provision as in effect on the
date of this Agreement, and if any provision of the Existing Credit Agreement
shall be more restrictive on the date of any amendment pursuant to this clause
(10) than the corresponding provision of this Agreement, then the corresponding
provision of this Agreement shall be automatically (without further action by
any Person) amended to be the same as such provision of the Existing Credit
Agreement.

Section 16.02
Judgment Currency.

(1)
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due to a Lender in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, such Lender could
purchase the Original Currency with the Other Currency on the Business Day
preceding the day on which final judgment is given or, if permitted by Law, on
the day on which the judgment is paid or satisfied.

(2)
The obligations of the Borrower in respect of any sum due in the Original
Currency from it to any Lender under any of the Credit Documents shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Lender of any sum
adjudged to be so due in the Other Currency, the Lender may, in accordance with
normal banking procedures, purchase the Original Currency with such Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to the Lender in the Original Currency, the Borrower agree,
as a separate obligation and notwithstanding the judgment, to indemnify the
Lender, against any loss, and, if the amount of the Original





--------------------------------------------------------------------------------

- 123 -

Currency so purchased exceeds the sum originally due to the Lender in the
Original Currency, the Lender shall remit such excess to the Borrower.
Section 16.03
Releases.

Upon the Disposition of any item of Collateral of any Loan Party in accordance
with the terms of the Credit Documents, the Administrative Agent and the
Collateral Agent will, at the applicable Loan Party’s expense, execute and
deliver to such Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the Encumbrances
granted under the Security Documents in accordance with the terms of the Credit
Documents, and, in the case of any Disposition involving the sale of any
Domestic Guarantor or any Foreign Guarantor (to the extent permitted by the
Credit Documents), a release of such Loan Party from its obligations under the
Domestic Guarantee or its Foreign Guarantee, as the case may be, and all other
Credit Documents to which it is bound or subject.
ARTICLE 17
GOVERNING LAW; JURISDICTION; ETC.
Section 17.01
Governing Law; Jurisdiction; Etc.

(1)
Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the Province of Ontario and the laws of Canada applicable in
that Province. Notwithstanding the provisions of this Section 17.01,
interpretation of the provisions of the GXS Acquisition Agreement (including
with respect to satisfaction of the conditions contained therein, whether the
GXS Acquisition has been consummated as contemplated by the GXS Acquisition
Agreement and any alleged Company Material Adverse Effect and whether the
representations made by or with respect to the Company in the GXS Acquisition
Agreement are accurate and whether as a result of any inaccuracy thereof Open
Text (or its applicable affiliate) have the right to terminate its obligations
under the GXS Acquisition (or the right pursuant to the GXS Acquisition
Agreement to decline to consummate the GXS Acquisition), shall be governed and
construed in accordance with the laws of the State of Delaware without regard to
any conflict of laws principles, provisions or rules (whether of the State of
Delaware or any jurisdiction) that would result in the application of the laws
of any jurisdiction other than the State of Delaware and Section 11.9 of the GXS
Acquisition Agreement shall govern with respect thereto.

(2)
Submission to Jurisdiction. Each Loan Party irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the Province of Ontario, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Credit Document, or for recognition or enforcement of any judgment, and
each of the parties hereto irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
Nothing in this Agreement or in any other Credit Document





--------------------------------------------------------------------------------

- 124 -

shall affect any right that the Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Credit Document against any Loan Party or its properties in the courts of any
jurisdiction.
(3)
Waiver of Venue. Each Loan Party irrevocably and unconditionally waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
paragraph (2) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defence of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

ARTICLE 18
WAIVER OF JURY TRIAL
Section 18.01
Waiver of Jury Trial

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
ARTICLE 19
MISCELLANEOUS
Section 19.01
Counterparts; Integration; Effectiveness; Electronic Execution

(1)
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Administrative Agent and when the Administrative
Agent has received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or by sending a
scanned copy by electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.





--------------------------------------------------------------------------------

- 125 -

(2)
Electronic Execution of Assignments. The words “execution,” “signed,”
“signature, “and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
record keeping system, as the case may be, to the extent and as provided for in
any Law, including Parts 2 and 3 of the Personal Information Protection and
Electronic Documents Act (Canada), the Electronic Commerce Act, 2000 (Ontario)
and other similar federal or provincial laws based on the Uniform Electronic
Commerce Act of the Uniform Law Conference of Canada or its Uniform Electronic
Evidence Act, as the case may be.

Section 19.02
Severability

If any provision of this Agreement or the other Credit Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Credit Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 19.02, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Law, as determined in good faith by the Administrative Agent, then
such provisions shall be deemed to be in effect only to the extent not so
limited.
Section 19.03
Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (%4) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (%4) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations
hereunder and the termination of this Agreement.
Section 19.04
No Waiver; Remedies Cumulative; Enforcement.

No failure or delay by the Administrative Agent or any Lender in exercising any
right, remedy, power or privilege hereunder or under any other Credit Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, remedy, power or privilege, or any abandonment or discontinuance
of steps to enforce such a right remedy, power or privilege, preclude any other
or further exercise thereof or the exercise of any other right remedy, power or
privilege. The rights, remedies remedy, powers and privileges of the
Administrative Agent and the Lenders




--------------------------------------------------------------------------------

- 126 -

hereunder and under the Credit Documents are cumulative and are not exclusive of
any rights, remedies, powers or privileges that any such Person would otherwise
have.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Article 12 for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (%5) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Credit Documents, (%5)
any Lender from exercising setoff rights in accordance with Section 9.01
(subject to the terms of Section 2.12) or (%5) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Borrower under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Credit Documents, then (x) the Majority Lenders
shall have the rights otherwise provided to the Administrative Agent pursuant to
Section 12.01 and (y) in addition to the matters set forth in clauses (ii), and
(iii) of the preceding proviso and subject to Section 2.12, any Lender may, with
the consent of the Majority Lenders, enforce any rights or remedies available to
it and as authorized by the Majority Lenders.
Section 19.05
Affiliate Activities.

The Borrower acknowledge that the Administrative Agent, the Collateral Agent and
each Lead Arranger (and each of their respective Affiliates) is a full service
securities firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals. In the ordinary course of these activities, it may
make or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including bank loans) for its own account and for the accounts of its customers
and may at any time hold long and short positions in such securities and/or
instruments. Such investment and other activities may involve securities and
instruments of the Borrower and their respective affiliates, as well as of other
entities and persons and their Affiliates which may (i) be involved in
transactions arising from or relating to the engagement contemplated hereby and
by the other Credit Documents (ii) be customers or competitors of the Borrower
and their respective Affiliates, or (iii) have other relationships with the
Borrower and their respective Affiliates. In addition, it may provide investment
banking, underwriting and financial advisory services to such other entities and
persons. It may also co-invest with, make direct investments in, and invest or
co-invest client monies in or with funds or other investment vehicles managed by
other parties, and such funds or other investment vehicles may trade or make
investments in securities of the Borrower and their respective Affiliates or
such other entities. The transactions contemplated hereby and by the other
Credit Documents may have a direct or indirect impact on the investments,
securities or instruments referred to in this paragraph.




--------------------------------------------------------------------------------

- 127 -

Section 19.06
No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Borrower acknowledges and agrees,
and acknowledges and agrees that it has informed its other Affiliates, that: (i)
(A) no fiduciary, advisory or agency relationship between any of the Borrower
and their respective Subsidiaries and the Administrative Agent, the Collateral
Agent or any Lead Arranger is intended to be or has been created in respect of
any of the transactions contemplated hereby and by the other Credit Documents,
irrespective of whether the Administrative Agent, the Collateral Agent or any
Lead Arranger has advised or is advising any of the Borrower their respective
Subsidiaries on other matters, (B) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Collateral Agent and
the Lead Arrangers are arm’s-length commercial transactions between the Borrower
and their respective Subsidiaries, on the one hand, and the Administrative
Agent, the Collateral Agent and the Lead Arrangers, on the other hand, (C) each
of the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (D) each of the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent, the Collateral Agent and the Lead
Arrangers each are and have been acting solely as principal and, except as may
otherwise be expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of their respective Affiliates, or any other Person and (B)
neither the Administrative Agent, the Collateral Agent or any Lead Arranger has
any obligation to the Borrower or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Credit Documents; and (iii) the
Administrative Agent, the Collateral Agent and Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and their respective
Affiliates, and neither the Administrative Agent, the Collateral Agent nor any
Lead Arranger has any obligation to disclose any of such interests and
transactions to the Borrower or any of their respective Affiliates. To the
fullest extent permitted by Law, each of the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Collateral
Agent and Lead Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
ARTICLE 20
TREATMENT OF CERTAIN INFORMATION: CONFIDENTIALITY
Section 20.01
Treatment of Certain Information: Confidentiality

(1)
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to it, its Affiliates and its and its Affiliates’
respective partners, directors, officers, employees, agents, advisors and
representatives (in each of the foregoing cases, to the extent necessary to
administer or enforce this Agreement and the other Credit Documents) (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential; provided that the





--------------------------------------------------------------------------------

- 128 -

Administrative Agent or any such Lender shall be responsible for compliance with
this Section 20.01(1) by any of its Controlled Affiliates or its or any such
Controlled Affiliates’ directors, officers or employees to the extent that any
such Controlled Affiliate or its or any such Controlled Affiliates’ directors,
officers or employees receives any Information), (b) to the extent requested by
any regulatory authority having jurisdiction over it (including any
self-regulatory authority), (c) to the extent required by Laws or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (t) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap, derivative,
credit-linked note or similar transaction relating to the Borrower and its
obligations, (g) (i) to a Person that is an investor or prospective investor in
a Securitization that agrees that its access to information regarding the Loan
Parties and the Accommodations is solely for purposes of evaluating an
investment in such Securitization and who agrees to otherwise be bound by the
provisions of this clause (1), (ii) to a Person that is a trustee, collateral
manager, servicer, noteholder or secured party in a Securitization in connection
with the administration, servicing and reporting on the assets serving as
collateral for such Securitization and who agrees to otherwise be bound by the
provisions of this clause (1); (iii) to a nationally recognized rating agency
that requires access to information regarding the Loan Parties, the
Accommodations and Credit Documents in connection with ratings issued with
respect to a securitization facility collateralized, in part, by the
Accommodations (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and shall
agree to keep such Information confidential on the terms set forth in this
clause (1)); (h) with the prior written consent of the Borrower or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section by such Person or actually known to such Person or (y)
becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than a Loan Party. If the
Administrative Agent or any Lender is requested or required to disclose any
Information (other than by any bank examiner) pursuant to or as required by Laws
or by a subpoena or similar legal process, the Administrative Agent or such
Lender, as applicable, shall, if practicable and unless prohibited by Law, use
its reasonable commercial efforts to provide the Borrower with notice of such
requests or obligation in sufficient time so that the Borrower may seek an
appropriate protective order or waive the Administrative Agent’s, or such
Lender’s, as applicable, compliance with the provisions of this Section, and the
Administrative Agent and such Lender, as applicable, shall, to the extent
reasonable, co-operate with the Borrower in the Borrower obtaining any such
protective order.
(2)
For purposes of this Section, “Information” means all information received from
any Loan Party relating to any Loan Party or any of its Subsidiaries or any of
their respective businesses, other than any such information that is available
to the





--------------------------------------------------------------------------------

- 129 -

Administrative Agent or any Lender on a non-confidential basis prior to such
receipt or that was already in the possession of the Administrative Agent or any
Lender prior to such receipt. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information in accordance with its
internal policies. In addition, the Administrative Agent may disclose to any
agency or organization that assigns standard identification numbers to loan
facilities such basic information describing the facilities provided hereunder
as is necessary to assign unique identifiers (and, if requested, supply a copy
of this Agreement), it being understood that the Person to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to make available to the public only such Information as such Person
normally makes available in the course of its business of assigning
identification numbers.
(3)
In addition, and notwithstanding anything herein to the contrary, the
Administrative Agent may provide to Loan Pricing Corporation and/or other
recognized trade publishers information concerning the Borrower and the Term
Loan Facility established herein of the nature customarily provided to Loan
Pricing Corporation and/or other recognized trade publishers of such information
for general circulation in the loan market.

(4)
Each Lender that is subject to the requirements of the USA PATRIOT Act hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the names and addresses of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act.

ARTICLE 21
DOMESTIC GUARANTEE
Section 21.01
Domestic Guarantee.

To induce the Administrative Agent, the Collateral Agent and the Lenders to
execute and deliver this Agreement and to make or maintain the Accommodations,
and in consideration thereof, each Domestic Guarantor hereby, jointly and
severally, and irrevocably and unconditionally, guarantees to the Administrative
Agent, the Collateral Agent, the Lenders, the Cash Management Banks and the
Hedge Lenders (the Administrative Agent, the Collateral Agent, the Lenders, the
Cash Management Banks and the Hedge Lenders are collectively, the “Guaranteed
Parties” and each a “Guaranteed Party”), due and punctual payment and
performance to the Guaranteed Parties upon written demand made in accordance
with the terms of this Agreement of all debts, liabilities and obligations of or
owing (a) by the Borrower under this Agreement or any other Credit Document and
(b) by any other Loan Party under any Eligible Cash Management Agreement or any
Eligible Hedging Agreement, in each case, to any Guaranteed Party at any time,
present and future, direct or indirect, absolute and contingent, matured or not,
and all amendments, restatements, renewals,




--------------------------------------------------------------------------------

- 130 -

extensions or supplements and continuations thereof, and whether as principal or
surety, and including, without limitation, all liabilities of the Borrower
arising as a consequence of its failure to pay or fulfil any of such debts,
liabilities and obligations, excluding for all purposes of the foregoing for
each Domestic Guarantor, all Hedging Obligations that constitute Excluded
Hedging Obligations for such Domestic Guarantor (collectively, the “Guaranteed
Obligations” or the “Secured Obligations”).
Each Domestic Guarantor which is incorporated or formed under the laws of a
jurisdiction located within the United States, and by its acceptance of this
Guarantee, the Administrative Agent and each Lender, hereby confirms that it is
the intention of all such Persons that this Guarantee and the Obligations of
such Domestic Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of U.S. bankruptcy laws, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guarantee and the
Guaranteed Obligations of such Domestic Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the Lenders and such Domestic
Guarantors hereby irrevocably agree that the Guaranteed Obligations of such
Domestic Guarantor under this Guarantee at any time shall be limited to the
maximum amount as will not result in the Guaranteed Obligations of such Domestic
Guarantor under this guarantee constituting a fraudulent transfer or conveyance.
Each Domestic Guarantor hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Lender under this
Guarantee or any other guarantee, such Domestic Guarantor will contribute, to
the maximum extent permitted by Law, such amounts to each other Domestic
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Administrative Agent and the Lenders under or in respect of the Credit
Documents.
Section 21.02
Indemnity.

In addition to the guarantee specified in Section 21.01, each Domestic Guarantor
agrees to, jointly and severally, indemnify and save each Guaranteed Party
harmless from and against all costs, losses, expenses and damages it may suffer
as a result or consequence of the Borrower’s default in the performance of any
of the Guaranteed Obligations, any of the Guaranteed Obligations being or
becoming void, voidable or unenforceable or ineffective against the Borrower, or
any inability by any Guaranteed Party to recover the ultimate balance due or
remaining unpaid to such Guaranteed Party in respect of the Guaranteed
Obligations, including without limitation, reasonable legal fees incurred by or
on behalf of any Guaranteed Party resulting from any action instituted on the
basis of this Guarantee, provided that such indemnity shall not, as to any
Guaranteed Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by a final non-appealable judgment to have resulted from the gross
negligence or wilful misconduct of such Guaranteed Party.
Section 21.03
Payment and Performance.

(1)
If the Borrower fails or refuses to punctually make any payment or perform its
Guaranteed Obligations, each Domestic Guarantor shall unconditionally render any
such payment or performance upon demand in accordance with the terms of this
Guarantee.





--------------------------------------------------------------------------------

- 131 -

(2)
Nothing but payment and satisfaction in full of the Guaranteed Obligations shall
release any Domestic Guarantor from its obligations under this Guarantee, except
for the disposition of such Domestic Guarantor in a transaction permitted by
this Agreement.

Section 21.04
Continuing Obligation.

The only condition (and no other document, proof or action other than as
specifically provided in this Guarantee is) necessary as a condition of each
Domestic Guarantor honouring its obligations under this Guarantee shall be a
written demand by the Administrative Agent following the occurrence of an Event
of Default which is continuing. This Guarantee shall be a continuing guarantee,
shall cover all the Guaranteed Obligations, and shall apply to and secure any
ultimate balance due or remaining unpaid to any Guaranteed Party. This Guarantee
shall continue to be binding regardless of:
(1)
whether any other Person or Persons (an “Additional Guarantor”) shall become in
any other way responsible to any Guaranteed Party for, or in respect of all or
any part of the Guaranteed Obligations;

(2)
whether any such Additional Guarantor shall cease to be so liable;

(3)
the enforceability, validity, perfection or effect of perfection or
non-perfection of any security interest securing the Guaranteed Obligations, or
the validity or enforceability of any of the Guaranteed Obligations; or

(4)
whether any payment of any of the Guaranteed Obligations has been made and where
such payment is rescinded or must otherwise be returned upon the occurrence of
any action or event, including the insolvency or bankruptcy of any Loan Party or
otherwise, all as though such payment had not been made.

Section 21.05
Guarantee Unaffected.

This Guarantee shall not be determined or affected, or the Guaranteed Parties’
rights under this Guarantee prejudiced by, the termination of any Guaranteed
Obligations by operation of law or otherwise, including without limitation, the
bankruptcy, insolvency, dissolution or liquidation of any Loan Party, any change
in the name, business, powers, capital structure, constitution, objects,
organization, directors or management of any Loan Party, with respect to
transactions occurring either before or after such change. This Guarantee is to
extend to the liabilities of the Person or Persons for the time being and from
time to time carrying on the business now carried on by any Loan Party,
notwithstanding any reorganization of any Loan Party or any Additional Guarantor
or the amalgamation of any Loan Party or any Additional Guarantor with one or
more other corporations (in this case, this Guarantee shall extend to the
liabilities of the resulting corporation and the terms “Domestic Guarantor”, and
“Additional Guarantor” shall include such resulting corporation) or any sale or
disposal of any Loan Party’s or the Additional Guarantor’s business in whole or
in part to one or more other Persons and all of such liabilities shall be
included in the Guaranteed Obligations. Each Domestic Guarantor agrees that the
manner in which the Guaranteed Parties may now or subsequently deal with any
other Loan Party or any Additional Guarantor or any security (or any collateral
subject to the security) or other guarantee in respect of the Guaranteed
Obligations




--------------------------------------------------------------------------------

- 132 -

shall have no effect on any Domestic Guarantor’s continuing liability under this
Guarantee and such Domestic Guarantor irrevocably waives any rights it may have
in respect of any of the above.
Section 21.06
Waivers.

Each Domestic Guarantor waives each of the following, to the fullest extent
permitted by Law:
(1)
any defence based upon:

(a)
the unenforceability or invalidity of all or any part of the Guaranteed
Obligations, or any security or other guarantee for the Guaranteed Obligations
or any failure of any Guaranteed Party to take proper care or act in a
commercially reasonable manner in respect of any security for the Guaranteed
Obligations or any collateral subject to the security, including in respect of
any disposition of the Collateral or any set-off of any Loan Party’s bank
deposits against the Guaranteed Obligations;

(b)
any act or omission of a Loan Party or any other Person, including the
Guaranteed Parties, that directly or indirectly results in the discharge or
release of a Loan Party or any other Person or any of the Guaranteed Obligations
or any security for the Guaranteed Obligations; or

(c)
any Guaranteed Party’s present or future method of dealing with any Loan Party,
any Additional Guarantor or any security (or any collateral subject to the
security) or other guarantee for the Guaranteed Obligations;

(2)
any right (whether now or hereafter existing) to require any Guaranteed Party,
as a condition to the enforcement of this Guarantee including, without
limitation, any indemnity provided for herein:

(a)
to accelerate any of the Guaranteed Obligations or proceed and exhaust any
recourse against a Loan Party or any other Person;

(b)
to realize on any security that it holds;

(c)
to marshall the assets of such Domestic Guarantor or any other Loan Party; or

(d)
to pursue any other remedy that such Domestic Guarantor may not be able to
pursue itself and that might limit or reduce such Domestic Guarantor’s burden;

(3)
presentment, demand, protest and notice of any kind including, without
limitation, notices of default and notice of acceptance of this Guarantee;

(4)
all suretyship defences and rights of every nature otherwise available under
Ontario law and the laws of any other jurisdiction; and





--------------------------------------------------------------------------------

- 133 -

(5)
all other rights and defences (legal or equitable) the assertion or exercise of
which would in any way diminish the liability of such Domestic Guarantor under
this Guarantee.

Section 21.07
Guaranteed Parties’ Right to Act.

Each Guaranteed Party has the right to deal with any Domestic Guarantor, the
documents creating or evidencing the Guaranteed Obligations and the security (or
any collateral subject to the security) now or subsequently held by any
Guaranteed Party (including without limitation, all modifications, extensions,
replacements, amendments, renewals, restatements, and supplements to such
documents or security) as such Guaranteed Party may see fit, without notice to
any Domestic Guarantor or any Additional Guarantor and without in any way
affecting, relieving, limiting or lessening such Domestic Guarantor’s or any
Additional Guarantor’s liability under this Guarantee. Without limitation, each
Guaranteed Party may:
(1)
grant time, renewals, extensions, indulgences, releases and discharges to any
Domestic Guarantor;

(2)
take new or additional security (including without limitation, other guarantees)
from any Domestic Guarantor;

(3)
discharge or partially discharge any or all existing security;

(4)
elect not to take security from any Domestic Guarantor or not to perfect
security;

(5)
cease or refrain from, or continuing to, giving credit or making loans or
advances to any Domestic Guarantor;

(6)
accept partial payment or performance from any Domestic Guarantor or otherwise
waive compliance by any Domestic Guarantor with the terms of any of the
documents or security;

(7)
assign any such document or security to any Person or Persons;

(8)
deal or dispose in any manner (whether commercially reasonably or not) with any
security (or any collateral subject to the security) or other guarantee for the
Guaranteed Obligations; or

(9)
apply all dividends, compositions and moneys at any time received from any
Domestic Guarantor or others or from the security upon such part of the
Guaranteed Obligations as each Guaranteed Party deems appropriate.

Section 21.08
Assignment and Postponement.

All indebtedness and liability, present and future, of each Loan Party to each
Domestic Guarantor are hereby assigned to the Administrative Agent on behalf and
for the benefit of the Guaranteed Parties and postponed to the Guaranteed
Obligations, and, following the occurrence of an Event of Default that is
continuing, all monies received by any Domestic Guarantor in respect thereof
shall be received in trust for the Guaranteed Parties and forthwith upon receipt
thereof shall be paid over




--------------------------------------------------------------------------------

- 134 -

to the Administrative Agent on behalf and for the ratable benefit of the
Guaranteed Parties; provided that, for the avoidance of doubt, absent the
continuance of an Event of Default, this Section 21.08 shall not prohibit or
restrict payments and repayments by or to any Domestic Guarantor to the extent
otherwise permitted by this Agreement.
Section 21.09
Action or Inaction.

Except as otherwise provided at Law, no action or omission on the part of any
Guaranteed Party in exercising or failing to exercise its rights under this
Section or in connection with or arising from all or part of the Guaranteed
Obligations shall make any Guaranteed Party liable to any Domestic Guarantor for
any loss occasioned to such Domestic Guarantor. No loss of or in respect of any
securities received by any Guaranteed Party from any other Loan Party or others,
whether occasioned by any Guaranteed Party’s fault or otherwise, shall in any
way affect, relieve, limit or lessen any Domestic Guarantor’s liability under
this Guarantee.
Section 21.10
Guaranteed Parties’ Rights.

The rights and remedies provided in this Section are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights or
remedies provided by Law.
Section 21.11
Demand.

The Administrative Agent may make demand in writing to any Domestic Guarantor at
any time and from time to time after the occurrence of and during the
continuance of an Event of Default, each such written demand to be accepted by
such Domestic Guarantor as complete and satisfactory evidence of the amount of
the Guaranteed Obligations to be paid by such Domestic Guarantor absent manifest
error. Each Domestic Guarantor shall pay to the Administrative Agent such amount
or amounts payable under this Guarantee immediately upon such written demand.
Section 21.12
No Representations.

Each Domestic Guarantor acknowledges that this Guarantee has been delivered free
of any conditions and that there are no representations which have been made to
such Domestic Guarantor affecting such Domestic Guarantor’s liability under this
Guarantee except as may be specifically embodied in this Guarantee and agrees
that this Guarantee is in addition to and not in substitution for any other
guarantee(s) held or which may subsequently be held by or for the benefit of any
Guaranteed Party.
Section 21.13
Keepwell.

Each Domestic Guarantor that is a Qualified ECP Guarantor at the time of the
Guarantee made by such Domestic Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder (a “Specified Loan Party”) or the grant of a security interest under
the Credit Documents by any such Specified Loan Party, in either case, becomes
effective with respect to any Hedging Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Hedging
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its Obligations under the Credit Documents in respect of such




--------------------------------------------------------------------------------

- 135 -

Hedging Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s Obligations and undertakings under this Section 21.13, or otherwise
under this Agreement or any other Credit Document, voidable under applicable
Debtor Relief Laws, and not for any greater amount). The Obligations and
undertakings of each applicable Domestic Guarantor under this Article shall
remain in full force and effect until the Guaranteed Obligations have been paid
in full and the commitments relating thereto have expired or been terminated.
Each Domestic Guarantor intends this Section 21.13 to constitute, and this
Section 21.13 shall be deemed to constitute, a guarantee of the Obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.
Section 21.14
Intercreditor Agreement.

Each Lender hereby approves the Intercreditor Agreement and authorizes the
Administrative Agent to execute the Intercreditor Agreement on its behalf.
Without limiting the foregoing and notwithstanding any other provision of this
Agreement or any other Credit Document, any requirement under this Agreement or
under any other Credit Document providing for Collateral to be delivered to the
Administrative Agent or the Collateral Agent shall be satisfied upon the
delivery of such Collateral to the Authorized Representative (as defined in the
Intercreditor Agreement) for the applicable Secured Parties.


ARTICLE 22
PARALLEL DEBT
Section 22.01
Definitions.

In this Article 22:
“Corresponding Debt” means the Accommodations Outstanding and any unused
Commitments in effect.
“Parallel Debt” means any amount which a Borrower owes to the Administrative
Agent under this Article 22.
Section 22.02
Undertaking.

Each Loan Party irrevocably and unconditionally undertakes to pay to the
Administrative Agent amounts equal to, and in the currency or currencies of, its
Corresponding Debt.
Section 22.03
Characteristics.

The Parallel Debt of each Loan Party:
(1)    shall become due and payable at the same time as its Corresponding Debt;
and
(2)    is independent and separate from, and without prejudice to, its
Corresponding Debt.




--------------------------------------------------------------------------------

- 136 -

Section 22.04
Administrative Agent.

For purposes of this Article 22, the Administrative Agent:
(1)    is the independent and separate creditor of each Parallel Debt;
(2)    acts in its own name and not as agent, representative or trustee of the
Lenders and its claims in respect of each Parallel Debt shall not be held on
trust; and
(3)    shall have the independent and separate right to demand payment of each
Parallel Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).
Section 22.05
Payments of Parallel Debt.

The Parallel Debt of a Loan Party shall be (a) decreased to the extent that its
Corresponding Debt has been irrevocably and unconditionally paid or discharged,
and (b) increased to the extent to that its Corresponding Debt has increased,
and the Corresponding Debt of a Loan Party shall be (x) decreased to the extent
that its Parallel Debt has been irrevocably and unconditionally paid or
discharged, and (y) increased to the extent that its Parallel Debt has
increased, in each case provided that the Parallel Debt of a Loan Party shall
never exceed its Corresponding Debt.
Section 22.06
Application of Payments of Parallel Debt.

All amounts received or recovered by the Agent in connection with this Article
22, to the extent permitted by applicable law, shall be applied in accordance
with Section 2.09.
Section 22.07
Application to German Security Only.

Notwithstanding anything to the contrary contained herein, this Article 22 shall
only apply to Loan Parties incorporated or formed under the law of Germany in
connection with the Credit Documents governed by German law.
[Remainder of this page intentionally left blank.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized officers as of the date first above written.
 
 
OCELOT MERGER SUB, INC. (which on the Closing Date shall be merged with and into
GXS Group, Inc., with GXS Group, Inc. surviving such merger as the Borrower)


By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: Treasurer



 
 
GXS GROUP, INC. (as successor in interest by merger to Ocelot Merger Sub, Inc. )


By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: Treasurer



 
 
OPEN TEXT CORPORATION, as Domestic Guarantor




By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: Chief Financial Officer and Chief Administrative Officer



 
 
OPEN TEXT ULC, as Domestic Guarantor
By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: President and Chief Financial Officer



 
 
OPEN TEXT INC., as Domestic Guarantor




By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: President, Chief Executive Officer and Chief Financial Officer





--------------------------------------------------------------------------------








 
 
OPEN TEXT USA INC., as Domestic Guarantor




By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: President



 
 
VIGNETTE PARTNERSHIP, LP, by its general partner OPEN TEXT CANADA LTD., as
Domestic Guarantor




By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: President, Chief Financial Officer and Treasurer



 
 
OPEN TEXT HOLDINGS, INC., as Domestic Guarantor




By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: President and Chief Financial Officer



 
 
OPEN TEXT CANADA, LTD., as Domestic Guarantor




By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: President, Chief Financial Officer and Treasurer



 
 
EASYLINK SERVICES INTERNATIONAL CORPORATION, as Domestic Guarantor




By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: President





--------------------------------------------------------------------------------






 
 
EASYLINK SERVICES USA, INC., as Domestic Guarantor




By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: President



 
 
GXS HOLDINGS, INC., as Domestic Guarantor
By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: Vice President and Assistant Treasurer



 
 
GXS WORLDWIDE, INC., as Domestic Guarantor
By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: Vice President and Assistant Treasurer



 
 
GXS, INC., as Domestic Guarantor
By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: Vice President and Assistant Treasurer



 
 
GXS INVESTMENTS, INC., as Domestic Guarantor
By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: Vice President and Assistant Treasurer



 
 
GXS INTERNATIONAL, INC., as Domestic Guarantor
By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: Vice President and Assistant Treasurer





--------------------------------------------------------------------------------






 
 
XPEDITE SYSTEMS, LLC , as Domestic Guarantor




By:
/s/Paul McFeeters
 
Name: Paul McFeeters
 
Title: President











(signatures continued on the next following page)




--------------------------------------------------------------------------------






 
 
BARCLAYS BANK PLC, as
Administrative Agent and Collateral Agent
By:
/s/Ritam Bhalla
 
Name: Ritam Bhalla
 
Title: Director



(signatures continued on the next following page)






--------------------------------------------------------------------------------






Commitment
 
BARCLAYS BANK PLC, as
Lender
$800,000,000.00
By:
/s/Ritam Bhalla
 
 
Name: Ritam Bhalla
 
 
Title: Director













--------------------------------------------------------------------------------




SCHEDULE A
Jurisdiction of Incorporation; Equity Securities; Locations; Etc.
1.
Jurisdictions of Incorporation, Etc.

Party
Jurisdiction of Incorporation


Borrower:
1.    Ocelot Merger Sub, Inc. (to be merged into GXS Group, Inc. with GXS Group,
Inc. surviving such merger as the Borrower)
Delaware, USA


Domestic Guarantors:
2.    Open Text Corporation
Canada
3.    Open Text USA Inc.
Delaware, USA
4.    Vignette Partnership, LP
Delaware, USA
5.    Open Text Inc.
Delaware, USA
6.    Open Text ULC
Nova Scotia, Canada
7.    Open Text Holdings, Inc.
Delaware, USA
8.    Easylink Services International Corporation
Delaware, USA
9.    Open Text Canada Ltd.
Canada
10.    EasyLink Services USA, Inc.
Delaware, USA
11.    Xpedite Systems, LLC
Delaware, USA
12.    GXS Holdings, Inc.
Delaware, USA
13.    GXS Worldwide, Inc.
Delaware, USA
14.    GXS, Inc.
Delaware, USA
15.    GXS, Investments, Inc.
Delaware, USA
16.    GXS International, Inc.
Delaware, USA


Foreign Guarantors (to be added within 60 days of Closing Date):
17.    Open Text Coöperatief U.A.
Netherlands
18.    Open Text SARL
France
19.    Open Text SA
Luxembourg
20.    Open Text Software GmbH
Germany
21.    Open Text UK Limited
United Kingdom
22.    Open Text Finance Sarl
Luxembourg with Ireland branch
23.    Sysgenics Limited
England & Wales


Subsidiaries:
24.    2016090 Ontario Inc.
Ontario
25.    2016091 Ontario Inc.
Ontario
26.    8493642 Canada Inc.
Canada
27.    bizzApps B.V.*
Netherlands
28.    Cordys (Beijing) Co. Ltd.*
China





--------------------------------------------------------------------------------




29.    Cordys Australia Pty. Ltd.*
Australia
30.    Cordys Deutschland AG*
Germany
31.    Cordys Deutschland Service GmbH*
Germany
32.    Cordys France S.a.r.l.*
France
33.    Cordys Holding B.V.*
Netherlands
34.    Cordys Hong Kong Ltd. *
Hong Kong
35.    Cordys Investments B.V.*
Netherlands
36.    Cordys Israel Ltd. *
Israel
37.    Cordys Japan Co. Ltd. *
Japan
38.    Cordys Nederland B.V.*
Netherlands
39.    Cordys Nederland B.V. - China Representation Office*
China
40.    Cordys Nordics AB*
Sweden
41.    Cordys R&D B.V.*
Netherlands
42.    Cordys Shanghai Co. Ltd.*
China
43.    Cordys Singapore Pte. Ltd.*
Singapore
44.    Cordys Software B.V.*
Netherlands
45.    Cordys Software India Pvt. Ltd.*
India
46.    Cordys UK Ltd.*
England & Wales
47.    Cordys, Inc.*
Michigan
48.    Easylink Do Brasil Comunicacoes Ltda
Brazil
49.    Easylink Services (Deutschland) GMBH
Germany
50.    Easylink Services (France) S.A.R.L.
France
51.    Easylink Services (Hong Kong) Limited
Hong Kong
52.    Easylink Services Australia Pty Limited
Australia
53.    Easylink Services Corp. Pte Ltd
Singapore
54.    Easylink Services Corporation India Private Limited
India
55.    Easylink Services International Limited
England & Wales
56.    Easylink Services International Limited - Ireland Branch
Ireland
57.    Easylink Services K.K.
Japan
58.    Easylink Services Korea Corporation
Republic of Korea
59.    Easylink Services Latin America, Inc.
Delaware, USA
60.    Federation Web, Inc.*
Delaware, USA
61.    Federation, Inc.*
Delaware, USA
62.    Global 360 (Australia) Pty Limited
Australia
63.    Global 360 China Limited
Hong Kong
64.    Global 360 China Limited - China Branch
China
65.    Global 360 Germany GmbH
Germany
66.    Global 360 Spain S.L.U.
Spain
67.    Global 360 UK Limited
England & Wales
68.    ICCM Professional Services Ltd.
England & Wales
69.    Metastorm Limited
England & Wales
70.    Metastorm UK Limited
England & Wales





--------------------------------------------------------------------------------




71.    Nstein Technologies France S.A.S.U.
France
72.    Nstein Technologies Inc.
Quebec
73.    Open Text (Asia) Pte Limited
Singapore
74.    Open Text (Hong Kong) Limited
Hong Kong
75.    Open Text A/S
Denmark
76.    Open Text AB
Sweden
77.    Open Text AG
Switzerland
78.    Open Text Brasil Comercio De Software LTDA
Brazil
79.    Open Text Conseil Inc.
Canada
80.    Open Text Coöperatief U.A. – BELGIUM Branch
Belgium
81.    Open Text Corporation India Private Limited
India
82.    Open Text Document Technologies GmbH
Germany
83.    Open Text Finance SARL - IRELAND Place of Business
Ireland
84.    Open Text Ireland Limited
Ireland
85.    Open Text K.K.
Japan
86.    Open Text Middle East (Open Text Inc. - United Arab Emirates Branch)
United Arab Emirates
87.    Open Text New Zealand Limited
New Zealand
88.    Open Text OY
Finland
89.    Open Text Pty Limited
Australia
90.    Open Text Public Sector Solutions, Inc
Virginia
91.    Open Text S. de R.L. de C.V.
Mexico
92.    Open Text S.r.l.
Italy
93.    Open Text s.r.o.
Czech Republic
94.    Open Text SA - IRELAND place of business
Ireland
95.    Open Text Software Austria GmbH
Austria
96.    Open Text Software S.L.U.
Spain
97.    Open Text Software S.L.U. - Portugal Branch
Portugal
98.    Open Text Software Technology (Shanghai) Co., Limited
China
99.    Open Text South Africa Pty Limited
South Africa
100.    Open Text Sp.z.o.o.
Poland
101.    Open Text Technologies India Private Limited
India
102.    Open Text Venture Capital Investment Limited Partnership
Ontario
103.    Resonate KT Ltd.
England & Wales
104.    StreamServe Development AB
Sweden
105.    StreamServe Limited
England & Wales
106.    StreamServe S.a.r.l. B.V.
Netherlands – Luxembourg





--------------------------------------------------------------------------------




107.    The Easylink Services Corporation SDN. BHD.
Malaysia
108.    Vignette India Private Limited
India
109.    Xpedite Inc.
Japan
110.    Xpedite Systems (UK) Limited
England & Wales
111.    Xpedite Systems AG
Switzerland
112.    Xpedite Systems GmbH
Germany
113.    Xpedite Systems Holdings, Inc.
Delaware, USA
114.    Xpedite Systems Incorporated (Malaysia) SDN. BHD.
Malaysia
115.    Xpedite Systems Limited
New Zealand
116.    Xpedite Systems Limited
Hong Kong
117.    Xpedite Systems Participations E.U.R.L.
France
118.    Xpedite Systems Pte Ltd
Singapore
119.    Xpedite Systems Pty Limited
Australia
120.    Xpedite Systems S.r.l.
Italy
121.    Xpedite Systems SA
France
122.    Xpedite Systems Spain, SA
Spain
123.    Xpedite Systems Worldwide, Inc.
Delaware, USA
124.    Xpedite, Ltd
Republic of Korea
125.    HAHT Commerce, Inc.
Delaware, USA
126.    GXS (ANZ) Pty Limited
Australia
127.    GXS S.A.
Belgium
128.    GXS Tecnologia da Informaco (Brasil) Ltda
Brazil
129.    GXS Canada Inc.
Canada
130.    GXS (Shanghai) Software Development Ltd.
China
131.    GXS SAS
France
132.    GXS GmbH
Germany
133.    GXS India Technology Centre Private Limited
India
134.    GXS SpA
Italy
135.    GXS (HK) Limited
Hong Kong
136.    GXS Co. Ltd.
Japan
137.    GXS Inc.
Korea
138.    GXS Mexico S de R.L. de C.V.
Mexico
139.    Harbinger de Mexico, S. de C.V. de R.L. (dormant)
Mexico
140.    GXS B.V.
Netherlands
141.    InterCommerce Gateway, Inc. (in liquidation)
Philippines
142.    GXS Philippines, Inc.
Philippines
143.    EC1 Pte Ltd
Singapore
144.    GXS AG
Switzerland
145.    GXS Ltd.
Thailand





--------------------------------------------------------------------------------




146.    GXS UK Holding Limited
United Kingdom
147.    Acquisition UK Limited
United Kingdom
148.    GXS Limited
United Kingdom
149.    UDEX Holdings Limited (in liquidation)
United Kingdom
150.    GXS Product Data Quality Limited (in liquidation)
United Kingdom
151.    Inovis UK Limited (in liquidation)
United Kingdom
152.    Freeway Commerce Limited (in liquidation)
United Kingdom



*See Summary of corporate changes according to Cordys Reorg Plan (Annex I
attached hereto).
See also Schedule F for full Open Text and Company organization charts.
2.
Current Canadian Chief Executive Office and Principal Place of Business and
Domicile

Open Text Corporation
275 Frank Tompa Drive
Waterloo, Ontario
N2L 0A1
Open Text ULC
1959 Upper Water Street
Suite 900
Halifax, Nova Scotia
B3J 3N2
Open Text Canada Ltd.
275 Frank Tompa Drive
Waterloo, Ontario
N2L 0A1


Ocelot Merger Sub, Inc. (to be merged into GXS Group, Inc. with GXS Group, Inc.
surviving such merger as the Borrower); Open Text USA Inc.; Vignette
Partnership, LP; Open Text Inc.; Open Text Holdings, Inc.; Easylink Services
International Corporation; Open Text Coöperatief U.A.; Open Text SARL; Open Text
SA; Open Text Software GmbH; Open Text UK Limited; Open Text Finance Sarl;
EasyLink Services USA, Inc.; Xpedite Systems, LLC; Sysgenics Limited; GXS
Holdings, Inc.; GXS Worldwide, Inc.; GXS, Inc.; GXS, Investments, Inc.; GXS
International, Inc. - Located outside of Canada


3.
Canadian Warehouses and Premises of Assets and Collateral

38 Leek Crescent
Richmond Hill, Ontario
L4B 4N8


10 Rideau Street




--------------------------------------------------------------------------------




Ottawa, Ontario
K1N 9J1


2680 Skymark Avenue, Suite 500
Mississauga, Ontario
L4W 5L6
See also Schedule C referenced herein.


4.
Locations of Duplicate Copies of Records re: Collateral Records kept in Quebec

Not Applicable
5.
Securities and Instruments

Securities owned by Domestic Guarantors:


(a)    Open Text Corporation


Open Text Corporation holds 100% of the issued and outstanding shares of the
following:


•2016090 Ontario Inc. (Ontario, Canada)
•2016091 Ontario Inc. (Ontario, Canada)
•Open Text (Hong Kong) Limited (Hong Kong)
•8493642 Canada Inc. (Canada)
•Nstein Technologies Inc. (Quebec, Canada)
•Open Text (Asia) Pte Ltd. (Singapore)
•Open Text K.K. (Japan)
•Open Text Pty Ltd. (Australia)
•Vignette India Private Limited (India)
•Easylink Services K.K. (Japan)
•Ocelot Merger Sub, Inc. (to be merged into GXS Group, Inc. with GXS Group, Inc.
surviving such merger as the Borrower ) (Delaware, USA)
•Open Text Holdings, Inc. (Delaware, USA)


Additional Securities held:


•
Open Text Brasil Comercio de Software Ltda. (Brazil) – 99%





--------------------------------------------------------------------------------




•
Open Text Technologies India Private Limited (India) – 99%

•
Vignette Partnership, LP (Delaware, USA) – 92.41% LP

•
Open Text Coöperatief U.A. (Netherlands) – 99%

•
Easylink Services Corporation India Private Limited (India) – 99%

•
Open Text Canada Ltd. (Canada) – 89,69%

•
Open Text Corporation India Private Limited (India) – 99%

•
Open Text S. de R.L. de C.V. (Mexico) – 99%

•
Open Text Venture Capital Investment Limited Partnership (Ontario) – Limited
Partner - 100% of Limited Partner Units





(b)    Open Text USA Inc.


Open Text USA Inc. holds 100% of the issued and outstanding shares of the
following:


•
Open Text Inc. (Delaware, USA)

•
Open Text Public Sector Solutions, Inc. (Virginia, USA)





(c)    Vignette Partnership, LP


Vignette Partnership, LP holds 100% of the issued and outstanding shares of the
following:
•
EasyLink Services International Corporation (Delaware, USA)

•
Open Text ULC (Nova Scotia, Canada)





(d)    Open Text Holdings, Inc. (Delaware, USA)


Open Text Holdings, Inc. holds 100% of the issued and outstanding shares of the
following:
•
Open Text USA Inc. (Delaware, USA)





(e)    EasyLink Services International Corporation (Delaware, USA)


EasyLink Services International Corporation holds 100% of the issued and
outstanding shares of the following:




--------------------------------------------------------------------------------




◦
EasyLink Services USA, Inc. (Delaware, USA)

◦
Xpedite Systems LLC (Delaware, USA)





(f)    Open Text ULC (Nova Scotia, Canada)


Open Text ULC holds 100% of the issued and outstanding shares of the following:
◦
Open Text SA (Luxembourg)

◦
Sysgenics Ltd. (United Kingdom)





(g)    Open Text Inc. (Delaware, USA)


None


(h)    Open Text Canada Ltd. (Canada)


Securities held:


◦
Vignette Partnership, LP (Delaware, USA) – 7.59% GP

◦
Open Text Coöperatief U.A. (Netherlands) – 1%





(i)    EasyLink Services USA, Inc. (Delaware, USA)


EasyLink Services USA, Inc. holds 100% of the issued and outstanding shares of
the following:


◦
EasyLink Services Latin America, Inc. (Delaware, USA)





(j)    Xpedite Sysems, LLC (Delaware, USA)


Xpedite Sysems, LLC holds 100% of the issued and outstanding shares of the
following:


◦
Xpedite Systems Worldwide, Inc. (Delaware, USA)

◦
Xpedite Systems Holdings, Inc. (Delaware, USA)



(k)
Ocelot Merger Sub, Inc. (to be merged into GXS Group, Inc. with GXS Group, Inc.
surviving such merger as the Borrower) (Delaware, USA)

Ocelot Merger Sub, Inc. (to be merged into GXS Group, Inc. with GXS Group, Inc.
surviving such merger as the Borrower) holds 100% of the issued and outstanding
shares of the following:
◦
GXS Holdings, Inc. (Delaware, USA)







--------------------------------------------------------------------------------




(l)    GXS Holdings, Inc. (Delaware, USA)


GXS Holdings, Inc. holds 100% of the issued and outstanding shares of the
following:


◦
GXS Worldwide, Inc. (Delaware, USA)



(m)    GXS Worldwide, Inc. (Delaware, USA)


GXS Worldwide, Inc. holds 700 shares Class A Common Stock; 175 shares Class A
Common Stock of the following:


◦
GXS, Inc. (Delaware, USA)





(n)    GXS, Inc. (Delaware, USA)


GXS, Inc. holds 100% of the issued and outstanding shares of the following:


•
GXS Investments, Inc. (Delaware, USA)

•
HAHT Commerce, Inc. (Delaware, USA)

•
GXS S.A. (Belgium)

•
GXS SpA (Italy)

•
Harbinger de Mexico, S. de C.V. de R.L. (dormant) (Mexico)

•
GXS AG (Switzerland)

Additional Securities held:


•
GXS Tecnologia da Informaco (Brasil) Ltda – 99.9% (Brazil)

•
GXS SAS – 99,997 shares (France)

•
GXS Co. Ltd. – 50% (Japan)

•
GXS Inc. – 85% (Korea)

•
GXS Mexico S de R.L. de C.V. – 99% (Mexico)

•
GXS Ltd. – 149,994 shares (Thailand)





(o)    GXS Investments, Inc. (Delaware, USA)


GXS Investments, Inc. holds 100% of the issued and outstanding shares of the
following:




--------------------------------------------------------------------------------






•
GXS International, Inc. (Delaware, USA)

Additional Securities held:


•
GXS India Technology Centre Private Limited – 1 share (India)



•
RailMarketplace.com, Inc. – 6%



•
GTNX, Inc. -- <1%



•
Enterworks, Inc. -- <1%





(p)    GXS International, Inc. (Delaware, USA)


GXS International, Inc. holds 100% of the issued and outstanding shares of the
following:


•
GXS (ANZ) Pty Limited (Australia)

•
GXS Canada Inc. (Canada)

•
GXS GmbH (Germany)

•
GXS (HK) Limited (Hong Kong)

•
GXS B.V. (Netherlands)

•
GXS UK Holding Limited (United Kingdom)



Additional Securities held:


•
GXS India Technology Centre Private Limited – 99.999% (India)

•
GXS Co. Ltd. – 50% (Japan)

•
GXS Mexico S de R.L. de C.V. – 1 share (Mexico)

•
GXS Philippines, Inc. – 99.88% (Philippines)

•
EC1 Pte Ltd – 81% (Singapore)

•
GXS Tecnologia da Informaco (Brasil) Ltda – 1 quota (Brazil)

•
B2B Commerce (M) Sdn. Bhd. (Malaysia) – 5.6%,

•
eSkylink.com Inc. – 29.6% (Taiwan)

•
General Electronic Commerce Services Co., Ltd. – 10.7% (Thailand)





--------------------------------------------------------------------------------








Annex I - Cordys Reorg Plan
1.
Mergers:

1.1
Cordys reorg plan:

13
December 31, 2013
Cordys Holding BV sells the shares of Cordys Inc. to Open Text Inc. and then
Cordys Inc. merges into Open Text Inc.
15
Jan 1, 2014 (TBC)
Cordys Deutschland AG merges into Open Text Softsware GmbH
17
Jan 2, 2014
bizzApps BV, Cordys Investments BV, Cordys Netherland BV, Cordys R&D BV and
Cordys Software BV merge into the Dutch Co-op



2.
Dissolutions/striking offs of the following entities:

2.4. Cordys Reorg plan
4
November 30, 2013
Federation Inc. & Federation Web, Inc. dissolve. Cordys Israel becomes a
subsidiary of Cordys Holding BV until liquidation (currently in progress)



3.
Change of ownership (transfer of shares/ownership interest):

3.4. Cordys Reorg plan
5
November 30, 2013
Cordys Holding BV sells the shares of Cordys Deutschland AG to Open Text
Software GmbH
6
November 30, 2013
Cordys Holding BV sells the shares of Cordys France SARL to Nstein France (whose
parent is Open Text SARL (France).
7
November 30, 2013
Cordys Holding BV sells the shares of Cordys UK Ltd. to Open Text UK Ltd.
11A
Jan. 1, 2014 (00:15h)
Cordys Holding BV sells the shares of Cordys Nederland BV, Cordys R&D, Cordys
Software BV and Cordys Investments BV to Dutch Co-op.
11B
Jan 1, 2014 (00:15h)
Cordys Investment BV sells the shares of bizzApps BV to Dutch Co-op
13
December 31, 2013
Cordys Holding BV sells the shares of Cordys Inc. to Open Text Inc. and then
Cordys Inc. merges into Open Text Inc.
16A
December 31, 2013
(Must happen before registration of step 17)
Cordys Nederland BV sells one of its two shares of Cordys Software India Pvt
Ltd. to Open Text Corp. for 1 USD. The remaining share is sold to Open Text
Canada Ltd. for 1 USD

4.
Migrations (change of governing jurisdiction) and Conversions (change of
organization form): N/A

5.
Name changes: N/A

6.
Other changes: N/A









--------------------------------------------------------------------------------




SCHEDULE B


Litigation
Nil.






--------------------------------------------------------------------------------




SCHEDULE C
Location of Business
Places of Business / Locations of Material Tangible Personal Property of Loan
Parties


Ottawa, Ontario
10 Rideau Street, Ottawa, Ontario K1N 9J1


Richmond Hill, Ontario
38 Leek Crescent, Richmond Hill, Ontario L4B 4N8


Waterloo, Ontario
275 Frank Tompa Drive, Waterloo, Ontario N2L 0A1


 
 
Austin, TX
Four Barton Skyway, 1301 S Mopac Expressway, Ste 100
Bellevue, WA
301, 116th Avenue SE, Suite 500, Bellevue, WA 98004
Columbus, OH
3671 Ridge Mill Drive, Hilliard, OH, 43026
Piscataway, NJ
33 Knightsbridge Road
San Francisco, CA
600 Montgomery Street, San Francisco, CA
Tampa, FL
Intellicenter Building I, 12653 Telecom Drive, Temple Terrace, FL 33637
Tinton Falls, NJ
100 Tormee Drive
Gaithersburg, MD
9711 Washingtonian Blvd., Ste. 700, Gaithersburg, MD 20878
Brookpark, OH
5347 West 161st Street, Brook Park, OH 44142
Lithia Springs, GA
375 Riverside Pkwy, Lithia Springs, GA 30122
Allen, TX
900 Venture Dr, Allen, TX 75013



Additional locations of material tangible personal property by non-Loan Parties:
Technopark2
Werner-von-Siemens- Ring 20, D-85630
Grasbrunn, Germany


Thames Valley Park
420 Thames Valley Park Drive
Reading, UK
RG6 1PU


Unit No. 301, 3rd Floor, Building No. 14 & Unit 4, 9th Floor
Building No. 20
MindSpace IT Park, Hi-Tec City, Madhapur
Hyderabad AP 500 081 India






--------------------------------------------------------------------------------




Marunouchi Trust Tower – Main
1-8-3 Marunouchi Chiyado-ku
Tokyo, 100-0005 Japan






--------------------------------------------------------------------------------




SCHEDULE D
Trademarks / Patents, Etc.
Nil.






--------------------------------------------------------------------------------




SCHEDULE E
Owned Real Property
•
275 Frank Tompa Drive

Waterloo, Ontario
N2L 0A1


Note:    Building on this location is owned. However, land that building is
situated on is leased.




•
5347 West 161st Street

Brook Park, OH
44142








--------------------------------------------------------------------------------




SCHEDULE F
Subsidiaries
[a282914311termloanbdi_image1.gif]




--------------------------------------------------------------------------------




[a282914311termloanbdi_image2.gif]






--------------------------------------------------------------------------------






[a282914311termloanbdi_image3.gif]




--------------------------------------------------------------------------------




[a282914311termloanbdi_image4.gif]
Note: Also refer to Summary of corporate changes according to Cordys Reorg Plan
(Annex I to Schedule A)












--------------------------------------------------------------------------------




[document4image1.gif]




--------------------------------------------------------------------------------




SCHEDULE G
Material Permits
Nil.






--------------------------------------------------------------------------------




SCHEDULE H
Material Agreements
Nil.








--------------------------------------------------------------------------------




SCHEDULE I
Environmental Matters
Nil.






--------------------------------------------------------------------------------




SCHEDULE J
Exempt Immaterial Subsidiaries
Business Entity
Jurisdiction
1.    2016090 Ontario Inc.
Ontario
2.    2016091 Ontario Inc.
Ontario
3.    8493642 Canada Inc.
Canada
4.    bizzApps B.V.*
Netherlands
5.    Cordys (Beijing) Co. Ltd.*
China
6.    Cordys Australia Pty. Ltd.*
Australia
7.    Cordys Deutschland AG*
Germany
8.    Cordys Deutschland Service GmbH*
Germany
9.    Cordys France S.a.r.l.*
France
10.    Cordys Holding B.V.*
Netherlands
11.    Cordys Hong Kong Ltd. *
Hong Kong
12.    Cordys Investments B.V.*
Netherlands
13.    Cordys Israel Ltd. *
Israel
14.    Cordys Japan Co. Ltd. *
Japan
15.    Cordys Nederland B.V.*
Netherlands
16.    Cordys Nederland B.V. - China Representation Office*
China
17.    Cordys Nordics AB*
Sweden
18.    Cordys R&D B.V.*
Netherlands
19.    Cordys Shanghai Co. Ltd.*
China
20.    Cordys Singapore Pte. Ltd.*
Singapore
21.    Cordys Software B.V.*
Netherlands
22.    Cordys Software India Pvt. Ltd.*
India
23.    Cordys UK Ltd.*
England & Wales
24.    Cordys, Inc.*
Michigan
25.    Easylink Do Brasil Comunicacoes Ltda
Brazil
26.    Easylink Services (Deutschland) GMBH
Germany
27.    Easylink Services (France) S.A.R.L.
France
28.    Easylink Services (Hong Kong) Limited
Hong Kong
29.    Easylink Services Australia Pty Limited
Australia
30.    Easylink Services Corp. Pte Ltd
Singapore
31.    Easylink Services Corporation India Private Limited
India
32.    Easylink Services International Limited
England & Wales
33.    Easylink Services International Limited - Ireland Branch
Ireland
34.    Easylink Services K.K.
Japan
35.    Easylink Services Korea Corporation
Republic of Korea
36.    Easylink Services Latin America, Inc.
Delaware
37.    Federation Web, Inc.*
Delaware





--------------------------------------------------------------------------------




Business Entity
Jurisdiction
38.    Federation, Inc.*
Delaware
39.    Global 360 (Australia) Pty Limited
Australia
40.    Global 360 China Limited
Hong Kong
41.    Global 360 China Limited - China Branch
China
42.    Global 360 Germany GmbH
Germany
43.    Global 360 Spain S.L.U.
Spain
44.    Global 360 UK Limited
England & Wales
45.    ICCM Professional Services Ltd.
England & Wales
46.    Metastorm Limited
England & Wales
47.    Metastorm UK Limited
England & Wales
48.    Nstein Technologies France S.A.S.U.
France
49.    Open Text (Asia) Pte Limited
Singapore
50.    Open Text (Hong Kong) Limited
Hong Kong
51.    Open Text A/S
Denmark
52.    Open Text AB
Sweden
53.    Open Text Brasil Comercio De Software LTDA
Brazil
54.    Open Text Conseil Inc.
Canada
55.    Open Text Coöperatief U.A. – BELGIUM Branch
Belgium
56.    Open Text Corporation India Private Limited
India
57.    Open Text Document Technologies GmbH
Germany
58.    Open Text Finance SARL - IRELAND Place of Business
Ireland
59.    Open Text Ireland Limited
Ireland
60.    Open Text K.K.
Japan
61.    Open Text Middle East (Open Text Inc. - United Arab Emirates Branch)
United Arab Emirates
62.    Open Text New Zealand Limited
New Zealand
63.    Open Text OY
Finland
64.    Open Text Pty Limited
Australia
65.    Open Text Public Sector Solutions, Inc
Virginia
66.    Open Text S. de R.L. de C.V.
Mexico
67.    Open Text S.r.l.
Italy
68.    Open Text s.r.o.
Czech Republic
69.    Open Text SA - IRELAND place of business
Ireland
70.    Open Text Software Austria GmbH
Austria
71.    Open Text Software S.L.U.
Spain
72.    Open Text Software S.L.U. - Portugal Branch
Portugal
73.    Open Text Software Technology (Shanghai) Co., Limited
China
74.    Open Text South Africa Pty Limited
South Africa
75.    Open Text Sp.z.o.o.
Poland





--------------------------------------------------------------------------------




Business Entity
Jurisdiction
76.    Open Text Technologies India Private Limited
India
77.    Open Text Venture Capital Investment Limited Partnership
Ontario
78.    Resonate KT Ltd.
England & Wales
79.    StreamServe Limited
England & Wales
80.    StreamServe S.a.r.l. B.V.
Netherlands - Luxembourg
81.    The Easylink Services Corporation SDN. BHD.
Malaysia
82.    Vignette India Private Limited
India
83.    Xpedite Inc.
Japan
84.    Xpedite Systems (UK) Limited
England & Wales
85.    Xpedite Systems AG
Switzerland
86.    Xpedite Systems GmbH
Germany
87.    Xpedite Systems Holdings, Inc.
Delaware
88.    Xpedite Systems Incorporated (Malaysia) SDN. BHD.
Malaysia
89.    Xpedite Systems Limited
New Zealand
90.    Xpedite Systems Limited
Hong Kong
91.    Xpedite Systems Participations E.U.R.L.
France
92.    Xpedite Systems Pte Ltd
Singapore
93.    Xpedite Systems Pty Limited
Australia
94.    Xpedite Systems S.r.l.
Italy
95.    Xpedite Systems SA
France
96.    Xpedite Systems Spain, SA
Spain
97.    Xpedite Systems Worldwide, Inc.
Delaware
98.    Xpedite, Ltd
Republic of Korea
99.    HAHT Commerce, Inc.
Delaware, USA
100.    GXS (ANZ) Pty Limited
Australia
101.    GXS S.A.
Belgium
102.    GXS Tecnologia da Informaco (Brasil) Ltda
Brazil
103.    GXS Canada Inc.
Canada
104.    GXS (Shanghai) Software Development Ltd.)
China
105.    GXS SAS
France
106.    GXS GmbH
Germany
107.    GXS India Technology Centre Private Limited
India
108.    GXS SpA
Italy
109.    GXS (HK) Limited
Hong Kong
110.    GXS Co. Ltd.
Japan
111.    GXS Inc.
Korea
112.    GXS Mexico S de R.L. de C.V.
Mexico





--------------------------------------------------------------------------------




Business Entity
Jurisdiction
113.    Harbinger de Mexico, S. de C.V. de R.L. (dormant)
Mexico
114.    GXS B.V.
Netherlands
115.    InterCommerce Gateway, Inc. (in liquidation)
Philippines
116.    GXS Philippines, Inc.
Philippines
117.    EC1 Pte Ltd
Singapore
118.    GXS AG
Switzerland
119.    GXS Ltd.
Thailand
120.    GXS UK Holding Limited
United Kingdom
121.    Acquisition UK Limited
United Kingdom
122.    GXS Limited
United Kingdom
123.    UDEX Holdings Limited (in liquidation)
United Kingdom
124.    GXS Product Data Quality Limited (in liquidation)
United Kingdom
125.    Inovis UK Limited (in liquidation)
United Kingdom
126.    Freeway Commerce Limited (in liquidation)
United Kingdom



*See Summary of corporate changes according to Cordys Reorg Plan (Annex I to
Schedule A)






--------------------------------------------------------------------------------




SCHEDULE K
Existing Debt / Liens / Restrictions


Existing Debt
1.
Debt under the Existing Credit Agreement



2.
See below schedule of Open Text intercompany loans:

Borrower
 
Lender
 
Amount US$
 
 
 
 
 
Xpedite Systems Worldwide, Inc.
 
Easylink Services International Corporation
$
1,342,601
Xpedite Systems Worldwide, Inc.
 
Xpedite Systems LLC
 
1,941,315
Xpedite Systems Worldwide, Inc.
 
Xpedite Systems LLC
 
1,323,594
Open Text Software S.L.U.
 
Open Text SA
 
6,758,170
Open Text Inc. - United Arab Emirates Branch
 
Open Text SA
 
3,864,865
Open Text Conseil Inc.
 
Open Text SA
 
749,826
Open Text S.r.l.
 
Open Text SA
 
381,223
Open Text South Africa Pty Limited
 
Open Text Coöperatief U.A.
 
1,039,492
Xpedite Systems Participations EURL
 
Open Text Coöperatief U.A.
 
16,171,347
Xpedite Systems Participations EURL
 
Open Text Coöperatief U.A.
 
929,086
Sysgenics Limited
 
Open Text UK Limited
 
21,379,274
Open Text (Hong Kong) Limited
 
Easylink Services International Corporation
 
2,117,553
Open Text Sp. z.o.o.
 
Open Text Software GmbH
 
821,539
Open Text Sp. z.o.o.
 
Open Text Software GmbH
 
47,077
Open Text Corporation
 
Open Text Document Technologies GmbH
 
23,379,312
Open Text Coöperatief U.A.
 
Xpedite Systems Worldwide, Inc.
 
9,045,126
Open Text UK Limited
 
Global 360 UK Limited
 
3,439,303
Open Text UK Limited
 
ICCM Professional Services Ltd.
 
5,331,402
Open Text Corporation
 
Open Text A/S
 
6,653,698
Open Text UK Limited
 
Metastorm Ltd.
 
7,624,053
Open Text Coöperatief U.A.
 
Metastorm Ltd.
 
1,577,385
Open Text SA
 
Open Text Software Austria GmbH
 
11,367,879
Open Text Coöperatief U.A.
 
Open Text AG
 
22,136,689
Open Text UK Limited
 
Resonate KT Limited
 
2,810,798
Open Text SA
 
StreamServe S.a.r.l. B.V.
 
29,967,101



3.
See below schedule of GXS intercompany loans as of September 30, 2013:





--------------------------------------------------------------------------------




Borrower
 
Lender
 
Amount US$
 
 
 
 
 
GXS, Inc.
 
GXS SAS (France)
$
3,797,105
GXS, Inc.
 
GXS SA (Belgium)
 
3,585,414
GXS, Inc.
 
GXS GmbH (Germany)
 
5,528,049
GXS, Inc.
 
GXS (ANZ) Pty Ltd
 
6,705,472
GXS, Inc.
 
GXS Canada Inc.
 
7,755,200
GXS, Inc.
 
GXS Tecnologia da Informação (Brasil)
 
4,880,940
GXS, Inc.
 
GXS Ltd (UK)
 
4,816,500
GXS Inc. (Korea)
 
GXS, Inc.
 
400,000
GXS Company Ltd. (Japan)
 
GXS, Inc.
 
1,403,586
GXS Tecnologia da Informação (Brasil)
 
GXS, Inc.
 
4,546,246
Acquisition UK Ltd
 
GXS International, Inc.
 
42,499,057
Acquisition UK Ltd
 
GXS Ltd (UK)
 
6,285,533
GXS UK Holding Ltd
 
GXS Ltd (UK)
 
5,930,727
GXS BV (Netherlands)
 
GXS SpA (Italy)
 
810,300
GXS, Inc.
 
GXS Worldwide, Inc.
 
785,000,000
GXS, Inc.
 
GXS Holdings, Inc.
 
67,643,584



Existing Liens
1.
Encumbrances securing Debt in a principal amount of up to U.S. $900,000,000
under the Existing Credit Agreement (or any Refinancing Debt in respect thereof)



2.
Encumbrances securing Debt referred to in clause (f) of the definition of
Permitted Debt (or any Refinancing Debt in respect thereof)



3.
Quota Pledge Agreement, made as of March 23, 2009 among GXS, Inc., Banco ABN
AMRO Real S.A., FNC - Comercio E Partcipacoes Ltda., Unibanco Participacoes
Societarias S.A., EDS - Electronic Data Systems Do Brasil Ltda. and GXS
Tecnologia Da Informacao (Brasil) Ltda. (pledge of 15% of quotas of GXS
Tecnologia Da Informacao (Brasil) Ltda.)



4.
Quota Pledge Agreement, dated as of December 23, 2009 by and among GXS, Inc.,
Wilmington Trust FSB, as collateral trustee for the Secured Parties and GXS
Tecnologia da Informacao (Brasil) Ltda. (pledge of 65% of quotas of GXS
Tecnologia Da Informacao (Brasil) Ltda.)*



*Pledge in connection with the GXS Indebtedness which will be repaid on the
Closing Date but lien may remain in place for a period after the Closing Date
due to lien release mechanics in Brazil.


Existing Restrictions
1.
EC1 Pte Ltd: Shareholders Agreement for Commerce Network Singapore Pte Ltd by
and among GEIS International, Inc., ST Computer Systems & Services Ltd, and
Commerce Network Singapore Ltd., dated September 29, 1998 (Restrictions on EC1
Pte. Ltd. (Singapore) to pay dividends, enter certain transactions with
affiliates or take certain other actions without approval of minority
shareholder)





--------------------------------------------------------------------------------






2.
GXS Ltd. (Korea): Stock Purchase Agreement, dated as of December 12, 1997, by
and between the Digital Management Inc. Shareholders and GE Information
Services, Inc. (Restrictions on GXS Inc. (Korea) to pay dividends, enter certain
transactions with affiliates or take certain other actions without approval of
minority shareholder)



3.
The Existing Credit Agreement





SCHEDULE L
A)
Open Text Corporation - Intercompany Securities

Loan Party
Securities
% of Issued and Outstanding Securities
% of interest PLEDGED
OPEN TEXT CORPORATION
1.    
2016090 Ontario Inc. (Canada)
Securities:   100 Common Shares
100%
All
2.    
2016091 Ontario Inc. (Canada)
Securities:   100 Common Shares
100%
All
3.    
Open Text (Hong Kong) Limited (Hong Kong)
Securities: 2 Ordinary Shares
100%
All
4.    
8493642 Canada Inc. (Canada)
Securities: 1 Common Share
100%
All
5.    
Nstein Technologies Inc. (Quebec, Canada)
Securities: 1,101 Common Shares 
100%
All
6.    
Open Text (Asia) Pte. Ltd. (Singapore)
Securities:   13,850,000 Ordinary Shares
100%
All
7.    
Open Text K.K. (Japan)
Securities:   400 Common Shares
100%
All





--------------------------------------------------------------------------------




Loan Party
Securities
% of Issued and Outstanding Securities
% of interest PLEDGED
8.    
EasyLink Services K.K. (Japan)
Securities:   710 Common Shares
100%
All
9.    
Open Text Pty Ltd. (Australia)
Securities:   100 Ordinary Shares
100%
All
10.    
Vignette India Pvt Ltd. (India)
Securities:   1,664,600 Shares
99.99%
All
11.    
Ocelot Merger Sub, Inc. (Delaware, USA) (to be merged into GXS Group, Inc. with
GXS Group, Inc. surviving such merger as the Borrower)
Securities:   1,000 Common Shares (Uncertificated)
100%
All
12.    
Open Text Holdings, Inc. (Delaware, USA)
Securities:  1,000 Common Shares
100%
All
13.    
Open Text Brasil Comerico de Software Ltda. (Brazil)
Securities: 984,150 Quota 
99%
All
14.    
Open Text Technologies India Private Limited (India)
Securities:   9,999 Shares
99%
All
15.    
Vignette Partnership, LP (Delaware, USA)
Securities: Limited Partner
92.41%
All
16.    
Open Text Coöperatief U.A. (Netherlands)
Securities:   99 Ordinary Shares
99%
All





--------------------------------------------------------------------------------




Loan Party
Securities
% of Issued and Outstanding Securities
% of interest PLEDGED
17.    
Easylink Services Corporation India Private Limited (India)
Securities:   9,999 Common Shares
99%
All
18.    
Open Text Canada Ltd. (Canada)
Securities:   2,027 Common Shares
89,69%
All
19.    
Open Text Corporation India Private Limited (India)
Securities:   999 Common Shares
99%
All
20.    
Open Text S. de R.L. de C.V. (Mexico)
Securities:   99,000 Mexico Pesos Equity Parts
99%
All
21.    
Open Text Venture Capital Investment Limited Partnership (Ontario, Canada)
Securities: 5,250,001 Limited Partner Units
100% (of LP Units)
All
OPEN TEXT USA INC.
1.    
Open Text Inc. (Delaware, USA)
Securities: 1,100 Common Shares 
100%
All
2.    
Open Text Public Sector Solutions, Inc. (Virginia, USA)
Securities: 1,000 Common Shares 
100%
All
VIGNETTE PARTNERSHIP, LP
1.    
EasyLink Services International Corporation (Delaware, USA)
Securities: 100 common shares
100%
All





--------------------------------------------------------------------------------




Loan Party
Securities
% of Issued and Outstanding Securities
% of interest PLEDGED
2.    
Open Text ULC (Nova Scotia, Canada)
Securities: 9,238 common shares
100%
All
OPEN TEXT INC.
1.    
Open Text Middle East – DUBAI, UAE Branch of Open Text Inc.
Securities: No securities issued
N/A
N/A
OPEN TEXT ULC
1.    
Open Text SA (Luxembourg)
Securities: 25,150,000 MRP A Shares


12,500,000 MRP C Shares


473,067,418 MRP B Shares


564,724,050 Ordinary Shares


97.94%
All
2.    
Sysgenics Ltd. (United Kingdom)
Securities: 320,250 Ordinary Shares and 140,000 Ordinary A Series Shares
100%
All
OPEN TEXT HOLDINGS, INC.
1.    
Open Text USA Inc. (Delaware, USA)
Securities: 883  common shares
100%
All
EASYLINK SERVICES INTERNATIONAL CORPORATION
1.    
EasyLink Services USA, Inc. (Delaware, USA)
Securities: 1 common share
100%
All
2.    
Xpedite Systems LLC (Delaware, USA)
Securities: 100 units
100%
All
OPEN TEXT CANADA LTD.





--------------------------------------------------------------------------------




Loan Party
Securities
% of Issued and Outstanding Securities
% of interest PLEDGED
1.    
Vignette Partnership, LP (Delaware, USA)
Securities: General Partner
7.59%
All
2.    
Open Text Coöperatief U.A. (Netherlands)


Securities:   1 Ordinary Shares
1%
All
EASYLINK SERVICES USA, INC.
1.    
EasyLink Services Latin America, Inc. (Delaware, USA)


Securities:   100 Common Shares
100%
All
XPEDITE SYSTEMS, LLC
1.    
Xpedite Systems Worldwide, Inc. (Delaware, USA)
Securities: 200 Common Shares


100%
All
2.    
Xpedite Systems Holdings, Inc. (Delaware, USA)
Securities: 100 Common Shares
100%
All
BORROWER
1.    GXS Holdings, Inc.
Securities: 100 shares Common Stock
100%
All
GXS HOLDINGS, INC.
1.    GXS Worldwide, Inc.
Securities: 1000 shares Common Stock
100%
All
GXS WORLDWIDE, INC.
1.    GXS, Inc.
Securities: 700 shares Class A Common Stock; 175 shares Class A Common Stock
100%
All
GXS, INC.
1.    GXS Investments, Inc.
Securities: 100 shares of common stock
100%
All
2.    HAHT Commerce, Inc.
Securities: 1000 shares of Common Stock
100%
All
3.    GXS S.A.
Securities: All
100%
None





--------------------------------------------------------------------------------




Loan Party
Securities
% of Issued and Outstanding Securities
% of interest PLEDGED
4.    GXS SpA
Securities: All
100%
None
5.    Harbinger de Mexico, S. de C.V. de R.L. (dormant)
Securities: All
100%
None
6.    GXS AG
Securities: All
100%
None
7.    GXS Tecnologia da Informaco (Brasil) Ltda
Securities: 99.9%
99.9%
85%
8.    GXS SAS
Securities: 99.9%
99.9%
None
9.    GXS Co. Ltd.
Securities: 200 shares
50%
None
10.    GXS Inc.
Securities: 85%
85%
None
11.    GXS Mexico S de R.L. de C.V.
Securities: 2,970 pesos
99%
None
12.    GXS Ltd.
Securities: 149,994 shares
99.99%
None
GXS INVESTMENTS, INC.
1.    GXS International, Inc.
Securities: 100 shares Common Stock
100%
All
2.    GXS India Technology Centre Private Limited
Securities: 1 share
0.01%
None
GXS INTERNATIONAL, INC.
1.    GXS (ANZ) Pty Limited
Securities: 9,000,000 shares
100%
None
2.    GXS Canada Inc.
Securities: 22,100 common shares
100%
None
3.    GXS GmbH
Securities: All
100%
100%
4.    GXS (HK) Limited
Securities: 3,864,903 shares
100%
None
5.    GXS B.V.
Securities: All
100%
None
6.    GXS UK Holding Limited
Securities: All
100%
None
7.    GXS India Technology Centre Private Limited
Securities: 999,999 shares
99.99%
None
8.    GXS Co. Ltd.
Securities: 200 shares
50%
None
9.    GXS Mexico S de R.L. de C.V.
Securities: 30 pesos
1%
None
10.    GXS Philippines, Inc.
Securities: 99.88%
99.88%
None





--------------------------------------------------------------------------------




Loan Party
Securities
% of Issued and Outstanding Securities
% of interest PLEDGED
11.    EC1 Pte Ltd
Securities: 81%
81%
None
12.    GXS Tecnologia da Informaco (Brasil) Ltda
Securities: 1 quota
0.01%
None
OPEN TEXT COÖPERATIEF U.A.
1.    Open Text South Africa Pty. Ltd. (South Africa)
Securities: 100 Ordinary Shares
100%
All
2.    Open Text S.r.o. (Czech Republic)
Securities: CZK 200,000
100%
All
3.    Open Text SARL (France)
Securities:   6,003 Ordinary Shares
100%
All
4.    Cordys Holding B.V.*
Securities: 1,046,047,100 Ordinary Shares
100%
All
5.    Open Text Software S.L.U. (Spain)
Securities: EURO 4,025
100%
All
6.    Open Text New Zealand Limited (New Zealand)
Securities: 100 Ordinary Shares 
100%
All
7.    Open Text Oy (Finland)
Securities: 100 Shares
100%
All
8.    Open Text S.R.L. (Italy)
Securities: EURO 100,000
100%
All
9.    EasyLink Services France SARL
Securities: 1,054,532 Shares
100%
All
10.    Xpedite Systems Participations E.U.R.L. (France)
Securities: 646,434 Shares
69%
All
11.    Open Text AG (Switzerland)
Securities: 1,100,000 Ordinary Shares
100%
All
12.    Open Text UK Limited (UK)
Securities: 8,600,100 Ordinary Shares 
100%
All
13.    Open Text Ireland Limited (Ireland)
Securities: 60,003 Ordinary Shares 
100%
All
14.    Open Text A/S (Denmark)
Securities:   5,000 Shares
100%
All
15.    Open Text AB (Sweden)
Securities: 100,000 Shares 
100%
All
16.    Open Text Sp. Z.o.o. (Poland)
Securities: PLN 100,000
100%
All
17.    Metastorm UK Ltd. (UK)
Securities: 1,000 Ordinary Shares 
100%
All
18.    Open Text Coöperatief U.A. – BELGIUM Branch
Securities: No securities issued 
N/A
N/A
OPEN TEXT SARL





--------------------------------------------------------------------------------




Loan Party
Securities
% of Issued and Outstanding Securities
% of interest PLEDGED
1.    Nstein Technologies France SASU (France)
Securities: 1,200 Ordinary Shares
100%
All
OPEN TEXT SA
1.    StreamServe S.a.r.l. B.V. (Luxembourg/Netherlands)
Securities: 41 Ordinary Shares
100%
All
2.    Global 360 UK Ltd. (United Kingdom)
Securities: 1,000 Ordinary Shares
100%
All
3.    Open Text Finance SARL (Luxembourg)
Securities: 35,820,000 Ordinary Shares
100%
All
4.    Global 360 Germany GmbH (Germany)
Securities: Euro 50,000
100%
All
5.    Global 360 Spain S.L.U. (Spain)
Securities: 3,200 Shares
100%
All
6.    Open Text SA – IRELAND PLACE OF BUSINESS (Ireland)
Securities: No securities issued
N/A
N/A
OPEN TEXT SOFTWARE GMBH
1.    Open Text Software Austria GmbH (Austria)
Securities: 1 Share
100%
All
2.    Open Text Document Technologies GmbH (Germany)
Securities: Euro 25,000
100%
All
OPEN TEXT UK LIMITED
1.    StreamServe Ltd. (United Kingdom)
Securities: 1 Ordinary Share
100%
All
2.    ICCM Professional Services Ltd. (United Kingdom)
Securities: 50 Ordinary Shares
100%
All
3.    Xpedite Systems (UK) Limited (United Kingdom)
Securities: 6,351,711 Ordinary Shares
100%
All
4.    EasyLink Services International Limited (United Kingdom)
Securities: 100 Ordinary Shares
100%
All
OPEN TEXT FINANCE S.A.R.L.
1.    Open Text Finance SARL– IRELAND PLACE OF BUSINESS (Ireland)
Securities: No securities issued
N/A
N/A
SYSGENICS LIMITED
1.    Resonate KT Ltd. (United Kingdom)
Securities: 600 Ordinary Shares


100%
All





--------------------------------------------------------------------------------




Loan Party
Securities
% of Issued and Outstanding Securities
% of interest PLEDGED
2.    Open Text SA (Luxembourg)
Securities: 16,359,483 MRP B Shares
1.49%
All



*See Summary of corporate changes according to Cordys Reorg Plan (Annex I to
Schedule A)






--------------------------------------------------------------------------------





PARI PASSU INTERCREDITOR AGREEMENT


dated as of


January 16, 2014


among

Barclays Bank PLC,
as Intercreditor Agent as of the date hereof,


Barclays Bank PLC,
as Authorized Representative under the 2011 Credit Agreement,


Barclays Bank PLC,
as Authorized Representative under the 2014 Credit Agreement,


and


each additional Authorized Representative from time to time party hereto


relating to


OPEN TEXT CORPORATION




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
ARTICLE I

Definitions
SECTION 1.01
Construction; Certain Defined Terms    1

ARTICLE II

Priorities and Agreements with Respect to Common Collateral
SECTION 2.01
Priority of Claims    11

SECTION 2.02
Actions with Respect to Common Collateral; Prohibition on Contesting Liens    13

SECTION 2.03
No Interference; Payment Over    14

SECTION 2.04
Automatic Release of Liens; Amendments to First-Priority Collateral
Documents    15

SECTION 2.05
Certain Agreements with Respect to Bankruptcy or Insolvency Proceedings    15

SECTION 2.06
Reinstatement    16

SECTION 2.07
Insurance    16

SECTION 2.08
Refinancings    16

SECTION 2.09
Possessory Collateral Agent as Gratuitous Bailee/Agent for Perfection    17

ARTICLE III

Existence and Amounts of Liens and Obligations
ARTICLE IV

The Intercreditor Agent
SECTION 4.01
Appointment and Authority    18

SECTION 4.02
Rights as a First-Priority Secured Party; Resignation and Replacement    19

SECTION 4.03
Exculpatory Provisions    20

SECTION 4.04
Reliance by Intercreditor Agent    23

SECTION 4.05
Delegation of Duties    23

SECTION 4.06
Non-Reliance on Applicable Authorized Agent and Other First-Priority Secured
Parties    23

SECTION 4.07
Collateral and Guaranty Matters    23

SECTION 4.08
Voting    24





--------------------------------------------------------------------------------




ARTICLE V

Miscellaneous
SECTION 5.01
Notices    24

SECTION 5.02
Waivers; Amendment; Joinder Agreements    25

SECTION 5.03
Parties in Interest    26

SECTION 5.04
Survival of Agreement    26

SECTION 5.05
Counterparts    26

SECTION 5.06
Severability    26

SECTION 5.07
Governing Law    26

SECTION 5.08
Submission to Jurisdiction; Waivers    27

SECTION 5.09
WAIVER OF JURY TRIAL    27

SECTION 5.10
Headings    27

SECTION 5.11
Conflicts    28

SECTION 5.12
Provisions Solely to Define Relative Rights    28

SECTION 5.13
Authorized Representatives    28

SECTION 5.14
Joinder Requirements    28





Annexes and Exhibits


Annex A    Consent of Grantors





--------------------------------------------------------------------------------




This PARI PASSU INTERCREDITOR AGREEMENT (as amended, restated, modified or
supplemented from time to time, this “Agreement”), dated as of January 16, 2014,
is among BARCLAYS BANK PLC, as Intercreditor Agent (as defined herein), BARCLAYS
BANK PLC, as Authorized Representative for the 2011 Credit Agreement Secured
Parties (in such capacity and together with its successors in such capacity, the
“2011 Administrative Agent”), BARCLAYS BANK PLC, as Authorized Representative
for the 2014 Credit Agreement Secured Parties (in such capacity and together
with its successors in such capacity, the “2014 Administrative Agent”), and each
additional Authorized Representative from time to time party hereto for the
Other First-Priority Secured Parties of the Series with respect to which it is
acting in such capacity, as consented to by the Grantors in the Consent of
Grantors.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Barclays Bank PLC, in its capacity as Intercreditor Agent, the
2011 Administrative Agent (for itself and on behalf of the 2011 Credit Agreement
Secured Parties), the 2014 Administrative Agent (for itself and on behalf of the
2014 Credit Agreement Secured Parties) and each additional Authorized
Representative (for itself and on behalf of the Other First-Priority Secured
Parties of the applicable Series) agree as follows:
ARTICLE I

Definitions
SECTION 1.01    Construction; Certain Defined Terms.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument, other document,
statute or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof,
(iv) unless otherwise expressly stated herein, all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (vi)
the term “or” is not exclusive.
(b)    It is the intention of the First-Priority Secured Parties of each Series
that the holders of First-Priority Obligations of such Series (and not the
First-Priority Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the
First-Priority Obligations of such Series are unenforceable under applicable law
or




--------------------------------------------------------------------------------




are subordinated to any other obligations (other than another Series of
First-Priority Obligations), (y) any of the First-Priority Obligations of such
Series do not have an enforceable security interest in any of the Collateral
securing any other Series of First-Priority Obligations and/or (z) any
intervening security interest exists securing any other obligations (other than
another Series of First-Priority Obligations and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) on a basis ranking prior to the security interest of such Series of
First-Priority Obligations but junior to the security interest of any other
Series of First-Priority Obligations or (ii) the existence of any Collateral for
any other Series of First-Priority Obligations that is not Common Collateral
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First-Priority Obligations, an “Impairment” of such
Series). In the event of any Impairment with respect to any Series of
First-Priority Obligations, the results of such Impairment shall be borne solely
by the holders of such Series of First-Priority Obligations, and the rights of
the holders of such Series of First-Priority Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First-Priority Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First-Priority Obligations
subject to such Impairment. Additionally, in the event the First-Priority
Obligations of any Series are modified pursuant to applicable law (including,
without limitation, pursuant to Section 1129 of the Bankruptcy Code), any
reference to such First-Priority Obligations or the Secured Credit Documents
governing such First-Priority Obligations shall refer to such obligations or
such documents as so modified.
(c)    Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the 2011 Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:
“2011 Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.
“2011 Credit Agreement” means that certain Credit Agreement, dated as of October
2, 2006, amended as of February 15, 2007, further amended as of September 24,
2009, amended and restated as of November 9, 2011 and further amended as of the
date of this agreement, among Open Text ULC, the Company, the other borrowers
party thereto, the lending institutions from time to time parties thereto, the
2011 Administrative Agent and the other parties thereto as amended, restated,
supplemented or otherwise modified, refinanced or replaced from time to time,
including, in the event such 2011 Credit Agreement is terminated or replaced and
the Company subsequently enters into any agreement or other document evidencing
any Indebtedness in the form of loans or commitments to make loans or issue
letters of credit, such agreement or other document if designated by the Company
to be the “2011 Credit Agreement” hereunder.
“2011 Credit Agreement Collateral Agent” means Barclays Bank PLC, in its
capacity as collateral agent for the 2011 Credit Agreement Secured Parties,
together with its successors and assigns in such capacity.
“2011 Credit Agreement Documents” means the 2011 Credit Agreement and the other
“Credit Documents” as defined in the 2011 Credit Agreement (or any Equivalent
Provision thereof).




--------------------------------------------------------------------------------




“2011 Credit Agreement Obligations” means all “Guaranteed Obligations” (as such
term is defined in the 2011 Credit Agreement (or the Equivalent Provision
thereof)) of the Company and other obligors under the 2011 Credit Agreement or
any of the other 2011 Credit Agreement Documents and all other obligations to
pay principal, premium, if any, and interest (including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding) when due and payable, and
all other amounts due or to become due under or in connection with the 2011
Credit Agreement Documents and the performance of all other Obligations of the
obligors thereunder to the lenders and agents under the 2011 Credit Agreement
Documents, according to the respective terms thereof and in the case incurred in
a principal amount in excess of $900,000,000 after the date hereof, to the
extent expressly permitted to constitute First-Priority Obligations subject to
this Agreement under the terms of each extant Secured Credit Document.
“2011 Credit Agreement Secured Parties” means the “Guaranteed Parties” as
defined in the 2011 Credit Agreement (or the Equivalent Provision thereof).
“2014 Administrative Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.
“2014 Credit Agreement” means that certain Credit Agreement, dated as of January
16, 2014, among Ocelot Merger Sub, Inc., the Company, the other Grantors party
thereto, the lending institutions from time to time parties thereto, the 2014
Administrative Agent and the other parties thereto as amended, restated,
supplemented or otherwise modified, refinanced or replaced from time to time,
including, in the event such 2014 Credit Agreement is terminated or replaced and
the Company subsequently enters into any agreement or other document evidencing
any Indebtedness in the form of loans or commitments to make loans or issue
letters of credit, such agreement or other document if designated by the Company
to be the “2014 Credit Agreement” hereunder.
“2014 Credit Agreement Collateral Agent” means Barclays Bank PLC, in its
capacity as collateral agent for the 2014 Credit Agreement Secured Parties,
together with its successors and assigns in such capacity.
“2014 Credit Agreement Documents” means the 2014 Credit Agreement and the other
“Credit Documents” as defined in the 2014 Credit Agreement (or any Equivalent
Provision thereof).
“2014 Credit Agreement Obligations” means all “Guaranteed Obligations” (as such
term is defined in the 2014 Credit Agreement (or the Equivalent Provision
thereof)) of the Company and other obligors under the 2014 Credit Agreement or
any of the other 2014 Credit Agreement Documents and all other obligations to
pay principal, premium, if any, and interest (including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding) when due and payable, and
all other amounts due or to become due under or in connection with the 2014
Credit Agreement Documents and the performance of all other Obligations of the
obligors thereunder to the lenders and agents under the 2014 Credit Agreement
Documents, according to the respective terms thereof and in the case incurred
after the date hereof, to the extent expressly permitted to constitute
First-Priority Obligations subject to this Agreement under the terms of each
extant Secured Credit Document.




--------------------------------------------------------------------------------




“2014 Credit Agreement Secured Parties” means the “Guaranteed Parties” as
defined in the 2014 Credit Agreement (or the Equivalent Provision thereof).
“Act of Required Debtholders” means, as to any matter at any time:
(a)    prior to the Discharge of Credit Agreement Obligations, a direction in
writing delivered to the Intercreditor Agent by or with the written consent of
the holders of (x) if the direction relates to an action that requires the
consent of “all Lenders” or “all affected Lenders” under the 2011 Credit
Agreement or the 2014 Credit Agreement, 100% of the sum of and (y) otherwise, a
majority of the sum of:
i.the aggregate outstanding principal amount of Credit Agreement Obligations
(including outstanding letters of credit whether or not then available or
drawn); and
ii.the aggregate unfunded commitments to extend credit which, when funded, would
constitute Credit Agreement Obligations; and


(b)    at any time after the Discharge of Credit Agreement Obligations, a
direction in writing delivered to the Intercreditor Agent by or with the written
consent of the Major Non-Controlling Authorized Representative.
For purposes of this definition, votes will be determined in accordance with
Section 4.08.


“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.
“Authorized Representative” means (i) in the case of any 2011 Credit Agreement
Credit Agreement Obligations or the 2011 Credit Agreement Secured Parties, the
2011 Administrative Agent, (ii) in the case of the 2014 Credit Agreement Credit
Agreement Obligations or the 2014 Credit Agreement Secured Parties, the 2014
Administrative Agent and (iii) in the case of any Series of Other First-Priority
Obligations or Other First-Priority Secured Parties that become subject to this
Agreement after the date hereof, the Authorized Representative named for such
Series in the applicable Joinder Agreement.
“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code, the BIA, the CCCA and any similar
applicable Federal, provincial, state or foreign law for the relief of debtors.
“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended from time to
time.
“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of “Eligible Cash Management Agreements” as defined in the 2011 Credit Agreement
or the 2014 Credit Agreement.




--------------------------------------------------------------------------------




“CCAA” means the Companies’ Creditors Arrangement Act (Canada), as amended from
time to time.
“Collateral” means all assets and properties subject to Liens created pursuant
to any First-Priority Collateral Document to secure one or more Series of
First-Priority Obligations.
“Common Collateral” means, at any time, Collateral in which the holders of two
or more Series of First-Priority Obligations (or their respective Authorized
Representatives on behalf of such holders) hold a valid and perfected security
interest or Lien (including, without limitation, in respect of equity interests
of Foreign Subsidiaries directly owned by any Grantor that have been pledged as
Collateral) at such time. If more than two Series of First-Priority Obligations
are outstanding at any time and the holders of less than all Series of
First-Priority Obligations hold a valid and perfected security interest or Lien
in any Collateral at such time, then such Collateral shall constitute Common
Collateral for those Series of First-Priority Obligations that hold a valid and
perfected security interest or Lien in such Collateral at such time and shall
not constitute Common Collateral for any Series which does not have a valid and
perfected security interest or Lien in such Collateral at such time.
“Company” means Open Text Corporation.
“Consent of Grantors” means the Consent of Grantors in the form of Annex A
attached hereto.
“Controlled” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling Secured Parties” means, with respect to any Common Collateral, (a)
prior to the Discharge of Credit Agreement Obligations, the Credit Agreement
Secured Parties and (b) after the Discharge of Credit Agreement Obligations, the
Series of First-Priority Secured Parties whose Authorized Representative would
be, if the Discharge of Credit Agreement Obligations had not occurred, the Major
Non-Controlling Authorized Representative.
“Credit Agreement Obligations” means, collectively, the 2011 Credit Agreement
Obligations and the 2014 Credit Agreement Obligations.
“Credit Agreement Secured Parties” means, collectively, the 2011 Credit
Agreement Secured Parties and the 2014 Credit Agreement Secured Parties.
“Discharge” means, with respect to any Series of First-Priority Obligations, the
occurrence of all of the following:
(a)    termination or expiration of all commitments to extend credit that would
constitute First-Priority Obligations;
(b)    payment in full in cash of the principal of, and interest and premium, if
any, on all First-Priority Obligations (other than any undrawn letters of
credit);




--------------------------------------------------------------------------------




(c)    discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable First-Priority
Document) of all outstanding letters of credit constituting First-Priority
Obligations; and
(d)    payment in full in cash of all other First-Priority Obligations that are
outstanding and unpaid at the time such debt is paid in full in cash (other than
any obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities in respect of which no claim or demand for payment has been
made at such time).
The term “Discharged” has a corresponding meaning.
“Discharge of Credit Agreement Obligations” means the Discharge of the 2011
Credit Agreement Obligations and the 2014 Credit Agreement Obligations; provided
that the Discharge of Credit Agreement Obligations shall not be deemed to have
occurred in connection with a Refinancing of such Credit Agreement Obligations
or an incurrence of First-Priority Obligations secured by Common Collateral
under an Other First-Priority Agreement evidencing loans, letters of credit or
commitments to make loans or issue letters of credit, which has been designated
in writing by the Company to the Intercreditor Agent and each other Authorized
Representative as the “2011 Credit Agreement” or the “2014 Credit Agreement” for
purposes of and in accordance with this Agreement.
“Equivalent Provision” means, with respect to any reference to a specific
provision of an agreement in effect on the date hereof (the “original
agreement”), if such agreement is amended, restated, supplemented, modified or
replaced after the date hereof in a manner permitted hereby, the provision in
such amended, restated, supplemented, modified or replacement agreement that is
the equivalent to such specific provision in such original agreement.
“Event of Default” means an Event of Default under and as defined in the 2011
Credit Agreement, the 2014 Credit Agreement or any other Other First Priority
Agreement (or, in each case, the Equivalent Provision thereof).
“First-Priority Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the First-Priority Collateral
Documents.
“First-Priority Collateral Documents” means any agreement, instrument or
document entered into in favor of any Authorized Representative for purposes of
securing any Series of First-Priority Obligations.
“First-Priority Hedging Obligations” means any Hedging Obligations secured by
any Common Collateral under the First-Priority Collateral Documents.
“First-Priority Obligations” means, collectively, (i) the Credit Agreement
Obligations, (ii) each Series of Other First-Priority Obligations and (iii) any
other First-Priority Hedging Obligations and First-Priority Cash Management
Obligations (which shall be deemed to be part of the Series of Other
First-Priority Obligations to which they relate to the extent provided in the
applicable Other First-Priority Agreement).




--------------------------------------------------------------------------------




“First-Priority Secured Parties” means (a) the Credit Agreement Secured Parties
and (b) the Other First-Priority Secured Parties with respect to each Series of
Other First-Priority Obligations.
“Grantors” means Open Text ULC, Ocelot Merger Sub, Inc., a Delaware corporation
(“Merger Sub”) and, immediately following the consummation of the merger of
Merger Sub into GXS Group, Inc., a Delaware corporation (“GXS”), GXS, the
Company and each of the Subsidiaries of the Company that has executed and
delivered a First-Priority Collateral Document as a grantor thereunder.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under an “Eligible Hedging Agreement” as defined in the 2011 Credit
Agreement or the 2014 Credit Agreement.
“Impairment” has the meaning assigned to such term in Section 1.01(b).
“Intercreditor Agent” means, with respect to any Common Collateral, (i) until
the Discharge of Credit Agreement Obligations, Barclays Bank PLC or any
successor appointed in accordance with Section 4.02(b) and (ii) from and after
the Discharge of Credit Agreement Obligations, the Major Non-Controlling
Authorized Representative or any other person appointed pursuant to Section
4.02(b).
“Interim Financing” has the meaning assigned to such term in Section 2.05(b).
“Interim Financing Liens” has the meaning assigned to such term in
Section 2.05(b).
“Interim Lenders” has the meaning assigned to such term in Section 2.05(b).
“Insolvency or Liquidation Proceeding” means:
(1)    any case commenced by or against the Company or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Grantor, any receivership or assignment for the benefit
of creditors relating to the Company or any other Grantor or any similar case or
proceeding relative to the Company or any other Grantor or its creditors, as
such, in each case whether or not voluntary;
(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency (except for any voluntary liquidation, dissolution or other winding
up to the extent permitted by the applicable Secured Credit Documents); or
(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.




--------------------------------------------------------------------------------




It is understood and agreed that the definition of “Insolvency or Liquidation
Proceeding” in the Intercreditor Agreement does not amend or modify Section
8.01(l) of the 2011 Credit Agreement or Section 7.01(l) of the 2014 Credit
Agreement which shall govern with respect to the Grantors.
“Intercreditor Agent” has the meaning assigned to such term in Section 5.14(b).
“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).
“Joinder Agreement” means the documents required to be delivered by an
Authorized Representative to the Intercreditor Agent pursuant to Section 5.14 of
this Agreement in order to create an additional Series of Other First-Priority
Obligations or a Refinancing of any Series of First-Priority Obligations.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
hypothecation, pledge, charge, security interest or similar monetary encumbrance
in or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset; provided that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.
“Major Non-Controlling Authorized Representative” means, with respect to any
Common Collateral, the Authorized Representative of the Series of Other
First-Priority Obligations that constitutes the largest outstanding principal
amount of any then outstanding Series of Other First-Priority Obligations with
respect to such Common Collateral.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Common Collateral, any Authorized Representative that is not the
Intercreditor Agent at such time with respect to such Common Collateral.
“Non-Controlling Secured Parties” means, with respect to any Common Collateral,
the First-Priority Secured Parties which are not Controlling Secured Parties
with respect to such Common Collateral.
“Obligations” means any principal, interest (including any interest accruing
after the commencement of any Insolvency or Liquidation Proceeding, regardless
of whether allowed or allowable in such proceeding), penalties, fees
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any indebtedness.
“Other First-Priority Agreement” means each of the agreements, documents and
instruments providing for, evidencing or securing any Other First-Priority
Obligations and any other related document or instrument executed or delivered
pursuant to any Other First-Priority Agreement at any time or otherwise
evidencing or securing any indebtedness arising under any First-Priority
Document and includes the 2014 Credit Agreement.




--------------------------------------------------------------------------------




“Other First-Priority Obligations” means any indebtedness or Obligations (other
than 2011 Credit Agreement Obligations, 2011 Hedging Obligations, 2011 Cash
Management Obligations, 2014 Credit Agreement Obligations, 2014 Hedging
Obligations and 2014 Cash Management Obligations) of the Grantors that are to be
secured with a Lien pari passu with the Liens on the Collateral securing the
2011 Credit Agreement Obligations and are designated by the Company as Other
First-Priority Obligations hereunder; provided, however, the requirements set
forth in Section 5.14 shall have been satisfied.
“Other First-Priority Secured Party” means the holders of any Other
First-Priority Obligations and any Authorized Representative with respect
thereto and includes the 2014 Credit Agreement Secured Parties.
“Person” means any natural person, corporation, business trust, joint venture,
association, company, partnership, limited liability company or government,
individual or family trusts, or any agency or political subdivision thereof.
“Possessor Agent” has the meaning specified in Section 2.09(a).
“Possessory Collateral” means any Common Collateral in the possession or control
of a Possessor Agent, to the extent that possession or control thereof perfects
a Lien thereon under the Uniform Commercial Code or PPSA of any jurisdiction or
otherwise. Possessory Collateral includes, without limitation, (x) any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of a Possessor Agent under the
terms of the First-Priority Collateral Documents and (y) any deposit accounts,
securities accounts, commodity accounts or uncertificated securities, in each
case, subject to a control agreement in favor of a Possessor Agent under the
terms of the First Priority Collateral Documents. All capitalized terms used in
this definition and not defined elsewhere in this Agreement have the meanings
assigned to them in the New York UCC.
“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect, provided, however, if attachment,
perfection or priority of the Administrative Agent’s or the Collateral Agent’s
security interests in any Collateral are governed by the personal property
security laws of any jurisdiction other than Ontario, “PPSA” shall mean those
personal property security laws in such other jurisdiction for the purposes of
the provisions hereof relating to such attachment, perfection or priority and
for the definitions related to such provisions..
“Proceeds” has the meaning assigned to such term in Section 2.01(a).
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any 2011 Credit Agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.




--------------------------------------------------------------------------------




“Secured Credit Document” means (i) the Credit Documents (as defined in the 2011
Credit Agreement), (ii) the Credit Documents (as defined in the 2014 Credit
Agreement) and (iii) each Other First-Priority Agreement.
“Series” means (a) with respect to the First-Priority Secured Parties, each of
(i) the 2011 Credit Agreement Secured Parties (in their capacities as such),
(ii) the 2014 Credit Agreement Secured Parties (in their capacity as such) and
(iii) the Other First-Priority Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Authorized
Representative (in its capacity as such for such Other First-Priority Secured
Parties) and (b) with respect to any First-Priority Obligations, each of (i) the
2011 Credit Agreement Credit Agreement Obligations, (ii) the 2014 Credit
Agreement Credit Agreement Obligations and (iii) the Other First-Priority
Obligations incurred pursuant to any Other First-Priority Agreement (other than
the 2014 Credit Agreement), which pursuant to any Joinder Agreement, are to be
represented hereunder by a common Authorized Representative (in its capacity as
such for such Other First-Priority Obligations).
“Subsidiary” means, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
ARTICLE II    
Priorities and Agreements with Respect to Common Collateral
SECTION 2.01    Priority of Claims.
(a)    Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.01(b)), if an Event of
Default has occurred and is continuing, and the Intercreditor Agent or any
First-Priority Secured Party is taking action to enforce rights in respect of
any Common Collateral, or any distribution is made in respect of any Common
Collateral in any Bankruptcy Case of any Grantor or any First-Priority Secured
Party receives any payment pursuant to any intercreditor agreement (other than
this Agreement) with respect to any Common Collateral, the proceeds of any sale,
collection or other liquidation of any such Collateral by any First-Priority
Secured Party or received by the Intercreditor Agent or any First-Priority
Secured Party pursuant to any such intercreditor agreement with respect to such
Common Collateral and proceeds of any such distribution (subject, in the case of
any such distribution, to the sentence immediately following) to which the
First-Priority Obligations are entitled under any intercreditor agreement (other
than this Agreement) (all proceeds of any sale, collection or other liquidation
of any Collateral and all proceeds of any such distribution being collectively
referred to as “Proceeds”), shall be applied by the Intercreditor Agent in the
order specified below:
FIRST, to the payment of all costs and expenses incurred by the Intercreditor
Agent and any other Authorized Representative in connection with such collection
or sale




--------------------------------------------------------------------------------




or otherwise in connection with this Agreement, any Secured Credit Document or
any of the First-Priority Obligations, including without limitation all court
costs and the fees and expenses of its agents and legal counsel, the repayment
of all advances made by the Intercreditor Agent or the relevant Authorized
Representatives hereunder or under any Secured Credit Document on behalf of any
Grantor, any other costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any Secured Credit Document, and all
other fees, indemnities and other amounts owing or reimbursable to the
Intercreditor Agent or any other Authorized Representative hereunder or under
any Secured Credit Document;
SECOND, to the Authorized Representatives for each Series of First-Priority
Obligations on a pro rata basis in accordance with the respective amounts of the
First-Priority Obligations owed to the First-Priority Secured Parties of each
such Series on the date of any such distribution (with the amounts so applied to
each Series to be distributed by the Authorized Representative for such Series
as specified in the applicable Secured Credit Documents for such Series) until
the Discharge of each Series of First-Priority Obligations has occurred; and
THIRD, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
If, despite the provisions of this Section 2.01(a), any First-Priority Secured
Party shall receive any payment or other recovery in excess of its portion of
payments on account of the First-Priority Obligations to which it is then
entitled in accordance with this Section 2.01(a), such First-Priority Secured
Party shall hold such payment or recovery in trust for the benefit of all
First-Priority Secured Parties for distribution in accordance with this Section
2.01(a).
Notwithstanding the foregoing, with respect to any Common Collateral for which a
third party (other than a First-Priority Secured Party and, without limiting the
foregoing, after taking into account the effect of any applicable intercreditor
agreements) has a lien or security interest that is junior in priority to the
security interest of any Series of First-Priority Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First-Priority Obligations (such third
party an “Intervening Creditor”), the value of any Common Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Common Collateral or Proceeds to be distributed in respect
of the Series of First-Priority Obligations with respect to which such
Impairment exists.
(b)    It is acknowledged that the First-Priority Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the
First-Priority Secured Parties of any Series.
(c)    Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First-Priority
Obligations granted on the Common




--------------------------------------------------------------------------------




Collateral and notwithstanding any provision of the Uniform Commercial Code or
PPSA of any jurisdiction, or any other applicable law or the Secured Credit
Documents or any defect or deficiencies in the Liens securing the First-Priority
Obligations of any Series or any other circumstance whatsoever (but, in each
case, subject to Section 1.01(b) hereof), each First-Priority Secured Party
hereby agrees that the Liens securing each Series of First-Priority Obligations
on any Common Collateral shall be of equal priority.
SECTION 2.02    Actions with Respect to Common Collateral; Prohibition on
Contesting Liens.
(a)    With respect to any Common Collateral, (i) notwithstanding Section 2.01,
only the Intercreditor Agent shall act or refrain from acting with respect to
the Common Collateral, (ii) the Intercreditor Agent shall not follow any
instructions with respect to such Common Collateral (including with respect to
any intercreditor agreement with respect to any Common Collateral) from any
Non­Controlling Authorized Representative (or any other First-Priority Secured
Party) and (iii) no Non-Controlling Authorized Representative or other
First-Priority Secured Party (other than the Intercreditor Agent) shall or shall
instruct the Intercreditor Agent to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Common Collateral (including
with respect to any intercreditor agreement with respect to any Common
Collateral), whether under any First-Priority Collateral Document, applicable
law or otherwise, it being agreed that only the Intercreditor Agent shall be
entitled to take any such actions or exercise any such remedies with respect to
Common Collateral. Notwithstanding the equal priority of the Liens, the
Intercreditor Agent may deal with the Common Collateral as if the Controlling
Secured Parties had a senior Lien on such Collateral. No Non-Controlling
Authorized Representative or Non-Controlling Secured Party will contest, protest
or object to any foreclosure proceeding or action brought by the Intercreditor
Agent or the Controlling Secured Party or any other exercise by the
Intercreditor Agent or the Controlling Secured Party of any rights and remedies
relating to the Common Collateral or seek to cause the Intercreditor Agent to do
so. The foregoing shall not be construed to limit the rights and priorities of
any First-Priority Secured Party, Intercreditor Agent or any Authorized
Representative with respect to any Collateral not constituting Common
Collateral.
(b)    Each of the Authorized Representatives agrees that it will not accept any
Lien on any Common Collateral for the benefit of any Series of First-Priority
Obligations (other than funds deposited for the discharge or defeasance of any
Other First-Priority Agreement) other than pursuant to the First-Priority
Collateral Documents and, by executing this Agreement (or a Joinder Agreement),
each Authorized Representative and the Series of First-Priority Secured Parties
for which it is acting hereunder agree to be bound by the provisions of this
Agreement and the other First-Priority Collateral Documents applicable to it.
(c)    Each of the First-Priority Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by or on behalf
of any of the First-Priority Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to




--------------------------------------------------------------------------------




prevent or impair the rights of the Intercreditor Agent, any Authorized
Representative or any other First-Priority Secured Party to enforce this
Agreement.
SECTION 2.03    No Interference; Payment Over.
(a)    Each First-Priority Secured Party agrees that (i) it will not challenge
or question in any proceeding the validity or enforceability of any
First-Priority Obligations of any Series or any First-Priority Collateral
Document or the validity, attachment, perfection or priority of any Lien under
any First-Priority Collateral Document or the validity or enforceability of the
priorities, rights or duties established by or other provisions of this
Agreement; (ii) it will not take or cause to be taken any action the purpose or
intent of which is, or could be, to interfere, hinder or delay, in any manner,
whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Common Collateral by the Intercreditor Agent, (iii) except in
the case of the Controlling Secured Parties pursuant to an Act of Required
Debtholders, it shall have no right to (A) direct the Intercreditor Agent or any
other First-Priority Secured Party to exercise any right, remedy or power with
respect to any Common Collateral (including pursuant to any intercreditor
agreement) or (B) consent to the exercise by the Intercreditor Agent or any
other First-Priority Secured Party of any right, remedy or power with respect to
any Common Collateral, (iv) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding any claim against the
Intercreditor Agent or any other First-Priority Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise
with respect to any Common Collateral, and none of the Intercreditor Agent or
any other First-Priority Secured Party shall be liable for any action taken or
omitted to be taken by the Intercreditor Agent or any other First-Priority
Secured Party with respect to any Common Collateral in accordance with the
provisions of this Agreement, (v) it will not seek, and hereby waives any right,
to have any Common Collateral or any part thereof marshaled upon any foreclosure
or other disposition of such Collateral and (vi) it will not attempt, directly
or indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any of the
Intercreditor Agent or any other First-Priority Secured Party to enforce this
Agreement.
(b)    Each First-Priority Secured Party hereby agrees that, if it shall obtain
possession of any Common Collateral or shall realize any proceeds or payment in
respect of any such Common Collateral, pursuant to any First-Priority Collateral
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each Series of First-Priority Obligations, then it shall
hold such Common Collateral, proceeds or payment in trust for the other
First-Priority Secured Parties and promptly transfer such Common Collateral,
proceeds or payment, as the case may be, to the Intercreditor Agent, to be
distributed by the Intercreditor Agent in accordance with the provisions of
Section 2.01(a) hereof.
SECTION 2.04    Automatic Release of Liens; Amendments to First-Priority
Collateral Documents.
(a)    If at any time any Common Collateral is transferred to a third party or
otherwise disposed of, in each case, in connection with any enforcement by the
Intercreditor Agent




--------------------------------------------------------------------------------




in accordance with the provisions of this Agreement, then (whether or not any
Insolvency or Liquidation Proceeding is pending at the time) the Liens in favor
of any Authorized Representative, for the benefit of each Series of
First-Priority Secured Parties upon such Common Collateral will automatically be
released and discharged upon final conclusion of foreclosure proceeding;
provided that any proceeds of any Common Collateral realized therefrom shall be
applied pursuant to Section 2.01 hereof.
(b)    Each Authorized Representative agrees to execute and deliver (at the sole
cost and expense of the Grantors) all such authorizations and other instruments
as shall reasonably be requested by the Intercreditor Agent to evidence and
confirm any release of Common Collateral, whether in connection with a sale of
such assets by the relevant owner pursuant to the preceding clauses or
otherwise, or amendment to any First-Priority Collateral Document provided for
in this Section.
SECTION 2.05    Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.
(a)    This Agreement shall continue in full force and effect notwithstanding
the commencement of any proceeding under Bankruptcy Law by or against the
Company or any of its Subsidiaries.
(b)    If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
any Bankruptcy Law, and shall move for approval of financing (“Interim
Financing”) to be provided by one or more lenders (the “Interim Lenders”) under
Section 364 of the Bankruptcy Code or equivalent provisions of the BIA, CCAA or
other Bankruptcy Law, or the use of cash collateral under Section 363 of the
Bankruptcy Code or equivalent provisions of the BIA, CCAA or other Bankruptcy
Law, each First-Priority Secured Party (other than any Controlling Secured Party
or any Authorized Representative of any Controlling Secured Party) agrees that
it will raise no objection to any such financing or to the Liens on the Common
Collateral securing the same (“Interim Financing Liens”) or to any use of cash
collateral that constitutes Common Collateral, unless any Controlling Secured
Party, or an Authorized Representative of any Controlling Secured Party, shall
then oppose or object to such Interim Financing or such Interim Financing Liens
or use of cash collateral (and (i) to the extent that such Interim Financing
Liens are senior to the Liens on any such Common Collateral for the benefit of
the Controlling Secured Parties, each Non-Controlling Secured Party will
subordinate its Liens with respect to such Common Collateral on the same terms
as the Liens of the Controlling Secured Parties (other than any Liens of any
First-Priority Secured Parties constituting Interim Financing Liens) are
subordinated thereto, and (ii) to the extent that such Interim Financing Liens
rank pari passu with the Liens on any such Common Collateral granted to secure
the First-Priority Obligations of the Controlling Secured Parties, each
Non-Controlling Secured Party will confirm the priorities with respect to such
Common Collateral as set forth herein), in each case so long as (A) the
First-Priority Secured Parties of each Series retain the benefit of their Liens
on all such Common Collateral pledged to the Interim Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-a-vis all the other First-Priority Secured Parties (other than any
Liens of the First-Priority Secured Parties constituting Interim Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (B) the
First-Priority Secured Parties of each Series are granted Liens on any
additional collateral pledged to any First-Priority Secured Parties as adequate
protection or otherwise in connection with such




--------------------------------------------------------------------------------




Interim Financing or use of cash collateral, with the same priority vis-a-vis
the First-Priority Secured Parties as set forth in this Agreement, (C) if any
amount of such Interim Financing or cash collateral is applied to repay any of
the First-Priority Obligations, such amount is applied pursuant to
Section 2.01(a) of this Agreement, and (D) if any First-Priority Secured Parties
are granted adequate protection, including in the form of periodic payments, in
connection with such Interim Financing or use of cash collateral, the proceeds
of such adequate protection is applied pursuant to Section 2.01(a) of this
Agreement; provided that the First-Priority Secured Parties receiving adequate
protection shall not object to any other First-Priority Secured Party receiving
adequate protection comparable to any adequate protection granted to such
First-Priority Secured Parties in connection with an Interim Financing or use of
cash collateral.
SECTION 2.06    Reinstatement. In the event that any of the First-Priority
Obligations shall be paid in full and such payment or any part thereof shall
subsequently, for whatever reason (including an order or judgment for
disgorgement of a preference under any Bankruptcy Law, or any similar law, or
the settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such First-Priority Obligations shall again have been paid in
full in cash.
SECTION 2.07    Insurance. As between the First-Priority Secured Parties, the
Intercreditor Agent, acting pursuant to an Act of Required Debtholders, shall
have the right to adjust or settle any insurance policy or claim covering or
constituting Common Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding affecting
the Common Collateral.
SECTION 2.08    Refinancings. The First-Priority Obligations of any Series may
be Refinanced, in whole or in part, in each case without notice to, or the
consent (except to the extent a consent is otherwise required to permit the
refinancing transaction under any Secured Credit Document) of, any
First-Priority Secured Party of any other Series, all without affecting the
priorities provided for herein or the other provisions hereof; provided that the
Authorized Representative of the holders of any such Refinancing indebtedness
shall have executed a Joinder Agreement on behalf of the holders of such
Refinancing indebtedness.
SECTION 2.09    Possessory Collateral Agent as Gratuitous Bailee/Agent for
Perfection.
(a)    Each of the 2011 Credit Agreement Collateral Agent, the 2014 Credit
Agreement Collateral Agent and the Intercreditor Agent (each, in any capacity in
which it holds Possessory Collateral, a “Possessor Agent”) agrees to hold, and
acknowledges that it does hold, any Common Collateral constituting Possessory
Collateral that is part of the Collateral in its possession or control (or, in
the possession or control of its agents or bailees) as gratuitous bailee and/or
gratuitous agent for the benefit and on behalf of each other First-Priority
Secured Party and any assignee solely for the purpose of perfecting the security
interest granted in such Possessory Collateral, if any, pursuant to the
applicable First-Priority Collateral Documents, in each case, subject to the
terms and conditions of this Section 2.09. Pending delivery to a Possessor
Agent, each other Authorized Representative agrees to hold and acknowledges that
it will hold any Common Collateral constituting Possessory Collateral, from time
to time in its possession, as gratuitous bailee and/or gratuitous agent for the
benefit and on behalf of each other First-Priority Secured Party and




--------------------------------------------------------------------------------




any assignee, solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable First-Priority
Collateral Documents, in each case, subject to the terms and conditions of this
Section 2.09.
(b)    The duties or responsibilities of the Intercreditor Agent and each other
Authorized Representative under this Section 2.09 shall be limited solely to
holding any Common Collateral constituting Possessory Collateral as gratuitous
bailee and/or gratuitous agent for the benefit of each other First-Priority
Secured Party for purposes of perfecting the Lien held by such First-Priority
Secured Parties therein.
(c)    The agreement of each Possessor Agent to act as gratuitous bailee and/or
gratuitous agent pursuant to this Section 2.09 is intended, among other things,
to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2), 9-104(a)(2)
and 9-313(c) of the New York UCC.
ARTICLE III    
Existence and Amounts of Liens and Obligations
Whenever the Intercreditor Agent or any Authorized Representative shall be
required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
First-Priority Obligations of any Series, or the Common Collateral subject to
any Lien securing the First-Priority Obligations of any Series, it may request
that such information be furnished to it in writing by each other Authorized
Representative and shall be entitled to make such determination on the basis of
the information so furnished; provided, however, that, if an Authorized
Representative shall fail or refuse reasonably promptly to provide the requested
information, the requesting Intercreditor Agent or Authorized Representative
shall be entitled to make any such determination or not make any determination
by such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Company. The Intercreditor Agent
and each Authorized Representative may rely conclusively, and shall be fully
protected in so relying, on any determination made by it in accordance with the
provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Grantor, any
First-Priority Secured Party or any other person as a result of such
determination.
ARTICLE IV    
The Intercreditor Agent
SECTION 4.01    Appointment and Authority.
(a)    Each of the First-Priority Secured Parties hereby irrevocably appoints
Barclays Bank PLC, to act on its behalf as the Intercreditor Agent hereunder
and, for such purposes, as its agent under each of the other First-Priority
Collateral Documents and authorizes the Intercreditor Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Intercreditor
Agent by the terms hereof or thereof, including for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any Grantor to
secure any of the First-Priority Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Intercreditor Agent and any co-agents, sub-agents and attorneys-in-fact




--------------------------------------------------------------------------------




appointed by the Intercreditor Agent pursuant to Section 4.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under any of the First-Priority Collateral Documents, or for exercising any
rights and remedies thereunder), shall be entitled to the benefits of all
provisions of this Article IV of this Agreement, Articles XIII and XIV of the
2011 Credit Agreement, Articles XII and XIII of the 2014 Credit Agreement and
the equivalent provision of any Other First-Priority Agreement (as though such
co-agents, sub-agents and attorneys-in-fact were the “Collateral Agent” under
the First-Priority Collateral Documents) as if set forth in full herein with
respect thereto.
(b)    Each Non-Controlling Secured Party acknowledges and agrees that the
Intercreditor Agent shall be entitled, for the benefit of the First-Priority
Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Common Collateral as provided herein and in the First-Priority Collateral
Documents, without regard to any rights to which Non­Controlling Secured Parties
would otherwise be entitled as a result of holding any First-Priority
Obligations. Without limiting the foregoing, each Non-Controlling Secured Party
agrees that none of the Intercreditor Agent or any other First-Priority Secured
Party shall have any duty or obligation first to marshal or realize upon any
type of Common Collateral (or any other Collateral securing any of the
First-Priority Obligations), or to sell, dispose of or otherwise liquidate all
or any portion of such Common Collateral (or any other Collateral securing any
First-Priority Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the First-Priority
Secured Parties waives any claim it may now or hereafter have against the
Intercreditor Agent or the Authorized Representative of any other Series of
First-Priority Obligations or any other First-Priority Secured Party of any
other Series arising out of (i) any actions which the Intercreditor Agent, any
Authorized Representative or any First-Priority Secured Party takes or omits to
take (including, actions with respect to the creation, perfection or
continuation of Liens on any Collateral, actions with respect to the foreclosure
upon, sale, release or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the First-Priority Obligations from any account debtor, guarantor or
any other party) in accordance with the First-Priority Collateral Documents or
any other agreement related thereto or to the collection of the First-Priority
Obligations or the valuation, use, protection or release of any security for the
First-Priority Obligations, (ii) any election by any Intercreditor Agent or any
holders of First-Priority Obligations, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy Code or
(iii) subject to Section 2.05 of this Agreement, any borrowing or grant of a
security interest or administrative expense priority under Section 364 of the
Bankruptcy Code by the Company or any of its Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Intercreditor Agent shall not accept any Common Collateral in full or partial
satisfaction of any First-Priority Obligations pursuant to Section 9-620 of the
Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing holders of First-Priority Obligations for
whom such Collateral constitutes Common Collateral.
SECTION 4.02    Rights as a First-Priority Secured Party; Resignation and
Replacement.




--------------------------------------------------------------------------------




(a)    The Person serving as the Intercreditor Agent hereunder shall have the
same rights and powers in its capacity as a First-Priority Secured Party under
any Series of First-Priority Obligations that it holds as any other
First-Priority Secured Party of such Series and may exercise the same as though
it were not the Intercreditor Agent and the term “First-Priority Secured Party”
or “First-Priority Secured Parties” or (as applicable) “2011 Credit Agreement
Secured Party”, “2011 Credit Agreement Secured Parties”, “2014 Credit Agreement
Secured Party”, “2014 Credit Agreement Secured Parties”, “Other First-Priority
Secured Party” or “Other First-Priority Secured Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Intercreditor Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary of the Company or other
Affiliate thereof as if such Person were not the Intercreditor Agent hereunder
and without any duty to account therefor to any other First-Priority Secured
Party.
(b)    (i)    The Intercreditor Agent may resign at any time upon 30 days’
notice to the Authorized Representatives for the Controlling Secured Parties and
the Company. Upon receipt of any such notice of resignation, the Controlling
Secured Parties shall have the right pursuant to an Act of Required Debtholders,
with the prior consent of the Company (except during the occurrence or
continuation of an Event of Default, during which no consent shall be required),
to appoint a successor.
(ii)    If no such successor shall have been so appointed by an Act of Required
Debtholders and shall have accepted such appointment within 30 days (or, in the
event that the Intercreditor Agent determines that it is subject to any conflict
of interest, or, in the case of Barclays Bank PLC, if it has resigned or been
removed from its role as 2011 Administrative Agent or 2014 Administrative Agent,
with 5 business days), after the retiring Intercreditor Agent gives notice of
its resignation, then the retiring Intercreditor Agent may, but shall not be
required to, with the prior consent of the Company (such consent not to be
unreasonably withheld or delayed), on behalf of the Controlling Secured Parties,
appoint a successor Intercreditor Agent; provided, that if the Intercreditor
Agent shall notify the Company and the Authorized Representatives that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Intercreditor Agent shall be discharged from its duties and obligations
hereunder and (2) all payments, communications and determinations provided to be
made by, to or through the Intercreditor Agent shall instead be made by or to
the Authorized Representatives in respect of the Credit Agreement Obligations
(acting jointly) or, after the Discharge of Credit Agreement Obligations, the
Major Non-Controlling Authorized Representative, until such time as the
Controlling Secured Parties pursuant to an Act of Required Debtholders appoint a
successor Intercreditor Agent as provided for above in the preceding paragraph.
(iii)    Upon a successor’s appointment as Intercreditor Agent, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the former Intercreditor Agent, and the former Intercreditor Agent
shall be discharged from all of its duties and obligations hereunder (if not
already discharged therefrom as provided in the preceding paragraph). After the
termination of the service of the former Intercreditor Agent, the provisions of
this Article IV shall continue in effect for




--------------------------------------------------------------------------------




the benefit of such former Intercreditor Agent, its agents, designees and
bailees in respect of any actions taken or omitted to be taken by any of them
while the former Intercreditor Agent was acting as Intercreditor Agent.
SECTION 4.03    Exculpatory Provisions.
(a)    The Intercreditor Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, the Intercreditor Agent:
(i)    shall not be subject to any fiduciary or other implied duties of any kind
or nature to any Person, regardless of whether an Event of Default has occurred
and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Intercreditor Agent is required to exercise;
provided that the Intercreditor Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Intercreditor
Agent to liability or that is contrary to any First-Priority Collateral Document
or applicable law;
(iii)    shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of its Affiliates that is communicated to or
obtained by the Person serving as the Intercreditor Agent or any of its
Affiliates in any capacity;
(iv)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the percentage of Controlling Secured Parties
required for such action, (ii) in the absence of its own gross negligence or
willful misconduct as found by a court of competent jurisdiction in a final and
non-appealable judgment or (iii) in reliance on a certificate of an authorized
officer of the Company stating that such action is not prohibited by the terms
of this Agreement (it being understood that the Company is not obligated to
deliver such a certificate). The Intercreditor Agent shall be deemed not to have
knowledge of any Event of Default under any Series of First-Priority Obligations
unless and until notice describing such Event of Default is given to the
Intercreditor Agent by the Authorized Representative of such First-Priority
Obligations or the Company;
(v)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other First-Priority Collateral Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
First-Priority Collateral Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the First-Priority Collateral Documents, (v) the value or the
sufficiency of any Collateral for any Series of First-Priority Obligations, or
(v) the satisfaction of any condition set forth in any Secured




--------------------------------------------------------------------------------




Credit Document, other than to confirm receipt of items expressly required to be
delivered to the Intercreditor Agent;
(vi)    shall be entitled to require that all agreements, certificates,
opinions, instruments and other documents at any time submitted to it, including
those expressly provided for in this agreement, be delivered to it in a form and
with substantive provisions reasonably satisfactory to it;
(vii)    shall not have any fiduciary duties or contractual obligations of any
kind or nature under any First-Priority Agreement (but shall be entitled to all
protections provided to the Intercreditor Agent and to all protections provided
to the applicable Authorized Representative for such Series (as if the
Intercreditor Agent were the Authorized Representative) therein);
(viii)    with respect to the 2011 Credit Agreement, 2014 Credit Agreement, any
Other First-Priority Agreement or any First-Priority Collateral Document, may
conclusively assume that the Grantors have complied with all of their
obligations thereunder unless advised in writing by the Authorized
Representative thereunder to the contrary specifically setting forth the alleged
violation; and
(ix)    may at any time solicit written confirmatory instructions, in the form
of an Act of Required Debtholders, a certificate of a responsible officer of a
Loan Party (it being understood that the Company is not obligated to deliver
such a certificate) or an order of a court of competent jurisdiction, as to any
action that it may be requested or required to take, or that it may propose to
take, in the performance of any of its obligations under this Agreement.
(b)    Each Secured Party acknowledges that, in addition to acting as the
initial Intercreditor Agent, Barclays Bank PLC, also serves as 2011
Administrative Agent under the 2011 Credit Agreement and 2014 Administrative
Agent under the 2014 Credit Agreement, and each First-Priority Secured Party
hereby agrees not to assert any claim (including as a result of any conflict of
interest) against Barclays Bank PLC, or any successor, arising from the role of
2011 Administrative Agent under the 2011 Credit Agreement or 2014 Administrative
Agent under the 2014 Credit Agreement, so long as Barclays Bank PLC, or any such
successor is either acting in accordance with the express terms of such
documents or otherwise has not engaged in gross negligence or willful
misconduct.
(c)    The First-Priority Secured Parties hereby waive any claim they may now or
hereafter have against the Intercreditor Agent or any other First-Priority
Secured Parties arising out of (i) any actions which the Intercreditor Agent (or
any of its representatives) takes or omits to take (including actions with
respect to the creation, perfection or continuation of Liens on any Collateral,
actions with respect to the foreclosure upon, disposition, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the
Obligations from any account debtor, guarantor or any other party) in accordance
with any relevant First-Priority Collateral Documents, or any other agreement
related thereto, or to the collection of the Obligations or the valuation, use,
protection or release of any security for the Obligations, (ii) any election by
the Intercreditor Agent (or any of its agents), in any proceeding




--------------------------------------------------------------------------------




instituted under the Bankruptcy Code, of the application of Section 1111(b) of
the Bankruptcy Code (or equivalent provisions of any other Bankruptcy Law), or
(iii) subject to Section 2.05, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code (or
equivalent provision of any other Bankruptcy Law) by, the Company or any of its
Subsidiaries, as debtor-in-possession.
SECTION 4.04    Reliance by Intercreditor Agent. The Intercreditor Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Intercreditor
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. The Intercreditor Agent may consult with legal
counsel (who may include, but shall not be limited to counsel for the Company or
counsel for the 2011 Administrative Agent or the 2014 Administrative Agent
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
SECTION 4.05    Delegation of Duties. The Intercreditor Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other First-Priority Collateral Document by or through any one or more
sub-agents appointed by the Intercreditor Agent. The Intercreditor Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Affiliates of the
Intercreditor Agent and any such sub-agent.
SECTION 4.06    Non-Reliance on Applicable Authorized Agent and Other
First-Priority Secured Parties. Each First-Priority Secured Party acknowledges
that it has, independently and without reliance upon the Intercreditor Agent,
any Authorized Representative or any other First-Priority Secured Party or any
of their Affiliates and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Secured Credit Documents. Each First-Priority Secured
Party also acknowledges that it will, independently and without reliance upon
the Intercreditor Agent, any Authorized Representative or any other
First-Priority Secured Party or any of their Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Secured Credit Document or any related agreement
or any document furnished hereunder or thereunder.
SECTION 4.07    Collateral and Guaranty Matters. Each of the First-Priority
Secured Parties irrevocably authorizes the Intercreditor Agent, at its option
and in its discretion (but without obligation to do so),
(a)    to release any Lien on any property granted to or held by the
Intercreditor Agent under any First-Priority Collateral Document in accordance
with Section 2.04 of this Agreement or upon receipt of a written request from
the Company stating that the release




--------------------------------------------------------------------------------




of such Lien is not prohibited by the terms of each then extant Secured Credit
Document; and
(b)    to release any Grantor from its obligations under the First-Priority
Collateral Documents upon receipt of a written request from the Company stating
that such release is not prohibited by the terms of each then extant Secured
Credit Document.
SECTION 4.08    Voting. In connection with any matter under this Agreement
requiring a vote of holders of First-Priority Obligations (including an Act of
Required Debtholders), each Series of First-Priority Obligations will cast its
votes in accordance with the First-Priority Documents governing such Series of
First-Priority Obligations. The amount of First-Priority Obligations to be voted
by a Series of First-Priority Obligations will equal (1) the aggregate
outstanding principal amount of Secured Debt held by such Series of
First-Priority Obligations (including outstanding letters of credit whether or
not then available or drawn) plus (2) the aggregate unfunded commitments to
extend credit which, when funded, would constitute Indebtedness of such Series
of First Priority Obligations. The Authorized Representative of a Series of
First-Priority Obligations shall notify the Intercreditor Agent of (x) the
percentage of such First-Priority Obligations required to take the action in
question and (y) the total of (1) and (2) above represented by such Series and
the portion of such total that voted in favor of the action or proposal in
question. The Intercreditor Agent shall, in the case of any vote by the Credit
Agreement Secured Parties, aggregate the numerator (of affirmative votes) and
denominator of all Credit Agreement Obligations in order to determine whether an
Act of Required Debtholders has occurred.


ARTICLE V    
Miscellaneous
SECTION 5.01    Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(a)    if to the Intercreditor Agent:
Barclays Bank PLC, as Intercreditor Agent
1301 Avenue of the Americas
New York, New York 10019
Attention: Hapreet Kaur
Email: harpreet.kaur@barclayscapital.com
Phone: (212) 320 - 7741
Fax: (917) 522 – 0569
Group Email: XraUSLoanOps5@barcap.com;


(b)    if to the 2011 Administrative Agent, to it as provided in the 2011 Credit
Agreement;




--------------------------------------------------------------------------------




(c)    if to the 2014 Administrative Agent, to it at as provided in the 2014
Credit Agreement;
(d)    if to any additional Other Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among the Intercreditor Agent and each Authorized
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.
SECTION 5.02    Waivers; Amendment; Joinder Agreements.
(a)    No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall not be prohibited by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any party hereto in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative (or its authorized agent) and the Company.
Notwithstanding anything in this Section 5.02(b) to the contrary, this Agreement
may be amended from time to time at the request of the Company, at the Company’s
expense, and without the consent of any Authorized Representative or any
First-Priority Secured Party to add other parties holding Other First-Priority
Obligations (or any agent or trustee therefor) to the extent such obligations
are not prohibited by any First-Priority Collateral Document, by execution and
delivery of a Joinder Agreement in accordance with Section 5.14 of this
Agreement. Each party to this Agreement agrees that (i) at the request (and sole
expense) of the Company, without the consent of any First-Priority Secured
Party, each of the Authorized Representatives shall execute and deliver an
acknowledgment and confirmation of such modifications and/or enter into an
amendment, a restatement or a supplement of this Agreement to facilitate such
modifications (it being understood that such actions shall not be required for
the effectiveness of any such




--------------------------------------------------------------------------------




modifications), (ii) the Company shall be a beneficiary of this Section 5.02(b)
and, upon such execution and delivery, such Authorized Representative and the
Other First-Priority Secured Parties and Other First-Priority Obligations of the
Series for which such Authorized Representative is acting shall be subject to
the terms hereof and the terms of the other First-Priority Collateral Documents
applicable thereto.
SECTION 5.03    Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First-Priority Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.
SECTION 5.04    Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
SECTION 5.05    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission or via electronic mail shall be as
effective as delivery of a manually signed counterpart of this Agreement.
SECTION 5.06    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 5.07    Governing Law. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE PROVINCE OF ONTARIO, WITHOUT
REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION
OF ANY OTHER LAW.
SECTION 5.08    Submission to Jurisdiction; Waivers. The Intercreditor Agent and
each Authorized Representative, on behalf of itself and the First-Priority
Secured Parties of the Series for whom it is acting, irrevocably and
unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First-Priority Collateral Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive jurisdiction of the courts of the Province of Ontario and appellate
courts from any thereof and waives any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court;




--------------------------------------------------------------------------------




(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 5.01 hereof;
(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any First-Priority Secured Party) to effect service of process in any
other manner permitted by law; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.
SECTION 5.09    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY
HERETO IN CONNECTION WITH THE SUBJECT MATTER HEREOF.
SECTION 5.10    Headings. Article, Section and Annex headings used herein are
for convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
SECTION 5.11    Conflicts.
In the event of any conflict between the terms of this Agreement and the terms
of any of the other Secured Credit Documents or First-Priority Collateral
Documents, the terms of this Agreement shall govern.
SECTION 5.12    Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First-Priority Secured Parties in relation to one
another. None of the Company, any other Grantor or any other creditor thereof
shall have any rights or obligations hereunder, except as expressly provided in
this Agreement (provided that nothing in this Agreement (other than
Section 2.04, 2.05, 2.08, 2.09 or Article V) is intended to or will amend, waive
or otherwise modify the provisions of the 2011 Credit Agreement or any Other
First-Priority Agreements), and none of the Company or any other Grantor may
rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.09 and Article
V). Nothing in this Agreement is intended to or shall impair the obligations of
any Grantor, which are absolute and unconditional, to pay the First-Priority
Obligations as and when the same shall become due and payable in accordance with
their terms.




--------------------------------------------------------------------------------




SECTION 5.13    Authorized Representatives Each of the 2011 Administrative Agent
and the 2014 Administrative Agent is executing and delivering this Agreement
solely in its capacity as such and pursuant to directions set forth in the 2011
Credit Agreement or the 2014 Credit Agreement, as applicable; and in so doing,
neither the 2011 Administrative Agent nor the 2014 Administrative Agent shall be
responsible for the terms or sufficiency of this Agreement for any purpose. Each
of the 2011 Administrative Agent and the 2014 Administrative Agent shall not
have duties or obligations under or pursuant to this Agreement other than such
duties expressly set forth in this Agreement as duties on its part to be
performed or observed. In entering into this Agreement, or in taking (or
forbearing from) any action under or pursuant to this Agreement, each of the
2011 Administrative Agent and the 2014 Administrative Agent shall have and be
protected by all of the rights, immunities, indemnities and other protections
granted to it under the 2011 Credit Agreement or the 2014 Credit Agreement, as
applicable.
SECTION 5.14    Joinder Requirements. The Company may designate additional
obligations as Other First-Priority Obligations (under the definition thereof)
pursuant to this Section 5.14 if (x) the incurrence of such obligations as
First‑Priority Obligations under this Agreement is not prohibited under any
First-Priority Document then in effect, (y) the Company shall have delivered an
officer’s certificate to the Intercreditor Agent certifying the same and (z) and
the applicable Authorized Representative shall have executed a Joinder
Agreement. If not so prohibited, the Company shall notify each Authorized
Representative in writing of such designation and the applicable Authorized
Representative shall execute and deliver to each other Authorized Representative
a Joinder Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Pari Passu Intercreditor
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.
BARCLAYS BANK PLC,
as Intercreditor Agent


By:        
    Name:
    Title:


BARCLAYS BANK PLC,
as Authorized Representative under the 2011 Credit Agreement


By:        
    Name:
    Title:


BARCLAYS BANK PLC,
as Authorized Representative under the 2014 Credit Agreement


By:        
    Name:
    Title






--------------------------------------------------------------------------------




Annex A
to Pari Passu Intercreditor Agreement
[Form of]
CONSENT OF GRANTORS
Dated: [____________]
Reference is made to the Pari Passu Intercreditor Agreement, dated as of January
16, 2014, among Barclays Bank PLC, as Intercreditor Agent, Barclays Bank PLC, as
Authorized Representative under the 2011 Credit Agreement, and Barclays Bank
PLC, as 2014 Administrative Agent (as the same may be amended, restated,
supplemented, waived, or otherwise modified from time to time, the
“Intercreditor Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.
Each of the Grantors party hereto has read the foregoing Intercreditor Agreement
and consents thereto. Each of the Grantors party hereto confirms that the
foregoing Intercreditor Agreement is for the sole benefit of the First-Priority
Secured Parties and their respective successors and assigns, and that no Grantor
is an intended beneficiary or third party beneficiary thereof except to the
extent otherwise expressly provided therein.
Each of the Grantors party hereto agrees to take such further action and to
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Intercreditor Agent may reasonably request to
effectuate the terms of and the lien priorities contemplated by the
Intercreditor Agreement.
This Consent of Grantors shall be governed and construed in accordance with the
laws of the Province of Ontario. Notices delivered to the Grantors pursuant to
this Consent of Grantors shall be delivered in accordance with the notice
provisions set forth in the Intercreditor Agreement.
[Signatures follow.]




--------------------------------------------------------------------------------




IN WITNESS HEREOF, this Consent of Grantors is hereby executed by each of the
Grantors as of the date first written above.


 
 
OCELOT MERGER SUB, INC., (which on the Closing Date (as defined in the 2014
Credit Agreement) shall be merged with and into GXS Group, Inc., with GXS Group,
Inc. surviving such merger), as Grantor




By:
 
 
Name: Paul McFeeters
 
Title: Treasurer



 
 
OPEN TEXT CORPORATION, as Grantor




By:
 
 
Name: Paul McFeeters
 
Title: Chief Financial Officer and Chief Administrative Officer



 
 
OPEN TEXT ULC, as Grantor
By:
 
 
Name: Paul McFeeters
 
Title: President and Chief Financial Officer



 
 
OPEN TEXT INC., as Grantor




By:
 
 
Name: Paul McFeeters
 
Title: President, Chief Executive Officer and Chief Financial Officer



 
 
OPEN TEXT USA INC., as Grantor




By:
 
 
Name: Paul McFeeters
 
Title: President







--------------------------------------------------------------------------------




 
 
VIGNETTE PARTNERSHIP, LP, by its general partner OPEN TEXT CANADA LTD., as
Grantor




By:
 
 
Name: Paul McFeeters
 
Title: President, Chief Financial Officer and Treasurer



 
 
OPEN TEXT HOLDINGS, INC., as Grantor




By:
 
 
Name: Paul McFeeters
 
Title: President and Chief Financial Officer



 
 
EASYLINK SERVICES INTERNATIONAL CORPORATION, as Grantor




By:
 
 
Name: Paul McFeeters
 
Title: President



 
 
OPEN TEXT CANADA LTD., as Grantor




By:
 
 
Name: Paul McFeeters
 
Title: President, Chief Financial Officer and Treasurer



 
 
EASYLINK SERVICES USA, INC. as Grantor




By:
 
 
Name: Paul McFeeters
 
Title: President







--------------------------------------------------------------------------------




 
 
XPEDITE SYSTEMS, LLC, as Grantor




By:
 
 
Name: Paul McFeeters
 
Title: President



GXS GROUP, INC., (as successor in interest by merger to Ocelot Merger Sub, Inc.)
By:
 
 
Name:
 
Title:



GXS HOLDINGS, INC.
By:
 
 
Name:
 
Title:



GXS WORLDWIDE, INC.
By:
 
 
Name:
 
Title:



GXS, INC.
By:
 
 
Name:
 
Title:



GXS INVESTMENTS, INC.
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------




GXS INTERNATIONAL, INC.
By:
 
 
Name:
 
Title:









--------------------------------------------------------------------------------




SCHEDULE 1
FORM OF BORROWING NOTICE


[Date]
Barclays Bank PLC, as Administrative Agent
1301 Avenue of the Americas
New York, New York 10019
Attention: Hapreet Kaur
Email: harpreet.kaur@barclayscapital.com
Phone: (212) 320 - 7741
Fax: (917) 522 – 0569
Group Email: XraUSLoanOps5@barcap.com






Ladies and Gentlemen:
The undersigned, [NAME OF APPLICABLE BORROWER], refers to the credit agreement
dated as of January 16, 2014 (as amended, supplemented, replaced, restated or
amended and restated from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined) among Ocelot Merger Sub,
Inc., GXS Group, Inc. Open Text Corporation, certain Subsidiaries of Open Text
Corporation, the Lenders party thereto and Barclays Bank PLC, as sole
administrative agent and collateral agent, and hereby gives you notice pursuant
to Section 3.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and, in that connection sets forth below
the information relating to such Borrowing as required by Section 3.02 of the
Credit Agreement:


(a)
The date of the Borrowing, being a Business Day, is l.

(b)
The aggregate amount of the Borrowing is l.

(c)
The Type of Advance requested is l [specify Type of Advance].

(d)
The initial Interest Period applicable to the Borrowing is l [for LIBOR
Advances].

The undersigned hereby certifies and confirms that on the date of the
Accommodation requested under this Borrowing Notice, and immediately after
giving effect thereto and to the application of any proceeds therefrom, (x) the
representations and warranties contained in Article 5 of the Credit Agreement
are true and correct in all material respects on and as of such date, all as
though made on and as of such date, except for those changes to the
representations and warranties which have been disclosed to and accepted by the
Administrative Agent and the Lenders pursuant to Section 16.01 and any
representation and warranty which is stated to be made as of a certain date (and
then as of such date), and (y) no event or condition has occurred and is
continuing, or would result from




--------------------------------------------------------------------------------




such Accommodation or giving effect to this Borrowing Notice, which constitutes
a Default or an Event of Default. The undersigned further confirms and certifies
to each Lender that the proceeds of the proposed Borrowing will be used solely
for the purposes permitted by the Credit Agreement.
Yours truly,


 
 
[NAME OF APPLICABLE BORROWER]


Per:
 
 
Authorized Signatory







--------------------------------------------------------------------------------




SCHEDULE 2
FORM OF INTEREST RATE ELECTION NOTICE


[Date]
Barclays Bank PLC, as Administrative Agent
1301 Avenue of the Americas
New York, New York 10019
Attention: Hapreet Kaur
Email: harpreet.kaur@barclayscapital.com
Phone: (212) 320 - 7741
Fax: (917) 522 – 0569
Group Email: XraUSLoanOps5@barcap.com




Ladies and Gentlemen:


The undersigned, [NAME OF BORROWER], refers to the credit agreement dated as of
January 16, 2014 (as amended, supplemented, replaced, restated or amended and
restated from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined) among Ocelot Merger Sub, Inc., GXS Group,
Inc., Open Text Corporation, certain Subsidiaries of Open Text Corporation, the
Lenders party thereto and Barclays Bank PLC, as sole administrative agent and
collateral agent, and hereby gives you notice pursuant to Section 3.03(3) of the
Credit Agreement that the undersigned hereby elects to [change one Type of
Advance to another Type·of Advance or Type of Accommodation under the Credit
Agreement] [continue a LIBOR Advance for an additional Interest Period], and in
that connection sets forth below the information relating to such election as
required by Section 3.03(3) of the Credit Agreement:
(a)
If the Type of Advance is to be changed:

(i)
the Type of Advance to be changed is l;

(ii)
the new Type of Advance or Type of Accommodation is l;

(iii)
the date of such change, being a Business Day, is l; and

(iv)
the initial Interest Period applicable to such Advance is l months [if
applicable].

(b)
If the Advance is a LIBOR Advance which is to continue as a LIBOR Advance for an
additional Interest Period, the subsequent Interest Period applicable to such
LIBOR Advance is l months.    





--------------------------------------------------------------------------------




Yours truly,




 
 
[NAME OF BORROWER]
Per:
 
 
Authorized Signatory













--------------------------------------------------------------------------------




SCHEDULE 3
NOTICE PERIODS AND AMOUNTS


Type of
Accommodation
Borrowing Notice
(Section 3.02)
Change
(Section 3.03(3))
Prepayment
(Section 2.06)
ABR Advance
l Business Day
1 Business Day
3 Business Days
LIBOR Advance
3 Business Days
3 Business Days
3 Business Days



In the case of change, the notice period applicable to the other Type of
Accommodation or Advance into which an Accommodation is to be changed must also
be observed. The day on which any notice is given is included and the day on
which the specified action is to occur is excluded in calculating the notice
period.










--------------------------------------------------------------------------------




SCHEDULE 4
APPLICABLE MARGINS


LIBOR Advances
(per annum)
ABR Advances
(per annum)
2.5%
1.50%







--------------------------------------------------------------------------------




SCHEDULE 5
FORM OF COMPLIANCE CERTIFICATE
[Date]
Barclays Bank PLC, as Administrative Agent
Barclays Bank PLC‬ ‪Bank Debt Management Group
745 Seventh Avenue
New York, New York 10019

Attention:
Portfolio Manager, Irina Dimova

Telephone:
(212) 526-2653‬

Facsimile:
(212) 526-5115

Email:    irina.dimova@barclays.com




Ladies and Gentlemen:


The undersigned, [NAME OF BORROWER], refers to the credit agreement dated as of
January 16, 2014 (as amended, supplemented, replaced, restated or amended and
restated from time to time, the “Credit Agreement”, the terms defined therein
being used herein as therein defined) among Ocelot Merger Sub, Inc., GXS Group,
Inc., Open Text Corporation, certain Subsidiaries of Open Text Corporation, the
Lenders party thereto and Barclays Bank PLC, as sole administrative agent and
collateral agent. This Compliance Certificate is delivered pursuant to Section
6.01(1)(a)(iii) of the Credit Agreement for the Financial Quarter ending on [l]
(the “Period”).
I,     , the [Chief Executive Officer], [Chief Financial Officer] [a senior
officer] of Open Text Corporation, in such capacity and not personally, hereby
certify that:


1.
I am the duly appointed [Chief Executive Officer] [Chief Financial Officer] of
Open Text Corporation and as such I am providing this certificate for and on
behalf of Open Text Corporation pursuant to the Credit Agreement.

2.
I am familiar with and have examined the provisions of the Credit Agreement.

3.
The financial statements most recently delivered pursuant to Section
6.01(l)(a)(i) or Section 6.01(l)(a)(ii), as applicable, of the Credit Agreement
present fairly the financial position, results of operations and changes in
financial position of the persons specified therein in accordance with GAAP
(subject to normal year-end adjustments and the absence of any required notes to
such financial statements).

4.
As of the date hereof, no Default or Event of Default has occurred and is
continuing.

5.
As at the last day of the Period, the following ratio was as follows:

Consolidated Net Leverage Ratio (6.03):        




--------------------------------------------------------------------------------




Schedule A hereto sets forth details of the calculations of the above ratio.


Dated this      day of     .


 
 
 
 
 
(Signature)
 




 
 
 
(Name – please print)
 
[Title]











--------------------------------------------------------------------------------




SCHEDULE 6
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee) (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement (as defined below), receipt of a
copy of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the term loan facility identified
below and (ii) to the extent permitted to be assigned under Applicable Law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan-transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.
Assignor:        

2.
Assignee:        
[and is an Affiliate of [identify Lender]1]

3.
Administrative Agent: , as the administrative agent under the Credit Agreement

4.
Credit Agreement: means the credit agreement dated as of January 16, 2014 (as
amended, supplemented, replaced, restated or amended and restated from time to
time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined) among Ocelot Merger Sub, Inc., GXS Group, Inc., Open Text
Corporation, certain Subsidiaries of Open Text Corporation, the Lenders party
thereto and Barclays Bank PLC, as sole administrative agent and collateral
agent.

____________________________
1 Select as applicable.




--------------------------------------------------------------------------------






5.
Assigned Interest:

Aggregate Amount of Commitment/Advances for all Lenders2
Amount of Commitment /Advances Assigned3
Percentage Assigned
of Commitment / Advances4
CUSIP Number
$
$
%
 




[6. Trade Date: _____________]5
_________, 20___ (the “Effective Date”) [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR

[NAME OF ASSIGNOR]
By: ______________________

Title:
ASSIGNEE

[NAME OF ASSIGNEE]
By: ______________________

Title:
____________________________
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
4 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.
5 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------




Consented to:


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By _______________________________
Title:


Consented to:


[NAME OF BORROWER]
By ________________________________
Title:












--------------------------------------------------------------------------------




ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties or any other Person obligated in respect of any Credit Document or
(iv) the performance or observance by the Loan Parties or any other Person of
any of their respective obligations under any Credit Document.
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01(1) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued prior to the Effective Date, and to the Assignee for amount which
have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment




--------------------------------------------------------------------------------




and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by telecopy or by sending a
scanned copy by electronic mail shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law
governing the Credit Agreement.






--------------------------------------------------------------------------------




SCHEDULE “A”


Lender
Assigned Lender’s Commitment
Assigned Accommodations Outstanding
l
$l
$l







--------------------------------------------------------------------------------




SCHEDULE 7
FORM OF OPEN TEXT SOLVENCY CERTIFICATE
This Certificate is being delivered pursuant to Section 4.01(1)(d)(vii)(x) of
the Credit Agreement dated as of January 16, 2014 (the “Credit Agreement”),
among Ocelot Merger Sub, Inc., GXS Group, Inc., Open Text Corporation, certain
Subsidiaries of Open Text Corporation, the Lenders party thereto and Barclays
Bank PLC, as sole administrative agent and collateral agent. Capitalized terms
used but not otherwise defined herein shall have the meanings specified in the
Credit Agreement.
The undersigned, [ ], hereby certifies that he is the [ ] of Open Text
Corporation (“Open Text”) and that he is knowledgeable of the financial and
accounting matters of Open Text and its subsidiaries, the Credit Agreement and
the covenants and representations (financial and other) contained therein and
that, as such, he is authorized to execute and deliver this Certificate on
behalf of Open Text.
The undersigned , solely in his capacity as an officer of Open Text, and not in
his individual capacity, hereby further certifies that on the date hereof,
immediately after the consummation of the Transactions to occur on the date
hereof:
(a)    the aggregate of the property of Open Text and its subsidiaries is, at a
fair valuation, sufficient, or, if disposed of at a fairly conducted sale under
the legal process, would be sufficient, to enable payment of all their
obligations, due and accruing due;
(b)    Open Text and its subsidiaries, taken as a whole, are paying their
current obligations in the ordinary course of business as they generally became
due; and
(c)    Open Text and its subsidiaries, taken as a whole, will be able to meet
their obligations as they generally become due.








--------------------------------------------------------------------------------




SCHEDULE 8
FORM OF BORROWER SOLVENCY CERTIFICATE
This Certificate is being delivered pursuant to Section 4.01(1)(d)(vii)(y) of
the Credit Agreement dated as of January 16, 2014 (the “Credit Agreement”),
among Ocelot Merger Sub, Inc., GXS Group, Inc., Open Text Corporation, certain
Subsidiaries of Open Text Corporation, the Lenders party thereto and Barclays
Bank PLC, as sole administrative agent and collateral agent. Capitalized terms
used but not otherwise defined herein shall have the meanings specified in the
Credit Agreement.
The undersigned hereby certifies to the Administrative Agent and the Lenders,
solely in such undersigned’s capacity as Financial Officer of the Borrower, and
not individually (and without personal liability), and based upon financial
information, projections and assumptions (including but not limited to those
with respect to accounting, actuarial, investment and reserving) made in good
faith and based on assumptions reasonably believed by the Borrower to be fair in
light of facts and circumstances as they exist as of the date hereof (and
disclaiming any responsibility for changes in such facts and circumstances after
the date hereof), as follows:
As of the date hereof, on a pro forma basis after giving effect to the
consummation of the Transactions, including the making of the Term Loan Advances
under the Credit Agreement on the date hereof, and after giving effect to the
application of the proceeds of such Term Loan Advances:
(a)    the fair value of the assets (on a going concern basis) of the Borrower
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise;
(b)    the present fair saleable value of the property (on a going concern
basis) of the Borrower and its Subsidiaries, on a consolidated basis, is greater
than the amount that will be required to pay the probable liability, on a
consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business;
(c)    the Borrower and its Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured in the ordinary course of business; and
(d)    the Borrower and its Subsidiaries, on a consolidated basis, are not
engaged in, and are not about to engage in, business contemplated as of the date
hereof for which they have unreasonably small capital.
For purposes of this Solvency Certificate, the amount of any contingent
liability at any time shall be computed as the amount that would reasonably be
expected to become an actual and matured liability.
The undersigned is familiar with the business and financial position of the
Borrower and its Subsidiaries (taken as a whole). In reaching the conclusions
set forth in this Solvency Certificate, the undersigned has made such other
investigations and inquiries as the undersigned has deemed




--------------------------------------------------------------------------------




appropriate, having taken into account the nature of the particular business
anticipated to be conducted by the Borrower and its Subsidiaries (taken as a
whole) after consummation of the Transactions.










--------------------------------------------------------------------------------




SCHEDULE 9
AUCTION PROCEDURES
This outline is intended to summarize certain basic terms of any modified Dutch
auction in order to purchase Term Loans (each, an “Auction”), pursuant to and in
accordance with, the terms and conditions of Section 15.01(3) of the Credit
Agreement, of which this Schedule 10 is attached (the “Auction Procedures”). It
is not intended to be a definitive statement of all of the terms and conditions
of an Auction, the definitive terms and conditions for which shall be set forth
in the applicable auction procedures set for each Auction (the “Offer
Documents”). None of the Administrative Agent, the Auction Manager and any other
Agent, or any of their respective Affiliates, makes any recommendation pursuant
to the Offer Documents as to whether or not any Term Loan Lender should sell its
Term Loans to the Borrower pursuant to the Offer Documents, nor shall the
decision by the Administrative Agent, the Auction Manager or any other Agent (or
any of their Affiliates) in its capacity as a Term Loan Lender be deemed to
constitute such a recommendation. Each Term Loan Lender should make its own
decision as to whether to sell any of its Term Loans and, if it decides to do
so, the principal amount of, and price to be sought for, such Term Loans. In
addition, each Term Loan Lender should consult its own attorney, business
advisor or tax advisor as to legal, business, tax and related matters concerning
any Auction and the Offer Documents. Capitalized terms not otherwise defined in
this Schedule have the meanings assigned to them in the Credit Agreement.
Summary. The Borrower may conduct one or more Auction pursuant to the procedures
described herein.
Notice Procedures. In connection with each Auction, the Borrower will provide
notification (an “Auction Notice”) to the Auction Manager (for distribution to
the Term Loan Lenders). Each Auction Notice shall contain (i) the maximum
principal amount of Term Loans that the Borrower is willing to purchase in such
Auction (the “Auction Amount”), which shall be no less than $5,000,000 and an
integral multiple of $1,000,000 in excess thereof; (ii) the range of discounts
to par (the “Discount Range”), expressed as a range of prices per $1,000, at
which the Borrower would be willing to purchase Term Loans in such Auction; and
(iii) the date on which such Auction will conclude, on which date Return Bids
(as defined below) will be due at the time provided in the Auction Notice (such
time, the “Expiration Time”), as such date and time may be extended for a period
not exceeding three Business Days upon notice by the Borrower to the Auction
Manager received not less than 24 hours before the original Expiration Time.
Reply Procedures. In connection with any Auction, each Term Loan Lender holding
Term Loans wishing to participate in such Auction shall, prior to the Expiration
Time, shall provide the Auction Manager a notice of participation in form and
substance reasonably satisfactory to the Auction Manager which shall specify (i)
a discount to par expressed as a price per $1,000 of Term Loans (the “Reply
Price”) within the Discount Range and (ii) the principal amount of Term Loans,
in an amount not less than $1,000,000 or an integral multiple in excess thereof,
that such Term Loan Lender is willing to offer for sale at its Reply Price (the
“Reply Amount”); provided, that a Term Loan Lender may submit a Reply Amount
that is less than the minimum amount and/or incremental amount requirements
described above only if the Reply Amount comprises the entire amount of Term
Loans held by such Term Loan Lender. Term Loan Lenders may only submit one
Return Bid




--------------------------------------------------------------------------------




per Auction but each Return Bid may contain up to three component bids, each of
which may result in a separate Qualifying Bid (as defined below) and each of
which will not be contingent on any other component bid submitted by such Term
Loan Lender resulting in a Qualifying Bid. In addition to the Return Bid, each
participating Term Loan Lender must execute and deliver to the Auction Manager,
an assignment and acceptance Agreement in the form included in the Offer
Documents which shall be in form and substance reasonably satisfactory to the
Auction Manager and the Administrative Agent (“Affiliate Assignment Agreement”).
The Borrower will not purchase any Term Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price (as defined below).
Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, in consultation with the Borrower,
will calculate the lowest purchase price (the “Applicable Threshold Price”) for
the applicable Auction within the Discount Range for such Auction that will
allow the Borrower to complete such Auction by purchasing the full Auction
Amount (or such lesser amount of Term Loans for which the Borrower has received
Qualifying Bids (as defined below)). The Borrower shall purchase Term Loans from
each Term Loan Lender whose Return Bid is within the Discount Range and contains
a Reply Price that is equal to or less than the Applicable Threshold Price
(each, a “Qualifying Bid”). All Term Loans included in Qualifying Bids
(including multiple component Qualifying Bids contained in a single Return Bid)
received at a Reply Price lower than the Applicable Threshold Price will be
purchased at the applicable Reply Price and shall not be subject to proration.
Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component bid thereof) constituting Qualifying Bids at the Applicable
Threshold Price will be purchased at the Applicable Threshold Price; provided
that if the aggregate principal amount of all Term Loans for which Qualifying
Bids have been submitted in any given Auction at the Applicable Threshold Price
would exceed the remaining portion of the Auction Amount (after deducting all
Term Loans to be purchased below the Applicable Threshold Price), the Borrower
shall purchase the Term Loans for which the Qualifying Bids submitted were at
the Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the amount necessary to complete the
purchase of the Auction Amount. No Return Bids (or any component thereof) will
be accepted above the Applicable Threshold Price.
Notification Procedures. The Auction Manager will calculate and post the
Applicable Threshold Price no later than the next Business Day after the date
that the Return Bids were due. The Auction Manager will insert the principal
amount of Term Loans to be assigned and the applicable settlement date into each
applicable Affiliate Assignment Agreement received in connection with a
Qualifying Bid. Upon written request of the submitting Term Loan Lender, the
Auction Manager will promptly return any Affiliate Assignment Agreement received
in connection with a Return Bid that is not a Qualifying Bid.
Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw an Auction by written notice to the Auction Manager no later than 24
hours before the original Expiration Time so long as, as of such time, no
Qualifying Bid has been received by the Auction Manager. Any Return Bid
(including any component bid thereof) delivered to the Auction Manager




--------------------------------------------------------------------------------




may not be modified, revoked, terminated or cancelled by a Term Loan Lender;
provided that a Term Loan Lender may modify a Return Bid at any time prior to
the Expiration Time solely to reduce the Reply Price included in such Return
Bid. However, an Auction shall become void if the Borrower fails to satisfy one
or more of the conditions to purchase Term Loans set forth in, or otherwise
comply with the provisions of, Section 15.01(3) of the Credit Agreement. The
purchase price for each purchase of Term Loans shall be paid in cash by the
Borrower directly to the respective assigning Term Loan Lender on a settlement
date as determined by the Auction Manager in consultation with the Borrower
(which shall be no later than ten Business Days after the date Return Bids are
due). The Borrower shall execute each applicable Affiliate Assignment Agreement
received in connection with a Qualifying Bid.
All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager, in consultation with the Borrower, which determination will be final
and binding. The Auction Manager’s interpretation of the terms and conditions of
the Offer Document, in consultation with the Borrower, will be final and
binding.
None of the Administrative Agent, the Auction Manager, any other Agent or any of
their respective Affiliates assumes any responsibility for the accuracy or
completeness of the information concerning the Borrower, the Loan Parties, or
any of their Affiliates (whether contained in the Offer Documents or otherwise)
or for any failure to disclose events that may have occurred and may affect the
significance or accuracy of such information.
The Auction Manager acting in its capacity as such under an Auction shall be
entitled to the benefits of the provisions of Article 12 and Section 14.01 of
the Credit Agreement to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, each reference
therein to the “Credit Documents” were a reference to the Offer Documents, the
Auction Notice and Affiliate Assignment Agreement and each reference therein to
the “Transactions” were a reference to the transactions contemplated hereby, and
the Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction.
This Schedule 9 shall not require the Borrower to initiate any Auction nor shall
any Term Loan Lender be obligated to participate in any Auction.






--------------------------------------------------------------------------------




SCHEDULE 10
FORM OF INTERCREDITOR AGREEMENT




